EXHIBIT 10.3

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [*****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of April 8, 2011

among

SEARS HOLDINGS CORPORATION

and

SEARS ROEBUCK ACCEPTANCE CORP.

and

KMART CORPORATION,

as Borrowers

and

THE LENDERS NAMED HEREIN,

and

THE ISSUING LENDERS NAMED HEREIN,

and

BANK OF AMERICA, N.A.,

as Administrative Agent, Co-Collateral Agent and Swingline Lender

and

WELLS FARGO BANK, NATIONAL ASSOCIATION AND GENERAL ELECTRIC CAPITAL

CORPORATION

as Co-Collateral Agents

WELLS FARGO CAPITAL FINANCE, LLC AND GENERAL ELECTRIC CAPITAL CORPORATION

as Co-Syndication Agents

and

BARCLAYS BANK PLC, JPMORGAN CHASE BANK, N.A. AND CITIGROUP GLOBAL MARKETS

INC.

as Co-Documentation Agents

and

DEUTSCHE BANK TRUST COMPANY AMERICAS

SUNTRUST BANK

BANK OF MONTREAL

REGIONS BANK

RBC CAPITAL MARKETS

TD BANK, N.A.

as Managing Agents

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, WELLS FARGO CAPITAL

FINANCE, LLC AND GE CAPITAL MARKETS, INC.

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

SECTION 1.01. Certain Defined Terms

     1   

SECTION 1.02. Computation of Time Periods

     35   

SECTION 1.03. Accounting Terms

     35   

SECTION 1.04. Other Interpretive Provisions

     36    ARTICLE II    AMOUNTS AND TERMS OF THE ADVANCES   

SECTION 2.01. The Revolving Advances

     36   

SECTION 2.02. Making the Revolving Advances

     36   

SECTION 2.03. The Swingline Advances

     37   

SECTION 2.04. Making the Swingline Advances

     38   

SECTION 2.05. Fees

     38   

SECTION 2.06. Optional Termination or Reduction of the Commitments

     39   

SECTION 2.07. Repayment of Advances

     39   

SECTION 2.08. Interest on Advances

     39   

SECTION 2.09. Interest Rate Determination

     40   

SECTION 2.10. Optional Conversion of Revolving Advances

     41   

SECTION 2.11. Optional and Mandatory Prepayments of Advances

     41   

SECTION 2.12. Increased Costs

     42   

SECTION 2.13. Illegality

     43   

SECTION 2.14. Payments and Computations

     43   

SECTION 2.15. Taxes

     43   

SECTION 2.16. Sharing of Payments, Etc.

     45   

SECTION 2.17. Use of Proceeds of Advances

     46   

SECTION 2.18. Increase in Commitments and Addition of Term Loan Tranche

     46   

SECTION 2.19. Permitted Overadvances

     48   

SECTION 2.20. Effective Date Adjustments

     48    ARTICLE III    AMOUNT AND TERMS OF THE LETTERS OF CREDIT   

SECTION 3.01. L/C Commitment

     49   

SECTION 3.02. Procedure for Issuance of Letter of Credit

     49   

SECTION 3.03. Fees and Other Charges

     50   

SECTION 3.04. Letter of Credit Participations

     50   

SECTION 3.05. Reimbursement Obligation of the Borrowers

     51   

SECTION 3.06. Obligations Absolute

     51   

SECTION 3.07. Letter of Credit Payments

     51   

SECTION 3.08. Applications

     51   

SECTION 3.09. Use of Letters of Credit

     51   

SECTION 3.10. Currency Equivalents Generally

     52   

 

i



--------------------------------------------------------------------------------

ARTICLE IV    CONDITIONS TO EFFECTIVENESS   

SECTION 4.01. Conditions Precedent to Effectiveness

     52   

SECTION 4.02. Conditions Precedent to Each Extension of Credit

     54   

SECTION 4.03. Effective Date

     54    ARTICLE V    REPRESENTATIONS AND WARRANTIES   

SECTION 5.01. Representations and Warranties of the Borrowers

     55    ARTICLE VI    COVENANTS   

SECTION 6.01. Affirmative Covenants

     58   

SECTION 6.02. Negative Covenants

     66   

SECTION 6.03. Financial Covenant

     70    ARTICLE VII    EVENTS OF DEFAULT   

SECTION 7.01. Events of Default

     70    ARTICLE VIII    THE AGENT and co-collateral agents   

SECTION 8.01. Appointment

     73   

SECTION 8.02. Delegation of Duties

     73   

SECTION 8.03. Exculpatory Provisions

     73   

SECTION 8.04. Reliance by Agent

     73   

SECTION 8.05. Notice of Default

     74   

SECTION 8.06. Non-Reliance on Agents and Other Lenders

     74   

SECTION 8.07. Reports and Financial Statements

     74   

SECTION 8.08. Indemnification

     75   

SECTION 8.09. Agent in Its Individual Capacity

     75   

SECTION 8.10. Successor Agent

     75   

SECTION 8.11. Co-Documentation Agents and Syndication Agent

     76   

SECTION 8.12. Defaulting Lenders

     76    ARTICLE IX    MISCELLANEOUS   

SECTION 9.01. Amendments, Etc.

     77   

SECTION 9.02. Notices, Etc.

     77   

SECTION 9.03. No Waiver; Remedies

     78   

SECTION 9.04. Costs and Expenses

     78   

SECTION 9.05. Right of Set-off

     80   

SECTION 9.06. Binding Effect; Effectiveness

     80   

SECTION 9.07. Assignments and Participations

     80   

SECTION 9.08. Confidentiality

     82   

SECTION 9.09. Governing Law

     82   

SECTION 9.10. Execution in Counterparts

     82   

 

ii



--------------------------------------------------------------------------------

SECTION 9.11. Jurisdiction, Etc.

     83   

SECTION 9.12. WAIVER OF JURY TRIAL

     83   

SECTION 9.13. Release of Collateral or Guarantee Obligation

     83   

SECTION 9.14. USA PATRIOT Act Notice

     83   

SECTION 9.15. Integration

     84   

SECTION 9.16. Replacement of Lenders

     84   

SECTION 9.17. No Advisory or Fiduciary Capacity

     84   

SECTION 9.18. Existing Credit Agreement Amended and Restated

     85   

 

iii



--------------------------------------------------------------------------------

SCHEDULES    Schedule IA    Pricing Grid Schedule IB    Commitment Fee Grid
Schedule 1.01    Lenders; Commitments Schedule 1.02    Existing Letters of
Credit Schedule 1.03    Existing Swap Contracts Schedule 3.02    Other LC
Facilities Schedule 5.01(n)    Pension Plan Issues Schedule 5.01(p)    UCC
Filing Jurisdictions Schedule 5.01(t)    Labor Matters Schedule 6.01(j)   
Financial and Collateral Reports Schedule 6.01(m)(i)(B)    Blocked Account Banks
Schedule 6.02(d)    Restricted Payments Schedule 6.02(k)(ii)    Investment
Policy EXHIBITS    Exhibit A    Form of Notice of Borrowing Exhibit B    Form of
Assignment and Acceptance Exhibit C    Form of Borrowing Base Certificate
Exhibit D    Form of Second Amended and Restated Guarantee and Collateral
Agreement Exhibit E    Form of Credit Card Notification Exhibit F    Form of
Intercreditor Agreement (Collateral and Other Property) Exhibit G    Form of
Customs Broker Agreement Exhibit H    Form of Third Party Payor Notification
Exhibit I    Form of Compliance Certificate

 

iv



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED AGREEMENT (this “Agreement”) dated as of April 8,
2011, among SEARS HOLDINGS CORPORATION, a Delaware corporation (“Holdings”),
SEARS ROEBUCK ACCEPTANCE CORP., a Delaware corporation (“SRAC”), KMART
CORPORATION, a Michigan corporation (“Kmart Corp.”), the banks, financial
institutions and other institutional lenders listed on the signature pages
hereof (the “Lenders”), the ISSUING LENDERS party hereto, BANK OF AMERICA, N.A.
(the “Bank”), as administrative agent (the “Agent”), Co-Collateral Agent, and
Swingline Lender, WELLS FARGO BANK, NATIONAL ASSOCIATION AND GENERAL ELECTRIC
CAPITAL CORPORATION, as co-collateral agents (collectively, with the Bank in
such capacity, the “Co-Collateral Agents”), WELLS FARGO CAPITAL FINANCE, LLC AND
GENERAL ELECTRIC CAPITAL CORPORATION, as Co-Syndication Agents, BARCLAYS BANK
PLC, JPMORGAN CHASE BANK, N.A. AND CITIGROUP GLOBAL MARKETS INC., as
co-documentation agents (the “Co-Documentation Agents”), DEUTSCHE BANK TRUST
COMPANY AMERICAS, SUNTRUST BANK, BANK OF MONTREAL, REGIONS BANK, RBC CAPITAL
MARKETS, and TD BANK, N.A., as Managing Agents, and MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED (“MLPFS”), WELLS FARGO CAPITAL FINANCE, LLC AND GE
CAPITAL MARKETS, INC., as joint lead arrangers and joint bookrunners
(collectively, the “Lead Arrangers”).

W I T N E S S E T H:

WHEREAS, Holdings, SRAC, Kmart Corp., certain lenders, Wells Fargo Bank,
National Association, f/k/a Wells Fargo Retail Finance, LLC. and General
Electric Capital Corporation, as co-collateral agents and co-syndication agents,
JPMorgan Chase Bank, N.A. and Barclays Bank PLC, as documentation agents,
Merrill Lynch, Pierce, Fenner & Smith Incorporated f/k/a Banc of America
Securities LLC, Wells Fargo Retail Finance, LLC and GE Capital Markets, Inc. as
joint lead arrangers and joint bookrunners, and Bank of America, N.A., as
administrative agent (the “Existing Agent”), are party to that certain Amended
and Restated Credit Agreement dated as of May 21, 2009 (as amended from time to
time and in effect, the “Existing Credit Agreement”); and

WHEREAS, in accordance with Section 9.01 of the Existing Credit Agreement, the
Borrowers, Holdings, certain of the Lenders (as defined in the Existing Credit
Agreement) and the Agent desire to amend and restate the Existing Credit
Agreement as provided herein.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the undersigned hereby agree that the Existing
Credit Agreement shall be amended and restated, in its entirety to read as
follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Accelerated Borrowing Base Delivery Event” means either (i) the occurrence and
continuance of any Event of Default, or (ii) the failure of the Borrowers for
three (3) days (whether or not consecutive) during any thirty (30) day period to
maintain Capped Excess Availability equal to at least 15% of the Line Cap. For
purposes of this Agreement, the occurrence of an Accelerated Borrowing Base
Delivery Event shall be deemed continuing at the Co-Collateral Agents’ option
(x) so long as such Event of Default shall be continuing, and/or (y) if the
Accelerated Borrowing Base Delivery Event arises as a result of the Borrowers’
failure to maintain Capped Excess Availability as required hereunder, until
Capped Excess Availability has exceeded 15% of the Line Cap for thirty
(30) consecutive calendar days, in which case an Accelerated Borrowing Base
Delivery Event shall no longer be deemed to be continuing for purposes of this
Agreement. The termination of an Accelerated Borrowing Base Delivery Event as
provided herein shall in no way limit, waive or delay the occurrence of a
subsequent Accelerated Borrowing Base Delivery Event in the event that the
conditions set forth in clauses (i) or (ii) hereof again arise.



--------------------------------------------------------------------------------

“ACH” means automated clearing house transfers.

“Acquisition” means, with respect to any Person (a) a purchase of a controlling
interest in, the equity interests of any other Person, (b) a purchase or other
acquisition of all or substantially all of the assets or properties of, another
Person or of any business unit of another Person, or (c) any merger or
consolidation of such Person with any other Person or other transaction or
series of transactions resulting in the acquisition of all or substantially all
of the assets, or a controlling interest in the equity interests, of any Person,
in each case in any transaction or group of transactions which are part of a
common plan.

“Additional Commitment Lender” shall have the meaning provided therefor in
Section 2.18(c).

“Adjusted Consolidated EBITDA” means, for any period, Consolidated Net Income
for such period plus (a) without duplication and to the extent deducted in
determining Consolidated Net Income for such period, the sum of (i) Consolidated
Interest Expense for such period, (ii) income tax expense for such period,
(iii) all amounts attributable to depreciation and amortization expense for such
period, (iv) any items of loss resulting from the sale of assets other than in
the ordinary course of business for such period, (v) any non-cash charges for
tangible or intangible impairments or asset write downs for such period
(excluding any write downs or write-offs of Inventory other than write-downs or
write-offs of Inventory related to up to 100 store closings in any four
consecutive fiscal quarters), and (vi) any other non-cash charges for such
period (including non-cash charges arising from share-based payments to
employees or directors, but excluding (1) any non-cash charge already added back
to Consolidated Net Income in the calculation of Adjusted Consolidated EBITDA in
a prior period, (2) any non-cash charge that relates to the write-down or
write-off of Inventory other than write-downs or write-offs of Inventory related
to up to 100 store closings in any four consecutive fiscal quarters, and
(3) non-cash charges for which a cash payment is required to be made in that or
any other period), minus (b) without duplication and to the extent included in
Consolidated Net Income for such period, (i) any items of gain resulting from
the sale of assets other than in the ordinary course of business for such
period, (ii) any cash payments made during such period in respect of non-cash
charges described in clause (a)(vi) taken in a prior period and (iii) any
non-cash items of income for such period, all calculated on a Consolidated basis
in accordance with GAAP (excluding any non-cash income already deducted from
Consolidated Net Income in the calculation of Adjusted Consolidated EBITDA in a
prior period). For the purposes of calculating Adjusted Consolidated EBITDA in
connection with any determination of the Consolidated Leverage Ratio or Fixed
Charge Ratio, (i) if at any time during the applicable four-quarter period,
Holdings or any of its Subsidiaries (other than Sears Canada) shall have made
any Material Disposition, the Adjusted Consolidated EBITDA for such fiscal
quarter shall be reduced by an amount equal to the Adjusted Consolidated EBITDA
(if positive) attributable to the property that is the subject of such Material
Disposition for such period or increased by an amount equal to the Adjusted
Consolidated EBITDA (if negative) attributable thereto for such fiscal period
and (ii) if at any time during the applicable four-quarter period, Holdings or
any of its Subsidiaries (other than Sears Canada) shall have made a Material
Acquisition, Adjusted Consolidated EBITDA for such period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such period. As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (a) constitutes assets comprising all or substantially all of
an operating unit of a business or constitutes all or substantially all of the
common stock of a Person and (b) involves the payment of consideration by
Holdings and its Subsidiaries (other than Sears Canada) in excess of
$100,000,000; and “Material Disposition” means any Disposition of property or
series of related Dispositions of property that yields gross proceeds to
Holdings or any of its Subsidiaries in excess of $100,000,000.

“Adjustment Date” shall have the meaning provided therefor in Schedule IA.

 

2



--------------------------------------------------------------------------------

“Advance” means any advance by a Lender to any Borrower as part of a Borrowing.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person by contract or otherwise.

“Agent” has the meaning provided in the Preamble, or any successor thereto.

“Agent’s Account” means the account of the Agent maintained by the Agent at Bank
of America, N.A., designated by the Agent in writing to the Borrowers, the
Co-Collateral Agents and the Lenders.

“Aggregate Commitments” means the Commitments of all the Lenders. As of the
Effective Date the Aggregate Commitments are $3,275,000,000.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Applicable Margin” means, initially, (a) 2.25% per annum for Eurodollar Rate
Advances and (b) 1.25% per annum for Base Rate Advances; provided, that on and
after the first Adjustment Date occurring at the end of the first full fiscal
quarter after the Effective Date, the Applicable Margin will be determined
pursuant to the Pricing Grid; provided further that until the first Adjustment
Date occurring more than twelve months after the Effective Date, the Applicable
Margin shall not be established at Level 1 (even if the Consolidated Leverage
Ratio during any period was less than 2.0:1.0).

“Application” means an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit B hereto.

“Authorized Officer” means, as to Holdings, any Borrower or any other Loan
Party, its president, chief executive officer, chief financial officer, vice
president and controller, vice president and treasurer, vice president, finance,
executive vice president, finance or any other person designated by it and
acceptable to the Agent. Any document delivered hereunder that is signed by an
Authorized Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Authorized Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Availability Reserves” means, without duplication of any other reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as any Co-Collateral Agent from time to time determines in its
Permitted Discretion as being appropriate (a) to reflect the impediments to the
Co-Collateral Agents’ ability to realize upon the Collateral, (b) to reflect
claims and liabilities that such Co-Collateral Agent determines will need to be
satisfied in connection with the realization upon the Collateral, (c) to reflect
criteria, events, conditions, contingencies or risks which adversely affect any
component of the Borrowing Base, or (d) to reflect that a Default or an Event of
Default then exists. Without limiting the generality of the foregoing,
Availability Reserves may include, in any Co-Collateral Agent’s Permitted
Discretion (but are not limited to) reserves based on: (i) customs duties, and
other costs to release Inventory which is being imported into the United States,
(ii) outstanding Taxes and other governmental charges,

 

3



--------------------------------------------------------------------------------

including, without limitation, ad valorem, real estate, personal property,
sales, and other Taxes and claims of the PBGC, which may have priority over the
interests of the Co-Collateral Agents in the Collateral, (iii) salaries, wages
and benefits due to employees of any Loan Party, (iv) reasonably anticipated
changes in the Net Orderly Liquidation Value between appraisals,
(v) warehousemen’s or bailees’ charges and other Permitted Encumbrances which
may have priority over the interests of the Co-Collateral Agents in the
Collateral, (vi) after the occurrence and during the continuance of a Cash
Dominion Event, Cash Management Reserves, (vii) after the occurrence and during
the continuance of a Cash Dominion Event, Bank Products Reserves, (viii) after
the occurrence and during the continuance of a Cash Dominion Event, amounts due
to vendors on account of consigned goods and commissions due to Persons which
operate Dealer Stores, (ix) rent expense at leased Stores and DC locations,
(x) royalties payable to non-Loan Parties in respect of licensed merchandise
(other than the Martha Stewart Reserve), (xi) the Martha Stewart Reserve,
(xii) the Gift Card Liability Reserve, (xiii) Customer Deposits Reserve,
(xiv) PACA Liability Reserves, (xv) PASA Liability Reserves, (xvi) after the
occurrence and during the continuance of a Cash Dominion Event, amounts due to
any state’s lottery commission or other equivalent agency, authority or entity,
or to any other Governmental Authority involved in the administration or
regulation of lotteries, (xvii) Credit Card Receivables owed to Sears Protection
Company (PR), Inc. and its Subsidiaries, and (xviii) the Debt Maturity Reserve.
Upon the determination by any Co-Collateral Agent that an Availability Reserve
should be established or modified, such Co-Collateral Agent shall notify the
Agent in writing and the Agent shall thereupon establish or modify such
Availability Reserve, subject to the expiration of the Reserve Notice Period.

“Available Commitment” means as to any Lender at any time, an amount equal to
the excess, if any, of (a) such Lender’s Commitment then in effect over (b) such
Lender’s Revolving Extensions of Credit then outstanding; provided, that in
calculating any Lender’s Revolving Extensions of Credit for the purpose of
determining such Lender’s Available Commitment pursuant to Section 2.05(a), the
aggregate principal amount of Swingline Advances then outstanding shall be
deemed to be zero.

“Bank” has the meaning provided in the Preamble and its successors.

“Bank Products” means any services or facilities provided to any Loan Party by
any Lender or any of its Affiliates on account of (a) each Swap Contract that
(x) is set forth on Schedule 1.03 or is in effect on the Effective Date with a
counterparty that is a Credit Party as of the Effective Date or (y) is entered
into after the Effective Date with any counterparty that is a Credit Party at
the time such Swap Contract is entered into, (b) leasing facilities (but only to
the extent that the Borrowers and the Credit Party furnishing such lease notify
the Agent in writing that such leases are to be deemed Bank Products hereunder),
and (c) any other extension of credit (agreed by the Agent and the Borrower as
being a “Bank Product” for purposes of this Agreement) to or for the benefit of
any Loan Party or to any other Person to the extent such other Person’s
obligations thereunder are guaranteed by any Loan Party, but excluding Cash
Management Services.

“Bank Product Reserves” means such reserves as any Co-Collateral Agent may from
time to time determine in its Permitted Discretion as being appropriate to
reflect the liabilities and obligations of the Loan Parties with respect to Bank
Products then provided or outstanding; provided that in the event that any
counterparty to a Swap Contract requires that the Loan Parties provide cash
collateral to secure such Swap Contract, the amount of the Bank Product Reserve
imposed by the Co-Collateral Agents with respect to such Swap Contract shall
take into consideration the amount of such cash collateral.

“Banker’s Acceptance” means a time draft or bill of exchange or other deferred
payment obligation relating to a Commercial L/C which has been accepted by the
Issuing Lender.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus one-half of one percent (0.50%),
(b) the Eurodollar Rate (calculated utilizing a one-month Interest Period) plus
one percent (1.00%), or (c) the rate of interest in effect for such day as
publicly announced from time to time by the Bank as its “prime rate.” The “prime
rate” is a rate set by the

 

4



--------------------------------------------------------------------------------

Bank based upon various factors including the Bank’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by the Bank shall take effect at the
opening of business on the day specified in the public announcement of such
change.

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.08(a)(i).

“Blocked Accounts” means the Blocked Accounts described in Section 6.01(m)(i)
and any additional deposit accounts that become subject to Blocked Account
Agreements pursuant to Section 6.01(i)(iv).

“Blocked Account Agreement” means with respect to a Blocked Account established
by a Loan Party, an agreement, in form and substance reasonably satisfactory to
the Co-Collateral Agents, establishing control (as defined in the UCC) of such
account by the Bank (as “Control Co-Collateral Agent”) and whereby the bank
maintaining such account agrees, upon the occurrence and during the continuance
of a Cash Dominion Event, to comply only with the instructions originated by the
Bank (or any other Co-Collateral Agent which shall succeed the Bank as “Control
Co-Collateral Agent” thereunder), without the further consent of any other
Person.

“Blocked Account Bank” means JPMorgan Chase Bank, N.A., Bank of New York, Bank
of America, N.A., First Tennessee Bank, N.A. and each other bank with whom
deposit accounts are maintained in which funds of any of the Loan Parties are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.

“Borrower Information” has the meaning specified in Section 9.08.

“Borrowers” means, collectively, SRAC and Kmart Corp.; provided that in the
event SRAC is dissolved, merged with and into Holdings or any Subsidiary of
Holdings or otherwise ceases to exist in accordance with Section 6.01(d), then
Holdings shall designate that Holdings or a direct wholly owned Domestic
Subsidiary of Holdings become a Borrower for all purposes of the Loan Documents.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the applicable Lenders pursuant to Section 2.01 or
Section 2.03.

“Borrowing Base” means, at any time, an amount equal to (a) 85% of the aggregate
outstanding Eligible Credit Card Accounts Receivable at such time plus (b) 85%
of the Eligible Pharmacy Receivables at such time plus (c) the lesser of (i) 70%
of the Net Eligible Inventory at such time and (ii) 80% of the Net Orderly
Liquidation Value at such time, minus (d) 100% of the then Availability
Reserves. The Agent may, in its Permitted Discretion after the expiration of the
Reserve Notice Period, adjust Availability Reserves and Inventory Reserves used
in computing the Borrowing Base.

“Borrowing Base Certificate” means a certificate, signed by an Authorized
Officer of Holdings, substantially in the form of Exhibit C or another form
which is reasonably acceptable to the Co-Collateral Agents in their Permitted
Discretion.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York, New York or Boston, Massachusetts or, in
the case of matters relating to SRAC, Greenville, Delaware or, in the case of
matters relating to Kmart Corp., Detroit, Michigan, and, if the applicable
Business Day relates to any Eurodollar Rate Advances, a day of the year on which
dealings are carried on in the London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, all
cash expenditures made or costs incurred for the acquisition or improvement of
fixed or capital assets of such Person, in each case that are (or should be) set
forth as capital expenditures in a consolidated statement of cash flows of such
Person for such period, in each case prepared in accordance with GAAP.

 

5



--------------------------------------------------------------------------------

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Capped Excess Availability” means, at any time, an amount equal to the lesser
of (i)(A) the Line Cap, minus (B) the Total Extensions of Credit and
(ii) (A) the Borrowing Base, minus (B) the Total Extensions of Credit, minus
(C) the outstanding principal amount of Pari Passu Notes.

“Cash Dominion Event” means either (a) the occurrence and continuance of an
Event of Default, or (b) the sum of (i) Capped Excess Availability, plus
(ii) Suppressed Availability (not to exceed an amount equal to 2.5% of the Line
Cap) at any time is less than the greater of (x) 12.5% of the Line Cap or
(y) $175,000,000 for three (3) days (whether or not consecutive) during any
thirty (30) day period. For purposes hereof, the occurrence of a Cash Dominion
Event shall be deemed continuing at the Co-Collateral Agents’ option (i) so long
as such Event of Default is continuing, and/or (ii) if the Cash Dominion Event
arises as a result of the Borrowers’ failure to achieve availability in the
amount described in the preceding sentence, until such availability has exceeded
such amounts, in each case for thirty (30) consecutive Business Days, in which
case a Cash Dominion Event shall no longer be deemed to be continuing for
purposes of this Agreement; provided that a Cash Dominion Event shall be deemed
continuing (even if availability as described in clause (b) of the preceding
sentence exceeds such amount for thirty (30) consecutive Business Days) after a
Cash Dominion Event has occurred on two (2) occasions during any twelve month
period after the Effective Date if the first such Cash Dominion Event has been
discontinued and shall continue until the expiration of the twelve month period
ending after the commencement of the second Cash Dominion Event. The termination
of a Cash Dominion Event as provided herein shall in no way limit, waive or
delay the occurrence of a subsequent Cash Dominion Event in the event that the
conditions set forth in this definition again arise.

“Cash Equivalents” means investments of Holdings and its Subsidiaries recorded
as cash or cash equivalents in accordance with GAAP.

“Cash Management Reserves” means such reserves as any Co-Collateral Agent, from
time to time, determines in its Permitted Discretion as being appropriate to
reflect the reasonably anticipated liabilities and obligations of the Loan
Parties with respect to Cash Management Services then provided or outstanding.

“Cash Management Services” means any one or more of the following types of
services or facilities provided to any Loan Party by any Lender or any of its
Affiliates: (a) ACH transactions, (b) cash management services, including,
without limitation, controlled disbursement services, treasury, depository,
overdraft, and electronic funds transfer services, (c) foreign exchange
facilities, (d) credit card processing services, (e) credit or debit cards and
(f) purchase cards (but only to the extent that, prior to the occurrence and
continuance of any Default or Event of Default, the Borrowers and the Credit
Party issuing such purchase cards notify the Agent in writing that such purchase
cards are to be deemed Cash Management Services hereunder).

“Class” means a portion of the Commitments and associated Revolving Extensions
of Credit entitled to interest, letter of credit fees and commitment fees at the
same rate and, specifically, shall mean one of the following: (a) a Class
consisting of that portion of the Commitments and associated Revolving
Extensions of Credit that bear interest and are entitled to letter of credit and
commitment fees at the rates provided under this Agreement on the Effective Date
or (b) a Class consisting of the portion, if any, of the Commitments and
associated Revolving Extensions of Credit established in connection with a

 

6



--------------------------------------------------------------------------------

Commitment Increase pursuant to Section 2.18(a) that bear interest and/or are
entitled to letter of credit and/or commitment fees at rates other than provided
under this Agreement on the Effective Date. In no event may more than one Class
of Commitments be created under said Section 2.18(a). For clarity, the
establishment of different Classes of Commitments relates only to the
compensation payable to the Lenders in each Class; each Lender shall otherwise
have the same rights and obligations under this Agreement and the other Loan
Documents, including, without limitation, the obligation make its pro rata share
of all Revolving Advances and to acquire its pro rata share of all Letter of
Credit obligations and Swingline Advances hereunder.

“Co-Collateral Agents” has the meaning provided in the Preamble and any
successors thereto.

“Co-Documentation Agents” has the meaning provided in the Preamble and any
successors thereto.

“Collateral” means all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien (excluding any license granted to the Co-Collateral
Agents (and deemed to be a Lien pursuant to the definition thereof) for the sole
purpose of enabling the Co-Collateral Agents to exercise rights and remedies
with respect to the Liens granted on the Collateral set forth in Section 3.1 of
the Guarantee and Collateral Agreement) is purported to be created by any
Security Document.

“Commercial L/C” means a commercial documentary Letter of Credit under which the
Issuing Lender agrees to make payments in Dollars for the account of any
Borrower, on behalf of any Group Member, in respect of obligations of such Group
Member in connection with the purchase of goods or services in the ordinary
course of business.

“Commitment” means, as to any Lender, the obligation of such Lender to make
Revolving Advances and participate in Swingline Advances and Letters of Credit
in an aggregate principal amount and/or face amount up to (a) the amount set
forth opposite such Lender’s name on Schedule 1.01 or (b) if such Lender has
entered into any Assignment and Acceptance, the amount set forth for such Lender
in the Register maintained by the Agent pursuant to Section 9.07(d), as such
amount may be reduced or increased pursuant to Section 2.06 or Section 2.18.

“Commitment Fee Grid” means the pricing grid set forth on Schedule IB.

“Commitment Fee Rate” means, initially, 0.625% per annum; provided, that on and
after the first Adjustment Date occurring after the end of the first full fiscal
quarter after the Effective Date, the Commitment Fee Rate will be determined
pursuant to the Commitment Fee Grid.

“Commitment Increase” means an increase in the Aggregate Commitments made
pursuant to Section 2.18.

“Commitment Increase Request” means a written request from the Borrowers to the
Agent and the Lenders that the Aggregate Commitments be increased.

“Commitment Percentage” means, as to any Lender at any time, the percentage
which such Lender’s Commitment then constitutes of the Aggregate Commitments or,
at any time after all of the Commitments shall have expired or terminated, the
percentage which the aggregate principal amount of such Lender’s Advances then
outstanding plus such Lender’s participation in Swingline Loans and L/C
Obligations constitutes of the aggregate principal amount of the Advances,
Swingline Loans and L/C Obligations then outstanding.

“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with any Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes any Borrower and that is treated as a
single employer under Section 414 of the Internal Revenue Code.

 

7



--------------------------------------------------------------------------------

“Consolidated” refers to the consolidation of accounts of Holdings and its
Subsidiaries, excluding Sears Canada and OSH, in accordance with GAAP and as
presented on a GAAP basis.

“Consolidated Interest Expense” means for any period for any Person, total
interest expense of such Person (including that attributable to Capital Lease
Obligations and other expenses classified as interest expense in accordance with
GAAP) on a Consolidated basis with respect to all outstanding Debt of such
Person, as determined in accordance with GAAP.

“Consolidated Leverage Ratio” means, as of any given day, the ratio of
(a) Consolidated Total Debt on such day to (b) Adjusted Consolidated EBITDA for
the four immediately preceding fiscal quarters for which financial statements
are available.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of Holdings and its Subsidiaries, determined on a Consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of
Holdings or is merged into or consolidated with Holdings or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of Holdings) in which Holdings or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by
Holdings or such Subsidiary in the form of dividends or similar distributions
and (c) the undistributed earnings of any Subsidiary of Holdings (other than a
Loan Party) to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any contractual obligation (other than under any Loan Document) or
Requirement of Law applicable to such Subsidiary.

“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Debt of Holdings and its Subsidiaries at such date, determined on a
Consolidated basis in accordance with GAAP, but excluding (i) issued but not
funded letters of credit, (ii) reimbursement obligations which are characterized
as trade payables and are not overdue with respect to trade letters of credit
(other than Letters of Credit issued hereunder) and (iii) contingent
obligations.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or 2.10.

“Covenant Compliance Event” means Capped Excess Availability at any time is less
than the greater of (x) 10% of the Line Cap or (y) $175,000,000.

“Credit Card Accounts Receivable” means each Account (as defined in the UCC)
together with all income, payments and proceeds thereof, owed by a credit card
payment processor or an issuer of credit cards to a Loan Party resulting from
charges by a customer of a Group Member (other than Sears Canada) on credit
cards issued by such issuer in connection with the sale of goods by a Group
Member (other than Sears Canada), or services performed by a Group Member (other
than Sears Canada), in each case in the ordinary course of its business.

“Credit Card Notification” has the meaning specified in Section 6.01(m)(i)(A).

“Credit Card Processors” has the meaning specified in Section 6.01(m)(i)(A).

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) the Agent, (iii) each Co-Collateral Agent, (iv) each
Issuing Lender, (v) each Lead Arranger, and (vi) the successors and assigns of
each of the foregoing, and (b) collectively, all of the foregoing.

 

8



--------------------------------------------------------------------------------

“Customer Deposits Reserve” shall mean, at any time, a reserve equal to the
aggregate outstanding amount of customer deposits of the Loan Parties at such
time.

“Customs Broker Agreement” means an agreement in substantially the form attached
hereto as Exhibit G, or such other form as the Co-Collateral Agents may
reasonably agree, among a Loan Party, a customs broker or other carrier, and the
Co-Collateral Agents, in which the customs broker or other carrier acknowledges
that it has control over and holds the documents evidencing ownership of the
subject Inventory for the benefit of the Co-Collateral Agents and agrees, upon
notice from the Co-Collateral Agents (which shall not be furnished unless an
Event of Default is continuing), to hold and dispose of the subject Inventory
solely as directed by the Co-Collateral Agents.

“DC” means any distribution center owned or leased and operated by any Loan
Party.

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties.

“Dealer Store” means any store constituting a “Sears Authorized Retail Dealer”
store, owned or leased and operated by a Person (other than a Loan Party or any
of its Subsidiaries) pursuant to a “Sears Authorized Retail Dealer Agreement” or
a “Sears Hometown Store Agreement.”

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money (excluding interest payable thereon unless such
interest has been accrued and added to the principal amount of such
indebtedness), (b) all obligations of such Person for the deferred purchase
price of property or services (other than (i) trade payables incurred in the
ordinary course of such Person’s business and (ii) any such obligations which
are due less than twelve months from the date of incurrence), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments (other than performance, surety and appeals bonds arising in
the ordinary course of business and other than the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business) or in respect of bankers’ acceptances or letters of credit,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (f) all
direct recourse payment obligations of such Person in respect of any accounts
receivable sold by such Person, (g) all Debt of others referred to in
clauses (a) through (f) above or clause (h) below and other payment obligations
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (1) to pay
or purchase such Debt or to advance or supply funds for the payment or purchase
of such Debt, (2) to purchase, sell or lease (as lessee or lessor) property, or
to purchase or sell services, primarily for the purpose of enabling the debtor
to make payment of such Debt or to assure the holder of such Debt against loss,
(3) to supply funds to or in any other manner invest in the debtor (including
any agreement to pay for property or services irrespective of whether such
property is received or such services are rendered) or (4) otherwise to assure a
creditor against loss, and (h) all Debt referred to in clauses (a) through
(g) above secured by (or for which the holder of such Debt has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Debt.

“Debt Maturity Reserve” means an Availability Reserve in an amount not to exceed
the outstanding balance of Debt of the Loan Parties for borrowed money maturing
(A) prior to the Termination Date and (B) within sixty (60) days of any date of
determination of the Debt Maturity Reserve; provided that such Debt Maturity
Reserve shall be eliminated when (i) such Debt is repaid, refinanced or extended
as provided herein or (ii) provision for the repayment or refinancing of such
Debt (other than through proceeds of Revolving Advances) shall have been made to
the satisfaction of the Co-Collateral Agents in their Permitted Discretion.

 

9



--------------------------------------------------------------------------------

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means any Lender (as reasonably determined by the Agent)
that (a) has failed to fund any portion of the Advances, participations in
Letters of Credit or participations in Swingline Loans required to be funded by
it hereunder within three Business Days of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Agent or any other Lender
any other amount required to be paid by it hereunder within three Business Days
of the date when due, (c) has failed, within three (3) Business Days after
request by the Agent, to confirm that it will comply with the terms of this
Agreement relating to its Commitments, provided that such Lender shall cease to
be a Defaulting Lender under this clause (c) upon the Agent’s receipt of such
confirmation, or (d) has been adjudicated by a Governmental Authority having
regulatory authority over such Lender and its assets to be insolvent or become
the subject of a bankruptcy or insolvency proceeding, provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of the courts of the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

“Deteriorating Lender” means any Defaulting Lender or any Lender as to which
(a) any of the Issuing Lenders or the Swingline Lender has a good faith belief
that such Lender or its Subsidiary has defaulted in fulfilling its obligations
under one or more other syndicated credit facilities, or (b) such Lender or a
Person that controls such Lender has been adjudicated by a Governmental
Authority having regulatory authority over such Lender and its assets to be
insolvent or become the subject of a bankruptcy, insolvency or similar
proceeding; provided that a Lender shall not be a Deteriorating Lender solely by
virtue of the ownership or acquisition of any equity interest in such Lender or
the Person controlling such Lender by a Governmental Authority.

“Disposition” means any sale or transfer of property other than goods held for
sale in the ordinary course of business.

“Dollars” and “$” refers to lawful money of the United States.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” on the signature pages hereof
or in the Assignment and Acceptance pursuant to which it became a Lender, or
such other office of such Lender as such Lender may from time to time specify to
the Borrowers and the Agent.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia
(excluding, for the avoidance of doubt, any Subsidiary organized under the laws
of Puerto Rico).

“Effective Date” means the date on which the conditions precedent set forth in
Section 4.01 shall have been satisfied.

“Eligible Assignee” means (a) a commercial bank or any other Person engaged in
the business of making asset based or commercial loans, which bank or Person,
together with its Affiliates, has a combined capital and surplus in excess of
$300,000,000 and which bank or Person is approved by the Agent, and, unless an
Event of Default has occurred and is continuing at the time any assignment is
effected in accordance with Section 9.07, the Borrowers, in each case such
approval not to be unreasonably withheld or delayed, (b) an existing Lender or
an Affiliate of an existing Lender or an Approved Fund, (c) any Permitted Holder
Lender, or (d) with respect to Additional Commitment Lenders only, the United
States of America or any agency thereof, the U.S. Treasury Department’s Troubled
Asset Relief Program or any Person whose participation in this Agreement is
financed by the Federal Reserve’s Term Asset-Backed Securities Loan Facility;
provided that neither the Borrowers nor an Affiliate of the Borrowers (other
than a Permitted Holder Lender) shall qualify as an Eligible Assignee.

 

10



--------------------------------------------------------------------------------

“Eligible Credit Card Accounts Receivable” means at the time of any
determination thereof, each Credit Card Account Receivable that satisfies the
following criteria at the time of its creation and continues to meet the same at
the time of such determination: such Credit Card Account Receivable (i) has been
earned and represents the bona fide amounts due to a Loan Party from a credit
card payment processor and/or credit card issuer, and in each case originated in
the ordinary course of business of the applicable Loan Party and (ii) is not
ineligible for inclusion in the calculation of the Borrowing Base pursuant to
any of clauses (a) through (j) below. Without limiting the foregoing, to qualify
as an Eligible Credit Card Account Receivable, an Account shall indicate no
person other than a Loan Party as payee or remittance party. In determining the
amount to be so included, the face amount of an Account shall be reduced by,
without duplication, to the extent not reflected in such face amount, (i) the
amount of all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges, credit card
processor fees or other allowances (including any amount that the applicable
Loan Party may be obligated to rebate to a customer, a credit card payment
processor, or credit card issuer pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the applicable Loan
Party to reduce the amount of such Credit Card Account Receivable. Unless
otherwise approved from time to time in writing by the Co-Collateral Agents in
their Permitted Discretion, no Credit Card Account Receivable shall be Eligible
Credit Card Account Receivable if, without duplication:

(a) such Credit Card Account Receivable is not owned by a Loan Party and such
Loan Party does not have good or marketable title to such Credit Card Account
Receivable;

(b) such Credit Card Account Receivable does not constitute “Accounts” (as
defined in the UCC) or such Credit Card Account Receivable has been outstanding
for more than five (5) Business Days;

(c) the issuer or payment processor of the applicable credit card with respect
to such Credit Card Account Receivable is the subject of any bankruptcy or
insolvency proceedings;

(d) such Credit Card Account Receivable is not the valid, legally enforceable
obligation of the applicable issuer with respect thereto;

(e) such Credit Card Account Receivable is subject to any Lien whatsoever other
than Liens in favor of the Co-Collateral Agents, Permitted Liens and Liens
permitted pursuant to Section 6.02(a)(vi);

(f) such Credit Card Account Receivable is not subject to a valid and perfected
Lien in favor of the Co-Collateral Agents, for the benefit of the Credit
Parties, senior in priority to all other Liens other than Permitted Liens which
have priority over the Liens of the Co-Collateral Agents by operation of
applicable law and Liens of the type specified in clause (h) of the definition
of Permitted Liens;

(g) the Credit Card Account Receivable does not conform to all representations,
warranties, covenants or other provisions in the Loan Documents relating to
Credit Card Accounts Receivable;

(h) such Credit Card Account Receivable is subject to risk of set-off,
non-collection or not being processed due to unpaid and/or accrued credit card
processor fee balances, limited to the lesser of the balance of Credit Card
Account Receivable or unpaid credit card processor fees;

 

11



--------------------------------------------------------------------------------

(i) such Credit Card Account Receivable is evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is subject
to the perfected security interest of the Co-Collateral Agents; or

(j) such Credit Card Account Receivable does not meet such other reasonable
eligibility criteria for Credit Card Accounts Receivable as the Agent (or any
Co-Collateral Agent upon written notice to the Agent) may determine from time to
time in its Permitted Discretion.

“Eligible In-Transit Inventory” means, as of any date of determination thereof,
without duplication of other Eligible Inventory, Inventory:

(a) for which full payment has been delivered to the vendor of such Inventory
and evidence of such payment has been received by the Agent; provided that in
transit Inventory purchased under “private label” letters of credit issued by
SRAC or Letters of Credit issued hereunder shall be deemed Eligible In-Transit
Inventory, subject to (x) an Inventory Reserve equal to (i) such percentage as
the Agent may determine in its Permitted Discretion, multiplied by (ii) the
Inventory Value of such Inventory, and (y) satisfaction of all of the other
conditions of this definition;

(b) which has been shipped from a location outside of the United States, Puerto
Rico or the U.S. Virgin Islands for receipt by any Loan Party, but which has not
yet been delivered to such Loan Party, which Inventory has been in transit for
sixty (60) days or less from the date of shipment of such Inventory;

(c) for which the purchase order is in the name of any Loan Party and title has
passed to such Loan Party;

(d) for which the document of title reflects a Loan Party as consignee or, if
requested by a Co-Collateral Agent, names the Co-Collateral Agents as consignee,
and in each case as to which a Co-Collateral Agent has control over the
documents of title which evidence ownership of the subject Inventory (such as,
if requested by a Co-Collateral Agent, by the delivery of a Customs Broker
Agreement);

(e) which is insured as required pursuant to Section 6.01 hereof; and

(f) which would not be excluded from the definition of “Eligible Inventory” by
any of clauses (a), (c) through (g) or (i) through (r) of the definition
thereof;

provided that the Agent, or any Co-Collateral Agent upon written notice to the
Agent, may, in its Permitted Discretion, exclude any particular Inventory from
the definition of “Eligible In-Transit Inventory” in the event the Agent or
Co-Collateral Agent determines that such Inventory is subject to any Person’s
right or claim which is (or is capable of being) senior to, or pari passu with,
the Lien of the Co-Collateral Agents (such as, without limitation, a right of
stoppage in transit) or may otherwise adversely impact the ability of the
Co-Collateral Agents to realize upon such Inventory.

“Eligible Inventory” means at any time, without duplication (i) Eligible
In-Transit Inventory, and (ii) items of Inventory of any Loan Party that are
held for retail sale to the public in the ordinary course of business,
merchantable, and readily saleable to the public in the ordinary course of
business, that is not ineligible for inclusion in the calculation of the
Borrowing Base pursuant to any of clauses (a) through (s) below. Without
limiting the foregoing, to qualify as “Eligible Inventory” no Person other than
the Loan Parties shall have any direct or indirect ownership, interest or title
to such Inventory and no Person other than the Loan Parties shall be indicated
on any purchase order or invoice with respect to such Inventory as having or
purporting to have an interest therein. Unless otherwise from time to time
approved in writing by the Agent (or any Co-Collateral Agent upon written notice
to the Agent) in its Permitted Discretion, no Inventory shall be deemed Eligible
Inventory if, without duplication:

(a) the Loan Parties do not have sole and good, valid and unencumbered title
thereto (except for Liens of the type described in clauses (a), (b), (c) and
(e) of the definition of Permitted Liens); or

 

12



--------------------------------------------------------------------------------

(b) it is not located in the United States, Puerto Rico, Guam or U.S. Virgin
Islands; or

(c) it is not located at property owned or leased by the Loan Parties (except to
the extent such Inventory is (i) in transit between such locations, (ii) is
located at a Dealer Store, provided that if requested by the Co-Collateral
Agents, the Co-Collateral Agents have received evidence reasonably acceptable to
the Co-Collateral Agents, that the Loan Parties have filed appropriate UCC
financing statements against the Person operating the Dealer Store covering such
Inventory, and provided further that the amount of Inventory located at all
Dealer Stores which may constitute Eligible Inventory shall not exceed
$300,000,000 in the aggregate, or (iii) is deemed eligible pursuant to clause
(g)) or is located at a third party warehouse or is located at a closed Store
(except pursuant to clause (e)) or is located at a closed DC; or

(d) it is not subject to a valid and perfected Lien in favor of the
Co-Collateral Agents for the benefit of the Credit Parties, senior in priority
to all other Liens other than Permitted Liens which have priority over the Liens
of the Co-Collateral Agents by operation of applicable law, including Liens of
the types described in clauses (a) through (c) and (g) of the definition of
Permitted Liens;

(e) it is subject to any Lien whatsoever other than Liens in favor of the
Co-Collateral Agents, Permitted Liens and Liens permitted pursuant to
Section 6.02(a)(vi); or

(f) it is Inventory located at a Store which is being closed; provided, however
that such Inventory will be deemed eligible for the first four (4) weeks after
the commencement of the Store Closure Sale for that Store, provided further that
the Inventory Value of such Inventory shall be reduced by the “closed store
reserve” established by the Borrowers with respect to such Inventory consistent
with past practices;

(g) it is consigned from a vendor or is at a customer location but still
accounted for in the applicable Loan Party’s inventory balance; or

(h) it is in-transit (other than Eligible In-Transit Inventory) from a vendor
and has not yet been received into a DC or Store; or

(i) it is identified in the stockledger of the applicable Loan Party as any of
the following departments or consists of Inventory which is ordinarily
classified by such Loan Party consistent with its historical practices as the
following: floral; gasoline; live plants; miscellaneous or other as classified
on the Loan Party’s stockledger; produce; books; magazines; restaurant
operations; or seafood; or it is identified per the applicable Loan Party’s
stockledger as candy; or

(j) it is Inventory that has been packed-away and stored for more than 12 months
at a DC or a Store for future sale, including merchandise of Sears and its
Subsidiaries that has been carried over for more than 12 months as currently
reported as “XOM” status per the RIM merchandising system; or

(k) it is identified as wholesaler freight fees; or

(l) it is Inventory on layaway or is Inventory which has been sold but not
delivered or as to which any Loan Party has accepted a deposit from a third
party; or

 

13



--------------------------------------------------------------------------------

(m) it is identified per the Loan Parties’ stockledger as Inventory that is in a
leased department, including digital imaging, photofinishing and 1 hour lab; or

(n) it is otherwise deemed ineligible by the Co-Collateral Agents in their
Permitted Discretion after the expiration of the Reserve Notice Period; or

(o) it is (i) operating supplies, packaging or shipping materials, cartons,
labels or other such materials not considered used for sale in the ordinary
course of business by the Agent in its Permitted Discretion
(ii) work-in-process, raw materials, (iii) not in material compliance with all
standards imposed by any Governmental Authority having regulatory authority over
such Inventory, its use or sale, or (iv) bill and hold goods; or

(p) it is Inventory which exhibits, includes or is identified by any trademark,
tradename or other Intellectual Property right which trademark, tradename or
other Intellectual Property right (i) is subject to a restriction that could
reasonably be expected to adversely affect the Agent’s ability to liquidate such
Inventory or (ii) the relevant Loan Party does not have the right to use in
connection with the sale of such Inventory, either through direct ownership or
through a written license or sublicense; or

(q) it is Inventory that is not insured in compliance with the provisions of
Section 6.01(c);

(r) it is Inventory that does not conform to all representations, warranties,
covenants or other provisions in the Loan Documents relating to Inventory; or

(s) it is Inventory acquired in a Permitted Acquisition and the Co-Collateral
Agents have not completed their diligence with respect thereto, provided that
such Inventory shall be deemed to constitute Eligible Inventory for a period of
30 days after the date of its acquisition notwithstanding that the Co-Collateral
Agents have not completed such due diligence as long as such Inventory is of the
same kind and quality as other of the Loan Parties’ Inventory and would
otherwise constitute Eligible Inventory.

“Eligible Pharmacy Receivables” means each Pharmacy Receivable that satisfies
the following criteria at the time of creation and continues to meet the same at
the time of such determination: such Pharmacy Receivable (i) has been earned and
represents the bona fide amounts due to a Loan Party from Third Party Payors,
and other Persons reasonably acceptable to the Co-Collateral Agents, and in each
case originated in the ordinary course of business of the applicable Loan Party
(ii) is non-recourse to the Loan Parties and has been adjudicated or is
otherwise due to the Borrower for pharmacy related services, and (iii) is not
ineligible for inclusion in the calculation of the Borrowing Base pursuant to
any of clauses (a) through (m) below. Without limiting the foregoing, to qualify
as an Eligible Pharmacy Receivable, an Account shall indicate no person other
than a Loan Party as payee or remittance party. In determining the amount to be
so included, the face amount of an Account shall be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges, processing
fees or other allowances (including any amount that the applicable Loan Party
may be obligated to rebate to a customer, or to pay to the Third Party Payors,
direct customers or other Persons pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the applicable Loan
Party to reduce the amount of such Pharmacy Receivable. Unless otherwise
approved from time to time in writing by the Co-Collateral Agents in their
Permitted Discretion, none of the following Pharmacy Receivables shall be an
Eligible Pharmacy Receivable:

(a) Pharmacy Receivables that have been outstanding for more than ninety
(90) days past the invoice date or that are more than sixty (60) days past due;

 

14



--------------------------------------------------------------------------------

(b) Pharmacy Receivables due from any Third Party Payor to the extent that fifty
percent (50%) or more of all Pharmacy Receivables from such Third Party Payor
are not Eligible Pharmacy Receivables under clause (a), above;

(c) Pharmacy Receivables which do not constitute an “Account” (as defined in the
UCC);

(d) Pharmacy Receivables with respect to which a Loan Party does not have good,
valid and marketable title thereto;

(e) Pharmacy Receivables that are not subject to a valid and perfected Lien in
favor of the Co-Collateral Agents, for the benefit of the Credit Parties, senior
in priority to all other Liens other than Permitted Liens which have priority
over the Liens of the Co-Collateral Agents by operation of applicable law;

(f) Pharmacy Receivables that are subject to any Lien whatsoever other than
Liens in favor of the Co-Collateral Agents for the benefit of the Credit
Parties, Permitted Liens, and Liens permitted pursuant to Section 6.02(a)(vi);

(g) Pharmacy Receivables which are disputed, are with recourse, or with respect
to which a claim, counterclaim, offset or chargeback has been asserted (to the
extent of such claim, counterclaim, offset or chargeback);

(h) Pharmacy Receivables due from Medicare, Medicaid and other Governmental
Authorities;

(i) Pharmacy Receivables due from a Third Party Payor who is not duly authorized
to conduct business in the United States of America, Puerto Rico, United States
Virgin Islands or Guam, as applicable;

(j) Pharmacy Receivables which are acquired in a Permitted Acquisition unless
and until the Co-Collateral Agents have completed an appraisal and audit of such
Pharmacy Receivables and otherwise agree that such Pharmacy Receivables shall be
deemed Eligible Pharmacy Receivables;

(k) Pharmacy Receivables as to which (i) the Loan Party making the sale giving
rise to such Pharmacy Receivables does not have a valid and enforceable
agreement with the Third Party Payor providing for payment to such Loan Party or
there is a default thereunder that could be a basis for such Third Party Payor
ceasing or suspending any payments to such Loan Party, or (ii) the prescription
drugs sold giving rise to such Pharmacy Receivables are not of the type that are
covered under the agreement with the Third Party Payor or the party receiving
such goods is not entitled to coverage under such agreement, (iii) the Loan
Party making the sale giving rise to such Pharmacy Receivables has not received
confirmation from such Third Party Payor that the party receiving the
prescription drugs is entitled to coverage under the terms of the agreement with
such Third Party Payor and the Loan Party is entitled to reimbursement for such
Pharmacy Receivables, (iv) the amount of such Pharmacy Receivables exceeds the
amounts to which the Loan Party making such sale is entitled to reimbursement
for the prescription drugs sold under the terms of such agreements (but solely
to the extent of such excess), (v) there are contractual or statutory
limitations or restrictions on the rights of the Loan Party making such sale to
assign its rights to payment arising as a result thereof or to grant any
security interest therein which limitations or restrictions have not been
satisfied or waived, (vi) all authorization and billing procedures and
documentation required in order for the Loan Party making such sale to be
reimbursed and paid on such Pharmacy Receivables by the Third Party Payor have
not been properly completed and satisfied to the extent required for such Loan
Party to be so reimbursed and paid, and (vii) the terms of the sale giving rise
to such Pharmacy Receivables and all practices of such Loan Party with respect
to such Pharmacy Receivables do not comply in all material respects with
applicable federal, state, and local laws and regulations;

 

15



--------------------------------------------------------------------------------

(l) Pharmacy Receivables which do not conform to all representations,
warranties, covenants, or other provisions in the Loan Documents relating to
Pharmacy Receivables; or

(m) Pharmacy Receivables which the Co-Collateral Agents determine in their
Permitted Discretion to be uncertain of collection or which do not meet such
other reasonable eligibility criteria for Pharmacy Receivables as the Agent (or
any Co-Collateral Agent upon written notice to the Agent) may determine in its
Permitted Discretion.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of noncompliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including (a) by any governmental or regulatory authority
for enforcement, cleanup, removal, response, remedial or other actions or
damages and (b) by any governmental or regulatory authority or any third party
for damages, contribution, indemnification, cost recovery, compensation or
injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including those relating to
the use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdings, the Borrowers, or any of their
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of any Borrower’s controlled group, or under common control with such
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to Section 4043(b)(2)) are met with respect to a contributing sponsor, as
defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following 30
days; (b) the application for a minimum funding waiver with respect to a Plan;
(c) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of any Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by any Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Sections 303(k) or 4068(a) of ERISA shall have been met with
respect to any Plan; (g) the institution by the PBGC of proceedings to terminate
a Plan pursuant to Section 4042 of ERISA, or the occurrence of any event or
condition described in Section 4042 of ERISA that constitutes grounds for the
termination of, or the appointment of a trustee to administer, a Plan, or
(h) the Borrowers or any ERISA Affiliate incur liabilities under Section 4069 of
ERISA.

 

16



--------------------------------------------------------------------------------

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” on the signature pages
hereof or in the Assignment and Acceptance pursuant to which it became a Lender
(or, if no such office is specified, its Domestic Lending Office), or such other
office of such Lender as such Lender may from time to time specify to the
Borrowers and the Agent.

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, the rate per annum equal to the
British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters
(or other commercially available source providing quotations of BBA LIBOR as
designated by the Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Agent to be the rate at which deposits
in Dollars for delivery on the first day of such Interest Period in same day
funds in the approximate amount of the Eurodollar Advance being made, continued
or converted by the Bank and with a term equivalent to such Interest Period
would be offered by the Bank’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Sections 2.08(a)(ii).

“Eurodollar Rate Reserve Percentage” for any Interest Period for a Eurodollar
Rate Advance by any Lender means the reserve percentage applicable to such
Lender two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the minimum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 7.01.

“Excluded Accounts” means payroll, trust and tax withholding accounts funded in
the ordinary course of business.

“Existing Credit Agreement” has the meaning set forth in the Preamble to the
Agreement.

“Existing Intercreditor Agreement” means the Intercreditor Agreement in respect
of the Existing Second Lien Notes dated as of October 12, 2010, by and among the
Co-Collateral Agents, as ABL Agents, and Wells Fargo Bank, National Association,
as Second Lien Agent.

“Existing Letters of Credit” means each of the Letters of Credit described on
Schedule 1.02 issued and outstanding under the Existing Credit Agreement
immediately prior to the Effective Date.

 

17



--------------------------------------------------------------------------------

“Existing Second Lien Notes” means $1,250,000,000 aggregate principal amount of
6 5/8% Senior Secured Notes due 2018 of Holdings outstanding as of the Effective
Date and any notes issued in exchange therefor pursuant to that certain
Indenture, dated as of October 12, 2010, by and among Holdings and the
guarantors party thereto and Wells Fargo Bank, National Association, as Trustee
and Collateral Agent.

“Extensions of Credit” means as to any Lender at any time, an amount equal to
the sum of (a) the aggregate Revolving Extensions of Credit of such Lender and
(b) the outstanding principal amount of any Incremental Term Loans held by such
Lender.

“Fee Letter” means the Fee Letter dated March 11, 2011, among Holdings, the
Borrowers, Bank, and MLPFS, as amended from time to time.

“Fee Adjustment Date” shall have the meaning provided therefor in Schedule IB.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing reasonably selected by it.

“Fixed Charge Ratio” means, the ratio, determined as of the end of each fiscal
quarter of the Borrowers for the most recently ended four fiscal quarters, of
(a) Adjusted Consolidated EBITDA minus the unfinanced portion of Capital
Expenditures (but including Capital Expenditures financed with proceeds of
Advances hereunder) minus taxes paid in cash net of refunds (but in no event
less than zero), to (b) Fixed Charges, all calculated on a Consolidated basis in
accordance with GAAP.

“Fixed Charges” means, with reference to any period, without duplication,
Consolidated Interest Expense paid or payable in cash, plus scheduled principal
payments on Debt made during such period, plus Capital Lease Obligation payments
made during such period, all calculated on a Consolidated basis.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” has the meaning specified in Section 1.03.

“GE Commitment Letter” means that certain Commitment Letter dated March 16, 2011
among Holdings, the Borrowers and General Electric Capital Corporation.

“Gift Card Liability Reserve” shall mean, at any time, and without duplication
of any other Availability Reserves or Inventory Reserves, a reserve equal to the
aggregate remaining value at such time of (i) outstanding gift certificates and
gift cards of the Loan Parties entitling the holder thereof to use all or a
portion of the certificate or gift card to pay all or a portion of the purchase
price for any Inventory and (ii) outstanding merchandise credits.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

“Group Members” means, collectively, Holdings, the Borrowers and their
respective Subsidiaries.

 

18



--------------------------------------------------------------------------------

“Guarantee and Collateral Agreement” means a Second Amended and Restated
Guarantee and Collateral Agreement in the form of Exhibit D.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Holdings” has the meaning provided in the Preamble.

“Increase Effective Date” shall have the meaning provided therefor in
Section 2.18(e).

“Incremental Term Loan” shall have the meaning provided therefor in
Section 2.18(a).

“Insolvency” means with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent” means pertaining to a condition of Insolvency.

“Intellectual Property” has the meaning set forth in the Guarantee and
Collateral Agreement.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing of Revolving Advances, the period commencing on the date of such
Eurodollar Rate Advance or the date of the Conversion of any Base Rate Advance
into such Eurodollar Rate Advance and ending on the last day of the period
selected by the applicable Borrower pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
the applicable Borrower pursuant to the provisions below. The duration of each
such Interest Period shall be one, two or three months, as the applicable
Borrower may, upon notice received by the Agent not later than 12:00 noon on the
third Business Day prior to the first day of such Interest Period, select;
provided, however, that:

(a) a Borrower may not select any Interest Period that ends after the
Termination Date;

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period of one month
or longer to occur in the next following calendar month, the last day of such
Interest Period shall occur on the next preceding Business Day; and

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Inventory” as defined in the UCC.

 

19



--------------------------------------------------------------------------------

“Inventory Reserves” means the following:

(a) a reserve for shrink, or discrepancies that arise between Inventory
quantities on hand per the Loan Parties’ unit inventory system, and physical
counts of the Inventory which will be equal to the greater of (i) the
mathematical average of the historical shrink results expressed as a percent of
sales, multiplied by sales for the relevant year-to-date period and adjusted for
the cost complement for the relevant year-to-date period, but only to the extent
such amount exceeds reserves already netted out of the Inventory Value per the
stockledger; or (ii) an amount determined by the Agent in its Permitted
Discretion or any Co-Collateral Agent in its Permitted Discretion upon written
notice to the Agent, in each case, after the expiration of the Reserve Notice
Period;

(b) a reserve for intracompany profit, equal to the most recent three (3) fiscal
months of capitalized cost of the foreign buying offices owned and operated by
any Loan Party, with the time frame subject to change after the expiration of
the Reserve Notice Period based on Inventory performance, or the Agent’s (or any
Co-Collateral Agent’s upon written notice to the Agent) Permitted Discretion;

(c) to the extent not already netted out of the Inventory Value per the stock
ledger or not treated as ineligible pursuant to the definition of Eligible
Inventory, a reserve determined in the Agent’s (or any Co-Collateral Agent upon
written notice to the Agent) Permitted Discretion for (i) hard (permanent)
markdowns, (ii) seasonal merchandise (including, without limitation, seasonal
apparel which is more than four weeks past a specified selling season, and
Inventory for sale during a specified holiday or event (other than seasonal
apparel), after the specified holiday or event has occurred), (iii) discontinued
and clearance merchandise, (iv) change in product mix of merchandise, (v) change
in pricing strategy or markon percentages, (vi) damaged merchandise, (vii) price
changes, or (viii) other adjustments as deemed appropriate;

(d) a reserve established in the Agent’s (or any Co-Collateral Agent’s upon
written notice to the Agent) Permitted Discretion for Inventory returned (other
than as a result of reclamations) to either the return goods center (“RGC”), the
vendor, given to charity, or otherwise considered non-saleable, whether
defective or non-defective. This reserve is to be calculated as the monthly
average for the most recent rolling 12 fiscal month period of return (other than
as a result of reclamations) activity to the vendors, the RGC, given to charity,
or otherwise considered non-saleable, whether defective or non-defective, both
from the Stores and DCs, and is subject to change after the expiration of the
Reserve Notice Period at the Agent’s (or any Co-Collateral Agent’s upon written
notice to the Agent) Permitted Discretion; and such reserve to be recalculated
by the 10th day after each month-end and to be reflected on each Borrowing Base
Certificate delivered by Holdings after such date until the amount of such
reserve is recalculated pursuant hereto;

(e) without duplication of any Reserve imposed under clause (a) of the
definition of “Eligible In-Transit Inventory”, a reserve for that in transit
Inventory purchased under “private label” letters of credit issued by SRAC or
Letters of Credit issued hereunder; and

(f) a reserve for Inventory ordinarily classified as repair services.

“Inventory Value” shall mean, with respect to any Inventory of the Loan Parties,
the value of such Inventory valued at the lower of cost or market value on a
basis consistent with the Loan Parties’ current and historical accounting
practice in effect on the Effective Date, per the stock ledger (without giving
effect to LIFO reserves and general ledger reserves for discontinued inventory,
markdowns, intercompany profit, rebates and discounts, any cut off adjustments,
revaluation adjustments, purchase price adjustments or adjustments with respect
to the capitalization of buying, occupancy, distribution and other overhead
costs reflected on the balance sheet of the Loan Parties in respect of
Inventory). The value of the Inventory as set forth above will, without
duplication for any Inventory Reserves, be calculated net of the reserve
established by the Loan Parties on a basis consistent with the Loan Parties’
current and historical practice, in effect on the Effective Date, in respect of
lost, misplaced or stolen Inventory at such time.

 

20



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of equity interests of another Person, (b) a loan, advance or
capital contribution to, guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) any
Acquisition.

“Issuing Lender” means, collectively, Bank of America, N.A., Wells Fargo Bank,
N.A., and any other Lender which at the request of any Borrower and with the
consent of the Agent, not to be unreasonably withheld, agrees to become an
Issuing Lender, it being understood that with the consent of the requesting
Borrower (not to be unreasonably withheld) the Issuing Lender may arrange for
one or more Letters of Credit to be issued by Affiliates of such Issuing Lender,
in which case the term “Issuing Lender” shall include any such affiliate with
respect to Letters of Credit issued by such Affiliate. Each reference herein to
“the Issuing Lender” shall be deemed to be a reference to the relevant Issuing
Lender with respect to the relevant Letter of Credit.

“Kmart” means Kmart Holding Corporation, a Delaware corporation.

“Kmart Corp.” has the meaning provided in the Preamble.

“L/C Commitment” means $1,500,000,000.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed or discharged pursuant to Section 3.05 (after
giving effect to the proviso thereof).

“Lenders” means, collectively, the Lenders under the Existing Credit Agreement,
any other Persons signatory hereto as a Lender, and each Person that shall
become a party hereto as a lender pursuant to Section 9.07.

“Letters of Credit” means the collective reference to Commercial L/Cs, Banker’s
Acceptances, and Standby L/Cs; individually, a “Letter of Credit”. Without
limiting the foregoing, the Existing Letters of Credit shall be deemed Letters
of Credit issued under this Agreement.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind or any other type of preferential arrangement, including the lien or
retained security title of a conditional vendor, and any easement, right of way
or other encumbrance on title to real property, but excluding consignments or
bailments of goods of third parties and the interests of lessors under operating
leases.

“Line Cap” means, at any time of determination, the lesser of (i) the Aggregate
Commitments plus the principal amount of Incremental Term Loans outstanding at
such time, and (ii) the Borrowing Base.

“Liquidation” means the exercise by the Agent or the Co-Collateral Agents of
those rights and remedies accorded to the Agent and/or the Co-Collateral Agents
under the Loan Documents and applicable law as a creditor of the Loan Parties
with respect to the realization on the Collateral, including (after the
occurrence and continuation of an Event of Default) the conduct by the Loan
Parties acting with the consent of the Agent and the Co-Collateral Agents, of
any public, private or “going-out-of-business”, “store closing” or other similar
sale or any other disposition of the Collateral for the purpose of liquidating
the Collateral.

“Loan Documents” means this Agreement, the Security Documents, the Notes, Fee
Letter, any Application and any amendment, waiver, supplement or other
modification to any of the foregoing.

 

21



--------------------------------------------------------------------------------

“Loan Parties” means each Group Member that is a party to a Loan Document.

“Martha Stewart Reserve” shall mean, at any fiscal month end, a reserve equal to
the then current accrued and unpaid royalty in excess of $25,000,000 earned for
Martha Stewart merchandise sold as reflected on the most recent Borrowing Base
Certificate.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations or assets of Holdings and its
Subsidiaries taken as a whole, or (b) the ability of the Loan Parties taken as a
whole to perform their material obligations under the Loan Documents or (c) the
validity or enforceability of the Loan Documents taken as a whole or the rights
and remedies of the Agent, the Co-Collateral Agents or the Lenders thereunder
taken as a whole (including, but not limited to, the enforceability or priority
of any Liens granted to the Co-Collateral Agents under the Loan Documents).

“MLPFS” has the meaning provided in the Preamble.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which Holdings or any ERISA Affiliate is making
or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of Holdings
or any ERISA Affiliate and at least one Person other than Holdings and the ERISA
Affiliates or (b) was so maintained and in respect of which Holdings or any
ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA in the
event such plan has been or were to be terminated.

“Net Eligible Inventory” means, at any time, an amount equal to the Inventory
Value of Eligible Inventory less Inventory Reserves.

“Net Proceeds” means, (a) with respect to any Disposition by any Loan Party or
any of its Subsidiaries of any property or any casualty or condemnation of such
property, the excess, if any, of (i) the sum of cash and cash equivalents
received in such transaction (including any cash or cash equivalents received by
way of deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount of any Debt that is secured by the applicable asset by a Lien
permitted hereunder which is senior to the Co-Collateral Agents’ Lien, if any,
on such asset and that is required to be repaid (or to establish an escrow for
the future repayment thereof) in connection with such transaction (other than
Debt under the Loan Documents), (B) the reasonable and customary out-of-pocket
expenses incurred by such Loan Party or such Subsidiary in connection with such
transaction (including, without limitation, attorneys’ fees, accountants’ fees,
investment banking fees, appraisals, and brokerage, legal, title and recording
or transfer tax expenses and commissions) paid by any Loan Party to third
parties (other than Affiliates), (C) transfer Taxes paid as a result thereof,
and (b) the excess of (i) the sum of the cash and cash equivalents received in
connection with the issuance of any equity interests of any Loan Party or any
Permitted Refinancing Debt over (ii) the underwriting discounts and commissions,
and other reasonable and customary out-of-pocket expenses, incurred by such Loan
Party in connection therewith.

“Net Orderly Liquidation Value” means the product of (i) Net Recovery Rate and
(ii) the Net Eligible Inventory.

“Net Recovery Rate” means the appraised orderly liquidation value (on an “as is,
where is” basis) of each Loan Party’s Eligible Inventory, net of costs and
expenses estimated to be incurred in connection with such liquidation, which
value is expressed as a percentage of the Inventory Value of Eligible Inventory
and shall be determined by the Co-Collateral Agents from time to time based on
the most recent appraisal provided by an independent third party appraiser
retained by the Co-Collateral Agents in consultation with the Borrowers.

 

22



--------------------------------------------------------------------------------

“Non-Consenting Lender” has the meaning specified in Section 9.16.

“Note” means a promissory note of any Borrower payable to the order of any
Lender evidencing the Commitment of such Lender.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Obligations” has the meaning set forth in the Guarantee and Collateral
Agreement.

“OSH” means Orchard Supply Hardware Stores Corporation, a Delaware corporation.

“Other LC” has the meaning set forth in Section 3.02(b).

“Other LC Facility” means the letter of credit facilities set forth on Schedule
3.02 hereto and any other letter of credit facility established by the Borrowers
with a Lender and approved by the Agent in writing in its Permitted Discretion.

“Other Taxes” has the meaning specified in Section 2.15.

“Overadvance” means any Advance to the extent that, immediately after its having
been made, Capped Excess Availability is less than zero.

“PACA” means the Perishable Agricultural Commodities Act of 1930, as amended.

“PACA Liability Reserve” means an amount calculated on a monthly basis by the
Agent to provide for vendor liabilities pursuant to PACA.

“Pari Passu Notes” means any Debt incurred pursuant to subsection (p) of the
definition of Permitted Debt and secured by a Lien permitted pursuant to
Section 6.02(a)(vii).

“PASA” means the Packers and Stockyards Act of 1921, as amended.

“PASA Liability Reserve” means the liability for vendor liabilities pursuant to
PASA.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Holdings or any
ERISA Affiliate or to which Holdings or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“Perfection Certificate” means a certificate dated as of the Effective Date with
respect to the Borrowers and the other Loan Parties in form reasonably
satisfactory to the Co-Collateral Agents.

“Permitted Acquisition” means any Acquisition permitted under Section 6.02(c).

“Permitted Debt” means each of the following as long as no Default or Event of
Default exists at the time of incurrence thereof or would arise from the
incurrence thereof:

(a) Debt outstanding on the Effective Date and listed in the Perfection
Certificate;

 

23



--------------------------------------------------------------------------------

(b) Debt of any Loan Party to any other Loan Party;

(c) Debt of Holdings or any Subsidiary of Holdings which is not a Loan Party to
any Loan Party; provided, that (1) such Debt is incurred in the ordinary course
of business consistent with past practices in connection with cash management,
(2) such Debt shall not exceed $100,000,000 in the aggregate at any one time
outstanding or (3) (i) at the time of incurrence of any such Debt and
immediately after giving pro forma effect thereto, no Default or Event of
Default shall have occurred and be continuing, and (ii) after giving effect to
any such Debt (A) the Pro Forma and Projected Capped Excess Availability is at
least 15% of the Line Cap, and (B) the Pro Forma Fixed Charge Ratio shall be at
least 1.0 to 1.0;

(d) Debt of any Group Member to any Subsidiary of Holdings which is not a Loan
Party;

(e)(i) purchase money Debt used to finance the acquisition of any fixed or
capital assets, including Capital Lease Obligations, and any Debt assumed in
connection with the acquisition of any such assets or secured solely by a Lien
on any such assets prior to the acquisition thereof, and (ii) Debt incurred in
connection with sale-leaseback transactions with respect to assets not
constituting Collateral;

(f) Debt of any Person that becomes a Subsidiary in an Acquisition permitted in
accordance with Section 6.02(c), which Debt is existing at the time such Person
becomes a Subsidiary (other than Debt incurred solely in contemplation of such
Person’s becoming a Subsidiary);

(g) the Obligations;

(h) Other Debt in an amount not to exceed $500,000,000 in the aggregate
outstanding at any time;

(i) Debt described in Section 6.02(a)(vi), provided, that such Debt (i) does not
have a maturity date which is earlier than the Termination Date, (ii) is
incurred on arm’s-length terms, (iii) is subject to an intercreditor agreement
in the form of the Existing Intercreditor Agreement or Exhibit F (or such other
forms as the Co-Collateral Agents may agree in their Permitted Discretion), and
(iv) the security documents, if any, with respect to such Debt are reasonably
satisfactory to the Co-Collateral Agents in their Permitted Discretion;

(j) any other Debt, provided, that such Debt (i) does not require the repayment
of principal prior to the Termination Date in excess of 1.0% of the original
principal amount thereof per annum (excluding, for the avoidance of doubt,
repayments required as a result of the sale of assets and repayments required in
connection with an event that would constitute an Event of Default under
Section 7.01(g) hereof) (ii) does not have a maturity date which is earlier than
the Termination Date and (iii) is incurred on arm’s-length terms;

(k) Debt of the type specified in clause (g) of the definition thereof to the
extent such Debt constitutes a Permitted Investment;

(l) Debt in respect of performance bonds, bid bonds, appeal bonds, surety bonds
and completion guarantees and similar obligations (including, in each case,
letters of credit issued to provide such bonds, guaranties and similar
obligations), in each case provided in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;

(m) Debt arising from overdraft facilities and/or the honoring by a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business or other cash
management services (including, but not limited to, intraday, ACH and purchasing
card/T&E services) in the ordinary course of business; provided, that (x) such
Debt (other than credit or purchase cards) is extinguished within ten Business
Days of notification to the applicable Loan Party of its incurrence and (y) such
Debt in respect of credit or purchase cards is extinguished within 60 days from
its incurrence;

 

24



--------------------------------------------------------------------------------

(n) Debt arising from agreements of Holdings or any Subsidiary providing for
indemnification, adjustment of purchase or acquisition price or similar
obligations, in each case, incurred or assumed in connection with any Permitted
Acquisition or the disposition of any business, assets or any Subsidiary not
prohibited by this Agreement, other than guarantees of Debt incurred by any
Person acquiring all or any portion of such business, assets or any Subsidiary
for the purpose of financing such Acquisition;

(o) Debt consisting of (i) the financing of insurance premiums or (ii) take or
pay obligations contained in supply arrangements, in each case, in the ordinary
course of business;

(p) Debt secured by Liens described in Section 6.02(a)(vii), provided, that such
Debt (i) at the time of incurrence is in a principal amount not to exceed the
lesser of Suppressed Availability at such time and the Remaining First Lien
Increment at such time, (ii) does not require amortization of the principal
amount of such Debt prior to the maturity date, (iii) does not have a maturity
date which is earlier than the Termination Date, (iv) is incurred on
arm’s-length terms, (v) is subject to an intercreditor agreement reasonably
satisfactory in form and substance to the Co-Collateral Agents in their
Permitted Discretion (including, without limitation, provisions for the control
by the Co-Collateral Agents of the exercise of any remedies against the
Collateral, the release of Collateral following an Event of Default and the
incurrence by the Loan Parties of debtor-in-possession financing, in each case
provided that such Debt is treated no less favorably than the Obligations with
respect to the Collateral and the proceeds thereof), and (vi) the security
documents with respect to such Debt are reasonably satisfactory to the
Co-Collateral Agents in their Permitted Discretion;

(q) Debt on account of Other LC Facilities and on account of letters of credit
issued for the account of any Loan Party by any other Person; and

(q) Permitted Refinancing Debt.

“Permitted Discretion” means a determination made in good faith and in the
exercise of commercially reasonable business judgment.

“Permitted Dispositions” means any of the following:

(a) transfers and Dispositions of Inventory in the ordinary course of business;

(b) transfers and Dispositions among the Loan Parties;

(c) transfers and Dispositions by any Subsidiary of Holdings which is not a Loan
Party to any Loan Party;

(d) transfers and Dispositions by any Subsidiary of Holdings which is not a Loan
Party to other Subsidiaries which are not Loan Parties;

(e) transfers and Dispositions (other than transfers and Dispositions of
Inventory, Credit Card Accounts Receivable, Pharmacy Receivables or any other
Collateral (as defined in the Guarantee and Collateral Agreement on the
Effective Date)) to any Subsidiary of Holdings which is not a Loan Party by any
Loan Party provided, that any such Disposition of Collateral shall be
(i) undertaken in the ordinary course of business or (ii) on terms that are fair
and reasonable and no less favorable to the Loan Party than it would obtain in a
comparable arm’s length transaction with a Person that is not a Subsidiary of
Holdings;

 

25



--------------------------------------------------------------------------------

(f) the sale of surplus, obsolete or worn out equipment or other property in the
ordinary course of business by the Borrowers or any Subsidiary;

(g) transfers and Dispositions of all or any portion of any Loan Party’s assets,
including any equity interests of its Subsidiaries (other than the equity
interests or substantially all of the assets of either Borrower), provided, that
immediately after giving effect to any such disposition, (i) no Default or Event
of Default then exists, and (ii) either (A) the Pro Forma and Projected Capped
Excess Availability is at least 15% of the Line Cap, or (B) such Loan Party uses
the Net Proceeds of such Disposition to repay Advances in an amount equal to the
lesser of (x) 100% of such Net Proceeds and (y) an amount sufficient to cause
Pro Forma and Projected Capped Excess Availability to be 15% or more of the Line
Cap, and (iii) if the Disposition is to a Subsidiary or Affiliate of a Loan
Party which is not a Loan Party, such Disposition shall be on terms that are
fair and reasonable and no less favorable to the Loan Party than it would obtain
in a comparable arm’s length transaction with a Person that is not a Subsidiary
or Affiliate of a Loan Party;

(h) transfers and Dispositions which constitute Restricted Payments, that are
otherwise permitted hereunder;

(i) Dispositions permitted pursuant to Section 6.02(b) hereof;

(j) the sale of other Policy Investments in the ordinary course of business;

(k) the sale or Disposition of defaulted receivables and the compromise,
settlement and collection of receivables in the ordinary course of business or
in bankruptcy or other proceedings concerning the other account party thereon
and not as part of an accounts receivable financing transaction;

(l) leases, licenses or subleases or sublicenses of any real or personal
property not constituting Collateral in the ordinary course of business;

(m) any surrender or waiver of contract rights or the settlement, release,
recovery on or surrender of contract, tort or other claims of any kind (other
than, in each case, with respect to rights to license the Related Intellectual
Property, unless the limited license granted to the Co-Collateral Agents in such
Related Intellectual Property pursuant to the Loan Documents remains in effect
and is acknowledged by the licensee) to the extent that any of the foregoing
could not reasonably be expected to have a Material Adverse Effect;

(n) sales of Inventory (other than Eligible Inventory) determined by the
management of the applicable Loan Party not to be saleable in the ordinary
course of business of such Loan Party or any of the Loan Parties; and

(o) transfers of assets, including Inventory, in connection with Store closings
(and/or department closings within Stores) permitted pursuant to
Section 6.02(l).

“Permitted Holder” means ESL Investments, Inc. and any of its Affiliates other
than a Group Member.

“Permitted Holder Lender” means the Permitted Holder, provided, that, such
Permitted Holder executes a waiver in form and substance reasonably satisfactory
to the Agent that it shall have no right whatsoever with respect to that portion
of the Commitments which it holds (a) to consent to any amendment, modification,
waiver, consent or other such action with respect to any of the terms of any
Loan Document, (b) otherwise to vote on any matter related to any Loan Document,
(c) to require Agents or any Lender to undertake any action (or refrain from
taking any action) with respect to any Loan Document, (d) to attend any meeting
with the Agent or any Lender or receive any information from the Agent or any
Lender, (e) to the benefit of any advice provided by counsel to the Agents or
the other Lenders or to challenge the attorney-client privilege of the
communications between the Agents, such other Lenders and

 

26



--------------------------------------------------------------------------------

such counsel, or (f) make or bring any claim, in its capacity as Lender, against
any Agent with respect to the fiduciary duties of such Agent or Lender and the
other duties and obligations of the Agents hereunder; except, that, no
amendment, modification or waiver to any Loan Document shall, without such
Permitted Holder Lender’s consent, deprive any Permitted Holder Lender of its
pro rata share of any payments to which the Lenders as a group are otherwise
entitled hereunder or otherwise single out, or intentionally discriminate
against the Permitted Holder Lender, as such.

“Permitted Investments” means each of the following as long as no Default or
Event of Default exists at the time of the making such of Investment or would
arise from the making of such Investment:

(a) Investments existing on, or contractually committed as of, the Effective
Date, and set forth in the Perfection Certificate;

(b)(i) Investments by any Loan Party and its Subsidiaries in their respective
Subsidiaries and in OSH outstanding on the Effective Date, (ii) Investments by
any Loan Party and its Subsidiaries in Loan Parties, and (iii) Investments by
Subsidiaries that are not Loan Parties in Holdings or any Subsidiary;

(c) other Investments of any Loan Party in any other Subsidiary of Holdings
which is not a Loan Party; provided, that (1) such Investment is incurred in the
ordinary course of business consistent with past practices in connection with
cash management, (2) such Investments shall not exceed $100,000,000 in the
aggregate at any one time outstanding or (3) (a) at the time of any such
Investment and immediately after giving pro forma effect thereto, no Default or
Event of Default shall have occurred and be continuing, and (b) after giving
effect to any such Investment (A) the Pro Forma and Projected Capped Excess
Availability is at least 15% of the Line Cap, and (B) the Pro Forma Fixed Charge
Ratio shall be at least 1.0 to 1.0;

(d) Investments of any Loan Party in any other Person not constituting an
Acquisition; provided that (a) at the time of any such Investment and
immediately after giving pro forma effect thereto, no Default or Event of
Default shall have occurred and be continuing, and (b) after giving effect to
any such Investment (A) the Pro Forma and Projected Capped Excess Availability
is at least 15% of the Line Cap, and (B) the Pro Forma Fixed Charge Ratio shall
be at least 1.0 to 1.0;

(e) Investments constituting a Permitted Acquisition and Investments held by the
Person acquired in such Acquisition at the time of such Acquisition (and not
acquired in contemplation of such Acquisition);

(f) Investments arising out of the receipt of noncash consideration for the sale
of assets otherwise permitted under this Agreement;

(g) Policy Investments;

(h) Investments in Swap Contracts not entered into for speculative purposes;

(i) to the extent not prohibited by applicable law, advances to officers,
directors and employees and consultants of the Group Members made for travel,
entertainment, relocation and other ordinary business purposes;

(j) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by any Group Member as a result of a foreclosure by any
Loan Party with respect to any secured Investments or other transfer of title
with respect to any secured Investment in default;

 

27



--------------------------------------------------------------------------------

(k) Investments held by any Person at the time such Person is acquired in
accordance with Section 6.02(c);

(l) Investments made with the common stock of Holdings;

(m) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business;

(n) Guarantees by Holdings or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute Debt,
in each case entered into by Holdings or any Subsidiary in the ordinary course
of business;

(o) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the applicable Group
Member;

(p) Investments consisting of the licensing or contribution of Intellectual
Property pursuant to joint marketing arrangements with other Persons, provided
that no such Investment shall impair in any manner the limited license granted
to the Co-Collateral Agents in such Intellectual Property pursuant to the Loan
Documents;

(q) Investments in joint ventures that own real properties upon which Stores are
located existing as of the Effective Date and entered into hereafter in the
ordinary course of business; and

(r) other Investments in an amount not to exceed $250,000,000 in the aggregate
outstanding at any time; provided that no Investment pursuant to this clause
(r) shall be made by any Loan Party in any Subsidiary of Holdings which is not a
Loan Party.

“Permitted Liens” means:

(a) Liens for taxes, assessments and governmental charges or levies to the
extent such taxes, assessments or governmental charges are being contested in
good faith and by proper proceedings and as to which appropriate reserves are
being maintained;

(b) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business securing obligations that are not overdue for a period of
more than 30 days or that are being contested in good faith by appropriate
proceedings and as to which appropriate reserves are being maintained;

(c) landlords’ Liens arising in the ordinary course of business securing
(i) rents not yet due and payable, (ii) rent for Stores in an amount not to
exceed the monthly base rent due for the immediately preceding calendar month
and (iii) rents for Stores in excess of the amount set forth in the preceding
clause (ii) so long as such amounts are being contested in good faith by
appropriate proceedings and as to which appropriate reserves are being
maintained;

(d) any attachment or judgment lien not constituting an Event of Default under
Section 7.01(f);

(e) Liens presently existing or hereafter created in favor of the Co-Collateral
Agents, on behalf of the Credit Parties;

(f) Liens arising by the terms of commercial letters of credit (including,
without limitation, pursuant to an Other L/C Facility), entered into in the
ordinary course of business to secure reimbursement obligations thereunder,
provided that such Liens only encumber the title documents and underlying goods
relating to such letters of credit;

 

28



--------------------------------------------------------------------------------

(g) claims under PACA and PASA;

(h) Liens in favor of issuers of credit cards arising in the ordinary course of
business securing the obligation to pay customary fees and expenses in
connection with credit card arrangements;

(i) Liens incurred or deposits made by any Group Member in the ordinary course
of business in connection with workers’ compensation and other casualty
insurance lines, unemployment insurance and other types of social security, or
to secure the performance of tenders, statutory obligations, bids, leases,
government contracts, performance and return-of-money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money);

(j) easements, rights-of-way, covenants, conditions, restrictions (including
zoning restrictions), declarations, rights of reverter, minor defects or
irregularities in title and other similar charges or encumbrances, whether or
not of record, that do not, in the aggregate, interfere in any material respect
with the ordinary course of business, or in respect of any real property which
is part of the Collateral, any title defects, liens, charges or encumbrances
(other than such prohibited monetary Liens) which the title company is prepared
to endorse or insure by exclusion or affirmative endorsement reasonably
acceptable to the Agent and which is included in any title policy;

(k) any interest or title of a lessor or sublessor under, and Liens arising from
precautionary UCC financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) relating to, leases and subleases permitted
by this Agreement;

(l) normal and customary rights of setoff upon deposits of cash or other Liens
originating solely by virtue of any statutory or common law provision, or
ordinary course contractual obligation, relating to bankers’ liens, rights of
setoff or similar rights in favor of banks or other depository institutions;

(m) Liens on cash and cash equivalents securing obligations in respect of
standby or trade letters of credit not constituting Obligations or trade-related
bank guarantees;

(n) Liens granted to consignors who have properly perfected on consigned
Inventory owned by such consignors and created in the ordinary course of
business;

(o) Liens on premium rebates securing financing arrangements with respect to
insurance premiums;

(p) deposits and other customary Liens to secure the performance of bids, trade
contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations), statutory and regulatory obligations, surety and appeal bonds,
performance and return of money bonds, bids, leases, government contracts, trade
contracts, agreements with utilities, and other obligations of a like nature
incurred in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;

(q) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness or (ii) relating to pooled deposit or sweep
accounts of the Borrowers or any Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrowers or any Subsidiary;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens solely on any cash earnest money deposits made by any Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

 

29



--------------------------------------------------------------------------------

(t) Liens on securities that are the subject of repurchase agreements
constituting Policy Investments;

(u) Liens on cash and cash equivalents securing Swap Contracts incurred in the
ordinary course of business; and

(v) other Liens on cash and cash equivalents in an amount not to exceed
$25,000,000 held by a third party as security for any obligation (other than
Indebtedness, but including letters of credit) permitted to be incurred by any
Group Member hereunder.

“Permitted Overadvance” means an Overadvance made by the Agent, in its Permitted
Discretion, or at the direction of any Co-Collateral Agent, which:

(a) is made to maintain, protect or preserve the Collateral and/or the Credit
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Credit Parties;

(b) is made to enhance the likelihood of, or to maximize the amount of,
repayment of the Obligations;

(c) is made to pay any other amount chargeable to any Loan Party hereunder; and

(d) together with all other Permitted Overadvances then outstanding, shall not
(i) exceed five percent (5%) of the Borrowing Base at any time or (ii) unless a
Liquidation is occurring, remain outstanding for more than thirty
(30) consecutive Business Days, unless in each case, the Required Lenders
otherwise agree;

provided, however, that the foregoing shall not (i) modify or abrogate any of
the provisions of Article III regarding any Lender’s obligations with respect to
Letters of Credit, or (ii) result in any claim or liability against the Agent or
the Co-Collateral Agents (regardless of the amount of any Overadvance) for
“inadvertent Overadvances” (i.e. where an Overadvance results from changed
circumstances beyond the control of the Agent or the Co-Collateral Agents (such
as a reduction in the collateral value)), and such “inadvertent Overadvances”
shall not reduce the amount of Permitted Overadvances allowed hereunder, and
further, provided, that in no event shall the Agent make an Overadvance, if
after giving effect thereto, the principal amount of the Revolving Extensions of
Credit would exceed the Aggregate Commitments (as in effect prior to any
termination of the Commitments pursuant to Section 2.06 hereof).

“Permitted Refinancing Debt” shall mean any Debt issued in exchange for, or the
Net Proceeds of which are used to extend, refinance, renew, replace, defease or
refund (collectively, to “Refinance”), the Debt being Refinanced (or previous
refinancings thereof constituting Permitted Refinancing Debt); provided, that
(a) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Debt does not exceed the principal amount (or accreted value, if
applicable) of the Debt so Refinanced (plus unpaid accrued interest and premium
(including tender premiums) thereon and underwriting discounts, defeasance
costs, fees, commissions and expenses), (b) the maturity date of such Permitted
Refinancing Debt shall not be earlier than the maturity date of the Debt being
Refinanced and weighted average life to maturity of such Permitted Refinancing
Debt shall be greater than or equal to the weighted average life to maturity of
the Debt being Refinanced, (c) if the Debt being Refinanced is subordinated in
right of payment to the Obligations under this Agreement, such Permitted
Refinancing Debt shall be subordinated in right of payment to such Obligations
on terms at least as favorable to the Lenders as those contained in the
documentation governing the Debt being Refinanced, (d) no Permitted Refinancing
Debt shall have different obligors, or greater guarantees or security, or higher
priority guarantees or security, than the Debt being Refinanced; and (e) the
Permitted Refinancing Debt shall otherwise be on terms which would not
reasonably likely result in a Material Adverse Effect.

 

30



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Pharmacy Receivables” means Accounts arising from the sale of prescription
drugs or other Inventory which can be dispensed only through an order of a
licensed professional.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Policy Investments” means Investments made in accordance with the investment
policy of the Loan Parties set forth on Schedule 6.02(k)(ii), as such policy may
be amended from time to time with the reasonable consent of the Agent, such
consent not to be unreasonably withheld.

“Pricing Grid” means the pricing grid set forth on Schedule IA.

“Pro Forma and Projected Capped Excess Availability” shall mean, for any date of
calculation, after giving effect to the applicable transaction or payment, the
pro forma and projected Capped Excess Availability for the subsequent twelve
(12) fiscal month period, determined as of the last day of each fiscal month in
such period and based on Holdings’ good faith projections that are used to run
the businesses of the Borrowers and prepared in accordance with past practice.

“Pro Forma and Projected Suppressed Availability” shall mean, for any date of
calculation, after giving effect to the applicable transaction or payment, the
pro forma and projected Suppressed Availability for the subsequent twelve
(12) fiscal month period, determined as of the last day of each fiscal month in
such period and based on Holdings’ good faith projections that are used to run
the businesses of the Borrowers and prepared in accordance with past practice.

“Pro Forma Fixed Charge Ratio” shall mean, for any date of calculation, the
Fixed Charge Ratio as of the last day of the most recently completed fiscal
quarter for which financial statements pursuant to Section 6.01(j) are available
(the “Reference Date”), after giving pro forma effect to any applicable
transaction or payment as if such transaction or payment had occurred on the
first day of the four fiscal quarter period ending on the Reference Date.

“Refunded Swingline Advances” has the meaning specified in Section 2.04(b).

“Register” has the meaning specified in Section 9.07(d).

“Reimbursement Obligation” means the obligation of the Borrowers to reimburse
the Issuing Lender pursuant to Section 3.05 for amounts drawn under Letters of
Credit.

“Related Intellectual Property” means such rights with respect to the
Intellectual Property of Holdings and its Subsidiaries (other than Sears Canada)
as are reasonably necessary to permit the Co-Collateral Agents to enforce their
rights and remedies under the Loan Documents with respect to the Collateral.

“Remaining First Lien Increment” means, at any time, $1,000,000,000 minus the
sum of (a) the aggregate amount of all Commitment Increases implemented pursuant
to Section 2.18(a) on or prior to such date and (b) the principal amount of Pari
Passu Notes issued on or prior to such date.

“Reorganization” means with respect to any Multiemployer Plan, the condition
that such Plan is in reorganization within the meaning of Section 4241 of ERISA.

 

31



--------------------------------------------------------------------------------

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.

“Required Lenders” means, at any time, the holders of more than 50% of the sum
of the Commitments (other than Commitments held by Permitted Holder Lenders)
then in effect and the Incremental Term Loans then outstanding or, if the
Commitments have been terminated, the holders of more than 50% of the Total
Extensions of Credit then outstanding (other than Extensions of Credit held by
Permitted Holder Lenders).

“Requirements of Law” means as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reserve Notice Period” means one day prior notice to the Borrowers, unless a
Cash Dominion Event has occurred and is continuing, in which case the Reserve
Notice Period shall mean any notice period (including no notice) determined by
any Co-Collateral Agent in its Permitted Discretion to be necessary or desirable
to protect the interests of the Credit Parties.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity interests in Holdings
or any Subsidiary of Holdings, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such equity interests in Holdings or any Subsidiary of Holdings or any
option, warrant or other right to acquire any such equity interests in Holdings
or any Subsidiary of Holdings.

“Revolving Advance” has the meaning specified in Section 2.01. A Revolving
Advance may be a Base Rate Advance or a Eurodollar Rate Advance (each of which
shall be a “Type” of Revolving Advance).

“Revolving Extensions of Credit” means as to any Lender at any time, an amount
equal to the sum of (a) the aggregate principal amount of all Revolving Advances
held by such Lender then outstanding, (b) such Lender’s Commitment Percentage of
the aggregate principal amount of Swingline Advances then outstanding and
(c) such Lender’s Commitment Percentage of the L/C Obligations then outstanding.

“Sears” means Sears, Roebuck and Co., a New York corporation.

“Sears Canada” means the collective reference to Sears Canada Inc., a Canadian
corporation, and its Subsidiaries.

“SEC” means the United States Securities and Exchange Commission.

“Security Documents” means the collective reference to the Guarantee and
Collateral Agreement, and all other security documents hereafter delivered to
the Co-Collateral Agents granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and no Person other than such Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which any Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 

32



--------------------------------------------------------------------------------

“Solvent” means, when used with respect to any Person, that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) such Person will not have, as
of such date, an unreasonably small amount of capital with which to conduct its
business, and (c) such Person will be able to pay its debts as they mature.

“SRAC” has the meaning provided in the Preamble.

“Standby L/C” means an irrevocable letter of credit or similar instrument under
which the Issuing Lender agrees to make payments in Dollars for the account of
any Borrower, on behalf of any Group Member in respect of obligations of such
Group Member incurred pursuant to contracts made or performances undertaken or
to be undertaken or like matters relating to contracts to which such Group
Member is or proposes to become a party, including, without limiting the
foregoing, for insurance purposes or in respect of advance payments or as bid or
performance bonds or for any other purpose for which a standby letter of credit
might be issued.

“Store” means any store owned or leased and operated by any Loan Party.

“Store Closure Sale” means a store closure sale that, if including more than
twenty (20) stores (whether in one transaction or a series of related
transactions), is properly managed by an independent, nationally recognized,
professional retail inventory liquidation firm reasonably acceptable to the
Co-Collateral Agents, over a defined period that is anticipated by the Borrowers
not to exceed 12 weeks (on average) from the date of the same commencement.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of the issued and outstanding capital stock or other equity interest having
ordinary voting power to elect a majority of the Board of Directors or other
governing body of such corporation, partnership, joint venture, limited
liability company, trust or estate (irrespective of whether at the time capital
stock or other equity interests of any other class or classes of such
corporation, partnership, joint venture, limited liability company, trust or
estate shall or might have voting power upon the occurrence of any contingency),
is at the time directly or indirectly owned by such Person, by such Person and
one or more of its other Subsidiaries or by one or more of such Person’s other
Subsidiaries; provided, that Unrestricted Subsidiaries shall be deemed not to
constitute “Subsidiaries” for the purposes of this Agreement (other than the
definition of “Unrestricted Subsidiary” and the first and second usage of the
term “Subsidiary” in Section 7.01(k)).

“Subsidiary Guarantor” means each direct and indirect wholly owned Domestic
Subsidiary of Holdings, that owns Inventory, Credit Card Accounts Receivable,
Pharmacy Receivables, or other Collateral (as defined in the Guarantee and
Collateral Agreement).

“Supermajority Lenders” means, at any time, the holders of 66 2/3% or more of
the sum of the Commitments then in effect and the Incremental Term Loans then
outstanding or, if the Commitments have been terminated, the holders of 66 2/3%
or more of the Total Extensions of Credit then outstanding.

“Suppressed Availability” means, at any time of calculation, the excess, if any,
of the Borrowing Base over the sum of (i) the Aggregate Commitments at such
time, (ii) the principal amount of Incremental Term Loans outstanding at such
time, and (iii) the principal amount of Pari Passu Notes outstanding at such
time.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward

 

33



--------------------------------------------------------------------------------

foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swingline Advances” has the meaning specified in Section 2.03.

“Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Advances pursuant to Section 2.03 in an aggregate principal amount at
any one time outstanding not to exceed $100,000,000.

“Swingline Lender” means the Bank, in its capacity as the lender of Swingline
Advances.

“Swingline Participation Amount” has the meaning specified in Section 2.04(c).

“Syndication Agent” has the meaning provided in the Preamble and any successors
thereto.

“Taxes” has the meaning specified in Section 2.15.

“Termination Date” means the earlier of (a) April 8, 2016 and (ii) the date of
termination in whole of the Commitments pursuant to Section 2.06 or 7.01.

“Third Party Payor Notification” has the meaning specified in
Section 6.01(m)(i)(C).

“Third Party Payors” means any private health insurance company that is
obligated to reimburse or otherwise make payments to pharmacies which sell
prescription drugs to eligible patients under any insurance contract with such
private health insurer.

“Total Extensions of Credit” means at any time, the aggregate amount of the
Extensions of Credit of the Lenders outstanding at such time.

“Total Revolving Extensions of Credit” means at any time, the aggregate amount
of the Revolving Extensions of Credit of the Lenders outstanding at such time.

“Transfer Date” has the meaning set forth in Section 3.02(b).

“Transfer Notice” means a written notice from the Borrowers, in form and
substance reasonably satisfactory to the Agent, executed by an Authorized
Officer, specifying one or more Other LCs (including the beneficiary, face
amount and expiry date thereof, and such other information as the Agent may
reasonably request) which the Borrowers desire to deem issued under this
Agreement and identifying a Transfer Date with respect thereto.

“Type” means either a Base Rate Advance or a Eurodollar Rate Advance.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York, provided, however, that if a term is defined in Article 9 of
the Uniform Commercial Code differently than in another Article thereof, the
term shall have the meaning set forth in Article 9; provided further that, if by
reason of mandatory provisions of law, perfection, or the effect of perfection
or non-perfection, of a security interest in any Collateral or the availability
of any remedy hereunder is governed by the Uniform

 

34



--------------------------------------------------------------------------------

Commercial Code as in effect in a jurisdiction other than New York, “Uniform
Commercial Code” means the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or effect of perfection or non-perfection or availability of such remedy, as the
case may be.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.

“Unrestricted Subsidiary” means OSH and its Subsidiaries, provided, that in each
case, (i) at no time shall any creditor of any such Person have any claim
(whether pursuant to a guarantee or otherwise) against Holdings or any of its
other Subsidiaries (other than another Unrestricted Subsidiary) in respect of
any Debt or other obligation (except for obligations arising by operation of
law, including joint and several liabilities for taxes, ERISA and similar items)
of any such Person, other than claims of trade vendors incurred in the ordinary
course; (ii) neither Holdings nor any of its Subsidiaries (other than another
Unrestricted Subsidiary) shall become a general partner of any such Person;
(iii) no default with respect to any Debt of any such Person (including any
right which the holders thereof may have to take enforcement action against any
such Person) shall permit, solely as a result of such Debt being in default or
accelerated (upon notice, lapse of time or both), any holder of any Debt of
Holdings or its other Subsidiaries (other than another Unrestricted Subsidiary)
to declare a default on such other Debt or cause the payment thereof to be
accelerated or payable prior to its final scheduled maturity; and (iv) no such
Person shall own any equity interests of, or own or hold any Lien on any
property of, any other Subsidiary of Holdings (other than another Unrestricted
Subsidiary).

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

“WF Fee Letter” means that certain Fee Letter dated as of April 6, 2011 among
Holdings, Borrowers, Wells Fargo Capital Finance, LLC and Wells Fargo Bank,
National Association.

SECTION 1.02. Computation of Time Periods. In this Agreement, unless otherwise
specified, (a) in the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding” (b) “including” means “including
without limitation”; and (c) any reference to a time of day means Eastern time.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein or in the other Loan Documents shall be construed in accordance with U.S.
generally accepted accounting principles (“GAAP”) which for purposes of
Section 6.03 shall be consistently applied. If at any time any change in U.S.
generally accepted accounting principles would affect the computation of any
financial ratio or requirement set forth herein, and either the Borrowers or the
Required Lenders shall so request, the Agent, the Lenders and the Borrowers
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders which shall not be unreasonably withheld), provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change in principles and (ii) the
Borrowers shall provide to the Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. For the
avoidance of doubt, no retroactive change in GAAP shall apply to the
construction of accounting terms under this Agreement in the absence of an
amendment hereto in accordance with the terms of this Section 1.03.

 

35



--------------------------------------------------------------------------------

SECTION 1.04. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document, the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01. The Revolving Advances. Each Lender severally agrees, on the terms
and conditions hereinafter set forth, to make revolving advances (the “Revolving
Advances”) to the Borrowers from time to time on any Business Day during the
period from the Effective Date until the Termination Date in an aggregate amount
at any one time outstanding which, when added to such Lender’s Commitment
Percentage of the sum of (i) the aggregate principal amount of the Swingline
Advances then outstanding and (ii) the L/C Obligations then outstanding, equals
the amount of such Lender’s Commitment; provided, that the aggregate principal
amount of any Borrowing made at any time, when aggregated with all other then
outstanding Extensions of Credit, shall not exceed the Line Cap at such time.
Each Borrowing under this Section 2.01 shall be in an aggregate amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof (provided,
that the Swingline Lender may request, on behalf of the applicable Borrower,
Borrowings that are Base Rate Advances in other amounts pursuant to
Section 2.04(b)) and shall consist of Revolving Advances of the same Type made
on the same day by the Lenders ratably according to their respective
Commitments. Within the limits set forth in this Section 2.01, the Borrowers may
borrow under this Section 2.01, prepay pursuant to Section 2.11 and reborrow
under this Section 2.01.

SECTION 2.02. Making the Revolving Advances.

(a) Each Borrowing under Section 2.01 shall be made on notice, given not later
than (x) 12:00 noon on the third Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of Eurodollar Rate Advances or
(y) 1:00 p.m. on the date of the proposed Borrowing in the case of a Borrowing
consisting of Base Rate Advances, by the applicable Borrower to the Agent, which
shall give to each Lender prompt notice thereof by telecopier. Each such notice
of a Borrowing (a “Notice of Borrowing”) shall be by telephone, confirmed
immediately in writing, by email attachment or by telecopier, in substantially
the form of Exhibit A hereto, specifying therein the requested (i) date of such
Borrowing, (ii) Type of Revolving Advances comprising such Borrowing,
(iii) aggregate amount of such Borrowing, and (iv) in the case of a Borrowing
consisting of Eurodollar Rate Advances, initial Interest Period for each such
Revolving Advance. Each Lender shall, before 2:00 P.M. on the date of such
Borrowing make available for the account of its Applicable Lending Office to the
Agent at the Agent’s Account, in same day funds, such Lender’s ratable (in
accordance with its Commitment Percentage) portion of such Borrowing. After the
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article IV, the Agent will make such funds available to the
Borrower requesting such Borrowing at the Agent’s address referred to in
Section 9.02.

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) a
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $5,000,000 or if the obligation
of the Lenders to make Eurodollar Rate Advances shall then be suspended pursuant
to Section 2.09 or 2.13 and (ii) the Eurodollar Rate Advances may not be
outstanding as part of more than ten separate Borrowings.

 

36



--------------------------------------------------------------------------------

(c) Each Notice of Borrowing shall be irrevocable and binding on the applicable
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the applicable
Borrower shall indemnify each Lender against any loss, cost or expense incurred
by such Lender as a result of any failure to fulfill on or before the date
specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article IV, including any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Revolving Advance to be made by such Lender as part of such Borrowing when such
Revolving Advance, as a result of such failure, is not made on such date.

(d) Unless the Agent shall have received notice from a Lender prior to the time
of any Borrowing that such Lender will not make available to the Agent such
Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the applicable Borrower
on such date a corresponding amount. If and to the extent that such Lender shall
not have so made such ratable portion available to the Agent, such Lender and
the applicable Borrower severally agree to repay to the Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Agent, at (i) in the case of such Borrower, the interest
rate applicable at the time to Revolving Advances comprising such Borrowing and
(ii) in the case of such Lender, the Federal Funds Rate. If such Lender shall
repay to the Agent such corresponding amount, such amount so repaid shall be
made available to the applicable Borrower and shall constitute such Lender’s
Revolving Advance as part of such Borrowing for purposes of this Agreement.

(e) The failure of any Lender to make the Revolving Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Revolving Advance on the date of such Borrowing, but
no Lender shall be responsible for the failure of any other Lender to make the
Revolving Advance to be made by such other Lender on the date of any Borrowing.

SECTION 2.03. The Swingline Advances. (a) Subject to the terms and conditions
hereof, the Swingline Lender agrees to make a portion of the credit otherwise
available to the Borrowers under the Commitments from time to time during the
period from the Effective Date until the Termination Date by making swing line
advances (“Swingline Advances”) to the Borrowers; provided that (i) the
aggregate principal amount of Swingline Advances outstanding at any time shall
not exceed the Swingline Commitment then in effect (notwithstanding that the
Swingline Advances outstanding at any time, when aggregated with the Swingline
Lender’s other outstanding Revolving Advances, may exceed the Swingline
Commitment then in effect) and (ii) the amount of any Swingline Advance made at
any time, when aggregated with all other then outstanding Extensions of Credit,
shall not exceed the Line Cap at such time; provided that the Swingline Lender
shall not be obligated to make any Swingline Loan at any time when any Lender is
at such time a Defaulting Lender or Deteriorating Lender hereunder, unless the
Swingline Lender has entered into satisfactory arrangements with the Borrowers
or such Lender to eliminate the Swingline Lender’s risk with respect to such
Lender. During the period from the Effective Date until the Termination Date,
the Borrowers may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Swingline
Advances shall only be available as Base Rate Advances.

(b) Each Borrower shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Advance made to it on the earlier of (i) the
Termination Date, and (ii) the first date after such Swingline Advance is made
that is the 15th or last day of a calendar month and is at least two Business
Days after such Swingline Advance is made; provided that on each date that a
Revolving Advance is borrowed by a Borrower, such Borrower shall repay all
Swingline Advances then outstanding, if any, and may use all or a portion of
such Revolving Advance to fund such repayment.

 

37



--------------------------------------------------------------------------------

SECTION 2.04. Making the Swingline Advances

(a) Each Borrowing under Section 2.03 shall be made on notice, given not later
than 1:00 p.m. on the date of the proposed Borrowing, by the applicable Borrower
to the Agent and Swingline Lender. Each such Notice of a Borrowing shall be by
telephone, confirmed immediately in writing, by email attachment or by
telecopier, in substantially the form of Exhibit A hereto, specifying therein
the requested (i) date of such Borrowing and (ii) aggregate amount of such
Borrowing. Each Borrowing under the Swingline Commitment shall be in an amount
equal to $500,000 or a whole multiple of $100,000 in excess thereof. Not later
than 3:00 P.M. on the date of the proposed Borrowing, the Swingline Lender shall
make available to the Agent at the Agent’s Account an amount in immediately
available funds equal to the amount of the Swingline Advance to be made by the
Swingline Lender. Upon fulfillment of the applicable conditions set forth in
Article IV, the Agent shall make the proceeds of such Swingline Advance
available to the Borrower requesting such Borrowing at the Agent’s address
referred to in Section 9.02.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrowers (which hereby irrevocably
direct the Swingline Lender to act on their behalf), by notice given by the
Swingline Lender no later than 1:00 p.m., request each Lender to make, and each
Lender hereby agrees to make, a Revolving Advance, in an amount equal to such
Lender’s Commitment Percentage of the aggregate amount of the Swingline Advances
(the “Refunded Swingline Advances”) outstanding on the date of such notice, to
repay the Swingline Lender. Each Lender shall make the amount of such Revolving
Advance available to the Agent at the Agent’s Account in same day funds, not
later than 2:00 P.M. on the date of such notice. The proceeds of such Revolving
Advances shall be immediately made available by the Agent to the Swingline
Lender for application by the Swingline Lender to the repayment of the Refunded
Swingline Advances. Each Borrower irrevocably authorizes the Swingline Lender to
charge such Borrower’s accounts with the Agent (up to the amount available in
each such account) in order to immediately pay the amount of such Refunded
Swingline Advances to the extent amounts received from the Lenders are not
sufficient to repay in full such Refunded Swingline Advances.

(c) If prior to the time a Revolving Advance would have otherwise been made
pursuant to Section 2.04(b), one of the events described in Section 7.01 shall
have occurred and be continuing or if for any other reason, as determined by the
Swingline Lender in its sole discretion, Revolving Advances may not be made as
contemplated by Section 2.04(b), each Lender shall, on the date such Revolving
Advance was to have been made pursuant to the notice referred to in
Section 2.04(b), purchase for cash an undivided participating interest in the
then outstanding Swingline Advances by paying to the Swingline Lender an amount
(the “Swingline Participation Amount”) equal to (i) such Lender’s Commitment
Percentage multiplied by (ii) the sum of the aggregate principal amount of
Swingline Advances then outstanding that were to have been repaid with such
Revolving Advances.

(d) Whenever, at any time after the Swingline Lender has received from any
Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Advances, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount to reflect the
period of time during which such Lender’s participating interest was outstanding
and funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Advances then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Lender will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.

(e) Each Lender’s obligation to make the Advances referred to in Section 2.04(b)
and to purchase participating interests pursuant to Section 2.04(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any set-off, counterclaim, recoupment, defense or other right that
such Lender or any Borrower may have against the Swingline Lender, any Borrower
or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Article IV, (iii) any adverse change in the
condition (financial or otherwise) of any Borrower or any other Loan Party,
(iv) any breach of this Agreement or any other Loan Document by any Borrower,
any other Loan Party or any other Lender or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

SECTION 2.05. Fees. Commitment Fee. (a) The Borrowers jointly and severally
agree to pay to the Agent for the account of each Lender a commitment fee
commencing on the Effective Date on the average daily amount of the Available
Commitment of such Lender during the period for which payment is made at a rate
per

 

38



--------------------------------------------------------------------------------

annum equal to the Commitment Fee Rate in effect from time to time, payable in
arrears quarterly on the 5th day subsequent to the last day of each April, July,
October and January, commencing May 5, 2011, and on the Termination Date;
provided that the commitment fee payable with respect to any Class of
Commitments established under Section 2.18(a) shall be at such rates as the
Borrowers and the applicable Lenders or Additional Commitment Lenders may agree
in accordance with the provisions of Section 2.18(f).

(b) Other Fees. Holdings and the Borrowers shall pay to the Agent, the
Co-Collateral Agents and the Lead Arrangers, as applicable, the fees set forth
in the Fee Letter and the GE Commitment Letter in the amounts and at the times
specified therein.

SECTION 2.06. Optional Termination or Reduction of the Commitments.

(a) The Borrowers shall have the right, without penalty or premium and upon at
least three Business Days’ irrevocable notice to the Agent, to permanently
terminate in whole or permanently reduce in part the unused portions of the
respective Commitments of the Lenders, provided that no such termination or
reduction of the Commitments shall be permitted if, after giving effect thereto
and to any prepayments of the Advances made on the effective date thereof, the
Total Revolving Extensions of Credit would exceed the aggregate amount of the
Commitments as so reduced. Any partial reduction of the Commitments shall be in
the aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in
excess thereof.

(b) If, after giving effect to any reduction of the Aggregate Commitments, the
L/C Commitment or the Swingline Commitment exceeds the amount of the Aggregate
Commitments, such L/C Commitment or Swingline Commitment shall be automatically
reduced by the amount of such excess.

(c) The Agent will promptly notify the Lenders of any termination or reduction
of the Aggregate Commitments under Section 2.06(a). Upon any reduction of the
Aggregate Commitments, the Commitment of each Lender shall be reduced by such
Lender’s Commitment Percentage of such reduction amount.

SECTION 2.07. Repayment of Advances. Each Borrower shall repay to the Agent for
the ratable account of the Lenders on the Termination Date the aggregate
principal amount of the Advances made to it by the Lenders then outstanding.

SECTION 2.08. Interest on Advances. Scheduled Interest. (a) Each Borrower shall
pay interest on the unpaid principal amount of each Advance made to it and owing
to each Lender and Swingline Lender from the date of such Advance until such
principal amount shall be paid in full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin for Base Rate Advances
in effect from time to time, payable (I) in the case of any Base Rate Advance
(other than a Swingline Advance), in arrears monthly on the 5th day subsequent
to the last day of each month during such periods and on the date such Base Rate
Advance shall be Converted or paid in full and (II) in the case of any Swingline
Advance, on the date that such Swingline Advance is required to be repaid.

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin for Eurodollar
Rate Advances in effect from time to time, payable in arrears on the last day of
such Interest Period and, if such Interest Period has a duration of more than
three months, on each day that occurs during such Interest Period every three
months from the first day of such Interest Period and on the date such
Eurodollar Rate Advance shall be Converted or paid in full.

 

39



--------------------------------------------------------------------------------

(iii) Incremental Class Advances. With respect to any Class of Commitments
established under Section 2.18(a), the rate per annum agreed between the
Borrowers and the applicable Lenders or Additional Commitment Lenders pursuant
to Section 2.18(f) payable (A) in the case of any Advance bearing interest by
reference to the Base Rate (or interest that is fixed), in arrears monthly on
the 5th day subsequent to the last day of each month during such periods and on
the date such Advance shall be Converted or paid in full, and (B) in the case of
any Advance bearing interest by reference to the Eurodollar Rate, in arrears on
the last day of each Interest Period and, if such Interest Period has a duration
of more than three months, on each day that occurs during such Interest Period
every three months from the first day of such Interest Period and on the date
such Advance shall be Converted or paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, at the option of the Agent or on the request of the Required
Lenders, the Borrowers shall pay interest on the unpaid principal amount of each
Advance and Reimbursement Obligation owing to each Lender, payable in arrears on
the dates referred to in Sections 2.08(a) and (b) above, at a rate per annum
equal to 2% per annum above the rate per annum required to be paid on such
Advance or Reimbursement Obligation pursuant to Section 2.08(a) above. Further,
the Borrowers shall pay interest, to the fullest extent permitted by law, on the
amount of any interest, fee or other amount (other than principal) payable
hereunder that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal to 2% per
annum above the rate per annum required to be paid on Base Rate Advances
pursuant to Section 2.08(a).

(c) Regulation D Compensation. Each Lender that is subject to reserve
requirements of the Board of Governors of the Federal Reserve System (or any
successor) may require the Borrowers to pay, contemporaneously with each payment
of interest on the Eurodollar Rate Advances, additional interest on the related
Eurodollar Rate Advances of such Lender at the rate per annum equal to the
excess of (i) (A) the applicable Eurodollar Rate divided by (B) one minus the
Eurodollar Rate Reserve Percentage over (ii) the applicable Eurodollar Rate. Any
Lender wishing to require payment of such additional interest (x) shall so
notify the Agent and the Borrowers, in which case such additional interest on
the Eurodollar Rate Advances of such Lender shall be payable to such Lender at
the place indicated in such notice with respect to each Interest Period
commencing at least five Business Days after the giving of such notice and
(y) shall notify the Agent and the Borrowers at least five Business Days prior
to each date on which interest is payable on the amount then due it under this
Section. Each such notification shall be accompanied by such information as the
Borrowers may reasonably request.

SECTION 2.09. Interest Rate Determination. The Agent shall give prompt notice to
the Borrowers and the Lenders of the applicable interest rate determined by the
Agent for purposes of Section 2.08(a).

(b) If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Agent at least one Business Day before the date of any proposed
Eurodollar Rate Advance that the Eurodollar Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Borrowers and the
Lenders, whereupon (i) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Agent shall notify
the Borrowers and the Lenders that the circumstances causing such suspension no
longer exist.

(c) If any Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify such Borrower and the Lenders and such Advances will automatically, on
the last day of the then existing Interest Period therefor, Convert into Base
Rate Advances.

(d) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically Convert into Base Rate Advances.

(e) Upon the occurrence and during the continuance of any Event of Default, at
the option of the Agent or on the request of the Required Lenders (i) each
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Revolving Advances into,
Eurodollar Rate Advances shall be suspended.

 

40



--------------------------------------------------------------------------------

SECTION 2.10. Optional Conversion of Revolving Advances. The Borrowers may on
any Business Day, upon notice given to the Agent not later than 12:00 noon on
the third Business Day prior to the date of the proposed Conversion and subject
to the provisions of Sections 2.09 and 2.13, Convert all Revolving Advances of
one Type comprising the same Borrowing into Revolving Advances of the other
Type; provided, however, that any Conversion of Eurodollar Rate Advances into
Base Rate Advances shall be made only on the last day of an Interest Period for
such Eurodollar Rate Advances, any Conversion of Base Rate Advances into
Eurodollar Rate Advances shall be in an amount not less than the minimum amount
specified in Section 2.02(b) and no Conversion of any Revolving Advances shall
result in more separate Borrowings than permitted under Section 2.02(b). Each
such notice of a Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) the Revolving Advances to be
Converted, and (iii) if such Conversion is into Eurodollar Rate Advances, the
duration of the initial Interest Period for each such Revolving Advance. Each
notice of Conversion shall be irrevocable and binding on the applicable
Borrower.

SECTION 2.11. Optional and Mandatory Prepayments of Advances. (a) Any Borrower
may, without penalty or premium and upon notice given not later than 12:00 noon
on the date of such prepayment to the Agent stating the proposed date and
aggregate principal amount of the prepayment, and if such notice is given such
Borrower shall, prepay the outstanding principal amount of the Advances
comprising part of the same Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof (or, in the case of partial prepayments of Swingline Advances, $100,000
or a whole multiple thereof) and (y) in the event of any such prepayment of a
Eurodollar Rate Advance, the applicable Borrower shall be obligated to reimburse
the Lenders in respect thereof pursuant to Section 9.04(c).

(b) On the date of delivery of any Borrowing Base Certificate, if the Total
Extensions of Credit exceed the Line Cap, the Borrowers shall prepay Advances in
an amount equal to such excess, provided that if the aggregate principal amount
of Advances then outstanding is less than the amount of such excess (because L/C
Obligations constitute a portion thereof), the Borrowers shall, to the extent of
the balance of such excess, replace outstanding Letters of Credit and/or deposit
an amount in cash in a cash collateral account established with the Agent for
the benefit of the Lenders on terms and conditions satisfactory to the Agent.

(c) On the date of delivery of any Borrowing Base Certificate, if the Total
Extensions of Credit plus the then outstanding principal balance of the Pari
Passu Notes exceeds the Borrowing Base, the Borrowers shall prepay Advances in
an amount equal to such excess, provided that if the aggregate principal amount
of Advances then outstanding is less than the amount of such excess (because L/C
Obligations constitute a portion thereof), the Borrowers shall, to the extent of
the balance of such excess, replace outstanding Letters of Credit and/or deposit
an amount in cash in a cash collateral account established with the Agent for
the benefit of the Lenders on terms and conditions satisfactory to the Agent.

(d) The Borrowers shall prepay Advances (and to the extent required, reduce the
Aggregate Commitments) in an amount necessary to avoid the occurrence of a
Collateral Coverage Event (as defined in the Indenture for the Existing Second
Lien Notes), provided that if the aggregate principal amount of Advances then
outstanding is less than the amount required to be prepaid to avoid the
occurrence of a Collateral Coverage Event (because L/C Obligations constitute a
portion thereof), the Borrowers shall, to the extent of the balance required,
replace outstanding Letters of Credit on terms and conditions satisfactory to
the Agent.

(e) Upon the occurrence and during the continuance of a Cash Dominion Event, the
Borrowers shall prepay the Advances in accordance with the provisions of
Section 6.01(m) hereof, and upon the occurrence and during the continuance of an
Event of Default, the Borrowers shall cash collateralize the L/C Obligations in
accordance with the provisions of Section 7.01 hereof

 

41



--------------------------------------------------------------------------------

(f) Any prepayment of Advances pursuant to clauses (b), (c), (d) or (e) of this
Section 2.11 shall be applied, first, to any Base Rate Advances then outstanding
and the balance of such prepayment, if any, to the Eurodollar Rate Advances then
outstanding. In connection with the foregoing, the Agent may monthly (or more
frequently in the Agent’s Permitted Discretion) make the necessary exchange rate
calculations in accordance with Section 3.10 to determine whether any such
excess described in this Section exists on such date. Prepayments made pursuant
to clauses (b), (c), (d) or (e) of this Section 2.11 shall not reduce the
Aggregate Commitments hereunder except to the extent provided in clause
(d) above.

SECTION 2.12. Increased Costs. (a) If, due to either (i) after the Effective
Date the introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law)
made or issued after the Effective Date, there shall be any increase in the cost
to any Lender of agreeing to make or making, funding or maintaining Eurodollar
Rate Advances or issuing or participating in Letters of Credit (excluding for
purposes of this Section 2.12 any such increased costs resulting from (i) Taxes
or Other Taxes (as to which Section 2.15 shall govern) and (ii) changes in the
basis of taxation of overall net income or overall gross income by the United
States or by the foreign jurisdiction or state under the laws of which such
Lender is organized or has its Applicable Lending Office or any political
subdivision thereof), then the Borrowers shall from time to time, upon demand by
such Lender (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender additional amounts sufficient to compensate such Lender
for such increased cost; provided that a Lender claiming additional amounts
under this Section 2.12(a) agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office and/or take other commercially reasonable action if
the making of such a designation or the taking of such actions would avoid the
need for, or reduce the amount of, such increased cost that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender. A certificate as to the amount of such increased
cost, submitted to the Borrowers and the Agent by such Lender, shall be entitled
to a presumption of correctness. If any Borrower so notifies the Agent after any
Lender notifies the Borrowers of any increased cost pursuant to the foregoing
provisions of this Section 2.12(a), such Borrower may, upon payment of such
increased cost to such Lender, replace such Lender with a Person that is an
Eligible Assignee in accordance with the terms of Section 9.07 (and the Lender
being so replaced shall take all action as may be necessary to assign its rights
and obligations under this Agreement to such Eligible Assignee).

(b) If any Lender determines that compliance with any change after the Effective
Date in law or regulation or any guideline or request after the Effective Date
from any central bank or other governmental authority (whether or not having the
force of law) affects or would affect the amount of capital required or expected
to be maintained by such Lender or any entity controlling such Lender and that
the amount of such capital is increased by or based upon the existence of such
Lender’s commitment to lend hereunder and other commitments of this type, then,
upon demand by such Lender (with a copy of such demand to the Agent), the
Borrowers shall pay to the Agent for the account of such Lender, from time to
time as specified by such Lender, additional amounts sufficient to compensate
such Lender or such entity in the light of such circumstances, to the extent
that such Lender reasonably determines such increase in capital to be allocable
to the existence of such Lender’s commitment to lend hereunder. A certificate as
to such amounts submitted to the Borrowers and the Agent by such Lender shall be
entitled to a presumption of correctness. Notwithstanding anything herein to the
contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder issued in
connection therewith or in implementation thereof and all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a change in law
covered by this Section regardless of the date enacted, adopted, issued or
implemented.

(c) The Borrowers shall not be required to compensate a Lender pursuant to this
Section for any increased costs or capital or reserve requirement or pursuant to
Section 2.15 for any taxes incurred more than six months prior to the date that
such Lender notifies the Borrowers of the change or issuance giving rise to such
increased costs or capital or reserve requirement or tax and of such Lender’s
intention to claim compensation therefor; provided that if the change or
issuance giving rise to such increased costs or capital or reserve requirement
or tax is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof.

 

42



--------------------------------------------------------------------------------

SECTION 2.13. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurodollar Lending Office to perform its obligations hereunder
to make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (a) each Eurodollar Rate Advance will automatically, upon such
demand, Convert into a Base Rate Advance or an Advance that bears interest at
the rate set forth in Sections 2.08(a)(i), as the case may be, and (b) the
obligation of the Lenders to make Eurodollar Rate Advances or to Convert
Advances into Eurodollar Rate Advances shall be suspended until the Agent shall
notify the Borrowers and the Lenders that the circumstances causing such
suspension no longer exist.

SECTION 2.14. Payments and Computations. (a) The Borrowers shall make each
payment hereunder and under the other Loan Documents, without any right of
counterclaim or set-off, not later than 1:00 P.M. on the day when due in U.S.
dollars to the Agent at the Agent’s Account in same day funds. The Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest or commitment fees ratably (other than amounts payable
pursuant to Section 2.12, 2.15 or 9.04(c)) to the Lenders for the account of
their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon its acceptance of an Assignment and Acceptance
and recording of the information contained therein in the Register pursuant to
Section 9.07(c), from and after the effective date specified in such Assignment
and Acceptance, the Agent shall make all payments hereunder and under the other
Loan Documents in respect of the interest assigned thereby to the Lender
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.

(b) Each Borrower hereby authorizes each Lender, if and to the extent payment
owed by it to such Lender is not made when due hereunder or under the other Loan
Documents, to charge from time to time against any or all of such Borrower’s
accounts with such Lender any amount so due, notwithstanding that an Overadvance
may result thereby. Any such Lender so charging such accounts shall deliver the
proceeds therefrom to the Agent for distribution to the Credit Parties in the
manner set forth herein and in the other Loan Documents.

(c) All computations of interest based on the Base Rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurodollar Rate or the Federal Funds Rate
and of commitment fees shall be made by the Agent on the basis of a year of 360
days, in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or
commitment fees are payable. Each determination by the Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(d) Whenever any payment hereunder or under the other Loan Documents shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or commitment fee, as
the case may be; provided, however, that, if such extension would cause payment
of interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(e) Unless the Agent shall have received notice from any Borrower prior to the
date on which any payment is due by it to the Lenders hereunder that such
Borrower will not make such payment in full, the Agent may assume that the
applicable Borrower has made such payment in full to the Agent on such date and
the Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent such Borrower shall not have so made such payment in full to
the Agent, each Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Agent, at the Federal Funds Rate.

SECTION 2.15. Taxes. (a) Any and all payments by the Borrowers to or for the
account of any Lender, the Agent or any Co-Collateral Agent hereunder or under
the other Loan Documents or any other documents to be delivered hereunder shall
be made, in accordance with Section 2.14 or the applicable provisions of

 

43



--------------------------------------------------------------------------------

such other documents, free and clear of and without deduction for any and all
present or future withholding taxes, including levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender, the Agent and each Co-Collateral Agent, taxes imposed
on its overall net income, and franchise taxes imposed on it in lieu of net
income taxes, and branch profits taxes, by the jurisdiction under the laws of
which such Lender, the Agent or any Co-Collateral Agent (as the case may be) is
organized or any political subdivision thereof and, in the case of each Lender,
taxes imposed on its overall net income, and franchise taxes imposed on it in
lieu of net income taxes, and branch profits taxes, by the jurisdiction of such
Lender’s Applicable Lending Office or any political subdivision thereof (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the other Loan Documents
being hereinafter referred to as “Taxes”). If the Borrowers shall be required by
law to deduct any Taxes from or in respect of any sum payable hereunder or under
any other Loan Document or any other documents to be delivered hereunder to any
Lender, the Agent or any Co-Collateral Agent, (i) the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.15) such Lender, the Agent and the Co-Collateral Agents (as the case
may be) receive an amount equal to the sum each would have received had no such
deductions been made, (ii) the Borrowers shall make such deductions and
(iii) the Borrowers shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

(b) In addition, the Borrowers shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the other Loan
Documents or from the execution, delivery or registration of, performing under,
or otherwise with respect to, this Agreement or the other Loan Documents or any
other documents to be delivered hereunder, but excluding all other United States
federal taxes other than withholding taxes (hereinafter referred to as “Other
Taxes”).

(c) The Borrowers shall indemnify each Lender, the Agent and each Co-Collateral
Agent for and hold it harmless against the full amount of Taxes or Other Taxes
(including taxes of any kind imposed or asserted by any jurisdiction on amounts
payable under this Section 2.15) imposed on or paid by such Lender, the Agent or
any Co-Collateral Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
This indemnification shall be made within 30 days from the date such Lender, the
Agent or any Co-Collateral Agent (as the case may be) makes written demand
therefor.

(d) Within 30 days after the date of any payment of Taxes, the Borrowers shall
furnish to the Agent, at its address referred to in Section 9.02, the original
or a certified copy of a receipt evidencing such payment to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Agent. In the case of any payment hereunder or
under the other Loan Documents or any other documents to be delivered hereunder
by or on behalf of the Borrowers through an account or branch outside the United
States or by or on behalf of the Borrowers by a payor that is not a United
States person, if the Borrowers determine that no Taxes are payable in respect
thereof, the Borrowers shall furnish, or shall cause such payor to furnish, to
the Agent, at such address, an opinion of counsel acceptable to the Agent
stating that such payment is exempt from Taxes. For purposes of this subsection
(d) and subsection (e), the terms “United States” and “United States person”
shall have the meanings specified in Section 7701 of the Internal Revenue Code.

(e) Each Lender organized under the laws of a jurisdiction outside the United
States, and each other Lender that is not a domestic corporation within the
meaning of Section 7701(a)(30) of the Internal Revenue Code (i) represents that
all payments to be made to it under this Agreement or any other Loan Document
are exempt from United States withholding tax (including backup withholding tax)
under an applicable statute or tax treaty and (ii) on or prior to the date of
its execution and delivery of this Agreement in the case of each Lender and on
the date of the Assignment and Acceptance pursuant to which it becomes a Lender
in the case of each other Lender, and from time to time thereafter as reasonably
requested in writing by the Borrowers (but only so long as such Lender remains
lawfully able to do so), shall provide each of the Agent and the Borrowers with
two original Internal Revenue Service forms W-8BEN or W-8ECI, as appropriate, or
any successor or other form prescribed by the Internal Revenue Service,
certifying that such Lender is exempt from or entitled to a reduced rate of
United States withholding tax on payments pursuant to this Agreement or the
other Loan Documents. If the form provided by a Lender at the time such Lender
first becomes a party to this Agreement indicates a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from Taxes unless

 

44



--------------------------------------------------------------------------------

and until such Lender provides the appropriate forms certifying that a lesser
rate applies, whereupon withholding tax at such lesser rate only shall be
considered excluded from Taxes for periods governed by such form; provided,
however, that, if at the date of the Assignment and Acceptance pursuant to which
a Lender assignee becomes a party to this Agreement, the Lender assignor was
entitled to payments under subsection (a) in respect of United States
withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includable in Taxes) United
States withholding tax, if any, applicable with respect to the Lender assignee
on such date. If any form or document referred to in this subsection (e)
requires the disclosure of information, other than information necessary to
compute the tax payable and information required on the date hereof by Internal
Revenue Service form W-8BEN or W-8ECI, that the Lender reasonably considers to
be confidential, the Lender shall give notice thereof to the Borrowers and shall
not be obligated to include in such form or document such confidential
information.

(f) For any period with respect to which a Lender has failed to provide the
Borrowers with the appropriate form, certificate or other document described in
Section 2.15(e) (other than if such failure is due to a change in law, or in the
interpretation or application thereof, occurring subsequent to the date on which
a form, certificate or other document originally was required to be provided, or
if such form, certificate or other document otherwise is not required under
subsection (e) above), such Lender shall not be entitled to indemnification
under Section 2.15(a) or (c) with respect to Taxes imposed by the United States
by reason of such failure; provided, however, that should a Lender become
subject to Taxes because of its failure to deliver a form, certificate or other
document required hereunder, the Borrowers shall take such steps as the Lender
shall reasonably request to assist the Lender to recover such Taxes.

(g) Any Lender claiming any additional amounts payable pursuant to this
Section 2.15 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

(h) If any Lender determines, in its sole discretion, that it has actually and
finally realized, by reason of a refund, deduction or credit of any Taxes paid
or reimbursed by the Borrowers pursuant to subsection (a) or (c) above in
respect of payments under this Agreement or the other Loan Documents, a current
monetary benefit that it would otherwise not have obtained, and that would
result in the total payments under this Section 2.15 exceeding the amount needed
to make such Lender whole, such Lender shall pay to the Borrowers, with
reasonable promptness following the date on which it actually realizes such
benefit, an amount equal to the amount of such excess, net of all out-of-pocket
expenses reasonably allocable in securing such refund, deduction or credit,
provided that the Borrowers, upon the request of such Lender, agree to repay the
amount paid over to the Borrowers to such Lender in the event such Lender is
required to repay such refund to such jurisdiction. Nothing in this subsection
(h) shall be construed to require any Lender to make available to the Borrowers
or any other Person its tax returns or any confidential tax information.

(i) If the Agent, any Co-Collateral Agent or any Lender, as the case may be,
shall become aware that it is entitled to claim a refund from a Governmental
Authority in respect of Taxes or Other Taxes paid by Borrower pursuant to this
Section 2.15, including Taxes or Other Taxes as to which it has been indemnified
by Borrower, or with respect to which Borrower or a Group Member that is a
signatory hereto has paid additional amounts pursuant to this Section 2.15, it
shall notify Borrower of the availability of such refund claim and, if the
Agent, any Co-Collateral Agent or any Lender, as the case may be, determines in
good faith that making a claim for refund will not have any adverse consequence
to its taxes or business operations, shall, after receipt of a request by
Borrower, make a claim to such Governmental Authority for such refund at
Borrower’s expense.

SECTION 2.16. Sharing of Payments, Etc. If any Lender shall obtain any payment
from any Group Member (whether voluntary, involuntary, through the exercise of
any right of set-off, or otherwise) on account of the Advances or other amounts
owing to it (other than pursuant to Section 2.05(b), 2.06, 2.07, 2.12, 2.15,
2.18, 2.20 or 9.04(c)) in excess of its ratable share, such Lender shall
forthwith purchase from the other Lenders such participations in the Advances or
other amounts owing to them as shall be necessary to cause such purchasing
Lender to share the excess payment ratably with each of them; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
such purchasing Lender, such purchase from each Lender shall be

 

45



--------------------------------------------------------------------------------

rescinded and such Lender shall repay to the purchasing Lender the purchase
price to the extent of such recovery together with an amount equal to such
Lender’s ratable share (according to the proportion of (i) the amount of such
Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrowers
agree that any Lender so purchasing a participation from another Lender pursuant
to this Section 2.16 may, to the fullest extent permitted by law, exercise all
its rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation.

SECTION 2.17. Use of Proceeds of Advances. The proceeds of the Advances shall be
available (and each Borrower agrees that it shall use such proceeds) for general
corporate purposes of Holdings and its Subsidiaries, including, without
limitation, for acquisitions, capital expenditures, cash dividends, payment of
any of the Obligations, and stock and bond repurchases.

SECTION 2.18. Increase in Commitments and Addition of Term Loan Tranche.

(a) Request for Increase After Effective Date. After the Effective Date,
provided no Default or Event of Default then exists or would arise therefrom,
upon notice to the Agent (which shall promptly notify the Lenders and the Lead
Arrangers), the Borrowers may make Commitment Increase Requests from time to
time (which Commitment Increase may take the form of a term loan tranche) (an
“Incremental Term Loan”)); provided, however, no such Commitment Increase
Request may be made without the consent of the Lead Arrangers, whose consent
shall not be unreasonably withheld, provided further that (x) the aggregate
amount of all Commitment Increases pursuant to this Section 2.18(a) following
the Effective Date shall not exceed $1,000,000,000 minus the principal amount of
Debt on account of Pari Passu Notes incurred after the Effective Date, (y) each
Commitment Increase Request shall be in a minimum amount of $100,000,000, and
(z) the Borrowers may request a maximum of five Commitment Increases. At the
time of sending such notice, the Borrowers (in consultation with the Agent and
the Lead Arrangers) shall specify (1) the time period within which each Lender
is requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders), (2) whether the
Commitment Increase shall take the form of an Incremental Term Loan, and
(3) whether any proposed increase in the Commitments will result in the creation
of a separate Class of Commitments.

(b) Lender Elections. Each Lender shall notify the Agent within the time period
described in Section 2.18(a) whether or not it agrees to increase its Commitment
(or make an Incremental Term Loan, as applicable) and, if so, whether by an
amount equal to, greater than, or less than its Commitment Percentage of such
Commitment Increase Request. Any Lender not responding within such time period
shall be deemed to have declined to increase its Commitment or to make an
Incremental Term Loan. No Lender shall have any obligation to increase its
Commitment or to make an Incremental Term Loan.

(c) Notification by Agent. The Agent shall notify the Borrowers, each Lender and
the Lead Arrangers, of the Lenders’ responses to each request made under
Section 2.18(a). To achieve the full amount of any Commitment Increase specified
in any Commitment Increase Request, subject to the approval of the Agent (which
approval shall not be unreasonably withheld), to the extent that the existing
Lenders decline to increase their Commitments or make an Incremental Term Loan,
or decline to increase their Commitments or make an Incremental Term Loan in the
full amount requested by the Borrowers, other consenting Eligible Assignees
(each an “Additional Commitment Lender”) may become a Lender hereunder and
furnish a commitment in the amount requested by the Borrowers under
Section 2.18(a) and not accepted by the existing Lenders, provided, however,
that without the consent of the Agent, at no time shall the Commitment or
principal amount of an Incremental Term Loan of any Additional Commitment Lender
be less than $10,000,000. At the request of the Borrowers, one or more of the
Lead Arrangers, in consultation with the Borrowers, may, but shall not be
required, to use their reasonable efforts to arrange for Commitments or
Incremental Term Loans from Additional Commitment Lenders.

(d) Conditions to Effectiveness of each Commitment Increase. As a condition
precedent to each Commitment Increase after the Effective Date, (i) the
Borrowers shall deliver to the Agent a certificate of each Borrower dated as of
the Increase Effective Date signed by an Authorized Officer of such Borrower
(A) certifying and attaching the resolutions adopted by the board of directors
(or other applicable governing body) of such Borrower approving or consenting to
such Commitment Increase, and (B) certifying that, before and after giving
effect to such Commitment Increase, the representations and warranties contained
in Article V hereof and the other

 

46



--------------------------------------------------------------------------------

Loan Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent (1) such representations or
warranties are qualified by a materiality standard, in which case they shall be
true and correct in all respects, (2) such representations or warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date), and (3) such representations relate to Section 5.01(f), in which case the
representation shall be limited to clause (c) of the definition of “Material
Adverse Effect”, (ii) the Loan Parties other than the Borrowers shall deliver an
“acknowledgment and acceptance” of the Commitment Increase in form reasonably
satisfactory to the Agent, (iii) if applicable, the Borrowers, the Agent, and
any Additional Commitment Lender shall have executed and delivered a joinder to
the Loan Documents in such form as the Agent shall reasonably require; (iv) to
the extent that the Commitment Increase shall take the form of an Incremental
Term Loan, this Agreement shall be amended, in form and substance reasonably
satisfactory to the Agent, to include such terms as are customary for a term
loan commitment, including that the term loan advances shall (A) have a maturity
date no earlier than the Termination Date, (B) if subject to amortization, shall
have an average weighted life extending beyond the Termination Date, and (C) not
be voluntarily prepaid unless contemporaneously therewith, the other Commitments
are ratably permanently reduced; (iv) the Borrowers shall have paid such fees to
the applicable Lead Arrangers (to the extent that such Lead Arrangers provide
assistance in arranging the Commitment Increases of Additional Commitment
Lenders), the Additional Commitment Lenders and the other Lenders who agree to
increase their Commitments, as the Borrowers and the applicable Lead Arrangers,
the Additional Commitment Lenders and the other Lenders, respectively, may
agree; (v) the Borrowers shall deliver to the Agent and the Lenders an opinion
or opinions, in form and substance reasonably satisfactory to the Agent, from
counsel to the Borrowers reasonably satisfactory to the Agent and dated such
date; and (vi) no Default or Event of Default shall exist or result from the
Commitment Increase. The Borrowers shall prepay any Advances outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 9.04(c)) and may borrow on a non-ratable basis from any Lender or
Additional Commitment Lender committed to a portion of the applicable Commitment
Increase, in each case to the extent necessary to keep the outstanding Advances
ratable with any revised Commitment Percentage arising from any nonratable
increase in the Commitments under this Section.

Each of the parties hereto hereby agrees that the Agent may take any and all
further action as may be reasonably necessary to ensure that all Advances in
respect of Commitment Increases, when originally made, are included in each
Borrowing of outstanding Advances on a pro rata basis. The Borrower agrees that
Section 9.04(c) shall apply to any conversion of Eurodollar Rate Advances to
Base Rate Advances reasonably required by the Agent to effect the foregoing.

(e) Effective Date and Allocations. If the Commitments are increased or an
Incremental Term Loan is made after the Effective Date in accordance with this
Section, the Agent (in consultation with the Borrowers and the Lead Arrangers)
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of the Commitment Increase or Incremental Term Loan, giving effect to
the occurrence of the Increase Effective Date. The Agent shall promptly notify
the Borrowers, the Lenders and the Lead Arrangers of such final allocation and
the Increase Effective Date, and on the Increase Effective Date (i) unless the
Commitment Increase constitutes an Incremental Term Loan, the Aggregate
Commitments under, and for all purposes of, this Agreement shall be increased by
the aggregate amount of the Commitment Increase, and (ii) the applicable
Schedule to the Agreement shall be deemed modified, without further action, to
reflect the revised Commitments of the Lenders.

(f) Other Provisions That portion of the Commitment of each Lender and
Additional Commitment Lender constituting its portion of any Commitment Increase
under this Section 2.18(f) (i) unless a separate Class of Commitments is
established in accordance with the provisions of Section 2.18(a) or the
Commitment Increase constitutes an Incremental Term Loan, (A) shall bear
interest and be entitled to receive letter of credit fees at the rates provided
for with respect to the Commitments in existence as of the Effective Date and
(B) shall receive Commitment Fees based on the Commitment Fee Grid, (ii) if a
separate Class of Commitments is established in accordance with the provisions
of Section 2.18(a) or the Commitment Increase constitutes an Incremental Term
Loan, (A) shall bear interest at the rate agreed between the Borrowers and such
Lender or Additional Commitment Lender and (B) shall be entitled to receive
letter of credit fees and commitment fees attributable to such Commitment
Increase as agreed with the Borrowers; provided, that in no event shall the rate
of interest or fees so agreed (other than in the case of an Incremental Term
Loan) exceed the rate provided herein with respect to Commitments in effect as
of the Effective Date; (iii) in all cases, shall terminate on the Termination
Date or in the case of an Incremental Term Loan the Termination Date or a later
date, and (iv) in all cases, shall otherwise be on the same terms as set forth
in, and be entitled to the benefits of, this Agreement and the other Loan
Documents.

 

47



--------------------------------------------------------------------------------

(g) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.16 or 9.01 to the contrary. Each of the parties hereto hereby agrees
that, upon any Increase Effective Date, this Agreement shall be deemed amended
to the extent (but only to the extent) necessary to reflect the existence and
terms of the Commitment Increase, without need for further consents pursuant to
Section 9.01. Any such deemed amendment may be memorialized in writing by the
Agent with the Borrower’s consent (not to be unreasonably withheld) and
furnished to the other parties hereto.

SECTION 2.19. Permitted Overadvances. The Agent may, in its discretion, make
Permitted Overadvances without the consent of the Lenders, the Swingline Lender
and the Issuing Lenders, and each Lender shall be bound thereby. Any Permitted
Overadvance may constitute a Swingline Advance. A Permitted Overadvance is for
the account of the Borrowers and shall constitute a Base Rate Advance and an
Obligation (as defined in the Guarantee and Collateral Agreement) and shall be
repaid by the Borrowers in accordance with the provisions of Section 2.11(b).
The making of any such Permitted Overadvance on any one occasion shall not
obligate the Agent or any Lender to make or permit any Permitted Overadvance on
any other occasion or to permit such Permitted Overadvances to remain
outstanding. The making by the Agent of a Permitted Overadvance shall not modify
or abrogate any of the provisions of Article III regarding the Lenders’
obligations to purchase participations with respect to Letters of Credit or of
Section 2.04 regarding the Lenders’ obligations to purchase participations with
respect to Swingline Advance. The Agent shall have no liability for, and no Loan
Party or Credit Party shall have the right to, or shall, bring any claim of any
kind whatsoever against the Agent with respect to “inadvertent Overadvances”
(i.e. where an Overadvance results from changed circumstances beyond the control
of the Agent (such as a reduction in the collateral value)) regardless of the
amount of any such Overadvance(s).

SECTION 2.20. Effective Date Adjustments.

(a) Revolving Advances. On the Effective Date, the Borrowers shall prepay, or
shall be deemed to prepay, any Advances outstanding immediately prior to the
occurrence of the Effective Date (the “Effective Date Advances”), and pay any
additional amounts required pursuant to Section 9.04(c), to all Lenders under
the Existing Credit Agreement in accordance with their “Commitment Percentages”
under the Existing Credit Agreement. Simultaneously, the Borrowers may draw, or
be deemed to draw, in an amount up to the principal amount of the Effective Date
Advances, upon the Commitments of all Lenders hereunder in accordance with their
respective Commitment Percentages hereunder. The Agent, in consultation with the
Borrowers and the Lead Arrangers, shall determine the manner in which the
foregoing shall be effected, including without limitation by non-ratable
paydowns to Lenders whose Commitment Percentages decline on the Effective Date
and non-ratable advances from Lenders whose Commitment Percentages rise on the
Effective Date.

(b) Letters of Credit. On the Effective Date, (i) each Lender hereunder
irrevocably agrees to accept and purchase and hereby accepts and purchases from
the Issuing Lender and from each Lender with an interest in an Existing Letter
of Credit immediately prior to the Effective Date pursuant to Section 3.04 of
the Existing Credit Agreement, on the terms and conditions set forth in Article
III below, for such Lender’s own account and risk, an undivided interest equal
to such Lender’s Commitment Percentage in the Issuing Lender’s obligations and
rights under and in respect of each Existing Letter of Credit and the amount of
each draft paid by the Issuing Lender thereunder and (ii) the Issuing Lender and
each Lender with an interest in an Existing Letter of Credit immediately prior
to the Effective Date pursuant to Section 3.04 of the Existing Credit Agreement
hereby irrevocably agrees to sell and assign and hereby sells and assigns an
undivided interest in the Issuing Lender’s obligations and rights under and in
respect of each Existing Letter of Credit, as necessary to achieve ratable
interests in the Existing Letters of Credit for each Lender in accordance with
its Commitment Percentage hereunder, giving effect to the amendment and
restatement of the Existing Credit Agreement.

 

48



--------------------------------------------------------------------------------

ARTICLE III

AMOUNT AND TERMS OF THE LETTERS OF CREDIT

SECTION 3.01. L/C Commitment.

(a) Subject to the terms and conditions hereof, each Issuing Lender, in reliance
on the agreements of the other Lenders set forth in Section 3.04(a), agrees to
issue Letters of Credit for the account of any Borrower (on behalf of such
Borrower or on behalf of any other Subsidiary of Holdings other than Sears
Canada) on any Business Day during the period from the Effective Date until the
Termination Date in such form as may be approved from time to time by such
Issuing Lender; provided that no Issuing Lender shall have any obligation to
issue any Letter of Credit if (i) after giving effect to such issuance, the L/C
Obligations would exceed the L/C Commitment or (ii) the face amount of the
requested Letter of Credit, when aggregated with all other then outstanding
Revolving Extensions of Credit, shall not exceed the lesser of the Aggregate
Commitments and the Borrowing Base at such time; provided further that each
Issuing Lender may, but shall not be required to, issue Letters of Credit such
that the aggregate L/C Obligations attributable to all such outstanding Letters
of Credit issued by such Issuing Lender exceed $500,000,000. Each Letter of
Credit shall (i) be denominated in Dollars or any other lawful foreign currency
which is approved in writing on a case by case basis by the Issuing Lender and
the Agent in their sole and absolute discretion and (ii) expire no later than
the earlier of (x) the first anniversary of its date of issuance, or (y) subject
to the provisions of Section 6.01(p), the date that is five (5) Business Days
prior to the Termination Date, provided that any Letter of Credit with a
one-year term may provide for the renewal thereof for additional one-year
periods (which, subject to the provisions of Section 6.01(p)) shall in no event
extend beyond the date referred to in clause (y) above). Each Application and
each Letter of Credit shall be subject to the International Standby Practices
(ISP 98) of the International Chamber of Commerce (in the case of Standby L/Cs)
or the Uniform Customs and Practice for Documentary Credits as most recently
published by the International Chamber of Commerce (in the case of Commercial
L/Cs) and, to the extent not inconsistent therewith, the laws of the State of
New York.

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if (i) such issuance would conflict with, or cause the Issuing Lender or
any Lender to exceed any limits imposed by, any applicable Requirement of Law,
(ii) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from issuing
such Letter of Credit, or any law applicable to the Issuing Lender or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Lender shall prohibit,
or request that the Issuing Lender refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon the
Issuing Lender with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Lender is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon the Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
Effective Date and which the Issuing Lender in good faith deems material to it;
(iii) such issuance would violate one or more policies of the Issuing Lender
applicable to letters of credit generally, or (iv) any Lender is at such time a
Defaulting Lender or Deteriorating Lender hereunder, unless the Issuing Lender
has entered into satisfactory arrangements with the Borrower or such Lender to
eliminate the Issuing Lender’s risk with respect to such Lender.

SECTION 3.02. Procedure for Issuance of Letter of Credit. Any Borrower may from
time to time request that the Issuing Lender issue a Commercial L/C or Standby
L/C for its account (on behalf of such Borrower or on behalf of any other
Subsidiary of Holdings other than Sears Canada) by delivering to the Issuing
Lender at its address for notices specified herein an Application therefor,
completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may reasonably request. Upon receipt of any Application, the Issuing Lender will
process such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the applicable Borrower. The Issuing Lender shall furnish a
copy of such Letter of Credit to the applicable Borrower promptly following the
issuance thereof. The Issuing Lender shall promptly notify the Agent of the
issuance, extension or amendment of Letters of Credit and any drawings or other
payments under Letters of Credit.

(b) Any letter of credit issued by an Issuing Lender under any Other LC Facility
for the account of a Borrower (each, an “Other LC”), may, at the election of the
Borrowers and with the consent of the applicable Issuing Lender, be deemed
issued under this Agreement, provided that (1) the Borrowers execute and deliver
a Transfer Notice to the Agent three (3) Business Days prior to the date
proposed for the transfer of such Other LC to governance hereunder (the
“Transfer Date”), (2) the issuance of such Other LC would be permitted under
this

 

49



--------------------------------------------------------------------------------

Agreement and all conditions precedent to such issuance would be satisfied on
the Transfer Date as if such letters of credit were newly issued hereunder on
the Transfer Date and (3) no Default or Event of Default shall have occurred and
be continuing as of the Transfer Date, or shall arise as a result of the deemed
issuance of such Other LC hereunder.

SECTION 3.03. Fees and Other Charges. The Borrowers will pay a fee on all
outstanding Letters of Credit at a per annum rate equal to (i) in the case of
each Standby L/C and Banker’s Acceptance, the Applicable Margin then in effect
with respect to Eurodollar Rate Advances and (ii) in the case of each Commercial
L/C, 50% of the Applicable Margin with respect to Eurodollar Rate Advances then
in effect, in each case payable quarterly in arrears the 5th day subsequent to
the last day of each April, July, October and January after the issuance date.
In addition, the Borrowers shall pay to the Issuing Lender for its own account a
fronting fee in an amount to be agreed upon by the applicable Issuing Lender and
the Borrowers (but in no event to exceed 0.125% per annum) on the undrawn and
unexpired amount of each Letter of Credit, payable quarterly in arrears on the
5th day subsequent to the last day of each April, July, October and January
after the issuance date; provided that the letter of credit fees payable with
respect to any Class of Commitments established under Section 2.18(a) shall be
at such rates as the Borrowers and the applicable Lenders or Additional
Commitment Lenders may agree in accordance with the provisions of
Section 2.18(f).

(b) In addition to the foregoing fees, the Borrowers shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit, unless
otherwise agreed.

SECTION 3.04. Letter of Credit Participations The Issuing Lender irrevocably
agrees to grant and hereby grants to each Lender, and, to induce the Issuing
Lender to issue Letters of Credit, each Lender irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such Lender’s own account and risk an
undivided interest equal to such Lender’s Commitment Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by the Issuing Lender thereunder. Each Lender
agrees with the Issuing Lender that, if a draft is paid under any Letter of
Credit for which the Issuing Lender is not reimbursed in full by the Borrowers
in accordance with the terms of this Agreement, such Lender shall pay to the
Issuing Lender upon demand at the Issuing Lender’s address for notices specified
herein an amount equal to such Lender’s Commitment Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed. Each Lender’s
obligation to pay such amount shall be absolute and unconditional and shall not
be affected by any circumstance, including (i) any set-off, counterclaim,
recoupment, defense or other right that such Lender may have against the Issuing
Lender, the Borrowers or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Article IV, (iii) any adverse
change in the condition (financial or otherwise) of the Borrowers or any other
Loan Party, (iv) any breach of this Agreement or any other Loan Document by the
Borrowers, any other Loan Party or any other Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing; provided that each Lender shall only be obligated to make any
such payment in Dollars (and not any foreign currency) in accordance with the
provisions of Section 3.10 hereof.

(b) If any amount required to be paid by any Lender to the Issuing Lender
pursuant to Section 3.04(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such Lender shall pay to the Issuing Lender on demand an amount equal to the
product of (i) such amount, times (ii) the daily average Federal Funds Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to the Issuing Lender, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. If any such amount required to
be paid by any Lender pursuant to Section 3.04(a) is not made available to the
Issuing Lender by such Lender within three Business Days after the date such
payment is due, the Issuing Lender shall be entitled to recover from such
Lender, on demand, such amount with interest thereon calculated from such due
date at the rate per annum set forth in Section 2.08(a)(i) applicable to Base
Rate Advances. A certificate of the Issuing Lender submitted to any Lender with
respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.

 

50



--------------------------------------------------------------------------------

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any Lender its pro rata share of such
payment in accordance with Section 3.04(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the applicable
Borrower or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will distribute to such Lender its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such Lender shall return
to the Issuing Lender the portion thereof previously distributed by the Issuing
Lender to it.

SECTION 3.05. Reimbursement Obligation of the Borrowers. If any draft is paid
under any Letter of Credit, the applicable Borrower shall reimburse the Issuing
Lender for the amount of (a) the draft so paid and (b) any taxes, fees, charges
or other costs or expenses incurred by the Issuing Lender in connection with
such payment, not later than 12:00 Noon on (i) the Business Day that the
applicable Borrower receives notice of such draft, if such notice is received on
such day prior to 10:00 A.M. or (ii) if clause (i) above does not apply, the
Business Day immediately following the day that the applicable Borrower receives
such notice; provided, that if the total reimbursement amount set forth in
clauses (a) or (b) above is not less than $5,000,000 or $500,000, respectively,
the applicable Borrower may, subject to the conditions to borrowing set forth
herein, request that such reimbursement be financed with a Base Rate Advance or
Swingline Advance in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Advance. Each such payment shall be made to the Issuing Lender at
its address for notices referred to herein in Dollars (or if the Letter of
Credit is issued in a currency other than Dollars, in such currency or the
Dollar equivalent thereof calculated in accordance with the provisions of
Section 3.10) and in immediately available funds. Interest shall be payable on
any such amounts from the date on which the relevant draft is paid until payment
in full at the rate set forth in (x) until the Business Day next succeeding the
date of the relevant notice, Section 2.08(a)(i) and (y) thereafter,
Section 2.08(b).

SECTION 3.06. Obligations Absolute. Each Borrower’s obligations under this
Article III shall be absolute and unconditional under any and all circumstances
and irrespective of any set-off, counterclaim or defense to payment that any
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. Each Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and such Borrower’s
Reimbursement Obligations under Section 3.05 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among such Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of such Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. Each Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on such Borrower and shall not result in any
liability of the Issuing Lender to such Borrower.

SECTION 3.07. Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
applicable Borrower of the date and amount thereof. The responsibility of the
Issuing Lender to the Borrowers in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

SECTION 3.08. Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Article III, the provisions of this Article III shall apply.

SECTION 3.09. Use of Letters of Credit. The Letters of Credit shall be available
(and each Borrower agrees that it shall use such Letters of Credit) for general
corporate purposes of Holdings and its Subsidiaries.

 

51



--------------------------------------------------------------------------------

SECTION 3.10. Currency Equivalents Generally.

Any amount specified in this Agreement (including pursuant to Section 3.05
above) to be in a currency other than Dollars shall also include the equivalent
of such amount in Dollars, such equivalent amount to be determined by the Agent
at such time on the basis of the Spot Rate (as defined below) for the purchase
of such currency with Dollars. For purposes of this Section 3.10, the “Spot
Rate” for a currency means the rate determined by the Agent to be the rate
quoted by the Person acting in such capacity as the spot rate for the purchase
by such Person of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. on the date two
Business Days prior to the date of such determination; provided that the Agent
may obtain such spot rate from another financial institution designated by the
Agent if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

ARTICLE IV

CONDITIONS TO EFFECTIVENESS

SECTION 4.01. Conditions Precedent to Effectiveness. This Agreement shall become
effective on and as of the first date on which each of the following conditions
precedent have been satisfied:

(a) The Agent’s receipt of the following, each of which shall be originals or
telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by an Authorized Officer of the signing Loan Party, each dated
the Effective Date (or, in the case of certificates of governmental officials, a
recent date before the Effective Date) and each in form and substance
satisfactory to the Agent and the Co-Collateral Agents:

(i) this Agreement duly executed by each of Holdings, the Borrowers, the Agent,
the Co-Collateral Agents, and the Lenders.

(ii) the Security Documents or amendments thereto or restatements thereof
(including, without limitation, the Guarantee and Collateral Agreement), in each
case to the extent reasonably requested by the Agent, each duly executed by the
applicable Loan Parties;

(iii) all other Loan Documents, or amendments thereto or restatements thereof to
the extent reasonably requested by the Agent, each duly executed by the
applicable Loan Parties;

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Authorized Officers of each Loan Party as the Agent
may reasonably require evidencing (A) the authority of each Loan Party to enter
into this Agreement and the other Loan Documents to which such Loan Party is a
party or is to be a party and (B) the identity, authority and capacity of each
Authorized Officer thereof authorized to act as an Authorized Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party;

(v) copies of each Loan Party’s organization or other governing documents and
such other documents and certifications as the Agent may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where failure to so qualify could reasonably be expected to
have a Material Adverse Effect;

(vi) An opinion of in house counsel to Holdings and of one or more special or
local counsel to Holdings, the Borrowers, and the other Loan Parties, addressed
to the Agent, the Co-Collateral Agents and each Lender as to such matters as the
Agent may reasonably request;

(vii) a certificate signed by an Authorized Officer of Holdings and the
Borrowers certifying (A) that the conditions specified in Section 4.02 have been
satisfied, (B) to the Solvency of the Loan Parties, taken as a whole, as of the
Effective Date after giving effect to the transactions contemplated hereby, and
(C) that the Perfection Certificate is true and correct in all material
respects;

 

52



--------------------------------------------------------------------------------

(viii) evidence that all insurance (including endorsements) required to be
maintained pursuant to Section 6.01(c) has been obtained and is in effect;

(ix) A Borrowing Base Certificate, duly completed and executed by an Authorized
Officer of Holdings, together with supporting information satisfactory to the
Co-Collateral Agents in their Permitted Discretion, and dated (i) in the event
the Effective Date occurs on or before the 10th Business Day of the month, as of
the end of the second fiscal month immediately preceding the month in which the
Effective Date occurs or (ii) in the event the Effective Date occurs after the
10th Business Day of the month, as of the end of the fiscal month immediately
preceding the month in which the Effective Date occurs.

(x) results of searches or other evidence reasonably satisfactory to the
Co-Collateral Agents (in each case dated as of a date reasonably satisfactory to
the Co-Collateral Agents) indicating the absence of Liens on the assets of the
Loan Parties, except for Liens permitted by Section 6.02(a);

(xi) duly executed Credit Card Notifications, Third Party Payor Notifications
and Blocked Account Agreements required pursuant to Section 6.01(m);

(xii) a duly executed agreement from each Subsidiary of Holdings which is not a
Loan Party and which owns any real estate constituting a warehouse or DC that
houses collateral or owns Related Intellectual Property, pursuant to which each
such Subsidiary grants to the Co-Collateral Agents a rent-free or royalty-free
(as applicable) license to use such real estate and Related Intellectual
Property in connection with the Co-Collateral Agents’ enforcement of their
remedies under the Loan Documents with respect to the Collateral, during the
occurrence and continuation of an Event of Default; and

(xiii) such other customary certificates, documents or consents as the Agent and
the Co-Collateral Agents reasonably may require.

(b) all actions required by law or reasonably requested by the Co-Collateral
Agents to be undertaken, and all, documents and instruments, including Uniform
Commercial Code financing statements and Blocked Account Agreements, required by
law or reasonably requested by the Co-Collateral Agents to be filed, registered,
or recorded to create or perfect the Liens intended to be created under the Loan
Documents and all such documents and instruments shall have been so filed,
registered or recorded to the satisfaction of the Agent

(c) Capped Excess Availability shall be equal to or greater than $2,000,000,000.

(d) Persons having Commitments at least equal to $1,600,000,000 (exclusive of
the Commitment of Bank of America) shall have become Lenders.

(e) [Reserved]

(f) The conditions set forth in Section 4.02 shall be satisfied.

(g) There shall have been no event or circumstance since January 29, 2011 that
has had or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

(h) All fees required to be paid to the Agent, the Co-Collateral Agents or the
Lead Arrangers on or before the Effective Date shall have been paid in full, and
all fees required to be paid to the Lenders on or before the Effective Date
shall have been paid in full.

 

53



--------------------------------------------------------------------------------

(i) The Borrowers shall have paid all costs and expenses of the Agent and the
Co-Collateral Agents (to the extent set forth in Section 9.04(a)) incurred in
connection with or relating to this Agreement and the other Loan Documents,
including reasonable fees, charges and disbursements of counsel to the Agent and
the Co-Collateral Agents, to the extent invoiced prior to or on the Effective
Date, (provided that such payment shall not thereafter preclude a final settling
of accounts between the Borrowers and the Agent and the Co-Collateral Agents).

(j) No material changes in governmental regulations or policies affecting any
Loan Party or any Credit Party shall have occurred prior to the Effective Date.

SECTION 4.02. Conditions Precedent to Each Extension of Credit. The obligation
of each Lender to make an Extension of Credit on any date shall be subject to
the conditions precedent that the Effective Date shall have occurred and on the
date of such Extension of Credit the following statements shall be true (and
each of the giving of the applicable Notice of Borrowing or Application for a
Letter of Credit, as the case may be, and the acceptance by the applicable
Borrower of the proceeds of such Borrowing or the issuance of such Letter of
Credit, as applicable, shall constitute a representation and warranty by the
applicable Borrower that on the date of such Borrowing or Letter of Credit
issuance such statements are true):

(i) the representations and warranties made by each Loan Party in or pursuant to
the Loan Documents are true and correct on and as of such date in all material
respects, before and after giving effect to such Extension of Credit and to the
application of the proceeds therefrom, as though made on and as of such date,
except to the extent that (A) such representations or warranties are qualified
by a materiality standard, in which case they shall be true and correct in all
respects, (B) such representations or warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date), and (C) such
representations relate to Section 5.01(f), in which case the representation
shall be limited to clause (c) of the definition of “Material Adverse Effect”;

(ii) no event has occurred and is continuing, or would result from such
Extension of Credit or from the application of the proceeds therefrom, that
constitutes a Default or an Event of Default; and

(iii) after giving effect to such Extension of Credit, (A) the Total Extensions
of Credit will not exceed the Line Cap, (B) the Total Extensions of Credit plus
the outstanding principal balance of any Pari Passu Notes will not exceed the
Borrowing Base, and (C) no Collateral Coverage Event (as defined in the
Indenture for the Existing Second Lien Notes) shall result therefrom.

The conditions set forth in this Section 4.02 are for the sole benefit of the
Credit Parties but until the Required Lenders otherwise direct the Agent to
cease making Extensions of Credit, the Lenders will fund their Commitment
Percentage of all Advances and participate in all Swingline Advances and Letters
of Credit whenever made or issued, which are requested by a Borrower and which,
notwithstanding the failure of the Loan Parties to comply with the provisions of
this Article IV, are agreed to by the Agent acting in the interests of the
Credit Parties, provided, however, the making of any such Extensions of Credit
shall not be deemed a modification or waiver by any Credit Party of the
provisions of this Article IV on any future occasion or a waiver of any rights
or the Credit Parties as a result of any such failure to comply.

SECTION 4.03. Effective Date. The Agent shall promptly notify the Lenders, the
Borrowers and the Co-Collateral Agents of the occurrence of the Effective Date.

 

54



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

SECTION 5.01. Representations and Warranties of the Borrowers. Holdings and the
Borrowers hereby jointly and severally represent and warrant as follows:

(a) Each Loan Party (i) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and (ii) is in compliance
with all Requirements of Law except to the extent that the failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party, and the consummation of the transactions
contemplated hereby or thereby, are within such Loan Party’s powers, have been
duly authorized by all necessary organizational action, and do not contravene
(i) the charter or by-laws or other organizational or governing documents of
such Loan Party or (ii) law or any contractual restriction binding on or
affecting any Loan Party, except, for purposes of this clause (ii), to the
extent such contravention would not reasonably be expected to have a Material
Adverse Effect.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by any Loan Party of
any Loan Document to which it is a party that has not already been obtained if
the failure to obtain such authorization, approval or other action could
reasonably be expected to result in a Material Adverse Effect.

(d) Each Loan Document has been duly executed and delivered by each Loan Party
party thereto. This Agreement constitutes, and each other Loan Document will
constitute upon execution, the legal, valid and binding obligation of each Loan
Party party thereto enforceable against such Loan Party in accordance with its
respective terms subject to the effect of any applicable bankruptcy, insolvency,
reorganization or moratorium or similar laws affecting the rights of creditors
generally and subject to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

(e) The consolidated balance sheet of Holdings and its Subsidiaries as at
January 31, 2010, and the related consolidated statements of income and cash
flows of Holdings and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of Deloitte & Touche LLP, independent public
accountants, copies of which have been furnished to the Agent, fairly present
the consolidated financial condition of Holdings and its Subsidiaries as at such
date and the consolidated results of the operations of Holdings and its
Subsidiaries for the period ended on such date, all in accordance with GAAP
consistently applied.

(f) Since January 31, 2010, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

(g) There is no action, suit, investigation, litigation or proceeding, including
any Environmental Action, which is pending or, to Holdings or any Borrower’s
knowledge, threatened affecting Holdings, the Borrowers or any of their
respective Subsidiaries before any court, Governmental Authority or arbitrator
that would, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect other than as reported in filings with the SEC
made prior to the date hereof.

(h) Following application of the proceeds of each Advance and the issuance of
each Letter of Credit, not more than 25 percent of the value of the assets of
the Borrowers and their respective Subsidiaries on a consolidated basis will be
margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System).

(i) No Loan Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

(j) All United States Federal income tax returns and all other material tax
returns which are required to be filed have been filed by or on behalf of
Holdings, the Borrowers and their respective Subsidiaries, and all taxes due
with respect to Holdings, the Borrowers and their respective Subsidiaries

 

55



--------------------------------------------------------------------------------

pursuant to such returns or pursuant to any assessment received by Holdings, the
Borrowers or any Subsidiary have been paid except to the extent permitted in
Section 6.01(b). The charges, accruals and reserves on the books of Holdings,
the Borrowers and their Subsidiaries in respect of taxes or other governmental
charges have been made in accordance with, and to the extent required by, GAAP.

(k) All written factual information heretofore furnished by Holdings, the
Borrowers or their Subsidiaries to the Agent, any Co-Collateral Agent or any
Lender (including the Perfection Certificate) for purposes of or in connection
with this Agreement or any other Loan Document, taken as a whole, was true and
correct in all material respects on the date as of which such information was
stated or certified, provided that Holdings and the Borrowers make no
representations or warranties with respect to any projections or other
nonfactual information contained in such information.

(l) (i) Each Loan Party has title in fee simple to, or a valid leasehold
interest in, all its real property, and good title to, or a valid leasehold
interest in, all its other property necessary for the conduct of its business
and except as, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, (ii) the Loan Parties have filed appropriate UCC
financing statements against the Persons operating the Dealer Stores covering
the Inventory of the Loan Parties located at such Dealer Stores and the Loan
Parties have a first priority perfected security interest in all such Inventory
and the proceeds thereof, and (iii) no Inventory, Credit Card Account
Receivable, DC or Related Intellectual Property is subject to any Lien except as
permitted by Section 6.02(a).

(m) Except as, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect: (i) each Loan Party owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted; (ii) no material claim has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property, nor do Holdings or the Borrowers
know of any valid basis for any such claim; and (iii) the use of Intellectual
Property by each Group Member does not infringe on the rights of any Person in
any material respect.

(n) Except as set forth on Schedule 5.01(n) or as would not reasonably be
expected to result in a Material Adverse Effect, (i) neither a Reportable Event
nor a failure to meet minimum required contributions (in accordance with
Section 430 or any prior applicable section of the Internal Revenue Code or
Section 302 of ERISA) has occurred during the five year period prior to the date
on which this representation is made or deemed made with respect to any Plan,
(ii) each Plan is in compliance with the applicable provisions of ERISA, the
Internal Revenue Code and other federal or state laws, and (iii) no termination
of a Single Employer Plan has occurred. No Lien imposed under the Internal
Revenue Code or ERISA exists on account of any Plan, and no Lien in favor of the
PBGC or a Plan has arisen, during such five-year period. Each Plan that is
intended to qualify under Section 401(a) of the Internal Revenue Code has
received a favorable determination letter from the United States Internal
Revenue Service (the “IRS”) or an application for such a letter is currently
being processed by the IRS with respect thereto and, to the best knowledge of
Holdings and the Borrowers, nothing has occurred which would prevent, or cause
the loss of, such qualification. Except as set forth on Schedule 5.01(n) or as
would not reasonably be expected to result in a Material Adverse Effect, the
Loan Parties and each ERISA Affiliate have made all required contributions to
each Plan subject to Section 430 of the Internal Revenue Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 430 of the Internal Revenue Code has been made with respect
to any Plan. There are no pending or, to the best knowledge of Holdings and the
Borrowers, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that would reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary duty rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect. No ERISA Event
has occurred or is reasonably expected to occur, in each case that would
reasonably be expected to result in a Material Adverse Effect. Neither any Loan
Party nor any ERISA Affiliate has incurred, or would reasonably be expected to
incur, any liability under Title IV of ERISA with respect to any Pension Plan,
other than premiums due and not delinquent under Section 4007 of ERISA or as
would not reasonably be expected to have a Material Adverse Effect; neither any
Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and, to the knowledge of the Borrowers, no event has occurred

 

56



--------------------------------------------------------------------------------

which, with the giving of notice under Section 4219 of ERISA, would result in
such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and neither any Loan Party nor any ERISA Affiliate has
engaged in a transaction that would reasonably be expected to be subject to
Sections 4069 or 4212(c) of ERISA. Except as would not reasonably be expected to
have a Material Adverse Effect, neither Holdings, the Borrowers nor any Commonly
Controlled Entity has had a complete or partial withdrawal (as such terms are
defined in Sections 4203 and 4205 of ERISA, respectively) from any Multiemployer
Plan that has resulted or would reasonably be expected to result in a liability
under ERISA. No such Multiemployer Plan is in Reorganization or Insolvent except
as would not reasonably be expected to result in aggregate liability to Holdings
and its Subsidiaries of $100,000,000 or more.

(o) Except as, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, no Group Member (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

(p) The Guarantee and Collateral Agreement is effective to create in favor of
the Co-Collateral Agents, for the benefit of the Credit Parties, a legal, valid
and enforceable security interest in the Collateral described therein and
proceeds thereof. When financing statements and other filings specified on
Schedule 5.01(p) in appropriate form are filed in the offices specified on
Schedule 5.01(p), the Guarantee and Collateral Agreement shall, to the extent a
security interest therein can be perfected by filing a UCC financing statement,
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations, in each case prior and superior in right to the
Lien or claim of any other Person (except Liens permitted by Section 6.02(a)
which by operation of law would have priority over the Liens securing the
Obligations).

(q) The Loan Parties, taken as a whole, are, and after giving effect to the
incurrence of all indebtedness and obligations incurred in connection herewith
will be, Solvent.

(r) The properties of the Loan Parties are insured as required pursuant to
Section 6.01(c) hereof. Each insurance policy required to be maintained by the
Loan Parties pursuant to Section 6.01(c) is in full force and effect and all
premiums in respect thereof that are due and payable have been paid.

(s) As of the Effective Date: (1) except as set forth in the Perfection
Certificate, there are no outstanding rights to purchase any equity interests in
any Subsidiary of a Loan Party other than Sears Canada, and (2) the copies of
the organization and governing documents of each Loan Party and each amendment
hereto provided pursuant to Section 4.01are true and correct copies of each such
document, each of which is valid and in full force and effect.

(t) As of the Effective Date, except as would not reasonably be expected to have
individually or in the aggregate, a Material Adverse Effect, (a) there are no
strikes, lockouts, slowdowns or other material labor disputes against any Loan
Party or any Subsidiary thereof pending or, to the knowledge of Holdings or any
Borrower, threatened, (b) the hours worked by and payments made to employees of
the Loan Parties comply with the Fair Labor Standards Act and any other
applicable federal, state, local or foreign law dealing with such matters,
(c) all payments due from any Loan Party and its Subsidiaries, or for which any
claim may be made against any Loan Party, on account of wages and employee
health and welfare insurance and other benefits, have been paid or properly
accrued in accordance with GAAP as a liability on the books of such Loan Party.
Except as set forth on Schedule 5.01(t) (as updated by the Borrowers from time
to time) (i) no Loan Party or any Subsidiary is a party to or bound by any
collective bargaining agreement, management agreement or any material bonus,
restricted stock, stock option, or stock appreciation plan or agreement or any
similar plan, agreement or arrangement (excluding in each case individual
employment agreements) and (ii) no employee of a Loan Party is also an employee
of the Permitted Holder. There are no representation proceedings pending or, to
the knowledge of Holdings or any Borrower, threatened to be filed with the
National Labor Relations Board, and no labor organization or group of employees
of any Loan Party or any Subsidiary has made a pending demand for recognition,
in each case which would individually or in the aggregate reasonably be expected
to result in a Material

 

57



--------------------------------------------------------------------------------

Adverse Effect. There are no complaints, unfair labor practice charges,
grievances, arbitrations, unfair employment practices charges or any other
claims or complaints against any Loan Party or any Subsidiary pending or, to the
knowledge of Holdings or any Borrower, threatened to be filed with any
Governmental Authority or arbitrator based on, arising out of, in connection
with, or otherwise relating to the employment or termination of employment of
any employee of any Loan Party or any of its Subsidiaries which would,
individually or in the aggregate, be reasonably expected to result in a Material
Adverse Effect. The consummation of the transactions contemplated by the Loan
Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party or any of its Subsidiaries is bound, except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(u) No broker or finder brought about the obtaining, making or closing of the
Advances or transactions contemplated by the Loan Documents, and, other than
amounts payable pursuant to the Fee Letters, no Loan Party or Affiliate thereof
has any obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith.

(v) No Loan Party has any obligation to any Permitted Holder with respect to any
consulting, management or similar fee; provided, that, for the avoidance of
doubt, the foregoing shall not apply to (i) any arrangement disclosed in
Holdings’ annual report on form 10-K for the fiscal year ended January 31, 2010;
(ii) any employment arrangement between any Loan Party and an individual Person
who is also an employee of a Permitted Holder, so long as such employment
arrangements are (x) on terms that are fair and reasonable and comparable to
terms provided to employees in comparable positions for companies of a
comparable size and no less favorable to such Loan Party than it would obtain in
a comparable arm’s length transaction with a Person that is not an employee of a
Permitted Holder and (y) in the case of any officer (as defined in Rule 16a-1
under the Securities Exchange Act of 1934) or director of Holdings, any
beneficial owner (as defined in Rule 13d-3 under the Securities Exchange Act of
1934) of more than 10.0% of Holdings’ equity interests or any Person that ranks
in the top five in compensation among all employees of the Loan Parties,
approved by a majority of disinterested members of the board of directors of
Holdings in good faith; or (iii) any obligation arising from any financial
advisory, financing or underwriting services or other investment banking
activities provided by a Permitted Holder so long as (x) such services directly
relate to and are provided in conjunction with an acquisition or divestiture or
other specific transaction conducted outside the ordinary course of business,
(y) such services are on terms that are fair and reasonable and comparable to
terms provided by independent financial advisory, financing or underwriting
service provider or other investment banking service providers and
(z) compensation for such services are approved by a majority of disinterested
members of the board of directors of Holdings in good faith.

ARTICLE VI

COVENANTS

SECTION 6.01. Affirmative Covenants. So long as any Advance or other Obligation
(other than contingent indemnification obligations for which no claim shall have
then been asserted) shall remain unpaid, any Letter of Credit shall remain
outstanding (unless the same has been cash collateralized in an amount equal to
105% of the aggregate then undrawn and unexpired amount of such Letters of
Credit and all other Reimbursement Obligations or back-to-back letters of credit
from an issuer and on terms acceptable to the Issuing Lender have been provided
in respect of such Letters of Credit) or any Lender shall have any Commitment
hereunder, each of Holdings and the Borrowers will, and will cause each of their
Subsidiaries (which for all purposes of this Section 6.01 (other than
Section 6.01(j)(i) and (ii)) shall be deemed to exclude Sears Canada) to:

(a) Compliance with Laws, Etc. Comply in all respects with all applicable
Requirements of Law, such compliance to include compliance with ERISA and
Environmental Laws, except for such noncompliance as would not reasonably be
expected to have a Material Adverse Effect.

(b) Payment of Taxes, Etc. Pay and discharge before the same shall become
delinquent, (i) all taxes, assessments and governmental charges or levies
imposed upon it or upon its property (ii) all payments required to be made to
any Pension Plan, and (iii) all lawful claims that, if unpaid, might by law

 

58



--------------------------------------------------------------------------------

become a Lien upon its property; provided that neither Holdings, the Borrowers
nor any of their Subsidiaries shall be required to pay or discharge any such
tax, assessment, charge or claim (x) that is being contested in good faith and
by proper proceedings and as to which appropriate reserves are being maintained,
unless and until any Lien resulting therefrom attaches to its property and
becomes enforceable against its other creditors or (y) if such non-payments,
either individually or in the aggregate, would not be reasonably expected to
have a Material Adverse Effect.

(c) Maintenance of Insurance. Maintain insurance with responsible and reputable
insurance companies or associations in such amounts and covering such risks as
is consistent with prudent business practice; provided that Holdings, the
Borrowers and their Subsidiaries may self insure to the extent consistent with
prudent business practice; provided further that policies maintained with
respect to any Collateral located at a warehouse or DC shall provide coverage
for Inventory at (x) the retail selling price of such Inventory less any
permanent markdowns, consistent with the Loan Parties’ past practices, or
(y) another selling price permitted by the Co-Collateral Agents in their
Permitted Discretion. None of the Credit Parties shall be a co-insurer with any
Loan Party or any other Person with respect to any fire and extended coverage
policies maintained with respect to any Collateral without the prior written
consent of the Co-Collateral Agents. Fire and extended coverage policies
maintained with respect to any Collateral shall be endorsed or otherwise amended
to include a non-contributing lenders’ loss payable clause, in form and
substance reasonably satisfactory to the Co-Collateral Agents, which
endorsements or amendments shall provide that during a Cash Dominion Event, the
insurer shall pay all proceeds otherwise payable to the Loan Parties under the
policies directly to the Co-Collateral Agents, as their interests may appear, in
accordance with Section 6.01(m). Within thirty (30) days following delivery of
written notice from the Agent to Holdings, Holdings shall notify the insurers
and use commercially reasonable efforts to have such policies amended to include
such other provisions as the Co-Collateral Agents may reasonably require from
time to time to protect the interests of the Credit Parties. Commercial general
liability policies shall be endorsed to name the Co-Collateral Agents as
additional insureds, as their interests may appear. Each certificate delivered
by the Loan Parties’ insurance broker with respect to each property insurance
policy referred to in this Section 6.01(c) shall also provide that such policy
shall not be canceled, modified or not renewed other than upon not less than ten
(10) days’ prior written notice thereof by the insurance broker to the
Co-Collateral Agents. The Borrowers shall deliver to the Co-Collateral Agents,
prior to the cancellation, modification or non-renewal of any such policy of
insurance, evidence of renewal or replacement of a policy previously delivered
to the Co-Collateral Agents, including an insurance binder therefor, together
with evidence satisfactory to the Co-Collateral Agents of payment of the premium
therefor and, upon request of the Agent, a copy of such renewal or replacement
policy. In the event that the Borrowers fail to maintain any such insurance as
required pursuant to this Section 6.01(c), the Agent may obtain such insurance
on behalf of the Borrowers and the Loan Parties shall reimburse the Agent as
provided herein for all costs and expenses in connection therewith; the Agent’s
obtaining of such insurance shall not be deemed a cure or waiver of any Default
or Event of Default arising from the Loan Parties’ failure to comply with the
provisions of this Section 6.01(c).

(d) Preservation of Corporate Existence, Etc. Preserve and maintain its
corporate existence, material rights (charter and statutory) and franchises;
provided that (i) Holdings, the Borrowers and their Subsidiaries may consummate
any merger or consolidation permitted under Section 6.02(b); (ii) neither
Holdings nor the Borrowers nor any of their Subsidiaries shall be required to
preserve or maintain the corporate existence of any Subsidiary (other than SRAC
and Kmart Corp.) if the Board of Directors of the parent of such Subsidiary, or
an executive officer of such parent to whom such Board of Directors has
delegated the requisite authority, shall determine that the preservation and
maintenance thereof is no longer desirable in the conduct of the business of
such parent and that the loss thereof is not disadvantageous in any material
respect to the Borrowers, such parent or the Lenders; (iii) Sears shall not be
required to preserve or maintain the corporate existence of SRAC, provided that
in the event SRAC is dissolved, merged with or into Holdings or any Subsidiary
of Holdings or otherwise ceases to exist, then Sears shall or shall cause a
direct wholly owned Domestic Subsidiary of Sears to, execute and deliver to the
Agent an assumption agreement with respect to SRAC’s obligations under the Loan
Documents in form and substance reasonably satisfactory to the Agent and such
other officer certificates, legal opinions, financing statements (if applicable)
and documentation as the Agent reasonably requests; and (iv) neither Holdings,
the Borrowers nor any of their Subsidiaries shall be required to preserve any
right or franchise if the Board of Directors of Holdings, such Borrower or such
Subsidiary shall determine that the preservation thereof is no longer desirable
in the conduct of its business and that the loss thereof is not disadvantageous
in any material respect to Holdings, the Borrowers, such Subsidiary or the
Lenders.

 

59



--------------------------------------------------------------------------------

(e) Inspection Rights. In addition to the Agent’s and the Co-Collateral Agents’
rights under Section 6.01(k) hereof, subject to reasonable confidentiality
limitations and requirements imposed by Holdings or the Borrowers due to
competitive concerns or otherwise, at any reasonable time and from time to time
(but no more than twice a year unless a Default or an Event of Default has
occurred and is continuing), permit the Agent, the Co-Collateral Agents or any
of the Lenders or any agents or representatives thereof, at the Lenders’
expense, to examine and make copies of and abstracts from the records and books
of account of, and visit the properties of, Holdings, the Borrowers and any of
their Subsidiaries, and to discuss the affairs, finances and accounts of
Holdings, the Borrowers and any of their Subsidiaries, as the case may be, with
any of their officers or directors and with their independent certified public
accountants.

(f) Keeping of Books. Keep proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of Holdings, the Borrowers and each such Subsidiary in accordance with
GAAP in effect from time to time.

(g) Maintenance of Properties, Etc. Except as otherwise permitted pursuant to
Section 6.02(b), or where the failure to do so, either individually or in the
aggregate, would not be reasonably expected to have a Material Adverse Effect,
maintain and preserve all of its properties that are used or useful in the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.

(h) Transactions with Affiliates. Conduct all transactions otherwise permitted
under this Agreement with any of their Affiliates on terms that are fair and
reasonable and no less favorable to Holdings, the applicable Borrower or their
respective Subsidiaries than it would obtain in a comparable arm’s-length
transaction with a Person not an Affiliate other than (i) as required by any
applicable Requirement of Law, (ii) so long as no Default or Event of Default
has occurred and is continuing, transactions between or among the Loan Parties
and any of their Subsidiaries, to the extent not prohibited hereunder, or
(iii) if a Default or Event of Default has occurred and is continuing,
transactions in the ordinary course of business between or among the Loan
Parties and any of their Subsidiaries and transactions between or among Loan
Parties, to the extent not prohibited hereunder; provided, that the foregoing
shall not prohibit any Loan Party or any Subsidiary thereof from entering into
employment arrangements with its officers and retention and other agreements
with officers and directors pursuant to the reasonable requirements of its
business.

(i) Further Assurances.

(i) With respect to any (i) Inventory, Credit Card Accounts Receivable, Pharmacy
Receivables and other Collateral (as defined in the Guarantee and Collateral
Agreement as in effect on the Effective Date) acquired after the Effective Date
by any Group Member that is or is required to become a Loan Party hereunder and
(ii) any property required to become subject to a perfected Lien in favor of the
Co-Collateral Agents pursuant to Section 6.02(a)(vi) hereunder, promptly
(i) execute and deliver to the Co-Collateral Agents such amendments to the
Guarantee and Collateral Agreement or such other documents as the Co-Collateral
Agents, may reasonably request in order to grant to the Co-Collateral Agents,
for the benefit of the Credit Parties, a security interest in such property and
(ii) take all actions as the Co-Collateral Agents, may reasonably request to
grant to the Co-Collateral Agents, for the benefit of the Credit Parties, a
perfected security interest in such property with the priority required herein,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Co-Collateral Agents and the delivery of
Blocked Account and other control agreements as may be reasonably requested by
the Co-Collateral Agents.

 

60



--------------------------------------------------------------------------------

(ii) With respect to any new Domestic Subsidiary which is created or acquired
after the Effective Date by any Group Member and which owns any Inventory,
Credit Card Accounts Receivable, Pharmacy Receivables and other Collateral (as
defined in the Guarantee and Collateral Agreement as in effect on the Effective
Date) related to such receivables and Inventory, promptly cause such new
Domestic Subsidiary to (i) become a party to the Guarantee and Collateral
Agreement, (ii) take such actions as the Co-Collateral Agents, may reasonably
request to grant to the Co-Collateral Agents for the benefit of the Credit
Parties a security interest, with the priority and perfection required herein,
in the Collateral described in the Guarantee and Collateral Agreement held by
such new Domestic Subsidiary, including, to the extent applicable, the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Co-Collateral Agents and the delivery of Blocked
Account and other control agreements, (iii) if requested by the Co-Collateral
Agents, deliver to the Co-Collateral Agents an officer certificate with respect
to such Domestic Subsidiary in form and substance reasonably satisfactory to the
Co-Collateral Agents, and (iv) if requested by Co-Collateral Agents, deliver to
the Co-Collateral Agents legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Co-Collateral Agents.

(iii) With respect to any Dealer Stores, upon the request of the Co-Collateral
Agents (which request may be made only during the continuance of an Event of
Default), assign of record any UCC financing statements which have been filed in
favor of the Loan Parties.

(iv) In the event the Borrowers or the other Loan Parties open a new deposit
account in which funds of any of the Loan Parties are concentrated, or commence
concentrating funds in an existing deposit account that is not subject to a
Blocked Account Agreement, at the request of the Co-Collateral Agents, the
Borrowers shall deliver or cause to be delivered a Blocked Account Agreement
reasonably satisfactory in form and substance to the Co-Collateral Agents with
respect to such account.

(v) In the event that the Collateral owned by Private Brands, Ltd. at any time
exceeds $50,000,000, if requested by Co-Collateral Agents, deliver to the
Co-Collateral Agents legal opinions with respect to perfection of the
Co-Collateral Agents’ Liens and such other matters as the Co-Collateral Agents
may reasonably request, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Co-Collateral Agents.

(j) Reporting Requirements. Furnish to the Agent:

(i) as soon as available and in any event within 50 days after the end of each
of the first three fiscal quarters of each fiscal year of Holdings, (a) the
consolidated balance sheet of Holdings and its Subsidiaries and the consolidated
balance sheet of Holdings and its domestic Subsidiaries (other than OSH) as of
the end of such quarter and consolidated statements of income and cash flows of
Holdings and its Subsidiaries and the consolidated statements of income and cash
flows of Holdings and its domestic Subsidiaries (other than OSH) for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, duly certified (subject to year-end audit adjustments) by an
Authorized Officer of Holdings as having been prepared in accordance with GAAP
and (b) a certificate of an Authorized Officer of Holdings as to compliance with
the terms of this Agreement and the other Loan Documents in the form of Exhibit
I, including in reasonable detail the calculations necessary to determine the
Fixed Charge Ratio (whether or not compliance therewith is then required under
Section 6.03), provided that in the event of any change in GAAP used in the
preparation of such financial statements, subject to Section 1.03, the Borrowers
shall also provide, if necessary for the calculation of the Fixed Charge Ratio,
a statement of reconciliation conforming such financial statements to GAAP (the
Borrowers being permitted to satisfy the requirements of clause (i)(a) by
delivery, in the manner provided in Section 9.02(b), of its quarterly report on
form 10-Q (or any successor form), as filed with the SEC);

 

61



--------------------------------------------------------------------------------

(ii) as soon as available and in any event within 95 days after the end of each
fiscal year of Holdings, (a) a copy of the annual audit report for such year for
Holdings and its Subsidiaries, containing the consolidated balance sheet of
Holdings and its Subsidiaries as of the end of such fiscal year and consolidated
statements of income and cash flows of Holdings and its Subsidiaries for such
fiscal year, in each case reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by its Board-appointed auditor of national standing (b) a consolidated
balance sheet of Holdings and its domestic Subsidiaries (other than OSH) as of
the end of such fiscal year and consolidated statements of income and cash flows
of Holdings and its domestic Subsidiaries (other than OSH) for such fiscal year
duly certified by an Authorized Officer of Holdings as having been prepared in
accordance with GAAP, and (c) a certificate of an Authorized Officer of Holdings
as to compliance with the terms of this Agreement and the other Loan Documents
in the form of Exhibit I, including in reasonable detail the calculations
necessary to determine the Fixed Charge Ratio (whether or not compliance
therewith is then required under Section 6.03), provided that in the event of
any change in GAAP used in the preparation of such financial statements, the
Borrowers shall also provide, if necessary for the calculation of the Fixed
Charge Ratio, a statement of reconciliation conforming such financial statements
to GAAP (the Borrowers being permitted to satisfy the requirements of clause
(ii)(a) by delivery, in the manner provided in Section 9.02(b), of its annual
report on form 10-K (or any successor form), as filed with the SEC);

(iii) as soon as available and in any event within 10 Business Days of the end
of each fiscal month, a Borrowing Base Certificate as of the end of the
preceding fiscal month and supporting information satisfactory to the Agent in
its Permitted Discretion with respect to the determination of the Borrowing
Base; provided, that upon the occurrence and during the continuance of an
Accelerated Borrowing Base Delivery Event, such Borrowing Base Certificate and
supporting information shall be delivered on Friday of each week (or, if Friday
is not a Business Day, on the next succeeding Business Day), as of the close of
business on the immediately preceding Saturday (it being understood that any
weekly Borrowing Base Certificate shall constitute the Loan Parties’ best
estimates of Net Eligible Inventory and other items, as applicable);

(iv) promptly and in any event within five days after any Authorized Officer of
Holdings or any Borrower has knowledge of the occurrence and continuance of a
Default or Event of Default, a statement of an Authorized Officer of Holdings or
such Borrower setting forth details of such Default or Event of Default and the
action that Holdings or such Borrower has taken and proposes to take with
respect thereto;

(v) promptly after the sending or filing thereof, copies of all quarterly and
annual reports and proxy solicitations that Holdings sends to its public
security holders generally, and copies of all reports on form 8-K (or its
equivalent) and registration statements for the public offering (other than
pursuant to employee Plans) of securities that Holdings or any of its
Subsidiaries files with the SEC or any national securities exchange;

(vi) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting
Holdings, the Borrowers or any of their Subsidiaries of the type described in
Section 5.01(g);

(vii) as soon as available, but in any event no later than 60 days after the end
of each fiscal year of Holdings, forecasts prepared by management of Holdings
for Holdings and its domestic Subsidiaries (other than OSH) in form satisfactory
to the Agent and containing information reasonably required by the Agent;

(viii) (A) contemporaneously with the delivery of the reports required pursuant
to clauses (i) and (ii) above, a report (which may take the form of a footnote
to Holdings’ quarterly and annual reports filed with the SEC and delivered to
the Agent) setting forth the estimated Unfunded Pension Liability of Holdings
and its Subsidiaries, and (B) promptly after receipt thereof by the Loan
Parties, a copy of the funded status report received from the Loan Parties’
actuaries with respect to amounts to be funded under the Loan Parties’ Pension
Plan;

 

62



--------------------------------------------------------------------------------

(ix) promptly, notice of any event that the Loan Parties reasonably believes has
resulted in a Material Adverse Effect;

(x) the financial and collateral reports described on Schedule 6.01(j), at the
times set forth in such Schedule; and

(xi) such other information respecting Holdings, the Borrowers or any of their
Subsidiaries, or the Borrowing Base as the Agent or any Lender through the Agent
may from time to time reasonably request.

Reports and financial statements required to be delivered by the Borrowers
pursuant to clauses (i)(a), (ii)(a) and (v) of this subsection (j) shall be
deemed to have been delivered on the date on which Holdings causes such reports,
or reports containing such financial statements, to be posted on the Internet at
www.sec.gov or at such other website identified by the Borrowers in a notice to
the Agent and the Lenders and that is accessible by the Lenders without charge.

(k) Collateral Monitoring and Review. Upon the request of the Agent, any
Co-Collateral Agent, or the Required Lenders, after reasonable notice and during
normal business hours, permit the Agent, the Co-Collateral Agents or
professionals (including, consultants, accountants, and/or appraisers) retained
by the Co-Collateral Agents to conduct appraisals, commercial finance
examinations and other evaluations, including, without limitation, of (i) the
Loan Parties’ practices in the computation of the Borrowing Base and (ii) the
assets included in the Borrowing Base and financial information such as, but not
limited to, sales, gross margins, payables, accruals and reserves, related to
the calculation of the Borrowing Base. The Borrowers shall pay the reasonable
out-of-pocket fees and expenses of the Agent and the Co-Collateral Agents
(including, without limitation, the reasonable charges of professionals) in
connection with one inventory appraisal and one commercial finance examination
each fiscal year (which the Agent and Co-Collateral Agents shall be obligated to
undertake for the benefit of the Credit Parties), provided, however,
notwithstanding the foregoing, (x) if Capped Excess Availability is at any time
less than 40% of the Line Cap, the Agent and the Co-Collateral Agents may, in
their discretion, undertake a second inventory appraisal and second commercial
finance examination in a given fiscal year at such time at the Borrowers’
expense, and (y) if Capped Excess Availability is at any time less than 15% of
the Line Cap, or a Default or an Event of Default has occurred and is
continuing, the Agent and the Co-Collateral Agents may in their discretion,
undertake up to three inventory appraisals and three commercial finance
examinations each fiscal year at the Borrowers’ expense. Notwithstanding the
foregoing, the Agent and the Co-Collateral Agents may cause (i) additional
appraisals and commercial finance examinations to be undertaken (A) as each in
its Permitted Discretion deems necessary or appropriate, at its own expense or,
(B) if required by applicable law, at the expense of the Borrowers. In
connection with any inventory appraisal and commercial finance examination
relating to the computation of the Borrowing Base, Holdings shall make such
adjustments to the calculation of the Borrowing Base as the Agent shall, after
the expiration of the Reserve Notice Period, reasonably require in its Permitted
Discretion based upon the terms of this Agreement and the results of such
inventory appraisal and commercial finance examination. Any inventory appraisal
or commercial finance examination requested by the Agent or any Co-Collateral
Agent shall be scheduled at such time as the Co-Collateral Agents, in
consultation with the Borrowers, may agree in order to minimize any disruption
to the conduct of the Borrowers’ business.

(l) Landlord Waivers, Access Agreements and Customs Broker Agreements. (i) Use
commercially reasonable efforts to obtain from each unaffiliated lessor leasing
a DC at which Collateral is located to a Loan Party, consents, approvals, Lien
waivers and rights to access and occupy each such DC (including, without
limitation, to take possession and dispose of any Collateral from each such DC
upon the occurrence and during the continuance of an Event of Default)
reasonably satisfactory to the Co-Collateral Agents; (ii) obtain from each
Subsidiary of Holdings owning a DC at which Collateral is located, consents,
approvals, Lien waivers and rights to access and occupy each such DC (including,
without limitation, to take possession and dispose of the Collateral from each
such DC upon the occurrence and during the

 

63



--------------------------------------------------------------------------------

continuance of an Event of Default) reasonably satisfactory to the Co-Collateral
Agents; (iii) use commercially reasonable efforts to cause each Loan Party’s
customs brokers to deliver an agreement (including, without limitation, a
Customs Broker Agreement) to the Co-Collateral Agents covering such matters and
in such form as the Co-Collateral Agents may reasonably require; and (iv) with
respect to any property or assets not constituting Collateral and subject to the
Lien of a third party, if requested by the Agent, use commercially reasonable
efforts to cause (but shall not be required to cause as a condition of the
granting of such Lien) the holder of such Lien to enter into an agreement
reasonably satisfactory to the Agent, permitting the Co-Collateral Agents to use
such property and assets, at no cost or expense to the Co-Collateral Agents, in
connection with the disposition of any of the Collateral by the Co-Collateral
Agents during the continuance of an Event of Default.

(m) Cash Management.

(i) On or prior to the Effective Date:

(A) deliver to the Agent copies of notifications (each, a “Credit Card
Notification”) substantially in the form attached hereto as Exhibit E which have
been executed on behalf of such Loan Party and addressed to such Loan Party’s
credit card clearinghouses and processors listed in the Perfection Certificate
(collectively, the “Credit Card Processors”); and

(B) enter into a Blocked Account Agreement reasonably satisfactory in form and
substance to the Co-Collateral Agents with each Blocked Account Bank covering
the deposit accounts set forth on Schedule 6.01(m)(i)(B) (collectively, the
“Blocked Accounts”); and

(C) deliver to the Agent copies of notifications (each, a “Third Party Payor
Notification”) substantially in the form attached hereto as Exhibit H which have
been executed on behalf of such Loan Party and addressed to such of each Loan
Party’s Third Party Payors relating to Eligible Pharmacy Receivables listed in
the Perfection Certificate as any Co-Collateral Agent shall reasonably request.

(ii) The Loan Parties shall ACH or wire transfer daily (or with respect to DDAs
that have historically not been swept daily (and other DDAs with the consent of
the Co-Collateral Agents, not to be unreasonably withheld), periodically,
consistent with past practices) (and whether or not there are then any
outstanding Obligations and whether or not a Cash Dominion Event then exists) to
a Blocked Account all amounts on deposit in each DDA of such Loan Party, other
than DDAs that are Excluded Accounts; provided that such covenant shall not
apply to (i) any minimum balance as may be required to be kept in the subject
DDA by the depository institution at which such DDA is maintained or (ii) if
greater, any amounts maintained by the Loan Parties in such DDAs (and other DDAs
with the consent of the Co-Collateral Agents, not to be unreasonably withheld)
in the ordinary course of business consistent with past practices). The Loan
Parties shall ACH or wire transfer daily to a Blocked Account all payments due
from credit card processors and other proceeds of any of the Collateral. All
funds in each DDA and Blocked Account (other than Excluded Accounts) shall be
conclusively presumed to be Collateral and proceeds of Collateral and the Agent,
Co-Collateral Agents and the Lenders shall have no duty to inquire as to the
source of the amounts on deposit in any DDA or Blocked Account.

(iii) Each Credit Card Notification and Third Party Payor Notification shall be
held by the Agent until the occurrence of a Cash Dominion Event. After the
occurrence and during the continuance of a Cash Dominion Event, the Agent may
deliver such Credit Card Notifications and Third Party Payor Notifications to
the applicable Credit Card Processors and Third Party Payors.

(iv) Each Blocked Account Agreement shall require, after the occurrence and
during the continuance of a Cash Dominion Event, the ACH or wire transfer no
less frequently than daily (and whether or not there are then any outstanding
Obligations) to the Agent’s Account, of all cash

 

64



--------------------------------------------------------------------------------

receipts and collections held in each applicable Blocked Account (net of any
minimum balance, not to exceed $25,000 (or such greater amount with the consent
of the Co-Collateral Agents, not to be unreasonably withheld), as may be
required to be kept in the subject Blocked Account by the Blocked Account Bank),
including, without limitation, the following:

(A) all available cash receipts from the sale of Inventory and other Collateral;

(B) all proceeds of collections of Pharmacy Receivables and Credit Card Accounts
Receivable;

(C) all proceeds from any casualty or other insured damage to, or any taking
under power of eminent domain or by condemnation or similar proceeding of any
Collateral; and

(D) all Net Proceeds from any equity issuance by any Loan Party or its
Subsidiaries.

The Borrowers shall be deemed to have complied with the provisions of this
clause (iv) if they cause the ACH or wire transfer daily of all funds which an
Authorized Representative of the Borrowers in good faith believes to be the
amount deposited in the Blocked Accounts in excess of $25,000 (or such greater
amount as permitted above in this clause (iv)).

(v) The Agent’s Account shall at all times be under the sole dominion and
control of the Co-Collateral Agents. The Loan Parties hereby acknowledge and
agree that (i) the Loan Parties have no right of withdrawal from the Agent’s
Account, (ii) the funds on deposit in the Agent’s Account shall at all times be
collateral security for all of the Obligations, and (iii) the funds on deposit
in the Agent’s Account shall be applied as provided in this Agreement. In the
event that, notwithstanding the provisions of this Section 6.01(m), during the
continuance of a Cash Dominion Event, any Loan Party receives or otherwise has
dominion and control of any such proceeds or collections, such proceeds and
collections shall be held in trust by such Loan Party for the Co-Collateral
Agents, shall not be commingled with any of such Loan Party’s other funds or
deposited in any account of such Loan Party and shall, not later than the
Business Day after receipt thereof, be deposited into the Agent’s Account or
dealt with in such other fashion as such Loan Party may be instructed by the
Co-Collateral Agents. During the continuance of a Cash Dominion Event, the
amounts deposited into the Agent’s Account shall be applied to the prepayment of
the Obligations then outstanding; provided that upon payment in full of such
outstanding Obligations, any remaining amounts will be released and transferred
to a deposit account of the Loan Parties as the Borrowers shall direct and the
existence of a Cash Dominion Event (other than as the result of the occurrence
of an Event of Default) shall not, in and of itself, impair the right of the
Borrowers to Revolving Advances in accordance with the terms hereof.

(vi) Upon the request of the Agent, the Loan Parties shall cause bank statements
and/or other reports to be delivered to the Agent not less often than monthly,
accurately setting forth all amounts deposited in each Blocked Account to ensure
the proper transfer of funds as set forth above.

(n) Liens on Non-Collateral Assets. In the event of the incurrence of Debt and
the granting of a Lien pursuant to Section 6.02(a)(vi) hereof, grant, and cause
each of its Subsidiaries to, grant the Co-Collateral Agents, as security for the
Obligations, a Lien on the assets of Holdings or any of its Subsidiaries which
is the subject of the Lien of the Person holding such Debt (to the extent that
such assets do not then constitute Collateral) pursuant to Section 6.02(a)(vi)
hereof.

 

65



--------------------------------------------------------------------------------

(o) Physical Inventories. Cause physical inventories and periodic cycle counts
to be undertaken, at the expense of the Loan Parties, in each case consistent
with past practices (but in no event less frequently than one physical inventory
per fiscal year), conducted by such inventory takers and following such
methodology as is consistent with the immediately preceding inventory or as
otherwise may be satisfactory to the Co-Collateral Agents in their Permitted
Discretion. The Co-Collateral Agents, at the expense of the Loan Parties, may
participate in and/or observe each scheduled physical count of Inventory which
is undertaken on behalf of any Loan Party. The Loan Parties, within five
(5) days following the completion of any such inventory, shall provide the
Co-Collateral Agents with a reconciliation of the results of such inventory (as
well as of any other physical inventory or cycle counts undertaken by a Loan
Party) and shall post such results to the Loan Parties’ stock ledgers and
general ledgers, as applicable.

(p) Letters of Credit. In the event that the Loan Parties request that any
Letter of Credit have an expiry after the Termination Date and the Issuing
Lenders in their discretion, issue such Letter of Credit, the Borrowers shall on
or before the date that is (10) Business Days prior to the Termination Date,
deposit in a cash collateral account of the Co-Collateral Agents, an amount
equal to 105% of the L/C Obligations with respect to any such Letter of Credit.

SECTION 6.02. Negative Covenants. So long as any Advance or other Obligation
(other than contingent indemnification obligations for which no claim shall have
then been asserted) shall remain unpaid, any Letter of Credit shall remain
outstanding (unless the same has been cash collateralized in an amount equal to
105% of the aggregate then undrawn and unexpired amount of such Letters of
Credit and all other Reimbursement Obligations or back-to-back letters of credit
from an issuer and on terms acceptable to the Issuing Lender have been provided
in respect of such Letters of Credit) or any Lender shall have any Commitment
hereunder, each of Holdings and the Borrowers will not, and will not permit any
of their Subsidiaries (which for all purposes of this Section 6.02 shall be
deemed to exclude Sears Canada) to:

(a) Liens, Etc. Create or suffer to exist any Lien upon property of Holdings,
the Borrowers or any Domestic Subsidiary constituting Inventory, Credit Card
Accounts Receivable, Pharmacy Receivables or any other Collateral (as defined in
the Guarantee and Collateral Agreement as in effect on the Effective Date) or
any Related Intellectual Property, other than:

(i) Permitted Liens,

(ii) the Liens existing on the Effective Date and described in the Perfection
Certificate,

(iii) the replacement, extension or renewal of any Lien permitted by clause (ii)
above upon or on the same property theretofore subject thereto (and on any
additions to any such property and in any property taken in replacement or
substitution for any such property), or the replacement, extension or renewal
(without increase in the amount) of the Debt secured thereby,

(iv) to the extent any Liens permitted by clause (ii) above are terminated (and
not replaced, extended or renewed in accordance with clause (iii) above), Liens
not otherwise permitted by clause (iii) above securing Debt in an amount up to
the amount of Debt secured by such terminated Liens; provided that (A) any such
Lien (and the Debt secured thereby) shall be incurred no later than ninety
(90) days after the termination of the Lien permitted by clause (ii) above, and
(B) any such Lien shall be granted on the same property (and on any additions to
such property or any property taken by the Loan Parties in replacement or
substitution for such property) as the terminated Lien,

(v) Liens on Related Intellectual Property with Persons that have entered into
an agreement, reasonably satisfactory to the Agent, acknowledging the limited
license granted to the Co-Collateral Agents in such trademarks or trade names
pursuant to the Loan Documents and agreeing to abide by, and not interfere with,
such limited license;

 

66



--------------------------------------------------------------------------------

(vi) Liens to secure (A) the Existing Second Lien Notes and any Permitted
Refinancing Debt with respect thereto and (B) additional Debt of the Borrowers
for borrowed money in an aggregate principal amount not to exceed, at any time
outstanding, the difference between $2,000,000,000 and the principal amount of
Debt outstanding pursuant to the preceding clause (A), provided, that, (1) no
Default or Event of Default then exists or would arise from the incurrence of
such Debt or the granting of such Lien, (2) in the case of clause (B) only, the
Pro Forma and Projected Capped Excess Availability is at least 15% of the Line
Cap at the time of incurrence of such Debt, (3) such Lien shall be subordinate
to the Lien of the Co-Collateral Agents and the holder of such Lien shall have
entered into an intercreditor agreement substantially in the form of the
Existing Intercreditor Agreement, or such other form as the Co-Collateral Agents
may reasonably agree, (4) if the Debt secured by such Liens is secured by both
Collateral and by property and assets of any Loan Party which do not constitute
Collateral, the Co-Collateral Agents shall have obtained a Lien on such property
and assets that do not otherwise constitute Collateral to secure the
Obligations, subordinate to the Lien of the holder of such Debt pursuant to an
intercreditor agreement substantially in the form of Exhibit F hereto, or such
other form as the Co-Collateral Agents may reasonably agree, and (5) the
documentation granting such Lien shall be in form and substance reasonably
satisfactory to the Co-Collateral Agents in their Permitted Discretion; and

(vii) Liens to secure Pari Passu Notes provided, that, (1) no Default or Event
of Default then exists or would arise from the incurrence of such Debt or the
granting of such Lien, (2) the Pro Forma and Projected Capped Excess
Availability is at least 15% of the Line Cap at the time of incurrence of such
Debt and after giving effect thereto, (3) such Lien shall be pari passu with the
Lien of the Co-Collateral Agents and the holder of such Lien shall have entered
into an intercreditor agreement reasonably satisfactory in form and substance to
the Co-Collateral Agents (including, without limitation, provisions for the
control by the Co-Collateral Agents of the exercise of any remedies against the
Collateral, the release of Collateral following an Event of Default and the
incurrence by the Loan Parties of debtor-in-possession financing, in each case
provided that the applicable Pari Passu Notes are treated no less favorably than
the Obligations with respect to the Collateral and the proceeds thereof), and
(4) if the Pari Passu Notes secured by such Liens are secured by both Collateral
and by property and assets of any Loan Party which do not constitute Collateral,
the Co-Collateral Agents shall have obtained a Lien on such property and assets
that do not otherwise constitute Collateral to secure the Obligations, pari
passu with the Lien securing such Pari Passu Notes pursuant to an intercreditor
agreement reasonably satisfactory in form and substance to the Co-Collateral
Agents, and (5) the documentation granting such Lien shall be in form and
substance reasonably satisfactory to the Co-Collateral Agents in their Permitted
Discretion.

(b) Fundamental Changes. Merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets (in each case, whether now
owned or hereafter acquired), or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Default or Event of
Default shall have occurred and be continuing (i) any Subsidiary of any Borrower
may merge into such Borrower in a transaction in which such Borrower is the
surviving entity, (ii) any Subsidiary of Holdings may merge into Holdings or any
other Subsidiary of Holdings (provided that (A) if Kmart Corp. is a party to
such merger, such merger shall be with Holdings, Kmart or a direct Subsidiary of
Kmart Corp. and Kmart Corp. shall be the continuing or surviving entity, (B) if
any Subsidiary Guarantor is a party to such merger (other than with a Borrower
or Holdings), such Subsidiary Guarantor shall be the continuing or surviving
entity or the continuing or surviving entity shall become a Subsidiary Guarantor
and (C) if SRAC is a party to such merger, then Sears shall comply with the
requirements of Section 6.01(d)), (iii) any Subsidiary of Holdings other than
the Borrowers may sell, transfer, lease or otherwise dispose of its assets to
any Borrower, to Holdings or to a Subsidiary of Holdings (provided that if such
sale or transfer includes Collateral and the transferee is not the Borrower or
Holdings, the transferee shall be a Subsidiary Guarantor), (iv) any Subsidiary
of Holdings other than the Borrowers may sell, transfer, lease or otherwise
dispose of its assets to a Person that is not a Subsidiary through transactions
which are undertaken in the ordinary course of its business or determined by
Holdings

 

67



--------------------------------------------------------------------------------

or the Borrowers in good faith to be in the best interests of Holdings, the
Borrowers and their Subsidiaries, (v) any Subsidiary of Holdings other than the
Borrowers (except, in the case of SRAC, as provided in Section 6.01(d)) may
liquidate or dissolve if Holdings and the Borrowers determine in good faith that
such liquidation or dissolution is in the best interests of Holdings, the
Borrowers and their Subsidiaries and is not materially disadvantageous to the
Lenders, and (vi) Holdings or any Subsidiary of Holdings may merge with a Person
that is not a Subsidiary of Holdings immediately prior to such merger if, in the
case of any merger involving Holdings, a Borrower or a Subsidiary Guarantor,
Holdings, such Borrower or such Subsidiary Guarantor, as applicable, is the
continuing or surviving entity or, in the case of any merger involving a
Subsidiary Guarantor, the continuing or surviving entity shall become a
Subsidiary Guarantor in accordance with Section 6.01(i)(ii).

(c) Acquisitions. Make any Acquisition unless (a) at the time of any such
Acquisition and immediately after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing, and (b) after giving effect to
any such Acquisition (A) Pro Forma and Projected Capped Excess Availability is
at least 15% of the Line Cap, and (B) the Pro Forma Fixed Charge Ratio shall be
at least 1.0 to 1.0, and (D) immediately after giving effect to any such
Acquisition, Holdings and the Borrowers shall comply with Section 6.01(i) to the
extent applicable.

(d) Restricted Payments.

(i) Declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment, if at the date of declaration thereof (either before or
immediately after giving effect thereto and the payment thereof), a Default or
Event of Default shall have occurred and be continuing, except that at any time
that a Default or Event of Default shall exist and be continuing, (A) Holdings
may declare and pay dividends with respect to its equity interests payable
solely in additional shares of its common stock, (B) Subsidiaries of Holdings
may declare and pay dividends to Holdings, the Borrowers or another wholly owned
Subsidiary of any Borrower and (C) non-wholly-owned Subsidiaries may declare and
pay dividends to the holders of their equity interests other than a Group Member
on a ratable basis.

(ii) Declare or make, or agree to pay or make, directly or indirectly, any other
Restricted Payment (other than a Restricted Payment to a Loan Party), except
that if no Default or Event of Default shall have occurred and be continuing
(either before or immediately after giving effect thereto and the payment
thereof):

(A) Holdings and its Subsidiaries may make Restricted Payments in an aggregate
amount not to exceed $1,500,000,000 from and after the Effective Date through
the Termination Date, provided, that, (i) immediately after giving effect to any
such Restricted Payment, Pro Forma and Projected Capped Excess Availability is
greater than 50% of the Line Cap and (ii) Restricted Payments pursuant to this
subsection (A) shall not exceed $1,000,000,000 in any rolling twelve month
period;

(B) Holdings and its Subsidiaries may make other Restricted Payments, provided,
that, immediately after giving effect thereto (i) the sum of (1) Pro Forma and
Projected Capped Excess Availability plus (2) Pro Forma and Projected Suppressed
Availability (not to exceed an amount equal to 5% of the Line Cap) is at least
15% of the Line Cap, and (ii) the Pro Forma Fixed Charge Ratio shall be at least
1.05 to 1.0; provided, that, for purposes of the calculation of Pro Forma Fixed
Charge Ratio (x) Adjusted Consolidated EBITDA and Consolidated Interest Expense
shall be computed on a trailing four quarter basis, and scheduled principal
payments shall be computed on a four quarter forward basis, and (y) the amount
of the Restricted Payment paid in cash being made in connection with the
calculation shall be added to Fixed Charges;

(C) Holdings and its Subsidiaries may make other Restricted Payments (1) from
the Net Proceeds of any common stock issuances by Holdings after the Effective
Date, (2) from the Net Proceeds of any Permitted Dispositions of the type set
forth in clauses (f) and (g) of the definition thereof, and (3) from any
dividends and distributions received

 

68



--------------------------------------------------------------------------------

(directly or indirectly) on account of equity interests in any Subsidiary of
Holdings which is not a Loan Party or on account of equity interests in OSH, and
(4) to the stockholders of Holdings in the form of the equity interests of the
subsidiaries set forth on Schedule 6.02(d), provided, that in each case,
immediately after giving effect thereto, the sum of (i) the Pro Forma and
Projected Capped Excess Availability plus (ii) Pro Forma and Projected
Suppressed Availability (not to exceed an amount equal to 5% of the Line Cap) is
at least 15% of the Line Cap; and

(D) Holdings and its Subsidiaries may make other Restricted Payments as long as
(i)(A) such Restricted Payment is funded from cash on hand and not from proceeds
of any Extensions of Credit, (B) for the 120 days before any such Restricted
Payment, no Advances were outstanding, and (C) for each of the 120 days before
any such Restricted Payment, the Borrowers shall have had cash on hand
sufficient to make such Restricted Payment without the necessity of obtaining
proceeds of Advances for the operations of their businesses or for the purpose
of making such Restricted Payment, and (ii) after giving effect to such
Restricted Payment, no Advances are outstanding.

(e) Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of Holdings or any Subsidiary
of Holdings to create, incur, assume or suffer to exist any Lien in favor of the
Co-Collateral Agents upon any of their property or revenues, whether now owned
or hereafter acquired, other than any agreement relating to any Lien not
prohibited by Section 6.02(a) (provided that any prohibition or limitation shall
apply only to the assets subject to such Lien).

(f) Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of Holdings other than a Loan Party or Sears Canada to (a) make
Restricted Payments in respect of any equity interests of such Subsidiary held
by, or pay any indebtedness owed to, Holdings or any other Subsidiary of
Holdings, (b) make loans or advances to, or other investments in, Holdings or
any other Subsidiary of Holdings or (c) transfer any of its assets to Holdings
or any other Subsidiary of Holdings, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
this Agreement and the other Loan Documents; (ii) any restrictions with respect
to a Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the disposition of all or any portion of the equity interests or
assets of such Subsidiary; (iii) the provisions contained in any existing
indebtedness (and in any refinancing of such indebtedness so long as no more
restrictive than those contained in the respective existing indebtedness so
refinanced); (iv) customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of any Borrower or a Subsidiary of any
Borrower entered into in the ordinary course of business, (v) customary
restrictions and conditions contained in the documents relating to any Lien, so
long as such Lien is not prohibited hereunder and such restrictions or
conditions relate only to the specific asset subject to such Lien;
(vi) customary provisions restricting assignment of any contract entered into by
any Borrower or any Subsidiary of any Borrower in the ordinary course of
business, (vii) any agreement or instrument governing acquired debt, which
restriction is not applicable to any Person or the properties or assets of any
Person, other than the Person or the properties or assets of the Person acquired
pursuant to the respective acquisition and so long as the respective
encumbrances or restrictions were not created (or made more restrictive) in
connection with or in anticipation of the respective acquisition;
(viii) customary provisions restricting the assignment of licensing agreements,
management agreements or franchise agreements entered into by any Borrower or
any of its Subsidiaries in the ordinary course of business; (ix) restrictions on
the transfer of assets securing purchase money obligations and capitalized lease
obligations; (x) customary net worth provisions contained in real property
leases entered into by Subsidiaries of any Borrower, so long as the applicable
Borrower has determined in good faith that such net worth provisions could not
reasonably be expected to impair the ability of the Borrowers and their
Subsidiaries to meet their ongoing obligations.

(g) Accounting Changes. Make or permit any change in accounting policies or
reporting practices, except as required or permitted by GAAP.

 

69



--------------------------------------------------------------------------------

(h) Circumvention of Covenants. Circumvent any of the covenants set forth in
Section 6.02 by causing or permitting Sears Canada or OSH to undertake a
transaction for the benefit of Holdings or any of its Subsidiaries which
Holdings or any of its Subsidiaries would not be permitted to undertake
directly.

(i) Dispositions. Make any Disposition except Permitted Dispositions.

(j) Debt; Prepayment of Debt.

(i) Create, incur, assume, suffer to exist or otherwise become or remain liable
with respect to, any Debt, except Permitted Debt; and

(ii) Prepay any Debt with proceeds of Advances unless at the time of any such
prepayment and immediately after giving pro forma effect thereto, (A) no Default
or Event of Default shall have occurred and be continuing, and (B) after giving
effect to any such prepayment (1) Pro Forma and Projected Capped Excess
Availability plus Pro Forma and Projected Suppressed Availability (not to exceed
an amount equal to 5% of the Line Cap) is at least 15% of the Line Cap, and
(2) the Pro Forma Fixed Charge Ratio shall be at least 1.05 to 1.0.

(k) Investments. Make any Investments, except Permitted Investments.

(l) Store Closings. Close more than 250 full line Sears or Kmart Stores in any
fiscal quarter or more than 500 full line Sears or Kmart Stores in any four
consecutive fiscal quarters without the consent of the Co-Collateral Agents,
such consent not to be unreasonably withheld and/or fail to comply with the
requirements of the definition of Store Closure Sale when and as applicable.

SECTION 6.03. Financial Covenant. During the continuance of a Covenant
Compliance Event, each of Holdings and the Borrowers will not permit the Fixed
Charge Ratio as of the last day of any fiscal quarter of Holdings to be less
than 1.0 to 1.0.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) Any Borrower shall fail to pay (i) any principal of any Advance or
Reimbursement Obligation when the same becomes due and payable, or (ii) any
interest on any Advance or Reimbursement Obligation or any fees, or any other
amounts payable under this Agreement or any other Loan Document, in each case
under this clause (ii), within three (3) days after the same becomes due and
payable; or

(b) Any representation or warranty made by any Loan Party herein or in any other
Loan Document shall prove to have been incorrect in any material respect when
made; or

(c) (i) Any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in Section 6.01 (d), (e), (h), (j) (other than
6.01(j)(viii)), (k), or (m) 6.02 or 6.03 of this Agreement or (ii) any Loan
Party shall fail to perform or observe any other term, covenant or agreement
contained in this Agreement or any other Loan Document, if such failure shall
remain unremedied for thirty (30) days after written notice thereof shall have
been given to Holdings and the Borrowers by the Agent or any Lender; or

(d) Any Group Member (excluding Sears Canada for so long as the Loan Parties do
not collectively own, directly or indirectly, more than 60% of the voting or
economic interests in Sears Canada) shall fail to pay principal of at least
$50,000,000 on any Debt that is outstanding (but excluding Debt outstanding
hereunder) when the same becomes due and payable (whether by scheduled maturity,
required

 

70



--------------------------------------------------------------------------------

prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any Debt that is
outstanding in a principal amount of at least $50,000,000 and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate the
maturity of such Debt; or any such Debt shall be declared to be due and payable,
or required to be prepaid or redeemed, purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Debt shall be required to be made and
is accepted in an amount of at least $50,000,000 (in each case other than (i) a
scheduled prepayment, redemption or purchase, or (ii) a mandatory prepayment,
redemption or purchase, or a required offer to prepay, redeem or purchase, that
results from the voluntary sale or transfer of property or assets), in each case
prior to the stated maturity thereof; or

(e) Any Group Member shall generally not pay its debts as such debts become due,
or shall admit in writing its inability to pay its debts generally, or shall
make a general assignment for the benefit of creditors; or any proceeding shall
be instituted by or against any Group Member seeking to adjudicate it a bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 90 days, or any of the actions sought in such
proceeding (including the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or any Group Member
shall take any corporate action to authorize any of the actions set forth above
in this subsection (e); or

(f) A judgment or order for the payment of money in excess of $50,000,000 (net
of any portion of such judgment to be paid by a third-party insurer as to which
coverage has not been disputed) shall be rendered against any Group Member
(excluding Sears Canada for so long as the Loan Parties do not collectively own,
directly or indirectly, more than 60% of the voting or economic interests in
Sears Canada) and either (i) enforcement proceedings shall have been commenced
by any creditor upon such judgment or order or (ii) there shall be any period of
10 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or

(g) (i) Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its Subsidiaries, and any Person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than a Permitted Holder becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 35% or more of the equity securities of
Holdings entitled to vote for members of the Board of Directors of Holdings on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right) and such
“person” or “group” shall beneficially own (as such term is used herein) a
greater percentage of the equity Securities of Holdings entitled to vote for
members of the Board of Directors than the Permitted Holders shall,
collectively, beneficially own; or (ii) during any period of 12 consecutive
months, a majority of the members of the Board of Directors or other equivalent
governing body of Holdings cease to be composed of individuals (x) who were
members of that board or equivalent governing body on the first day of such
period, (y) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (x) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (z) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (x) and (y) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (y) and clause (z), any individual whose
initial nomination for, or assumption of office as, a member of that board or
equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the Board of Directors); or
(iii) Holdings shall cease for any reason to own, directly or indirectly, 100%
of the Voting Stock of Sears and Kmart; or

 

71



--------------------------------------------------------------------------------

(h) (i) Any Borrower or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur liability in excess of $100,000,000 in the aggregate
as a result of one or more of the following: (i) the occurrence of any ERISA
Event; (ii) the partial or complete withdrawal of such Borrower or any of its
ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization or
termination of a Multiemployer Plan; or (iv) the PBGC shall have filed a notice
of Lien; or

(i) Any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party shall so state in writing, or any Lien
created by any of the Security Documents shall cease to be enforceable and of
the same effect and priority purported to be created thereby, including as a
result of the failure to comply with Section 5.4 of the Guarantee and Collateral
Agreement; or

(j) The guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so state in writing; or

(k) (i) OSH shall cease to qualify as an “Unrestricted Subsidiary” and shall
qualify as a Subsidiary (unless OSH shall have become a Loan Party) or
(ii) Holdings or any of its Subsidiaries, on the one hand, and OSH and its
Subsidiaries, on the other hand, shall (w) fail to maintain books separate from
those of the other, (x) fail to maintain bank accounts separate from those of
the other, (y) commingle a material portion of their assets with those of the
other or (z) in the case of Holdings or any of its Subsidiaries, make or agree
to make any payment to a creditor of any Unrestricted Subsidiary in its capacity
as such, other than as contemplated by the definition of “Unrestricted
Subsidiary”;

then, and in any such event, the Agent may, or, at the request of the Required
Lenders shall, take any or all of the following actions upon notice to the
Borrowers: (i) declare the Commitment of each Lender to be terminated, whereupon
the same shall forthwith terminate; and (ii) declare the Advances, all interest
thereon and all other amounts payable under this Agreement and the other Loan
Documents (including all amounts of the L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be forthwith due and payable, whereupon the
Advances, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by the Borrowers; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to any Borrower under the United States Bankruptcy Code, (A) the
Commitment of each Lender shall automatically be terminated and (B) the
Advances, all such interest and all such amounts shall automatically become and
be due and payable, without presentment, demand, protest or any notice of any
kind, all of which are hereby expressly waived by the Borrowers. With respect to
all Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph or for which
the outstanding amount of any drawing under any Letters of Credit (including any
taxes, fees, charges and other costs and expenses incurred by the Issuing Lender
in connection therewith) have not then been fully reimbursed or discharged, the
Borrowers shall at such time deposit in a cash collateral account opened by the
Co-Collateral Agents, an amount equal to 105% of the aggregate then undrawn and
unexpired amount of such Letters of Credit and all other Reimbursement
Obligations. Amounts held in such cash collateral account shall be applied by
the Agent to the payment of drafts drawn under such Letters of Credit and the
other Reimbursement Obligations, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon and all
Reimbursement Obligations fully reimbursed or discharged, if any, shall be
applied to repay other obligations of the Borrowers hereunder and under the
other Loan Documents. After all such Letters of Credit shall have expired or
been fully drawn upon, all Reimbursement Obligations shall have been satisfied
and all other obligations of the Borrowers hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrowers (or such other Person as
may be lawfully entitled thereto).

 

72



--------------------------------------------------------------------------------

ARTICLE VIII

THE AGENT AND CO-COLLATERAL AGENTS

SECTION 8.01. Appointment. Each Lender hereby irrevocably designates and
appoints (i) the Bank as Agent, and (ii) the Bank, Wells Fargo Bank, National
Association and General Electric Capital Corporation as Co-Collateral Agents,
under this Agreement and the other Loan Documents, and each such Lender
irrevocably authorizes the Agent and the Co-Collateral Agents, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Agent and the Co-Collateral Agents, as applicable, by
the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto. For clarity, and
notwithstanding anything to the contrary contained in this Agreement and the
other Loan Documents, no consent of the Lenders shall be required to amend this
Agreement or the Loan Documents to (i) cause additional assets to become
Collateral or to add additional Subsidiaries as guarantors of the Obligations,
(ii) implement the provisions of Section 8.12, or (iii) implement a Commitment
Increase in accordance with the terms of Section 2.18, and the Agent and the
Loan Parties shall be entitled to execute any and all amendments necessary or
desirable to accomplish any of the foregoing and such amendments shall be
binding on the other parties hereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, neither the Agent nor the Co-Collateral
Agents shall have any duties or responsibilities, except those expressly set
forth in this Agreement and the other Loan Documents to which it is a party, or
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agent or the
Co-Collateral Agents.

SECTION 8.02. Delegation of Duties. Each of the Agent and the Co-Collateral
Agents may execute any of its duties under this Agreement and the other Loan
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. Neither the
Agent nor the Co-Collateral Agents shall be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

SECTION 8.03. Exculpatory Provisions. No Agent (for purposes of this Article
VIII, “Agent” and “Agents” shall mean the collective reference to the Agent, the
Co-Collateral Agents and any other Lender designated as an “Agent” for purposes
of this Agreement, including the Lead Arrangers, the Syndication Agent and the
Co-Documentation Agents) nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates shall be (i) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence or willful misconduct) or (ii) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party that is a party
thereto to perform its obligations hereunder or thereunder. The Agents shall not
be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party.

SECTION 8.04. Reliance by Agent. The Agent and Co-Collateral Agents shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by them to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to Holdings or the Borrowers), independent accountants and
other experts selected by the Agent. The Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Agent. The Agent and Co-Collateral Agents shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless they shall first receive such advice or concurrence of the Required
Lenders (or, if so specified by this Agreement, the Supermajority Lenders or all
Lenders) as they deem appropriate

 

73



--------------------------------------------------------------------------------

or they shall first be indemnified to its satisfaction by the Lenders against
any and all liability and expense that may be incurred by them by reason of
taking or continuing to take any such action. The Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, the Supermajority Lenders or all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Advances.

SECTION 8.05. Notice of Default The Agent and the Co-Collateral Agents shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default unless the Agent or the applicable Co-Collateral Agent has received
notice from a Lender, Holdings or a Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Agent receives such a notice, the
Agent shall give notice thereof to the Lenders. The Agent and the Co-Collateral
Agents shall take such action with respect to such Default or Event of Default
as shall be reasonably directed by the Required Lenders (or, if so specified by
this Agreement, the Supermajority Lenders or all Lenders); provided that unless
and until the Agent or the Co-Collateral Agents shall have received such
directions, the Agent, in consultation with the Co-Collateral Agents, may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable in
the best interests of the Lenders.

SECTION 8.06. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agent, the Co-Collateral Agents nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
the Agent or any Co-Collateral Agent hereafter taken, including any review of
the affairs of a Loan Party or any affiliate of a Loan Party, shall be deemed to
constitute any representation or warranty by the Agent or any Co-Collateral
Agent to any Lender. Each Lender represents to the Agent and the Co-Collateral
Agents that it has, independently and without reliance upon the Agent, any
Co-Collateral Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Advances hereunder and enter into this Agreement.
Each Lender also represents that it will, independently and without reliance
upon the Agent, any Co-Collateral Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the Agent or the
Co-Collateral Agents hereunder, the Agent and the Co-Collateral Agents shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of the Agent or any
Co-Collateral Agent or any of their respective officers, directors, employees,
agents, attorneys-in-fact or affiliates.

SECTION 8.07. Reports and Financial Statements

By signing this Agreement, each Lender:

(a) agrees to furnish the Agent after the occurrence and during the continuance
of a Cash Dominion Event (and thereafter at such frequency as the Agent may
reasonably request) with a summary of all Bank Products and Cash Management
Services provided by, and amounts due or to become due on account thereof to,
such Lender. In connection with any distributions to be made hereunder, the
Agent shall be entitled to assume that no amounts are due to any Lender on
account of any such Bank Products or Cash Management Services unless the Agent
has received written notice thereof from such Lender;

(b) is deemed to have requested that the Agent furnish such Lender, promptly
after they become available, copies of all financial statements and reports
required to be delivered by the Loan Parties hereunder and all commercial
finance examinations and appraisals of the Collateral received by the
Co-Collateral Agents (collectively, the “Reports”) (which the Agent and the
Co-Collateral Agents agree to so deliver);

 

74



--------------------------------------------------------------------------------

(c) expressly agrees and acknowledges that the Agent and the Co-Collateral
Agents make no representation or warranty as to the accuracy of the Reports, and
shall not be liable for any information contained in any Report;

(d) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent, the Co-Collateral Agents or any other
party performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;

(e) agrees to keep all Reports confidential in accordance with the provisions of
this Agreement; and

(f) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and the Co-Collateral
Agents and any such other Lender preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with any credit extensions that the
indemnifying Lender has made or may make to the Borrowers, or the indemnifying
Lender’s participation in any Letter of Credit or Swingline Advance, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (ii) to pay and protect,
and indemnify, defend, and hold the Agent, the Co-Collateral Agents and any such
other Lender preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorney costs) incurred by the Agent, Co-Collateral Agents and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

SECTION 8.08. Indemnification. The Lenders agree to indemnify the Agent and each
Co-Collateral Agent in its capacity as such (to the extent not reimbursed by
Holdings or the Borrowers and without limiting the obligation of Holdings or the
Borrowers to do so), ratably according to their respective Commitment
Percentages in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments of any Lender shall have terminated and the Advances shall have been
paid in full, ratably in accordance with such Commitment Percentages immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Advances) be imposed on, incurred by or asserted
against such Agent in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by such Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and non-appealable decision of a court of competent jurisdiction to have
resulted from the Agent’s or any Co-Collateral Agent’s gross negligence or
willful misconduct. The agreements in this Section shall survive the payment of
the Advances and all other amounts payable hereunder.

SECTION 8.09. Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Advances made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.

SECTION 8.10. Successor Agent. The Agent or any Co-Collateral Agent may resign
as Agent or Co-Collateral Agent, as applicable, upon 30 days’ notice to the
Lenders and the Borrowers. If the Agent or any Co-Collateral Agent shall resign
as Agent or Co-Collateral Agent under this Agreement and the other Loan
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent or co-collateral agent for the Lenders, which successor agent or
co-collateral agent shall (unless an Event of Default shall have occurred and be

 

75



--------------------------------------------------------------------------------

continuing) be subject to approval by the Borrowers (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent or
co-collateral agent shall succeed to the rights, powers and duties of the Agent
and the resigning Co-Collateral Agent, and the term “Agent” and “Co-Collateral
Agent” shall mean such successor agent or successor co-collateral agent
effective upon such appointment and approval, and the former Agent’s or
Co-Collateral Agent’s rights, powers and duties as Agent or Co-Collateral Agent,
as applicable, shall be terminated, without any other or further act or deed on
the part of such former Agent or Co-Collateral Agent or any of the parties to
this Agreement or any holders of the Advances. If no successor agent or
co-collateral agent has accepted appointment as Agent or Co-Collateral Agent, as
applicable, by the date that is 30 days following a retiring Agent’s or
Co-Collateral Agent’s notice of resignation, the retiring Agent’s or
Co-Collateral Agent’s resignation shall nevertheless thereupon become effective,
and the Lenders shall assume and perform all of the duties of the Agent or
Co-Collateral Agent hereunder, as applicable, until such time, if any, as the
Required Lenders appoint a successor agent or successor co-collateral agent as
provided for above. After any retiring Agent’s or Co-Collateral Agent’s
resignation as Agent or Co-Collateral Agent, the provisions of this Article VIII
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Agent or Co-Collateral Agent under this Agreement and the other
Loan Documents.

SECTION 8.11. Co-Documentation Agents and Syndication Agent. Neither the
Co-Documentation Agents, the Co-Syndication Agents nor any other Lender
designated as an “Agent” for purposes of this Agreement (other than the Bank in
its capacity as Agent and Co-Collateral Agent, Wells Fargo Bank, National
Association in its capacity as Co-Collateral Agent, and General Electric Capital
Corporation in its capacity as Co-Collateral Agent) shall have any duties or
responsibilities hereunder in its capacity as such.

SECTION 8.12. Defaulting Lenders.

(a) If a Lender becomes a Defaulting Lender, then, in addition to the rights and
remedies that may be available to the other Credit Parties, the Loan Parties or
any other party at law or in equity, and not in limitation thereof, (i) except
as set forth in the last sentence hereof, such Defaulting Lender’s right to
participate in decision-making rights related to the Obligations in respect of
Required Lender and Supermajority Lender votes, this Agreement or the other Loan
Documents shall be suspended during the pendency of such failure or refusal,
(ii) a Defaulting Lender shall be deemed to have permanently (unless reinstated
as set forth below) assigned, without further consideration any and all payments
due to it from the Loan Parties, whether on account of outstanding Advances,
interest, fees or otherwise, to the remaining non-Defaulting Lenders for
application to, and reduction of, their proportionate shares of all outstanding
Obligations until, as a result of application of such assigned payments the
Lenders’ respective Commitment Percentages of all outstanding Obligations shall
have returned to those in effect immediately prior to such delinquency and
without giving effect to the nonpayment causing such delinquency, or (iii) at
the option of the Agent, any amount payable to such Defaulting Lender hereunder
(whether on account of principal, interest, fees or otherwise) shall, in lieu of
being distributed to such Defaulting Lender, be retained by the Agent as cash
collateral for, and applied by the Agent to, defaulted and future funding
obligations of the Defaulting Lender in respect of any Advance or existing or
future participating interest in any Swingline Loan or Letter of Credit. The
Defaulting Lender’s decision-making and participation rights and rights to
payments as set forth in clauses (i), (ii) and (iii) hereinabove shall be
restored only upon (a) the payment by the Defaulting Lender of its Commitment
Percentage of any Obligations, any participation obligation, or expenses as to
which it is delinquent, together with interest thereon at a rate equal to the
Federal Funds Rate from time to time in effect from the date when originally due
until the date upon which any such amounts are actually paid and (b) receipt by
the Agent and the Borrowers of a certification by such Defaulting Lender of its
ability and intent to comply with the provisions of this Agreement going
forward. Notwithstanding anything else provided herein, any amendment, waiver
determination, consent or notification under Section 9.01 that would
(i) increase or extend the term of the Commitment of a Defaulting Lender,
(ii) reduce the principal amount of the Advances made by such Defaulting Lender,
(iii) alter the terms and conditions of this sentence or (iv) otherwise
disproportionately affect a Defaulting Lender, will require the consent of such
Defaulting Lender.

(b) The non-Defaulting Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment, without any further action by the Defaulting Lender
for no cash consideration (pro rata, based on the respective Commitments of
those Lenders electing to exercise such right), of the Defaulting Lender’s
Commitment to fund future Advances. Upon any such purchase of the Commitment of
any Defaulting Lender, the Defaulting Lender’s share in future Credit Extensions

 

76



--------------------------------------------------------------------------------

and its rights under the Loan Documents with respect thereto (but not with
respect to then outstanding Obligations owed to the Defaulting Lender) shall
terminate on the date of purchase, and the Defaulting Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest, including, if so requested, an Assignment and Acceptance.

(c) In addition to the rights of the non-Defaulting Lenders set forth in
Section 8.12(b) above, each Borrower shall have the right, at any time, upon at
least five Business Days’ notice to a Defaulting Lender or a Deteriorating
Lender (with a copy to the Agent), to terminate, at such Borrower’s cost and
expense, in whole such Lender’s Commitments and to replace such Defaulting
Lender in accordance with the provisions of Section 9.16 hereof.

(d) Each Defaulting Lender shall indemnify the Agent, the Co-Collateral Agents
and each non-Defaulting Lender from and against any and all loss, damage or
expenses, including but not limited to reasonable attorneys’ fees and funds
advanced by the Agent, the Co-Collateral Agents or by any non-Defaulting Lender,
on account of a Defaulting Lender’s failure to timely fund its Commitment
Percentage of an Advance or to otherwise perform its obligations under the Loan
Documents.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, nor consent to any departure by any
Borrower or any Loan Party therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Required Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall (a) unless in writing and also signed by each Lender directly
affected thereby, do any of the following: (i) increase the amount or extend the
expiration date of any Lender’s Commitment, (ii) reduce the principal of, or
interest on, the Advances or any fees or other amounts payable hereunder or
(iii) postpone any date fixed for any payment of principal of, or interest on,
the Advances or any fees or other amounts payable hereunder; (b) unless in
writing and signed by all of the Lenders, do any of the following: (i) change
the percentage of the Commitments or of the aggregate unpaid principal amount of
the Advances, or the number of Lenders, that shall be required for the Lenders
or any of them to take any action hereunder, (ii) other than in accordance with
Section 9.13, release all or substantially all of the Collateral or release all
or substantially all of the guarantors from their obligations under the
Guarantee and Collateral Agreement, (iii) except as expressly permitted herein
or in any other Loan Document, subordinate the Liens granted hereunder or under
the other Loan Documents, to any other Lien, (iv) amend this Section 9.01,
(v) amend the definitions of “Required Lenders” or “Supermajority Lenders” or
(vi) other than in accordance with Section 6.01(d), release either Borrower from
all of its obligations hereunder; (c) unless in writing and signed by the
Supermajority Lenders, increase any advance rate percentage set forth in the
definition of “Borrowing Base” or increase the Swingline Commitment; (d) unless
in writing and signed by the Agent and the Co-Collateral Agents (in addition to
the Lenders required above to take such action), as applicable, amend, modify or
waive any provision of Article VIII or affect the rights or duties of the Agent
and the Co-Collateral Agents, as applicable, under this Agreement or any other
Loan Document; (e) unless in writing and signed by the Swingline Lender (in
addition to the Lenders required above to take such action), amend, modify or
waive any provision of Section 2.03 or 2.04; or (f) unless in writing and signed
by each Issuing Lender (in addition to the Lenders required above to take such
action), amend, modify or waive any provision of Article III.

SECTION 9.02. Notices, Etc.

(a) All notices and other communications provided for hereunder shall be in
writing (including telecopier communication) and mailed, telecopied or
delivered, (i) if to Holdings, any Borrower or any Subsidiary Guarantor, at its
address at 3333 Beverly Road, Hoffman Estates, Illinois 60179, Attention:
General Counsel, with a copy to Wachtell, Lipton, Rosen & Katz, 51 West 52nd
Street, New York, New York 10019, Attention: Scott Charles; (ii) if to any
Lender, at its address set forth in its completed administrative questionnaire
delivered to the Agent; (iii) if to the Bank, in its capacity as Agent, a
Co-Collateral Agent, the Swingline Lender or an Issuing Lender, at its address
at 100 Federal Street, 9th Floor, Boston, Massachusetts 02110, Attention:
Christine M. Scott, with a copy to Riemer & Braunstein LLP, Three Center Plaza,
Boston, Massachusetts 02108, Attention: David S.

 

77



--------------------------------------------------------------------------------

Berman, Esq.; (iv) if to Wells Fargo Bank, National Association or its
Affiliates, in its capacity as a Co-Collateral Agent or as an Issuing Lender, at
its address at One Boston Place, 19th Floor, Boston, Massachusetts 02108,
Attention: Joseph Burt, with a copy to Brown Rudnick LLP, One Financial Center,
Boston, Massachusetts 02111, Attention: Steven Levine, Esq., (v) if to General
Electric Capital Corporation or its Affiliates, in its capacity as a
Co-Collateral Agent, at its address at 777 Long Ridge Road, Building A,
Stamford, Connecticut 06927, Attention: Joshua Osher, with a copy to Morgan,
Lewis & Bockius LLP, 225 Franklin Street, Boston, Massachusetts 02110,
Attention: Sandra Vrejan, Esq., or (vi), if to any other Issuing Lender, at such
address as shall be designated by such party in a written notice to the other
parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Borrowers and the Agent;
provided that notices required to be delivered pursuant to Section 6.01(j)(i),
(ii), (iii), and (v) shall be delivered to the Agent and the Lenders as
specified in Section 9.02(b). All such notices and communications shall, when
mailed, telecopied, telegraphed or emailed, be effective when deposited in the
mails, telecopied, delivered to the telegraph company or confirmed by email,
respectively, except that notices and communications to the Agent pursuant to
Article II, III or VIII shall not be effective until received by the Agent.
Delivery by telecopier of an executed counterpart of any amendment or waiver of
any provision of this Agreement or any Loan Document or of any exhibit hereto or
thereto to be executed and delivered hereunder shall be effective as delivery of
a manually executed counterpart thereof.

(b) Holdings and the Borrowers agree that materials required to be delivered
pursuant to Sections 6.01(j)(i), (ii), (iii) and (v), shall be deemed delivered
to the Agent on the date on which Holdings causes such reports, or reports
containing such financial statements, to be posted on the Internet at
www.sec.gov or at such other website identified by the Borrowers in a written
notice to the Agent and the Lenders and that is accessible by the Lenders
without charge or if not so posted, may be delivered to the Agent in an
electronic medium in a format acceptable to the Agent by email to
christine.marie.scott@baml.com. Holdings and the Borrowers agree that the Agent
may make such materials, as well as any other written information, documents,
instruments and other material relating to Holdings, the Borrowers, any of their
Subsidiaries or any other materials or matters relating to this Agreement, the
Loan Documents or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Lenders by posting such notices on Intralinks
or a substantially similar electronic system (the “Platform”). Holdings and the
Borrowers acknowledge that (i) the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, (ii) the Platform is provided
“as is” and “as available” and (iii) neither the Agent nor any of its Affiliates
warrants the accuracy, adequacy or completeness of the Communications or the
Platform and each expressly disclaims liability for errors or omissions in the
Communications or the Platform. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Agent or any of its Affiliates in connection with
the Platform.

(c) Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender the Agent shall deliver a copy of the Communications to
such Lender by email or telecopier. Each Lender agrees (i) to notify the Agent
in writing of such Lender’s e-mail address to which a Notice may be sent by
electronic transmission (including by electronic communication) on or before the
date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

SECTION 9.04. Costs and Expenses.

(a) Holdings and the Borrowers jointly and severally agree to pay promptly all
reasonable costs and expenses of the Agent in connection with the preparation,
execution, delivery, distribution (including via the internet or through a
service such as Intralinks), administration, modification and amendment of this
Agreement, the

 

78



--------------------------------------------------------------------------------

other Loan Documents and the other documents to be delivered hereunder,
including, (A) all due diligence, syndication (including printing, distribution
and bank meetings), transportation, computer, duplication, appraisal,
consultant, and audit expenses, (B) subject to Section 6.01(k), all expenses
incurred in connection with inspections, verifications, examinations and
appraisals relating to the Borrowing Base and the Collateral, and (C) the
reasonable fees and expenses of counsel for the Agent and the Co-Collateral
Agents with respect thereto and with respect to advising the Agent and the
Co-Collateral Agents as to their rights and responsibilities under this
Agreement and the other Loan Documents, including, without limitation, the fees
and expenses set forth in the Fee Letter, the WF Fee Letter and the GE
Commitment Letter. Holdings and the Borrowers further jointly and severally
agree to pay on demand all costs and expenses of the Agent, the Co-Collateral
Agents and the Lenders, if any (including reasonable counsel fees and expenses),
in connection with the enforcement of, or protection of their rights under,
(whether through negotiations, legal proceedings or otherwise) of this
Agreement, the other Loan Documents and the other documents to be delivered
hereunder, including reasonable fees and expenses of one counsel for the Agent,
and one counsel for the Lenders in connection with the enforcement of or
protection rights under this Section 9.04(a).

(b) Holdings and the Borrowers jointly and severally agree to indemnify and hold
harmless the Agent, each Co-Collateral Agent and each Lender and each of their
Affiliates and their officers, directors, employees, agents and advisors (each,
an “Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including reasonable fees and expenses of counsel)
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) this Agreement, the Existing Credit Agreement, the
other Loan Documents, any of the transactions contemplated herein or therein or
the actual or proposed use of the Letters of Credit or the proceeds of the
Advances, and (ii) the actual or alleged presence of Hazardous Materials on any
property of Holdings, the Borrowers or any of their Subsidiaries or any
Environmental Action relating in any way to Holdings, the Borrowers or any of
their Subsidiaries, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by Holdings, any Borrower, its directors, equityholders or
creditors or an Indemnified Party or any other Person, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. Holdings and the Borrowers
also agree not to assert any claim for special, indirect, consequential or
punitive damages against the Agent, any Co-Collateral Agent, any Lender, any of
their Affiliates, or any of their respective directors, officers, employees,
attorneys and agents, on any theory of liability, arising out of or otherwise
relating to this Agreement, the other Loan Documents, any of the transactions
contemplated herein or the actual or proposed use of the Letters of Credit or
the proceeds of the Advances.

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by any Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.09(d) or (e), 2.11 or 2.13, acceleration of
the maturity of the Advances pursuant to Section 7.01 or for any other reason,
or by an Eligible Assignee to a Lender other than on the last day of the
Interest Period for such Advance upon an assignment of rights and obligations
under this Agreement pursuant to Section 9.07 as a result of a demand by any
Borrower pursuant to Section 9.07(a), the applicable Borrower shall, promptly
after notice by such Lender setting forth in reasonable detail the calculations
used to quantify such amount (with a copy of such notice to the Agent), pay to
the Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion, including any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.

(d) Without prejudice to the survival of any other agreement of Holdings or any
Borrower hereunder, the agreements and obligations of Holdings and the Borrowers
contained in Sections 2.12, 2.15 and 9.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the other
Loan Documents.

 

79



--------------------------------------------------------------------------------

SECTION 9.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 7.01 to authorize the Agent to
declare the Extensions of Credit due and payable pursuant to the provisions of
Section 7.01, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Affiliate to or for the credit or the account of Holdings or any
Borrower against any and all of the obligations of Holdings and the Borrowers
now or hereafter existing under this Agreement, the other Loan Documents and the
Extensions of Credit of such Lender, whether or not such Lender shall have made
any demand under this Agreement or the other Loan Documents. Each Lender agrees
promptly to notify Holdings or the applicable Borrower (with a copy to the
Agent) after any such set-off and application, provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of each Lender and its Affiliate under this Section are in addition to
other rights and remedies (including other rights of set-off) that such Lender
and its Affiliate may have.

SECTION 9.06. Binding Effect; Effectiveness. When this Agreement has been
executed by Holdings, the Borrowers, the Agent and the Co-Collateral Agents, and
the Lenders, this Agreement shall thereafter be binding upon and inure to the
benefit of Holdings, the Borrowers, the Agent, the Co-Collateral Agents, each
Lender and their respective successors and assigns; provided, that, except with
respect to Sections 9.07 and 9.08, this Agreement shall only become effective
upon satisfaction of the conditions precedent set forth in Section 4.01 and none
of the provisions of this Agreement, including without limitation provisions in
respect of Advances and Letters of Credit to be made by or issued by any Lender,
and in respect of any covenant, fee, indemnity, default, and expense
reimbursement made by any Loan Party or for which any Loan Party is liable
hereunder, shall become effective, nor shall any representation herein be deemed
to be made, until the satisfaction of such conditions.

SECTION 9.07. Assignments and Participations.

(a) Each Lender may, upon notice to the Borrowers and the Agent and with the
consent, not to be unreasonably withheld or delayed, of the Agent, and, unless
an Event of Default has occurred and is continuing, the Borrowers, assign to one
or more Persons all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment, the Advances and other
amounts owing to it and any Note or Notes held by it); provided, however, that
(i) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement, (ii) except in the case of
an assignment to a Person that, immediately prior to such assignment, was a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of all of
a Lender’s rights and obligations under this Agreement, the amount of the
Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $10,000,000 (unless
an Event of Default has occurred and is continuing, in which case not less than
$5,000,000) or an integral multiple of $1,000,000 in excess thereof unless the
Borrowers and the Agent otherwise agree, (iii) each such assignment shall be to
an Eligible Assignee, (iv) the parties to each such assignment shall execute and
deliver to the Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, and the parties to such assignment (other than the
Borrowers and the Agent) shall deliver together therewith any Note subject to
such assignment and a processing and recordation fee of $3,500 (except no such
fee shall be payable for assignments to a Lender, an Affiliate of a Lender or an
Approved Fund), and (v) any Lender may, without the approval of the Borrowers,
but with notice to the Borrowers, assign all or a portion of its rights and
obligations to any of its Affiliates or to another Lender. Upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in each Assignment and Acceptance, (x) the assignee thereunder shall be a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder and (y) the Lender assignor thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Section 2.12, 2.15 and 9.04 to the extent any claim thereunder
relates to an event arising prior such assignment) and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection

 

80



--------------------------------------------------------------------------------

with this Agreement or the other Loan Documents or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; (ii) such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Loan Parties or the performance or observance by the Borrowers of any of
their obligations under this Agreement or any other instrument or document
furnished pursuant hereto; (iii) such assignee confirms that it has received a
copy of this Agreement, together with copies of the financial statements
referred to in Section 5.01 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon the Agent, such assigning Lender or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement and the other Loan Documents; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement and the other Loan Documents as are delegated to
the Agent by the terms hereof and thereof, together with such powers and
discretion as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of this Agreement are required to be performed by it as a Lender.

(c) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Note or Notes subject to such assignment, the Agent shall, if such
Assignment and Acceptance has been completed and is in substantially the form of
Exhibit B hereto, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrowers.

(d) The Agent shall maintain at its address referred to in Section 9.02 a copy
of each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of the Lenders and the Commitment
of, and principal amount of the Advances and L/C Obligations owing to, each
Lender from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrowers, the Agent and the Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrowers or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.

(e) Each Lender may, without the consent of the Agent or any Loan Party, sell
participations to one or more banks or other entities (other than the Borrowers
or any of their Affiliates) in or to all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment,
the Advances owing to it and any Note or Notes held by it); provided, however,
that (i) such Lender’s obligations under this Agreement (including its
Commitment to the Borrowers and its obligations to the Swingline Lender and the
Issuing Lender hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrowers, the Agent, the Co-Collateral
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and (v) no participant under any such participation shall have any
right to approve any amendment or waiver of any provision of this Agreement or
any Loan Document, or consent to any departure by any Borrower therefrom, except
to the extent that such amendment, waiver or consent would require the
affirmative vote of the Lender from which it purchased its participation
pursuant to Section 9.01(a).

(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to Holdings, the Borrowers or their Subsidiaries furnished to such
Lender by or on behalf of the Borrowers; provided that, prior to any such
disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any Borrower Information relating
to Holdings, the Borrowers or their Subsidiaries received by it from such Lender
in accordance with Section 9.08.

(g) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time (i) create a security interest in all or any portion of its
rights under this Agreement (including the Advances owing to it and any Notes
held by it), including, without limitation, in favor of any Federal Reserve Bank
in accordance with

 

81



--------------------------------------------------------------------------------

Regulation A of the Board of Governors of the Federal Reserve System and
(ii) assign to one or more special purpose funding vehicles (each, an “SPV”) all
or any portion of its funded Advances (without the corresponding Commitment),
without the consent of any Person or the payment of a fee, by execution of a
written assignment agreement in a form agreed to by such Lender and such SPV,
and may grant any such SPV the option, in such SPV’s sole discretion, to provide
the Borrowers all or any part of any Advances that such Lender would otherwise
be obligated to make pursuant to this Agreement. Such SPVs shall have all the
rights which a Lender making or holding such Advances would have under this
Agreement, but no obligations; provided, that no SPV shall be entitled to
compensation pursuant to Section 2.12 or 2.15 in excess of that to which the
applicable Lender would otherwise have been entitled. The Lender shall remain
liable for all its original obligations under this Agreement, including its
Commitment (although the unused portion thereof shall be reduced by the
principal amount of any Advances held by an SPV). Notwithstanding such
assignment, the Agent and Borrowers may deliver notices to the Lender (as agent
for the SPV) and not separately to the SPV unless the Agent and Borrowers are
requested in writing by the SPV (or its agent) to deliver such notices
separately to it. The Borrowers shall, at the request of any Lender, execute and
deliver to such Person as such Lender may designate, a Note in the amount of
such Lender’s Commitment to evidence the Advances of such Lender and related
SPV.

(h) The Borrowers, upon receipt of written notice from the relevant Lender,
agree to issue Notes to any Lender to facilitate transactions of the type
described in paragraph (g) above.

(i) Neither Holdings nor any Borrower shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of each of
the Lenders (except, in the case of SRAC, pursuant to Section 6.01(d)).

SECTION 9.08. Confidentiality. Neither the Agent, any Co-Collateral Agent nor
any Lender may disclose to any Person any confidential, proprietary or
non-public information of Holdings or the Borrowers furnished to the Agent or
the Lenders by Holdings or the Borrowers (such information being referred to
collectively herein as the “Borrower Information”), except that each of the
Agent, each of the Co-Collateral Agents and each of the Lenders may disclose
Borrower Information (i) to its and its Affiliates’ employees, officers,
directors, agents and advisors to whom disclosure is required to enable the
Agent, the Co-Collateral Agents or such Lender to perform its obligations under
this Agreement and the other Loan Documents or in connection with the
administration or monitoring of this Agreement and the other Loan Documents by
the Agent, the Co-Collateral Agents or such Lender (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Borrower Information and instructed to keep such Borrower
Information confidential on substantially the same terms as provided herein),
(ii) to the extent requested by any regulatory authority, (iii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (iv) to any other party to this Agreement and the other Loan Documents,
(v) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement and the other Loan Documents or
the enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section 9.08, to
any assignee or participant, or any prospective assignee or participant,
(vii) to the extent such Borrower Information (A) is or becomes generally
available to the public on a non-confidential basis other than as a result of a
breach of this Section 9.08 by the Agent, any Co-Collateral Agent or such
Lender, as the case may be, or (B) is or becomes available to the Agent, any
Co-Collateral Agent or such Lender on a non-confidential basis from a source
other than Holdings, the Borrowers or any of their Subsidiaries and (viii) with
the consent of the Borrowers.

SECTION 9.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York without
regard to conflicts of laws principles thereof but including Section 5-1401 and
5-1402 of the New York General Obligations Law.

SECTION 9.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

82



--------------------------------------------------------------------------------

SECTION 9.11. Jurisdiction, Etc.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. Holdings and
each of the Borrowers hereby irrevocably consents to the service of process in
any action or proceeding in such courts by the mailing thereof by any parties
hereto by registered or certified mail, postage prepaid, to Holdings or such
Borrower at its address specified pursuant to Section 9.02. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents in the courts of any
jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

SECTION 9.12. WAIVER OF JURY TRIAL. EACH OF HOLDINGS, THE BORROWERS, THE AGENT,
THE CO-COLLATERAL AGENTS, THE ISSUING LENDER AND THE LENDERS HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE ACTIONS OF THE AGENT, THE
CO-COLLATERAL AGENTS OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

SECTION 9.13. Release of Collateral or Guarantee Obligation.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Co-Collateral Agents are hereby irrevocably authorized by
each Lender (without requirement of consent of or notice to any Lender) to take,
and hereby agree to take, any action requested by the Borrowers having the
effect of releasing any Collateral or guarantee obligations (i) to the extent
necessary to permit consummation of any transaction not prohibited by any Loan
Document (including, without limitation, any Permitted Disposition) or that has
been consented to in accordance with Section 9.01 or (ii) under the
circumstances described in paragraph (b) below.

(b) At such time as the Advances, the Reimbursement Obligations and all other
Obligations shall have been paid in full in cash, the Commitments have been
terminated and no Letters of Credit shall be outstanding (or any outstanding
Letters of Credit shall have been cash collateralized in an amount equal to 105%
of the aggregate then undrawn and unexpired amount of such Letters of Credit and
all other Reimbursement Obligations or back-to-back letters of credit from an
issuer and on terms acceptable to the Issuing Lender have been provided in
respect of such Letters of Credit), the Collateral shall be released from the
Liens created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Co-Collateral Agents and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.

SECTION 9.14. USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies each Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Borrower, which information includes the name and address of
such Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify such Borrower in accordance with the Act. Each Borrower
hereby agrees to provide such information promptly upon the request of any
Lender or the Agent.

 

83



--------------------------------------------------------------------------------

SECTION 9.15. Integration.

This Agreement and the other Loan Documents represent the agreement of Holdings,
the Borrowers, the Agent, the Co-Collateral Agents and the Lenders with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Agent, any Co-Collateral
Agent or any Lender relative to subject matter hereof and thereof not expressly
set forth or referred to herein or in the other Loan Documents. Notwithstanding
the foregoing, Holdings and the Borrowers acknowledge and agree that the
provisions of the GE Commitment Letter survive the execution hereof to the
extent set forth herein and therein.

SECTION 9.16. Replacement of Lenders

If any Lender requests compensation under Section 2.12 or if the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, if any Lender
does not consent (a “Non-Consenting Lender”) to a proposed amendment, waiver,
consent or release with respect to any Loan Document that requires the consent
of each Lender and that has been approved by the Required Lenders or any Lender
is a Defaulting Lender or Deteriorating Lender, then the Borrowers may, at their
sole expense and effort, upon notice to such Lender and the Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 9.07), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

(a) the Borrowers shall have paid to the Agent the assignment fee specified in
Section 9.07;

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) with respect to the replacement of any Non-Consenting Lender, such
amendment, waiver or consent can be effected as a result of such assignment
(together with all other assignments required by the Agent to be made pursuant
to this paragraph); and

(d) such assignment does not conflict with applicable laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

SECTION 9.17. No Advisory or Fiduciary Capacity.

In connection with all aspects of each transaction contemplated hereby, the Loan
Parties each acknowledge and agree that: (i) the credit facility provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Loan Parties, on the one hand, and the Credit Parties, on the other
hand, and each of the Loan Parties is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the each Credit Party is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Loan Parties or any of their respective Affiliates,
stockholders,

 

84



--------------------------------------------------------------------------------

creditors or employees or any other Person; (iii) none of the Credit Parties has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of the Loan Parties with respect to any of the transactions contemplated hereby
or the process leading thereto, including with respect to any amendment, waiver
or other modification hereof or of any other Loan Document (irrespective of
whether any of the Credit Parties has advised or is currently advising any Loan
Party or any of its Affiliates on other matters) and none of the Credit Parties
has any obligation to any Loan Party or any of its Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; (iv) the Credit Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and none of the Credit Parties has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Credit Parties have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against each of the Credit Parties with respect to any breach or alleged breach
of agency or fiduciary duty.

SECTION 9.18. Existing Credit Agreement Amended and Restated. Upon satisfaction
of the conditions precedent to the effectiveness of this Agreement, (a) this
Agreement shall amend and restate the Existing Credit Agreement in its entirety,
(b) the rights and obligations of the parties under the Existing Credit
Agreement shall be subsumed within and be governed by this Agreement; provided,
however, that Holdings and the Borrowers hereby agree that (i) each Existing
Letter of Credit outstanding under the Existing Credit Agreement on the
Effective Date shall be a Letter of Credit hereunder, and (ii) all obligations
and other liabilities of the Loan Parties under the Existing Credit Agreement
shall remain outstanding, shall constitute continuing Obligations secured by the
Collateral, and this Agreement shall not be deemed to evidence or result in a
novation or repayment and reborrowing of such obligations and other liabilities.

[Remainder of page intentionally left blank]

 

85



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

SEARS HOLDINGS CORPORATION By:  

/s/ Michael D. Collins

Name:   Michael D. Collins Title:   Executive Vice President and Chief
Administrative Officer SEARS ROEBUCK ACCEPTANCE CORP. By:  

/s/ Karen M. Smathers

Name:   Karen M. Smathers Title:   President KMART CORPORATION By:  

/s/ William K. Phelan

Name:   William R. Harker Title:   Senior Vice President, Talent and Human
Capital Services and General Counsel



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Agent, a Co-Collateral Agent, a Lender, Swingline
Lender and an Issuing Lender By:  

/s/ Christine M. Scott

Name:   Christine M. Scott Title:   SVP-Director

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Co-Collateral Agent, an Issuing Lender and a Lender

By:  

/s/ Joseph Burt

Name:   Joseph Burt Title:   Director

GENERAL ELECTRIC CAPITAL CORPORATION.

as a Co-Collateral Agent and a Lender

By:  

/s/ Kristina M. Miller

Name:  

Kristina M. Miller

Title:   Duly Authorized Signatory



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. as a Lender By:  

/s/ Barry K. Bergman

Name:   Barry K. Bergman Title:   Managing Director



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Michael Mozer

Name:   Michael Mozer Title:   Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Michael Smolow

Name:   Michael Smolow Title:   Vice President



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender By:  

/s/ Scottye Lindsey

Name:   Scottye Lindsey Title:   Director By:  

/s/ Marguerite Sutton

Name:   Marguerite Sutton Title:   Director



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Jamie Hurley

Name:   Jamie Hurley Title:   Director



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a Lender By:  

/s/ William J. Kennedy

Name:   William J. Kennedy Title:   Vice President



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ Barry S. Renow

Name:   Barry S. Renow Title:   Senior Vice President



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Daniel Gioia

Name:   Daniel Gioia Title:   Authorized Signatory By:  

/s/ Philippe Pepin

Name:   Philippe Pepin Title:   Authorized Signatory



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:  

/s/ Francis Garvin

Name:   Francis Garvin Title:   VP



--------------------------------------------------------------------------------

SIEMENS FINANCIAL SERVICES, INC.,

as a Lender By:  

/s/ Matthias Grossmann

Name:   Matthias Grossmann Title:   SVP & CFO By:  

/s/ Doug Maher

Name:   Doug Maher Title:   Managing Director



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Authorized Signatory



--------------------------------------------------------------------------------

BANCO POPULAR DE PUERTO RICO, as a Lender By:  

/s/ Hector J. Gonzalez

Name:   Hector J. Gonzalez Title:   Vice President



--------------------------------------------------------------------------------

RBS BUSINESS CAPITAL, a division of RBS ASSET
FINANCE, INC., a subsidiary of RBS CITIZENS, N.A., as a Lender By:  

/s/ Kenneth Wales

Name:   Kenneth Wales Title:   Vice President



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Roger F. Reeder

Name:   Roger F. Reeder Title:   Vice President



--------------------------------------------------------------------------------

CIT BANK, as a Lender By:  

/s/ Benjamin Haslam

Name:   Benjamin Haslam Title:   Authorized Signatory



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Christopher Fudge

Name:   Christopher Fudge Title:   Vice President



--------------------------------------------------------------------------------

ALLY COMMERCIAL FINANCE LLC, as a Lender By:  

/s/ Michael Malcangi

Name:   Michael Malcangi Title:   Director



--------------------------------------------------------------------------------

UNION BANK, N.A., as a Lender By:  

/s/ Greg Stewart

Name:   Greg Stewart Title:   Vice President



--------------------------------------------------------------------------------

CIBC INC., as a Lender By:  

/s/ Eoin Roche

Name:   Eoin Roche Title:   Executive Director By:  

/s/ Dominic J. Sorresso

Name:   Dominic J. Sorresso Title:   Executive Director CIBC World Markets Corp.
Authorized Signatory



--------------------------------------------------------------------------------

NEW ALLIANCE BANK, as a Lender By:  

/s/ Andrew H. Moser

Name:   Andrew H. Moser Title:   Senior Vice President



--------------------------------------------------------------------------------

CAPITAL ONE LEVERAGE FINANCE CORP., as a Lender By:  

/s/ Ron Walker

Name:   Ron Walker Title:   SVP



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By:  

/s/ Michael J. Kingsley

Name:   Michael J. Kingsley Title:   Senior Vice President



--------------------------------------------------------------------------------

UPS CAPITAL CORPORATION,

as a Lender

By:  

/s/ William Talbot

Name:   William Talbot Title:   Director of Portfolio



--------------------------------------------------------------------------------

RB INTERNATIONAL FINANCE (USA) LLC, as a Lender By:  

/s/ John A. Valiska

Name:   John A. Valiska Title:   First Vice President By:  

/s/ Eva Trenker

Name:   Eva Trenker Title:   Assistant Vice President



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ Michael Sheff

Name:   Michael Sheff Title:   SVP



--------------------------------------------------------------------------------

COLE TAYLOR BANK, as a Lender By:  

/s/ Richard A. Simons

Name:   Richard Simons Title:   Group Senior Vice President



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Andrew C. Ashley

Name:   Andrew C. Ashley Title:   AVP



--------------------------------------------------------------------------------

FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Sharon Shipley

Name:   Sharon Shipley Title:   Vice President



--------------------------------------------------------------------------------

FIRST HAWAIIAN BANK, as a Lender By:  

/s/ Dawn Hofmann

Name:   Dawn Hofmann Title:   Vice President



--------------------------------------------------------------------------------

CATHAY BANK, as a Lender By:  

/s/ Sandra Sha Kenyon

Name:   Sandra Sha Kenyon Title:   First Vice President



--------------------------------------------------------------------------------

BOKF, NA DBA BANK OF OKLAHOMA, as a Lender By:  

/s/ Jessica Johnson

Name:   Jessica Johnson Title:   Assistant Vice President



--------------------------------------------------------------------------------

Credit Agreement Schedules

 

SCHEDULE IA

Pricing Grid



--------------------------------------------------------------------------------

SCHEDULE IA

Pricing Grid

 

Level

  

Consolidated

Leverage Ratio

   Applicable Margin for
Eurodollar  Rate Advances     Applicable Margin for
Base Rate Advances  

1

   Less than 2.0:1.0      2.00 %      1.00 % 

2

   Greater than or equal to 2.0:1.0 but less than 3.0:1.0      2.25 %      1.25
% 

3

   Greater than or equal to 3.0:1.0      2.50 %      1.50 % 

Changes in the Applicable Margin resulting from changes in the Consolidated
Leverage Ratio shall become effective on the date (the “Adjustment Date”) on
which financial statements are delivered to the Lenders pursuant to
Section 6.01(j) (but in any event not later than the 50th day after the end of
each of the first three fiscal quarterly periods of each fiscal year or the 95th
day after the end of each fiscal year, as the case may be) and shall remain in
effect until the next change to be effected pursuant to this paragraph; provided
that until the first Adjustment Date following the first full fiscal quarter
after the Effective Date, the Applicable Margin will be that set forth in Level
2; provided further that until the first Adjustment Date occurring more than
twelve months after the Effective Date, the Applicable Margin shall not be
established at Level 1 (even if the Consolidated Leverage Ratio during any
period was less than 2.0:1.0). If any financial statements referred to above are
not delivered within the time periods specified above, then, until such
financial statements are delivered, the Consolidated Leverage Ratio as at the
end of the fiscal period that would have been covered thereby shall for the
purposes of this definition be deemed to be greater than 3.0 to 1.0.

If any financial statements are at any time restated or otherwise revised
(including as a result of an audit) or if the information set forth in any
financial statement otherwise proves to be false or incorrect such that the
Applicable Margin would have been higher than was otherwise in effect during any
period, without constituting a waiver of any Default or Event of Default arising
as a result thereof, interest payable under this Agreement, whether previously
paid or not, shall be immediately recalculated at such higher rate for any
applicable periods and shall be due and payable on demand.



--------------------------------------------------------------------------------

Credit Agreement Schedules

 

SCHEDULE IB

Restated Commitment Fee Grid



--------------------------------------------------------------------------------

SCHEDULE IB

Commitment Fee Grid

 

Average Daily

Available Commitments

   Commitment Fee Rate  

Greater than or equal to 66.67% of the then Aggregate Commitments

     0.625 % 

Less than 66.67% of the then Aggregate Commitments but greater than 33.3% of the
then Aggregate Commitments

     0.50 % 

Less than or equal to 33.3% of the then Aggregate Commitments

     0.375 % 

Changes in the Commitment Fee Rate resulting from changes in the average daily
Available Commitments shall become effective on the fifth day of each of the
months of April, July, October and January (each a “Fee Adjustment Date”) based
upon average daily Available Commitments for the previous three fiscal month
periods and shall remain in effect until the next change to be effected pursuant
to this paragraph; provided, that until the first Adjustment Date following the
first full fiscal quarter after the Effective Date, the Commitment Fee Rate will
be 0.625% per annum.



--------------------------------------------------------------------------------

Credit Agreement Schedules

 

SCHEDULE 1.01

Lenders; Commitments



--------------------------------------------------------------------------------

SCHEDULE 1.01

Lenders; Commitments

 

Lender

   Commitment  

Bank of America, N.A.

   $ 400,000,000   

Wells Fargo Bank, National Association

   $ 400,000,000   

General Electric Capital Corporation

   $ 400,000,000   

JPMorgan Chase Bank, N.A.

   $ 200,000,000   

Barclays Bank PLC

   $ 200,000,000   

Citibank, N.A.

   $ 200,000,000   

Deutsche Bank Trust Company Americas

   $ 150,000,000   

SunTrust Bank

   $ 150,000,000   

Bank of Montreal

   $ 100,000,000   

Regions Bank

   $ 100,000,000   

Royal Bank of Canada

   $ 100,000,000   

TD Bank, N.A.

   $ 100,000,000   

Siemens Financial Services, Inc.

   $ 73,500,000   

Goldman Sachs Bank USA

   $ 73,500,000   

Banco Popular de Puerto Rico

   $ 50,000,000   

RBS Business Capital, a division of RBS Asset Finance, Inc., a subsidiary of RBS
Citizens, N.A

   $ 50,000,000   

PNC Bank, National Association

   $ 50,000,000   

CIT Bank

   $ 50,000,000   

U.S. Bank National Association

   $ 50,000,000   

Ally Commercial Finance LLC

   $ 48,500,000   

Union Bank, N.A.

   $ 48,500,000   

CIBC Inc.

   $ 48,500,000   

NewAlliance Bank

   $ 30,000,000   

Capital One Leverage Finance Corp.

   $ 25,000,000   

The Northern Trust Company

   $ 25,000,000   

UPS Capital Corporation

   $ 25,000,000   

RB International Finance (USA) LLC

   $ 25,000,000   

Compass Bank

   $ 25,000,000   

Cole Taylor Bank

   $ 20,000,000   

KeyBank National Association

   $ 16,000,000   

First Tennessee Bank National Association

   $ 15,000,000   

First Hawaiian Bank

   $ 10,000,000   

Cathay Bank

   $ 10,000,000   

BOKF, NA d/b/a Bank of Oklahoma

   $ 6,500,000            

TOTAL

   $ 3,275,000,000   



--------------------------------------------------------------------------------

Credit Agreement Schedules

 

SCHEDULE 1.02

Existing Letters of Credit

See Attached



--------------------------------------------------------------------------------

Sears ABL Letters of Credit

 

Beneficiary

   LC #      Amount       

Expiry Date

    

Issuer

[*****]

   68007653        9,603,000.00         August 5, 2011      Bank of America

[*****]

   64032622        1,000,000.00         August 10, 2011      Bank of America

[*****]

   68014846        50,000.00         September 19, 2011      Bank of America

[*****]

   64032623        750,000.00         September 23, 2011      Bank of America

[*****]

   1437447        1,250,000.00         October 10, 2011      Bank of America

[*****]

   1352861        1,300,000.00         October 27, 2011      Bank of America

[*****]

   68007819        4,000,000.00         December 31, 2011      Bank of America

[*****]

   1323574        300,000.00         January 28, 2012      Bank of America

[*****]

   1385402        1,000,000.00         January 28, 2012      Bank of America

[*****]

   1325627        500,000.00         January 28, 2012      Bank of America

[*****]

   1324583        1,000,000.00         January 28, 2012      Bank of America

[*****]

   64032617        1,500,000.00         January 28, 2012      Bank of America

[*****]

   64032616        1.00         January 28, 2012      Bank of America

[*****]

   68005894        1,550,000.00         February 2, 2012      Bank of America

[*****]

   1323699        468,000.00         February 2, 2012      Bank of America

[*****]

   68005943        5,664,000.00         February 3, 2012      Bank of America

[*****]

   68056707        1,300,000.00         February 10, 2012      Bank of America

[*****]

   1388910        1,000,000.00         February 20, 2012      Bank of America

[*****]

   1332963        330,475.28         February 20, 2012      Bank of America

[*****]

   1410419        20,675,948.00         February 20, 2012      Bank of America

[*****]

   68005940        750,000.00         February 21, 2012      Bank of America

[*****]

   68006025        8,000,000.00         February 21, 2012      Bank of America

[*****]

   1325141        850,000.00         February 21, 2012      Bank of America

[*****]

   64032618        400,000.00         February 21, 2012      Bank of America

[*****]

   64032619        1,250,000.00         February 21, 2012      Bank of America

[*****]

   68005944        220,000.00         February 23, 2012      Bank of America

[*****]

   64032603        500,000.00         March 14, 2012      Bank of America

[*****]

   64032614        1,250,000.00         March 15, 2012      Bank of America

[*****]

   64032610        500,000.00         March 16, 2012      Bank of America

[*****]

   SM238732W        40,761,047.00         March 2, 2012      Wells Fargo

[*****]

   SM238728W        15,500,000.00         March 2, 2012      Wells Fargo

[*****]

   SM238611W        18,000,000.00         March 2, 2012      Wells Fargo

[*****]

   SM238605W        88,000.00         March 7, 2012      Wells Fargo

[*****]

   SM238633W        3,377,264.00         March 7, 2012      Wells Fargo

[*****]

   SM238642W        14,100,000.00         March 7, 2012      Wells Fargo

[*****]

   SM238735W        13,938,971.25         March 7, 2012      Wells Fargo

[*****]

   SM238727W        13,013,612.00         March 8, 2012      Wells Fargo

 

[*****] Confidential material redacted and filed separately with the Securities
and Exchange Commission.

 

1



--------------------------------------------------------------------------------

Beneficiary

   LC #        Amount       

Expiry Date

    

Issuer

[*****]

     SM238737W           5,786,000.00         March 9, 2012      Wells Fargo

[*****]

     SM238725W           8,720,000.00         March 9, 2012      Wells Fargo

[*****]

     SM238640W           5,968,764.00         March 9, 2012      Wells Fargo

[*****]

     SM238736W           7,500,000.00         March 9, 2012      Wells Fargo

[*****]

     SM238739W           9,000,000.00         March 9, 2012      Wells Fargo

[*****]

     SM238624W           2,700,000.00         March 15, 2012      Wells Fargo

[*****]

     SM238635W           1,000,000.00         March 15, 2012      Wells Fargo

[*****]

     SM238729W           4,500,000.00         March 15, 2012      Wells Fargo

[*****]

     SM238724W           2,864,000.00         March 15, 2012      Wells Fargo

[*****]

     SM238634W           1,600,000.00         March 15, 2012      Wells Fargo

[*****]     Confidential material redacted and filed separately with the
Securities and Exchange Commission.

 

2



--------------------------------------------------------------------------------

Credit Agreement Schedules

 

SCHEDULE 1.03

Existing Swap Contracts

FX Transaction pursuant to the confirmation, dated January 6, 2011, between J.
Aron & Company (“Aron”) and Sears Holding Company (which incorporates the terms
of the 2002 ISDA Master Agreement dated as of May 8, 2007 between Aron and Sears
Holdings Corporation, as amended and supplemented from time to time), with a
settlement date of July 12, 2011.



--------------------------------------------------------------------------------

Credit Agreement Schedules

 

SCHEDULE 3.02

Other LC Facilities

 

  1. Uncommitted Letter of Credit Agreement, dated as of January 20, 2011, among
Sears Holdings Corporation, Sears Roebuck Acceptance Corp., Sears, Roebuck and
Co., Kmart Corporation, and Wells Fargo Bank, National Association, as Issuing
Bank

 

  2. First Amended and Restated Letter of Credit Agreement, dated as of July 17,
2008, among Kmart Corporation, Sears Holdings Corporation, Sears Roebuck
Acceptance Corp., Sears, Roebuck and Co., and Bank of America, National
Association, as Issuing Bank



--------------------------------------------------------------------------------

Credit Agreement Schedules

 

SCHEDULE 5.01(n)

Pension Plan Issues

Holdings timely elected funding relief pursuant to the Pension Relief Act of
2010 (“PRA”) for the January 1, 2010 through December 31, 2010 plan year. The
type of relief elected was the 2 plus 7 year amortization schedule under
Section 430(c)(2)(D)(ii) of the Code. Pursuant to Section 430(c)(2)(D)(vi) of
the Code and Section 303(c)(2)(D)(vi) of ERISA, Holdings also timely notified
the PBGC of this election and will notify Plan participants and beneficiaries by
May 2, 2011.



--------------------------------------------------------------------------------

Credit Agreement Schedules

 

SCHEDULE 5.01(p)

UCC Filing Jurisdictions

UCC-1 Financing Statements or UCC-3 amendments to existing UCC-1 Financing
Statements to be filed against the Loan Party specified below with the Secretary
of State of the jurisdictions set forth next to such Loan Party’s name:

 

Grantor

 

Jurisdiction

Sears Roebuck Acceptance Corp.

  Delaware

Kmart Corporation

  Michigan, Puerto Rico and Guam

Sears Holdings Corporation

  Delaware

Kmart Holding Corporation

  Delaware

KLC, Inc.

  Texas

Kmart Stores of Illinois LLC

  Illinois

Kmart Stores of Texas LLC

  Texas

Kmart of Michigan, Inc.

  Michigan

Kmart of Washington LLC

  Washington

Kmart.com LLC

  Delaware

MyGofer LLC

  Delaware

Sears Brands Management Corporation

  Delaware and Puerto Rico

Sears, Roebuck and Co.

  New York, Puerto Rico and Guam

California Builder Appliances, Inc.

  Delaware

Florida Builder Appliances, Inc.

  Delaware

SOE, Inc.

  Delaware

StarWest, LLC

  Delaware

Lands’ End, Inc.

  Delaware

Private Brands, Ltd.

  Delaware

Sears Home Improvement Products, Inc.

  Pennsylvania

Sears, Roebuck de Puerto Rico, Inc.

  Delaware and Puerto Rico

Sears Authorized Hometown Stores, LLC

  Delaware and Puerto Rico

Sears Outlet Stores, L.L.C.

  Delaware and Puerto Rico

Sears Holdings Management Corporation

  Delaware and Puerto Rico

Lands’ End Direct Merchants, Inc.

  Delaware

Sears Home Appliance Showrooms, LLC

  Delaware

Sears Protection Company

  Illinois



--------------------------------------------------------------------------------

Credit Agreement Schedules

 

Sears Protection Company (Florida), L.L.C.

  Florida

A&E Home Delivery, LLC

  Delaware

A&E Lawn & Garden, LLC

  Delaware

A&E Signature Service, LLC

  Delaware



--------------------------------------------------------------------------------

Credit Agreement Schedules

 

SCHEDULE 5.01(t)

Labor Matters

Collective Bargaining Agreements

 

Loan Party or other Subsidiary

  

Union

    

Contract Term

Sears, Roebuck and Co. (“Sears Roebuck”) - Retail – Seattle, WA

   IBT #117      6/1/08 - 5/31/11

Kmart Corporation - Distribution Center – Manteno, IL

   IBT # 705      06/01/1010 – 5/31/13

Kmart Corporation - Distribution Center – Morrisville, PA

   UAW # 8275      9/08/10 – 9/07/13

Kmart Corporation – Distribution Center – Warren, OH

   UAW      9/1/09 - 9/1/12

Sears Roebuck - PRS. – Detroit, MI

   IBT #243      10/19/08 - 10/18/11

Sears Roebuck - MDO – Detroit, MI

   IBT #243      10/27/08 - 10/26/11

Sears Roebuck - PRS. – Toledo, OH

   IBEW #1076      7/1/08 - 1/31/12

Sears Roebuck – Retail – Chicago, IL

   IUOE #399      7/1/09 - 6/30/12

Sears Roebuck - Auto Center – Fairview Heights, IL

   UFCW #881      3/16/09 – 3/17/12

Sears Roebuck - PRS – Belleville, IL

   UFCW #881      3/16/09 – 3/17/12

Sears Roebuck - Retail – Fairview Heights, IL

   UFCW #881      3/16/09 – 3/17/12

Sears Roebuck - Auto Center – Fairview Heights, IL (Back Shop)

   IBT #50      4/01/09 – 3/31/12

Sears Roebuck - PRS – Akron, OH

   IBT #348      5/15/08 – 5/14/11

Sears Roebuck - PRS – Cleveland, OH

   UFCW #880      4/27/08 - 5/07/11

Sears Roebuck - Retail – Cleveland, OH

   IOUE #589      11/06/08 - 12/02/11

Sears Roebuck – Retail – Wilkes Barre, PA

   IBT #401      7/1/10 - 6/30/13

Sears Roebuck - Retail– Minneapolis, MN

   IUOE #70      6/1/09- 5/31/12

Sears Roebuck - Retail – Mishawaka, IN

   IBT #364      5/1/09 – 4/30/12

Sears Roebuck - PRS – Norwood (Boston), MA

   IBT #25      2/1/09 - 1/31/12

Sears Roebuck - PRS – Penn-Jersey (Philadelphia), PA

   IBT #107      7/15/08 – 7/14/11

Kmart Corporation – Distribution Center – Chambersburg, PA

   UNITE # 196      3/10/09 - 3/09/12

Kmart Corporation – Distribution Center – Forest Park, GA

   UNITE # 26      7/1/09 - 6/30/12

Kmart Corporation – Distribution Center – Greensboro, NC

   UNITE      7/28/08 – 7/31/11

Kmart Corporation – Distribution Center – Groveport, PA

   UNITE # 122      7/1/09 - 6/30/12

Kmart Corporation – Distribution Center – Mira Loma, CA

   UNITE # 512      1/13/09 - 1/12/12

Sears Roebuck - PRS – Northglenn (Denver), CO

   IBEW #68      5/20/07 – 1/15/11 (Negotiations continue)



--------------------------------------------------------------------------------

Credit Agreement Schedules

 

Loan Party or other Subsidiary

  

Union

  

Contract Term

Sears Roebuck - PRS – McMurray (Pittsburgh), PA

   USWA Dist. 10   

1/1/08 – 12/31/10

(Extended through 5/1/11)

Sears Roebuck - MDO – Sacramento, CA

   IBT #150    9/1/10 – 8/31/13

Sears Roebuck - PRS – St. Louis (Fenton), MO

   IBT #688   

12/1/07 – 11/30/10

(Extended through 5/29/11)

Sears Logistics Services, Inc. - Kent, WA – DDC

   IBT # 174    11/1/10-10/31/13

Sears Logistics Services, Inc. - Kent, WA - MDO

   IBT # 117    12/4/10-12/3/13

Material Bonus, Restricted Stock, Stock Option, or Stock Appreciation Plans

 

  1. Sears Holdings Corporation Umbrella Incentive Program and First Amendment
thereto

 

  2. Sears Holdings Corporation Annual Incentive Plan

 

  3. Long-Term Incentive Plans

 

  a. Sears Holdings Corporation 2008 Long-Term Incentive Plan

 

  b. Sears Holdings Corporation 2009 Long-Term Incentive Plan

 

  c. Sears Holdings Corporation 2010 Long-Term Incentive Plan and First
Amendment thereto

 

  4. Sears Holdings Corporation 2006 Stock Plan and First Amendment thereto

Employees of Permitted Holder

Holdings’ Senior Vice President, William R. Harker, and its Senior Vice
President and President, Real Estate, Jeffrey Stollenwerck, are employees of the
Permitted Holder.



--------------------------------------------------------------------------------

Credit Agreement Schedules

 

SCHEDULE 6.01(j)

Financial and Collateral Reports

See Attached



--------------------------------------------------------------------------------

Schedule 6.01(j)

Reporting Requirements

 

A.     Within 10 business days after the end of each fiscal month1

  

1.      Borrowing Base Certificate

                   

2.      Summary Source document of Stock Ledger

                   

3.      Summary Source document of Sears inventory ineligibles

                   

4.      Summary Source document of KMart inventory ineligibles

                   

5.      Memo item of retail sales

                   

6.      Summary Source document of Home Service Inventory

                   

7.      Summary Source document showing In-Transit Inventory

                   

8.      Summary Source document showing Credit Card A/R

                   

9.      Summary Source document of Pharmacy A/R

                   

10.    Summary Source document of Pharmacy A/R ineligibles

                   

11.    Gift Card Liability Report

                   

12.    Monthly Store Rent in WA, VA, PA

                   

13.    Monthly DC Rent

                   

14.    Report showing PACA/PASA Liability

                   

15.    Tracking Summary (see schedule)

                   

B.     Within 50 days after the end of the first three fiscal quarters

  

1.      Consolidated Balance Sheet

                   

(i)     Holdings and its Subsidiaries

                   

(ii)    Holdings and its domestic Subsidiaries (other than OSH)

                   

2.      Consolidated Statement of Income (including cumulative from previous
year end)

                   

(i)     Holdings and its Subsidiaries

                   

(ii)    Holdings and its domestic Subsidiaries (other than OSH)

                   

3.      Consolidated Statement of Cash Flows (including cumulative from previous
year end)

                   

(i)     Holdings and its Subsidiaries

                   

(ii)    Holdings and its domestic Subsidiaries (other than OSH)

                   

4.      Compliance Certificate with Fixed Charge Ratio calculation

                   

C.     Within 60 days after the end of each fiscal year

  

1.      Forecast

                   

D.     Within 95 days of fiscal year end

  

1.      Annual Audited Consolidated Balance Sheet of Holdings and its
Subsidiaries

                   

2.      Annual Consolidated Balance Sheet of Holdings and its domestic
Subsidiaries (other than OSH)

                   

3.      Annual Audited Consolidated Statement of Income of Holdings and its
Subsidiaries

                   

4.      Annual Consolidated Statement of Income of Holdings and its domestic
Subsidiaries (other than OSH)

                   

 

1 

Upon the occurrence and during the continuance of Accelerated Borrowing Base
Delivery Event, such Borrowing Base Certificate and supporting information shall
be delivered on Friday of each week (or, if Friday is not a Business Day, on the
next succeeding Business Day), as of the close of business on the immediately
preceding Saturday.



--------------------------------------------------------------------------------

5.      Annual Audited Consolidated Statement of Cash Flows of Holdings and its
Subsidiaries

                  

6.      Annual Consolidated Statement of Cash Flows of Holdings and its domestic
Subsidiaries (other than OSH)

                  

7.      Compliance Certificate with Fixed Charge Ratio calculation

                  



--------------------------------------------------------------------------------

Credit Agreement Schedules

 

SCHEDULE 6.01(m)(i)(B)

Blocked Accounts

 

Bank of New York, #[*****], #[*****] (Kmart concentration account and credit
card processing account)

JPMorgan Chase Bank, N.A., #[*****] (Sears concentration account)

Bank of America, N.A., #[*****] (Sears credit card processing)

First Tennessee Bank, N.A., #[*****] (Sears dealer stores)

[*****]     Confidential material redacted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Credit Agreement Schedules

 

SCHEDULE 6.02(d)

Restricted Payments

[*****]

[*****]     Confidential material redacted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Credit Agreement Schedules

 

SCHEDULE 6.02(k)(ii)

Loan Party Policy Investments

 

  •  

Direct obligations of the United States government (U.S. Treasury Bills, Notes
and Bonds) which are fully guaranteed by same.

 

  •  

Direct obligations of federal agencies (“Agencies” are arms of the federal
government and their securities are backed by the full faith and credit of the
U.S. government) and government-sponsored entities (“GSEs” are privately owned
and publicly chartered organizations which were created by acts of Congress and
their securities are not backed by the full faith and credit of the U.S.
government).

 

  •  

Money Market Funds which have a minimum of $5 billion in assets, offer immediate
redemption of shares, have a minimum of three years investment history, and have
the highest rating by two of Standard & Poor’s, Moody’s or Fitch. All funds must
be 2a7 eligible.

 

  •  

Commercial paper (unsecured or asset backed) issued by any corporation or bank
having a maturity of 6 months or less and rated A1/ P1/F1 by two of S&P, Moody’s
or Fitch, respectively, or having a maturity of 3 months or less and rated at
least A2/P2/F2 by two of S&P, Moody’s and Fitch, respectively.

 

  •  

Money market investments such as, certificates of deposits, notes or time
deposits issued by any domestic commercial bank or a domestic branch of certain
foreign banks having a maturity of 6 months or less that are rated A1 or AA/P1or
Aa2/F1 or AA by two of S&P, Moody’s or Fitch, respectively.

 

  •  

Repurchase agreements with domestic financial firms that are rated A/A2/A by two
of S&P, Moody’s or Fitch, respectively. Permissible marketable securities
allowed for repurchase or reverse repurchase agreements include any Eligible
Investments listed above. Each Repo dealer is limited to $1.0 billion in
exposure regardless of the underlying securities.



--------------------------------------------------------------------------------

EXHIBIT A

Form of Notice of Borrowing

NOTICE OF BORROWING

Date: April 8, 2011

 

To: Bank of America, N.A., as Agent

Ladies and Gentlemen:

The undersigned refers to that certain Second Amended and Restated Credit
Agreement dated as of April 8, 2011 (as such may be amended, modified,
supplemented or restated hereafter, the “Credit Agreement”) by, among others,
(i) Sears Holdings Corporation, as Holdings, (ii) Kmart Corporation (“Kmart”)
and Sears Roebuck Acceptance Corp. (“SRAC”), as the Borrowers, (iii) the Lenders
party thereto, (iv) Bank of America, N.A., as Agent, and (v) Bank of America,
N.A., Wells Fargo Bank, National Association and General Electric Capital
Corporation, as Co-Collateral Agents. Capitalized terms used but not defined
herein shall have the meanings set forth in the Credit Agreement.

In accordance with Section 2.02 or Section 2.04 of the Credit Agreement, as
appropriate, [Kmart][SRAC]1 hereby irrevocably requests a Borrowing under the
Credit Agreement as follows2:

 

  1.

On                                                           (a Business Day)3

 

  2.

In the amount of $                                4

 

  3.

Comprised of                                          (Type of Advances)5

 

1 

Identify Borrower requesting the Borrowing herein.

2 

Each Borrowing that consists of Revolving Advances shall be of the same Type
made on the same day by the Lenders ratably according to their respective
Commitments.

3 

Each notice of a Borrowing that consists of a Revolving Advance must be received
by the Agent not later than (x) 12:00 noon on the third Business Day prior to
the date of the proposed Borrowing in the case of a Borrowing consisting of
Eurodollar Rate Advances or (y) 1:00 p.m. on the date of the proposed Borrowing
in the case of a Borrowing consisting of Base Rate Advances. Each notice of a
Borrowing that consists of a Swingline Advance must be received by the Agent not
later than 1:00 p.m. on the date of such proposed Borrowing.

4 

Each Borrowing other than a Borrowing under the Swingline Commitment shall be in
a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Each Borrowing under the Swingline Commitment shall be in an amount
equal to $500,000 or a whole multiple of $100,000 in excess thereof.

5 

Revolving Advances may be either Base Rate Advances or Eurodollar Rate Advances.
Also specify whether the Borrowing is a Revolving Advance or a Swingline
Advance. No Swingline Advance may be a Eurodollar Rate Advance.



--------------------------------------------------------------------------------

4.

For Eurodollar Rate Advances: with an initial Interest Period of             
months6

[Kmart][SRAC]7 hereby represent and warrant as follows:

 

a. The representations and warranties made by each Loan Party in or pursuant to
the Loan Documents are true and correct in all material respects on and as of
the date of the Borrowing requested herein, before and after giving effect to
such Borrowing and to the application of the proceeds therefrom, as though made
on and as of such date, except to the extent that (i) such representations or
warranties are qualified by a materiality standard, in which case they are true
and correct in all respects, (ii) such representations or warranties expressly
relate to an earlier date (in which case such representations and warranties are
true and correct in all material respects as of such earlier date), and
(iii) such representations relate to Section 5.01(f) of the Credit Agreement, in
which case the representation is limited to clause (c) of the definition of
“Material Adverse Effect”;

 

b. No event has occurred and is continuing, or would result from the Borrowing
requested herein or from the application of the proceeds therefrom, that
constitutes a Default or an Event of Default;

 

c. After giving effect to the Borrowing requested herein, (A) the Total
Extensions of Credit will not exceed the Line Cap, (B) the Total Extensions of
Credit plus the outstanding principal balance of any Pari Passu Notes will not
exceed the Borrowing Base, and (C) no Collateral Coverage Event (as defined in
the Indenture for the Existing Second Lien Notes) shall result therefrom.

[remainder of page intentionally blank]

 

 

6 

The undersigned Borrower may request a Borrowing of Eurodollar Rate Advances
with an Interest Period of one, two or three months, provided that the
Eurodollar Rate Advances may not be outstanding as part of more than ten
separate Borrowings.

7 

Identify Borrower requesting the Borrowing herein.



--------------------------------------------------------------------------------

Very truly yours, [KMART CORPORATION][SEARS ROEBUCK ACCEPTANCE CORPORATION], as
a Borrower By:  

 

Name:  

 

Title:  

 

Signature Page to Notice of Borrowing



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [each, the] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) the portion of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto (including, without
limitation, participations in L/C Obligations and Swingline Advances included in
such facilities5) identified below and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively

 

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5 

Include all applicable subfacilities, if any.



--------------------------------------------------------------------------------

as [the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Acceptance, without representation or warranty by [the][any]
Assignor.

 

1.     Assignor[s]:                                                      
                                                2.     Assignee[s]:   
                                                                              
                   

 

3. Borrowers: Sears Roebuck Acceptance Corp., a Delaware corporation, and Kmart
Corporation, a Michigan corporation.

 

4. Agent: Bank of America, N.A., as the Agent under the Credit Agreement.

 

5. Credit Agreement: Second Amended and Restated Credit Agreement dated as of
April 8, 2011 (as such may be amended, modified, supplemented or restated
hereafter, the “Credit Agreement”) by, among others, Sears Holdings Corporation,
the Borrowers, the Lenders party thereto, Bank of America, N.A., as Agent, and
Bank of America, N.A., Wells Fargo Bank, National Association and General
Electric Capital Corporation, as Co-Collateral Agents.

 

6. Assigned Interest[s]:

Assignor[s]6

   Assignee[s]7      Aggregate
Amount of
Commitment/
Advances
for all Lenders8      Amount of
Commitment
/Advances
Assigned9      Percentage
Assigned of
Commitment/
Advances10         $ ____________       $ ______         _________ %        $
____________       $ ______         _________ % 

 

[7.

Trade Date:                     ]11

 

 

6 

List each Assignor, as appropriate.

7 

List each Assignee, as appropriate.

8 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

9 

Subject to minimum amount requirements pursuant to Section 9.07(a) of the Credit
Agreement.

10 

Set forth, to at least 4 decimals, as a percentage of the Commitment/Advances of
all Lenders thereunder.

11 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

Effective Date: April 8, 2011 [TO BE INSERTED BY AGENT AND WHICH SHALL BE THE
DATE OF DELIVERY OF THIS ASSIGNMENT AND ACCEPTANCE FOR RECORDATION OF TRANSFER
IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:  

 

Name:  

 

Title:  

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:  

 

Name:  

 

Title:  

 

[Consented to and]12 Accepted:

 

BANK OF AMERICA, N.A., as Agent   By:  

 

Name:  

 

Title:  

 

 

 

12 

To the extent that the Agent’s consent is required under Section 9.07(a) of the
Credit Agreement.



--------------------------------------------------------------------------------

[Consented to:]13

 

SEARS ROEBUCK ACCEPTANCE CORP., as a

Borrower

By:

 

 

Name:

 

 

Title:

 

 

KMART CORPORATION, as a Borrower

By:

 

 

Name:

 

 

Title:

 

 

 

 

13

To the extent required under Section 9.07(a) of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Loan Parties or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by the Loan Parties or any
other Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under Section 9.07(a) of
the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of [the][the relevant] Assigned Interest, shall have the obligations
of a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by [the][such] Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01(j) thereof, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Agent, any Co-Collateral Agent, or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, and (vii) if it is a Lender that is
organized under the laws of a jurisdiction other than that in which the
Borrowers are residents for tax purposes, to the extent reasonably requested by
the Agent, attached hereto are duly completed and executed by [the][such]
Assignee, any U.S. Internal Revenue Services forms required under Section 2.15
of the Credit Agreement; and (b) agrees that (i) it will, independently and
without reliance upon the Agent, any Co-Collateral Agent, [the][any] Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued up to but excluding the Effective Date and to
[the][the relevant] Assignee for amounts which have accrued from and after the
Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

4. Fees. This Assignment and Acceptance shall be delivered to the Agent with a
processing and recordation fee of $3,500, to the extent required by the terms of
the Credit Agreement, unless such fee has been waived by the Agent in its sole
discretion.



--------------------------------------------------------------------------------

EXHIBIT C

Sears Holdings Corporation

 

     Date:                         Availability Calculation         

Beginning Principal Balance

         $ —                    

Add prior days advance

         $ —                    

Add fees charged today

         $ —                    

Less prior day’s pay down

         $ —                    

Ending principal

         $ —                    

Add Letters of Credit

        

Commercial L/C

         $ —                    

Standby L/C

         $ —                    

Total liability prior to request

         $ —     

(a) Aggregate Commitment

   $ —           

(b) Borrowing Base

   $ —           

Not to exceed (lower of a or b)

   $ —                          

Capped Excess Availability prior to today’s request

  

      $ —                    

Advance Request

                       

Capped Excess Availability after today’s request

  

      $ —                    

The undersigned, an Authorized Officer of Sears Holdings Corporation
(“Holdings”), represents and warrants that (A) the information set forth above
(i) is true and correct in all material respects, (ii) has been prepared in
accordance with the requirements of that certain Second Amended and Restated
Credit Agreement dated April 8, 2011 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by, among others, (1) Holdings, (2) Kmart Corporation and Sears
Roebuck Acceptance Corp, as Borrowers, (3) the Lenders party thereto, (4) Bank
of America, N.A., as Administrative Agent (in such capacity, the “Agent”), and
(4) Bank of America, N.A., Wells Fargo Bank, National Association, and General
Electric Capital Corporation, as Co-Collateral Agents, and (iii) is based on
supporting documentation that is satisfactory to the Agent, and (B) no Default
or Event of Default (as such terms are defined in the Credit Agreement) has
occurred and is outstanding.

 

Authorized Signer:

 

 

 

 

By:

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT D

 

 

 

SECOND AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

AMONG

SEARS HOLDINGS CORPORATION,

SEARS, ROEBUCK AND CO.,

SEARS ROEBUCK ACCEPTANCE CORP.,

KMART HOLDING CORPORATION,

KMART CORPORATION

AND CERTAIN OF THEIR RESPECTIVE SUBSIDIARIES,

AS GRANTORS

AND

BANK OF AMERICA, N.A.

WELLS FARGO BANK, NATIONAL ASSOCIATION

AND

GENERAL ELECTRIC CAPITAL CORPORATION,

AS CO-COLLATERAL AGENTS

DATED AS OF APRIL 8, 2011

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   SECTION 1. DEFINED TERMS      2   

1.1

  

Definitions

     2   

1.2

  

Other Definitional Provisions

     4   

1.3

  

Assumption of Obligations by PBDE

     5    SECTION 2. GUARANTEE      5   

2.1

  

Guarantee

     5   

2.2

  

Right of Contribution

     6   

2.3

  

No Subrogation

     6   

2.4

  

Amendments, etc. with respect to the Borrower Obligations

     6   

2.5

  

Guarantee Absolute and Unconditional

     7   

2.6

  

Reinstatement

     8   

2.7

  

Payments

     8    SECTION 3. GRANT OF SECURITY INTEREST      8   

3.1

  

Collateral; Grant of Security Interest

     8   

3.2

  

No Assumption of Liability

     9    SECTION 4. REPRESENTATIONS AND WARRANTIES      9   

4.1

  

Title; No Other Liens

     9   

4.2

  

Perfected First Priority Liens

     9   

4.3

  

Jurisdiction of Organization

     10   

4.4

  

Credit Card Accounts Receivable and Pharmacy Receivables

     10   

4.5

  

Related Intellectual Property

     10   

4.6

  

[Intentionally Omitted]

     11   

4.7

  

Dealer Store Inventory

     11   

4.8

  

Pharmaceutical Laws

     11   

4.9

  

HIPAA Compliance

     11   

4.10

  

Compliance with Health Care Laws

     12   

4.11

  

Prescription Lists

     12    SECTION 5. COVENANTS      12   

5.1

  

Delivery of Instruments and Chattel Paper

     12   

5.2

  

Maintenance of Insurance

     12   

5.3

  

Maintenance of Perfected Security Interest; Further Documentation

     12   

5.4

  

Changes in Name, etc

     13    SECTION 6. REMEDIAL PROVISIONS      13   

6.1

  

Certain Matters Relating to Credit Card Accounts Receivable and Pharmacy
Receivables

     13   

6.2

  

Communications with Obligors; Grantors Remain Liable

     13   

6.3

  

[Intentionally Omitted]

     14   

6.4

  

Application of Proceeds

     14   

6.5

  

Code and Other Remedies

     15   

6.6

  

Deficiency

     17   

6.7

  

Grant of License in Intellectual Property, Software and other Assets

     17   

 

-i-



--------------------------------------------------------------------------------

SECTION 7. THE CO-COLLATERAL AGENTS

     19   

7.1

  

Co-Collateral Agent’s Appointment as Attorney-in-Fact, etc.

     19   

7.2

  

Duty of Co-Collateral Agents

     20   

7.3

  

Execution of Financing Statements

     20   

7.4

  

Authority of the Co-Collateral Agents and the Control Co-Collateral Agent

     20   

SECTION 8. MISCELLANEOUS

     21   

8.1

  

Amendments in Writing

     21   

8.2

  

Notices

     21   

8.3

  

No Waiver by Course of Conduct; Cumulative Remedies

     21   

8.4

  

Enforcement Expenses; Indemnification

     21   

8.5

  

Successors and Assigns

     22   

8.6

  

Set-Off

     22   

8.7

  

Counterparts

     22   

8.8

  

Severability

     23   

8.9

  

Section Headings

     23   

8.10

  

Integration

     23   

8.11

  

GOVERNING LAW

     23   

8.12

  

[Intentionally Omitted]

     23   

8.13

  

Acknowledgements

     23   

8.14

  

Additional Grantors

     23   

8.15

  

Releases

     23   

8.16

  

Jurisdiction, Etc.

     24   

8.17

  

WAIVER OF JURY TRIAL

     25   

8.18

  

Existing Guarantee and Collateral Agreement

     25   

 

SCHEDULES

Schedule 1

   Grantors; Notice Addresses

Schedule 2

   Perfection Matters

Schedule 3

   Jurisdictions of Organization

 

-ii-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED GUARANTEE AND COLLATERAL

AGREEMENT

SECOND AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, dated as of
April 8, 2011, among (a) each of the entities listed on Schedule 1 hereto
(together with any other entity that may become a party hereto as provided
herein, the “Grantors”), and (b) Bank of America, N.A., Wells Fargo Bank,
National Association and General Electric Capital Corporation, as co-collateral
agents (collectively in such capacity, the “Co-Collateral Agents”).

W I T N E S S E T H:

WHEREAS, Sears Holdings Corporation, a Delaware corporation (“Holdings”), Sears
Roebuck Acceptance Corp., a Delaware corporation (“SRAC”), Kmart Corporation, a
Michigan corporation (“Kmart Corp.” and together with SRAC, the “Borrowers”),
the banks, financial institutions and other parties thereto as “Lenders” (the
“Lenders”), Bank of America, N.A., Wells Fargo Bank, National Association, f/k/a
Wells Fargo Retail Finance, LLC and General Electric Capital Corporation, as
co-collateral agents and co-syndication agents, JPMorgan Chase Bank, N.A. and
Barclays Bank PLC, as documentation agents, Merrill Lynch, Pierce, Fenner &
Smith Incorporated f/k/a Banc of America Securities LLC, Wells Fargo Bank,
National Association and GE Capital Markets, Inc. as joint lead arrangers and
joint bookrunners, and Bank of America, N.A., as administrative agent (the
“Existing Agent”), are party to that certain Amended and Restated Credit
Agreement dated as of May 21, 2009 (as amended from time to time and in effect,
the “Existing Credit Agreement”); and;

WHEREAS, pursuant to the Credit Agreement (as defined below), the Lenders have
severally agreed to make extensions of credit to the Borrowers upon the terms
and subject to the conditions set forth therein;

WHEREAS, the Borrowers are members of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Grantors in connection with the operation of their
respective businesses;

WHEREAS, the Borrowers and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement;

WHEREAS, Holdings has formed Private Brands, Ltd., a Delaware corporation
(“PBDE”), and has merged Private Brands, Ltd., a West Virginia corporation
(“PBWV”), with and into PBDE, and PBDE is the surviving entity in connection
with such merger;

WHEREAS, it was a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Existing Credit
Agreement that the Grantors shall have executed and delivered that certain
Amended and Restated Guarantee and Collateral Agreement dated May 21, 2009 (the
“Existing Guarantee and Collateral Agreement”), to the Co-Collateral Agents for
the ratable benefit of the Credit Parties (as defined in the Existing Credit
Agreement);

WHEREAS, Holdings, the Borrowers, the Required Lenders (under and as defined in
the Existing Credit Agreement), the Agent and the Co-Collateral Agents, desire
to amend and restate the Existing Credit Agreement in its entirety pursuant to
the terms of a certain Second Amended and Restated Credit Agreement, dated as of
the date hereof (the “Credit Agreement”); and

 

1



--------------------------------------------------------------------------------

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement that the Grantors execute and deliver this Agreement.

NOW, THEREFORE, in consideration of the premises and to induce the Co-Collateral
Agents and the other Credit Parties, party thereto, to enter into the Credit
Agreement, and for other good and valuable consideration, the receipt of which
is hereby acknowledged, the undersigned hereby agree that the Existing Guarantee
and Collateral Agreement shall be amended and restated, without novation, in its
entirety to read as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC: Account Debtor, Accounts, Chattel Paper, Control, Deposit Account,
Documents, Equipment, Fixtures, General Intangibles, Goods, Instruments,
Proceeds and Supporting Obligations.

(b) The following terms shall have the following meanings:

“Agreement”: this Second Amended and Restated Guarantee and Collateral
Agreement, as the same may be amended, supplemented or otherwise modified from
time to time.

“Borrower Obligations”: with respect to any Borrower, the collective reference
to the unpaid principal of and interest on the Advances and Reimbursement
Obligations and all other obligations and liabilities of such Borrower
(including, without limitation, interest accruing at the then applicable rate
provided in the Credit Agreement after the maturity of such Borrower’s Advances
and Reimbursement Obligations and interest accruing at the then applicable rate
provided in the Credit Agreement after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to such Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), to any Credit Party,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement, this Agreement, the other Loan Documents, any Letter
of Credit, any Cash Management Service, any Bank Product or any other document
made, delivered or given in connection with any of the foregoing, in each case
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to any Co-Collateral Agent or to any other
Credit Party that are required to be paid by such Borrower pursuant to the terms
of any of the foregoing agreements, and all interest, reimbursement obligations,
fees, indemnities, costs and expenses accruing after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to such Borrower, whether or not a claim for any such
amounts is allowed in such proceeding). For purposes of Section 2, Borrower
Obligations shall be deemed to include any obligation of any Group Member (other
than Sears Canada) that is not a Borrower in respect of Cash Management Services
and Bank Products.

“Collateral”: as defined in Section 3.1.

“Control Co-Collateral Agent”: as defined in Section 7.4(b), or any successor
thereto appointed after Bank of America, N.A. has resigned as a Co-Collateral
Agent in accordance with the terms of the Credit Agreement.

 

2



--------------------------------------------------------------------------------

“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office and (ii) the right to obtain all renewals thereof.

“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee granting any right under any Copyright, including, without limitation,
the grant of rights to manufacture, distribute, exploit and sell materials
derived from any Copyright.

“Credit Agreement”: as defined in the Recitals.

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2), any other Loan Document,
any Cash Management Service or any Bank Products to which such Guarantor is a
party, in each case whether on account of guarantee obligations, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to any Co-Collateral Agent or
to any other Credit Party that are required to be paid by such Guarantor
pursuant to the terms of this Agreement, any other Loan Document, any Cash
Management Service or any Bank Product, and all guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses, or otherwise,
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to such Borrower,
whether or not a claim for post-filing or post-petition guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise, are
allowed in such proceeding).

“Guarantors”: the collective reference to each Grantor in its capacity as a
guarantor pursuant to Section 2.

“Health Care Laws” means all federal, state and local laws, rules, regulations,
interpretations, guidelines, ordinances and decrees primarily relating to
patient healthcare, any health care provider, medical assistance and cost
reimbursement program, as now or at any time hereafter in effect, including, but
not limited to, the Social Security Act, the Social Security Amendments of 1972,
the Medicare-Medicaid Anti-Fraud and Abuse Amendments of 1977, the Medicare and
Medicaid Patient and Program Protection Act of 1987 and HIPAA.

“HIPAA”: means the Health Insurance Portability and Accountability Act of 1996,
as the same now exists or may hereafter from time to time be amended, modified,
recodified or supplemented, together with all rules and regulations thereunder.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, all Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trademarks and Trademark Licenses, know-how and processes, and all rights to sue
at law or in equity for any infringement or other impairment thereof, including
the right to receive all proceeds and damages therefrom.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Obligations”: (i) in the case of each Borrower, its Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

 

3



--------------------------------------------------------------------------------

“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, (ii) all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof and (iii) all rights to obtain any reissues or
extensions of the foregoing.

“Patent License”: all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent.

“Pharmaceutical Laws” means federal, state and local laws, rules or regulations,
codes, orders, decrees, judgments or injunctions issued, promulgated, approved
or entered, relating to dispensing, storing or distributing prescription
medicines or products, including laws, rules or regulations relating to the
qualifications of Persons employed to do the same.

“Prescription List”: means all right, title and interest of any Grantor in and
to all prescription files maintained by it or on its behalf, including without
limitation, all patient profiles, customer lists, customer information, and
other records of prescriptions filled by it, in whatever form and wherever
maintained by it or on its behalf, and all goodwill and other intangible assets
arising from the maintenance of such records and the possession of the
information contained therein.

“Securities Act”: the Securities Act of 1933, as amended.

“Software”: means all “software” are such term is defined in the New York UCC
used by any Grantor to process, assemble, prepare for sale, market for sale,
sell or otherwise dispose of the Collateral, other than software embedded in any
category of goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.

“Subsidiary Guarantor”: each Guarantor other than Holdings.

“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
and (ii) the right to obtain all renewals thereof.

“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark.

1.2 Other Definitional Provisions. (a) The words “hereof,” “herein,” “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

4



--------------------------------------------------------------------------------

1.3 Assumption of Obligations by PBDE.

PBDE hereby confirms that, as a result of its merger with PBWV (with PBDE being
the surviving entity of such merger), it has assumed all of the rights and
obligations of PBWV under the Loan Documents (in furtherance of, and not in lieu
of, any assumption or deemed assumption as a matter of law) and is bound by the
Loan Documents as though named therein. For purposes of clarity, any and all
references to “Private Brands, Ltd.” in any Loan Document shall mean and refer
to Private Brands, Ltd., a Delaware corporation.

SECTION 2. GUARANTEE

2.1 Guarantee. (a) Each of the Guarantors (other than the Borrowers) hereby,
jointly and severally, unconditionally and irrevocably, guarantees to the
Control Co-Collateral Agent, for the ratable benefit of the Credit Parties and
their respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by each Borrower when due (whether at the
stated maturity, by acceleration or otherwise) of the Borrower Obligations of
such Borrower. Each Borrower hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Control Co-Collateral Agent, for the ratable
benefit of the Credit Parties and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by each
other Borrower when due (whether at the stated maturity, by acceleration or
otherwise) of the Borrower Obligations of each such other Borrower.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor (other than, as to
their respective Borrower Obligations, the Borrowers) hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(c) Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of any Co-Collateral Agent or any other Credit Party
hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Borrower Obligations (other than contingent indemnification
obligations for which no claim shall have then been asserted) and the
obligations of each Guarantor under the guarantee contained in this Section 2
shall have been satisfied by payment in full, no Letter of Credit shall be
outstanding (unless the same has been cash collateralized in an amount equal to
105% of the aggregate then undrawn and unexpired amount of such Letters of
Credit and all other Reimbursement Obligations or back-to-back letters of credit
from an issuer and on terms acceptable to the Issuing Lender have been provided
in respect of such Letters of Credit) and the Commitments shall be terminated,
notwithstanding that from time to time during the term of the Credit Agreement
any of the Borrowers may be free from any Borrower Obligations.

(e) No payment made by any of the Borrowers, any of the Guarantors, any other
guarantor or any other Person or received or collected by any Co-Collateral
Agent or any other Credit Party from any of the Borrowers, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of any of the Borrower Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
any Guarantor hereunder which shall, notwithstanding any such payment (other
than any payment made by such Guarantor in respect of any of the Borrower
Obligations or any payment received or collected from such Guarantor in respect
of any of the Borrower Obligations), remain liable for the Borrower Obligations
up to the maximum liability of such Guarantor hereunder until each of the
Borrower Obligations (other than contingent indemnification obligations for
which no claim shall have then been asserted) are paid in full, no Letter of
Credit shall be outstanding (unless the same has been cash

 

5



--------------------------------------------------------------------------------

collateralized in an amount equal to 105% of the aggregate then undrawn and
unexpired amount of such Letters of Credit and all other Reimbursement
Obligations or back-to-back letters of credit from an issuer and on terms
acceptable to the Issuing Lender have been provided in respect of such Letters
of Credit) and the Commitments are terminated.

2.2 Right of Contribution. Each Subsidiary Guarantor hereby agrees that to the
extent that a Subsidiary Guarantor shall have paid more than its proportionate
share of any payment made hereunder, such Subsidiary Guarantor shall be entitled
to seek and receive contribution from and against any other Subsidiary Guarantor
hereunder which has not paid its proportionate share of such payment. Each
Subsidiary Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 2.3. The provisions of this Section 2.2 shall in no
respect limit the obligations and liabilities of any Subsidiary Guarantor to the
Co-Collateral Agents and the other Credit Parties, and each Subsidiary Guarantor
shall remain liable to the Co-Collateral Agents and the other Credit Parties for
the full amount guaranteed by such Subsidiary Guarantor hereunder. This
Section 2.2 shall not apply to Sears in its capacity as a Guarantor of the
Borrower Obligations of SRAC, or to Kmart in its capacity as a Guarantor of the
Borrower Obligations of Kmart Corp.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by any Co-Collateral
Agent or any other Credit Party, no Guarantor shall be entitled to be subrogated
to any of the rights of any Co-Collateral Agent or any other Credit Party
against any Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Co-Collateral Agents or any other
Credit Party for the payment of any of the Borrower Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution, reimbursement or
indemnification from any Borrower or any other Guarantor in respect of payments
made by such Guarantor hereunder, and notwithstanding the foregoing, in the
event that any Guarantor possesses any such rights of subrogation, contribution,
reimbursement or indemnification, all such rights shall in all respects be
subordinated and junior in right of payment, until all amounts owing to the
Co-Collateral Agents and the other Credit Parties by each of the Borrowers on
account of its Borrower Obligations (other than contingent indemnification
obligations for which no claim shall have then been asserted) are paid in full,
no Letter of Credit shall be outstanding (unless the same has been cash
collateralized in an amount equal to 105% of the aggregate then undrawn and
unexpired amount of such Letters of Credit and all other Reimbursement
Obligations or back-to-back letters of credit from an issuer and on terms
acceptable to the Issuing Lender have been provided in respect of such Letters
of Credit) and the Commitments are terminated. If any amount shall be paid to
any Guarantor on account of such subrogation, contribution, reimbursement or
indemnification rights at any time when any of the Borrower Obligations (other
than contingent indemnification obligations for which no claim shall have then
been asserted) shall not have been paid in full, such amount shall be held by
such Guarantor in trust for the Co-Collateral Agents and the other Credit
Parties, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be transferred to the Agent’s Account (or as the
Co-Collateral Agents may otherwise direct) in the exact form received by such
Guarantor (duly indorsed by such Guarantor to the Agent, if required), to be
applied against the Borrower Obligations, whether matured or unmatured, in such
order as the Agent may determine.

2.4 Amendments, etc. with respect to the Borrower Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by the
Co-Collateral Agents or any other Credit Party may be rescinded by the
Co-Collateral Agents or such other Credit Party and any of the Borrower
Obligations continued, and any of the Borrower Obligations, or the liability of
any other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or

 

6



--------------------------------------------------------------------------------

released by the Co-Collateral Agents or any other Credit Party, and the Credit
Agreement and the other Loan Documents and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Co-Collateral Agents (or the Required
Lenders or all Lenders, as the case may be) or any other Credit Party, if
applicable, may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Co-Collateral Agents or any
other Credit Party for the payment of any of the Borrower Obligations may be
sold, exchanged, waived, surrendered or released. Neither the Co-Collateral
Agents nor any other Credit Party shall have any obligation to any Loan Party or
other Person, to protect, secure, perfect or insure any Lien at any time held by
it as security for any of the Borrower Obligations or for the guarantee
contained in this Section 2 or any property subject thereto.

2.5 Guarantee Absolute and Unconditional.

(a) Each Guarantor waives any and all notice of the creation, renewal, extension
or accrual of any of the Borrower Obligations and notice of or proof of reliance
by the Co-Collateral Agents or any other Credit Party upon the guarantee
contained in this Section 2 or acceptance of the guarantee contained in this
Section 2; each of the Borrower Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between any of the Borrowers and any of the Guarantors, on the
one hand, and the Co-Collateral Agents and the other Credit Parties, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2. Each
Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon any of the Borrowers or any of the
Guarantors with respect to any of the Borrower Obligations. Each Guarantor
understands and agrees that the guarantee contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of the Credit Agreement,
any other Loan Document, any Letter of Credit, any Cash Management Service, any
Bank Product or any other document made, delivered or given in connection with
any of the foregoing, any of the Borrower Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Co-Collateral Agents or any other Credit
Party, (b) any defense, set-off or counterclaim (other than a defense of payment
or performance) which may at any time be available to or be asserted by any
Borrower or any other Person against any Co-Collateral Agent or any other Credit
Party, or (c) any other circumstance whatsoever (with or without notice to or
knowledge of any Borrower or such Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of any of the Borrowers
for the Borrower Obligations, or of such Guarantor under the guarantee contained
in this Section 2, in bankruptcy or in any other instance. When making any
demand hereunder or otherwise pursuing its rights and remedies hereunder against
any Guarantor, the Co-Collateral Agents or any other Credit Party may, but shall
be under no obligation to, make a similar demand on or otherwise pursue such
rights and remedies as it may have against the Borrowers, any other Guarantor or
any other Person or against any collateral security or guarantee for any of the
Borrower Obligations or any right of offset with respect thereto, and any
failure by the Co-Collateral Agents or any other Credit Party to make any such
demand, to pursue such other rights or remedies or to collect any payments from
any of the Borrowers, any other Guarantor or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of any Borrower, any other Guarantor or any other Person
or any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Co-Collateral Agents or any other Credit Party against any
Guarantor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.

 

7



--------------------------------------------------------------------------------

(b) The obligations of each Guarantor hereunder shall not be discharged or
impaired or otherwise affected by the failure of any Co-Collateral Agent or any
other Credit Party to assert any claim or demand or to enforce any remedy under
this Agreement, any other Loan Document, any Letter of Credit, any Cash
Management Service, any Bank Product or any other document made, delivered or
given in connection with any of the foregoing or any other agreement, by any
default, failure or delay, willful or otherwise, in the performance of any of
the Obligations, or by any other act or omission that may or might in any manner
or to any extent vary the risk of any Guarantor or that would otherwise operate
as a discharge of any Guarantor as a matter of law or equity (other than upon a
written release of such Guarantor from the Co-Collateral Agents or upon the
indefeasible payment in full in cash of all the Borrower Obligations after the
Commitments have been terminated).

(c) The Co-Collateral Agents and the other Credit Parties may, at their election
upon the occurrence and during the continuance of an Event of Default, foreclose
on any Collateral held by one or more of them by one or more judicial or
non-judicial sales, accept an assignment of any such Collateral in lieu of
foreclosure, compromise or adjust any part of the Borrower Obligations, make any
other accommodation with any Guarantor, or exercise any other right or remedy
available to them against any Guarantor, without affecting or impairing in any
way the liability of any other Guarantor hereunder except to the extent that all
the Borrower Obligations (other than contingent indemnification obligations for
which no claim shall have then been asserted) have been indefeasibly paid in
full in cash and the Commitments have been terminated. Each Guarantor waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
any other Guarantor, as the case may be, or any Collateral.

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by the Co-Collateral Agents or any other
Credit Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid without set-off or counterclaim in Dollars, to the Agent’s Account, or such
other account as the Co-Collateral Agents may designate in accordance with
Section 9.02 of the Credit Agreement.

SECTION 3. GRANT OF SECURITY INTEREST

3.1 Collateral; Grant of Security Interest. Each Grantor hereby grants to the
Control Co-Collateral Agent, for the ratable benefit of the Credit Parties, a
security interest in, all of the following property now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Obligations:

(a) all Credit Card Accounts Receivable;

(b) all Pharmacy Receivables;

(c) all Inventory;

 

8



--------------------------------------------------------------------------------

(d) all Chattel Paper relating to Credit Card Accounts Receivable and Pharmacy
Receivables;

(e) all Instruments relating to Credit Card Accounts Receivable and Pharmacy
Receivables;

(f) all Prescription Lists;

(g) all Documents relating to any Inventory;

(h) all Deposit Accounts;

(i) all cash and cash equivalents;

(j) all books and records pertaining to the Collateral; and

(k) to the extent not otherwise included, all Proceeds, insurance claims,
Supporting Obligations and products of any and all of the foregoing and all
collateral security and guarantees given by any Person with respect to any of
the foregoing.

3.2 No Assumption of Liability. The security interest in the Collateral, granted
to the Control Co-Collateral Agent is granted as security only and shall not
subject the Co-Collateral Agents or any other Credit Party to, or in any way
alter or modify, any obligation or liability of any Grantor with respect to or
arising out of the Collateral.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Co-Collateral Agents and certain other Credit Parties to enter
into the Credit Agreement and to induce the Lenders and the Swing Line Lender to
make their respective extensions of credit to the Borrowers thereunder and the
Issuing Lender to issue the Letters of Credit, each Grantor hereby represents
and warrants to the Co-Collateral Agents and the other Credit Parties that:

4.1 Title; No Other Liens. Except for the security interest granted to the
Control Co-Collateral Agent for the ratable benefit of the Credit Parties
pursuant to this Agreement and the other Liens permitted to exist on the
Collateral by the Credit Agreement, such Grantor owns each item of the
Collateral free and clear of any and all Liens or claims of others. No financing
statement or other public notice with respect to all or any part of the
Collateral is on file or of record in any public office, except such as have
been filed in favor of the Control Co-Collateral Agent, for the ratable benefit
of the Credit Parties, pursuant to this Agreement or as are permitted by the
Credit Agreement. For the avoidance of doubt, it is understood and agreed that
any Grantor may, as part of its business, transfer and/or grant licenses to
third parties to use Intellectual Property owned, licensed to or developed by a
Grantor so long as such conveyances and/or licenses do not materially impair the
license of the Control Co-Collateral Agent in and to such Intellectual Property.
For purposes of this Agreement and the other Loan Documents, such licensing
activity shall not constitute a “Lien” on such Intellectual Property.

4.2 Perfected First Priority Liens.

(a) The security interests granted pursuant to this Agreement (a) upon
completion of the filings and other actions specified on Schedule 2 (which, in
the case of all filings and other documents referred to on said Schedule, have
been delivered to the Co-Collateral Agents in completed and, if applicable, duly
executed form) will constitute valid perfected security interests in all of the
Collateral in favor of the Control Co-Collateral Agent, for the ratable benefit
of the Credit Parties, as collateral security

 

9



--------------------------------------------------------------------------------

for such Grantor’s Obligations, enforceable in accordance with the terms hereof
against all creditors of such Grantor and any Persons purporting to purchase any
Collateral from such Grantor and (b) are prior to all other Liens on the
Collateral in existence on the date hereof other than Permitted Liens having
priority over the Liens of the Control Co-Collateral Agent pursuant to
applicable law.

(b) Each Co-Collateral Agent hereby appoints the other Co-Collateral Agents, and
each hereby agrees to serve, as agent and bailee for the others for the limited
purpose of perfecting their respective security interests, granted for the
benefit of the Credit Parties, on the Collateral which may at any time be in its
possession during the term of this Agreement, including, without limitation any
rights with respect to Deposit Accounts, Documents or other Collateral which is
perfected by “control” under the New York UCC or any other applicable
jurisdiction.

4.3 Jurisdiction of Organization. On the date hereof, such Grantor’s
jurisdiction of organization and identification number from the jurisdiction of
organization (if any) are specified on Schedule 3. Such Grantor has furnished to
the Co-Collateral Agents a charter, certificate of incorporation or other
formation document and good standing certificate as of a date which is recent to
the date hereof.

4.4 Credit Card Accounts Receivable and Pharmacy Receivables.

(a) No amount payable to such Grantor under or in connection with any Credit
Card Accounts Receivable or Pharmacy Receivables is evidenced by any Instrument
or Chattel Paper which has not been delivered to the Co-Collateral Agents.

(b) None of the obligors on any Credit Card Accounts Receivable is a
Governmental Authority.

(c) Each Eligible Credit Card Accounts Receivable is a bona fide existing
payment obligation of a credit card payment processor or an issuer of credit
cards to a Grantor resulting from charges by a customer of a Grantor on credit
cards issued by such issuer in connection with the sale of goods by such
Grantor, or services performed by such Grantor, in each case in the ordinary
course of its business.

(d) Each Eligible Pharmacy Receivable represents a bona fide existing interest
in or claim relating to a policy of insurance which is a right of a Grantor to
payment of a monetary obligation for healthcare goods sold by such Grantor, or
services provided by such Grantor, in each case in the ordinary course of its
business.

(e) Except as would not be reasonably expected to result in a Material Adverse
Effect, there are no facts, events or occurrences which would impair the
validity of any Credit Card Accounts Receivable or any Pharmacy Receivables, or
tend to reduce the amount payable thereunder from the face amount of the claim
or invoice or statements delivered to the Agent with respect thereto (other than
arising in the ordinary course of business).

4.5 Related Intellectual Property. Such Grantor owns or has a license to use all
Intellectual Property which is reasonably necessary to sell the Collateral in
the ordinary course. Such Grantor shall take all reasonable and necessary steps
to maintain and preserve the benefit of each Trademark License, Copyright
License and Patent License which relates to Intellectual Property to the extent
that the use of such Intellectual Property would be reasonably necessary in
connection with the Co-Collateral Agents’ enforcement of any of its remedies
under the Loan Documents. Except for consents which have been obtained, such
Grantor does not own any Eligible Inventory which is subject to any Copyright
License, Trademark License or Patent License or other agreement with any third
party which would require any consent of any third party upon sale or
disposition of that Eligible Inventory where such sale or disposition

 

10



--------------------------------------------------------------------------------

is made pursuant to a going-out-of-business sale, orderly liquidation or similar
sale, in each case, to the extent such going-out-of-business sale, orderly
liquidation or similar sale is conducted at the Stores, and such Grantor will
promptly deliver notice to the Co-Collateral Agents upon entering into any
Copyright License, Trademark License or Patent License or amendment thereto
which would require any such consent.

4.6 [Intentionally Omitted].

4.7 Dealer Store Inventory. Except as would not be reasonably expected to result
in a Material Adverse Effect, (a) all of the Inventory at each Dealer Store is
owned by a Grantor free and clear of any and all Liens or claims of others
except as permitted under the Credit Agreement, and (b) all such Inventory is
subject to a legal, valid and perfected security interest in favor of the
applicable Grantor, which is prior to any other Lien on such Inventory.

4.8 Pharmaceutical Laws.

(a) The Grantors have obtained all permits, licenses and other authorizations
which are required with respect to the ownership and operations of their
businesses under any Pharmaceutical Law, except where the failure to obtain such
permits, licenses or other authorizations would not reasonably be expected to
have a Material Adverse Effect.

(b) The Grantors are in compliance with all terms and conditions of all such
permits, licenses, orders and authorizations, and are also in compliance with
all Pharmaceutical Laws, including all other limitations, restrictions,
conditions, standards, prohibitions, requirements, obligations, schedules and
timetables contained in the Pharmaceutical Laws, except where the failure to
comply with such terms, conditions or laws would not reasonably be expected to
have a Material Adverse Effect.

(c) None of the Grantors have any liabilities, claims against them, and
presently outstanding notices imposed or based upon any provision of any
Pharmaceutical Law, except for such liabilities, claims, citations or notices
which individually or in the aggregate would not reasonably be expected to have
a Material Adverse Effect.

4.9 HIPAA Compliance.

(a) To the extent that and for so long as a Grantor is a “covered entity” within
the meaning of HIPAA, and except as would not be reasonably expected to result
in a Material Adverse Effect, such Grantor (i) has undertaken or will promptly
undertake all applicable surveys, audits, inventories, reviews, analyses and/or
assessments (including any required risk assessments) of all areas of its
business and operations required by HIPAA and/or that could be adversely
affected by failure of such Grantor to be HIPAA Compliant (as defined below);
(ii) has developed or will promptly develop a detailed plan and time line for
becoming HIPAA Compliant (a “HIPAA Compliance Plan”); and (iii) has implemented
or will implement those provisions of such HIPAA Compliance Plan in all material
respects necessary to ensure that such Grantor is or becomes HIPAA Compliant.

(b) For purposes hereof, “HIPAA Compliant” shall mean that a Grantor to the
extent legally required (i) is or will use commercially reasonable efforts to be
in compliance in all material respects with each of the applicable requirements
of the so-called “Administrative Simplification” provisions of HIPAA on and as
of each date that any part thereof, or any final rule or regulation thereunder,
becomes effective in accordance with its or their terms, as the case may be
(each such date, a “HIPAA Compliance Date”) and (ii) is not and could not
reasonably be expected to become, as of any date following any such HIPAA
Compliance Date, the subject of any civil or criminal penalty, process, claim,
action or proceeding, or any administrative or other regulatory review, survey,
process or proceeding (other than routine surveys or reviews conducted by any
government health plan or other accreditation entity) that could result in any
of the foregoing or that has or could reasonably be expected to have a Material
Adverse Effect.

 

11



--------------------------------------------------------------------------------

4.10 Compliance with Health Care Laws.

(a) Except as would not reasonably be expected to result in a Material Adverse
Effect, each Grantor is in compliance with all Health Care Laws, including all
Medicare and Medicaid program rules and regulations applicable to it. Without
limiting the generality of the foregoing, except as would not be expected to
result in a Material Adverse Effect, no Grantor has received notice of any
violation of any provisions of the Medicare and Medicaid Anti-Fraud and Abuse or
Anti-Kickback Amendments of the Social Security Act (presently codified in
Section 1128(B)(b) of the Social Security Act) or the Medicare and Medicaid
Patient and Program Protection Act of 1987.

(b) Except as would not reasonably be expected to result in a Material Adverse
Effect, each Grantor has maintained all records required to be maintained by the
Joint Commission on Accreditation of Healthcare Organizations, the Food and Drug
Administration, Drug Enforcement Agency and State Boards of Pharmacy and the
Federal and State Medicare and Medicaid programs as required by the Health Care
Laws or other applicable law or regulation and each Grantor and the owners of
the facilities and other businesses managed by any Grantor have all permits,
licenses, franchises, certificates and other approvals or authorizations of
Governmental Authority as are required under Health Care Laws and such insurance
laws and regulations, as are applicable thereto.

4.11 Prescription Lists. Except as provided under applicable law, including any
applicable Health Care Laws, Pharmaceutical Laws and privacy laws, and except as
would not be expected to result in a Material Adverse Effect, (i) there are no
limitations or restrictions on the rights of any Grantor to sell, transfer or
otherwise assign any Prescription List to any third party; and (ii) each
Prescription List is in good and marketable condition.

SECTION 5. COVENANTS

Each Grantor covenants and agrees with the Co-Collateral Agents and the other
Credit Parties that, until the Obligations (other than contingent
indemnification obligations for which no claim shall have then been asserted)
shall have been paid in full, no Letter of Credit shall be outstanding (unless
the same has been cash collateralized in an amount equal to 105% of the
aggregate then undrawn and unexpired amount of such Letters of Credit and all
other Reimbursement Obligations or back-to-back letters of credit from an issuer
and on terms acceptable to the Issuing Lender have been provided in respect of
such Letters of Credit) and the Commitments shall have terminated:

5.1 Delivery of Instruments and Chattel Paper. If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any
Instrument, Chattel Paper or transferable records, such Instrument, Chattel
Paper or transferable records, shall be promptly delivered to the Control
Co-Collateral Agent, duly indorsed in a manner satisfactory to the Control
Co-Collateral Agent, to be held as Collateral pursuant to this Agreement.

5.2 Maintenance of Insurance. Such Grantor will maintain insurance as and to the
extent required under the Credit Agreement.

5.3 Maintenance of Perfected Security Interest; Further Documentation. (a) Such
Grantor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in
Section 4.2 and shall defend such security interest against the claims and
demands of all Persons whomsoever, subject to the rights of such Grantor under
the Loan Documents to dispose of the Collateral.

 

12



--------------------------------------------------------------------------------

(b) At any time and from time to time, upon the written request of the
Co-Collateral Agents, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Co-Collateral
Agents may reasonably request for the purpose of obtaining or preserving the
full benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) to the extent applicable, taking any actions necessary to enable the
Co-Collateral Agents to obtain “control” (within the meaning of the applicable
Uniform Commercial Code) with respect thereto.

5.4 Changes in Name, etc. Such Grantor will not, except upon 15 days’ prior
written notice to the Co-Collateral Agents and delivery to the Co-Collateral
Agents of all additional financing statements and other documents reasonably
requested by the Co-Collateral Agents to maintain the validity, perfection and
priority of the security interests provided for herein, change its
organizational form from that of a registered entity to an unregistered entity
(or from an unregistered entity to a registered entity) or change its
jurisdiction of organization from that referred to in Section 4.3. Such Grantor
will provide 15 days’ prior written notice to the Co-Collateral Agents of any
change in its name or organizational form (other than changes in organizational
form referred to in the immediately preceding sentence).

SECTION 6. REMEDIAL PROVISIONS

6.1 Certain Matters Relating to Credit Card Accounts Receivable and Pharmacy
Receivables. (a) At any time after the occurrence and during the continuance of
a Cash Dominion Event, any payments of Credit Card Accounts Receivable and
Pharmacy Receivables, when collected by any Grantor, shall be transferred and
maintained in accordance with Section 6.01(m) of the Credit Agreement.

(b) At the Co-Collateral Agents’ request, at any time after the occurrence and
during the continuance of an Event of Default, each Grantor shall deliver to the
Co-Collateral Agents all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Credit Card Accounts
Receivable and the Pharmacy Receivables, including, without limitation, all
original orders, invoices and shipping receipts.

6.2 Communications with Obligors; Grantors Remain Liable. (a) Each Co-Collateral
Agent in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Credit Card Accounts Receivable and the Pharmacy Receivables
to verify with them to such Co-Collateral Agent’s satisfaction the existence,
amount and terms of any Credit Card Accounts Receivable and Pharmacy
Receivables.

(b) Upon the request of the Co-Collateral Agents at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Credit Card Accounts Receivable and the Pharmacy
Receivables that the Credit Card Accounts Receivable and the Pharmacy
Receivables have been assigned to the Co-Collateral Agents for the ratable
benefit of the Credit Parties and that payments in respect thereof shall be made
directly to the Control Co-Collateral Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Credit Card Accounts Receivable and the Pharmacy
Receivables to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto. No Co-Collateral Agent nor any other Credit Party
shall have any

 

13



--------------------------------------------------------------------------------

obligation or liability under any Credit Card Accounts Receivable or Pharmacy
Receivables (or any agreement giving rise thereto) by reason of or arising out
of this Agreement or the receipt by any Co-Collateral Agent or any other Credit
Party of any payment relating thereto, nor shall any Co-Collateral Agent or any
other Credit Party be obligated in any manner to perform any of the obligations
of any Grantor under or pursuant to any Credit Card Accounts Receivable or
Pharmacy Receivables (or any agreement giving rise thereto), to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

6.3 [Intentionally Omitted].

6.4 Application of Proceeds. If an Event of Default shall have occurred and be
continuing, and the Obligations shall have been accelerated or a Liquidation
shall have been commenced, the Agent shall apply all or any part of Proceeds
constituting Collateral, whether or not held in the Agent’s Account, and any
proceeds of the guarantee set forth in Section 2, in payment of the Obligations
in the following order:

First, to pay all incurred and unpaid fees, expenses, indemnities, and other
amounts (including fees, charges and disbursements of counsel to the Agent and
the Co-Collateral Agents) payable to the Agent and the Co-Collateral Agents
(each in its capacity as such) under the Loan Documents, pro rata among such
Persons according to the amounts of such Obligations then due and owing and
remaining unpaid to each;

Second, to pay all incurred and unpaid expenses, indemnities, and other amounts
(other than principal, interest and fees, and Obligations relating to Cash
Management Services and Bank Products) payable to the Lenders, the Swingline
Lender and the Issuing Lenders (including fees, charges and disbursements of
counsel to the respective Lenders, the Swingline Lender and the Issuing Lenders
and amounts payable under Section 2.12), under the Loan Documents, pro rata
among such Persons according to the amounts of such Obligations then due and
owing and remaining unpaid to each;

Third, to pay all accrued and unpaid interest on all Permitted Overadvances, to
the Agent or pro rata among the Lenders, as applicable, according to the amounts
of such Obligations then due and owing and remaining unpaid to each;

Fourth, to pay all the unpaid principal on all Permitted Overadvances, to the
Agent or pro rata among the Lenders, as applicable, according to the amounts of
such Obligations then due and owing and remaining unpaid to each;

Fifth, to pay all accrued and unpaid interest on the Swingline Advances (to the
extent that Swingline Advances have not been refinanced by a Revolving Advance);

Sixth, to pay all the unpaid principal of the Swingline Advances (to the extent
that Swingline Advances have not been refinanced by a Revolving Advance);

Seventh, to pay all accrued and unpaid interest on all Advances, and fees,
payable to the Lenders and the Issuing Lenders under the Loan Documents, pro
rata among such Persons according to the amounts of such Obligations then due
and owing and remaining unpaid to each;

 

14



--------------------------------------------------------------------------------

Eighth, to pay all the unpaid principal on all Advances, pro rata among the
Lenders according to the amounts of such Obligations then due and owing and
remaining unpaid to the Lenders;

Ninth, to pay all other amounts then due and owing and remaining unpaid in
respect of the Obligations (other than Obligations relating to Cash Management
Services and Bank Products), pro rata among the Lenders according to the amounts
of the Obligations (other than Obligations relating to Cash Management Services
and Bank Products) then due and owing and remaining unpaid to the Lenders;

Tenth, to the applicable Lenders or Affiliates thereof towards the payment of
amounts then due and owing and remaining unpaid in respect of Cash Management
Services and the prepayment, settlement and termination of Cash Management
Services, pro rata among the applicable Lenders and Affiliates thereof according
to the amounts then due and owing and remaining unpaid in respect of Cash
Management Services;

Eleventh, to the applicable Lenders or Affiliates thereof towards the payment of
amounts then due and owing and remaining unpaid in respect of Bank Products, pro
rata among the applicable Lenders and Affiliates thereof according to the
amounts that would become due and owing upon the prepayment, settlement and
termination of such Bank Products; and

Twelfth, any balance remaining after the Obligations shall have been paid in
full, no Letters of Credit shall be outstanding (unless the same has been cash
collateralized in an amount equal to 105% of the aggregate then undrawn and
unexpired amount of such Letters of Credit and all other Reimbursement
Obligations or back-to-back letters of credit from an issuer and on terms
acceptable to the Issuing Lender have been provided in respect of such Letters
of Credit) and the Commitments shall have terminated shall be paid over to the
Borrowers or to whomsoever may be lawfully entitled to receive the same.

6.5 Code and Other Remedies. (a) If an Event of Default shall occur and be
continuing, the Co-Collateral Agents, on behalf of the Credit Parties, may (and
at the direction of the Required Lenders shall) exercise, in addition to all
other rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations, all
rights and remedies of a secured party under the New York UCC or any other
applicable law. Without limiting the generality of the foregoing, the
Co-Collateral Agents, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may (and at the direction of the Required Lenders shall) in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of any Co-Collateral Agent or any Credit Party or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk. Each purchaser at any such sale shall hold the property sold
absolutely, free from any claim or right on the part of any Grantor. The
Co-Collateral Agents or any other Credit Party shall have the right upon any
such public sale or sales, and, to the extent permitted by law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption, stay, valuation or appraisal on
the part of any Grantor, which right or equity is hereby waived and released,
and may credit against the purchase price the amount of any claim then due and
payable from any Grantor on account of the Obligations owed to the Co-Collateral
Agents or any other Credit Party, and the Co-Collateral Agents or such other
Credit Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to any Grantor therefor.
Each Grantor further agrees, at the Co-Collateral Agents’ request, to assemble
the Collateral and make it available to the Co-Collateral Agents at

 

15



--------------------------------------------------------------------------------

the Grantor’s sole risk and expense, at places which the Co-Collateral Agents
shall reasonably select, whether at such Grantor’s premises or elsewhere. The
Co-Collateral Agents shall apply the net proceeds of any action taken by it
pursuant to this Section 6.5, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Co-Collateral Agents and the other Credit Parties hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations, in the order set forth in
Section 6.4, and only after such application and after the payment by the
Co-Collateral Agents of any other amount required by any provision of law,
including, without limitation, Section 9-615(a)(3) of the New York UCC, need the
Co-Collateral Agents account for the surplus, if any, to any Grantor. To the
extent permitted by applicable law, each Grantor waives all claims, damages and
demands it may acquire against any Co-Collateral Agent or any other Credit Party
arising out of the exercise by them of any rights hereunder. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition. No Co-Collateral Agent shall be obligated to
make any sale or other disposition of any Collateral if it shall determine not
to do so, regardless of the fact that notice of sale or other disposition of
such Collateral shall have been given. The Co-Collateral Agents may, without
notice or publication, adjourn any public or private sale or cause the same to
be adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. Any public sale shall be held at such time
or times within ordinary business hours and at such place or places as the
Co-Collateral Agents may fix and state in the notice of such sale. If any of the
Collateral is sold, leased, or otherwise disposed of by the Co-Collateral Agents
on credit, the Obligations shall not be deemed to have been reduced as a result
thereof unless and until payment is finally received thereon by the
Co-Collateral Agents.

(b) If an Event of Default shall occur and be continuing, with respect to any
Collateral consisting of Inventory, the Co-Collateral Agents may conduct one or
more going out of business sales, in the Co-Collateral Agents’ own right or by
one or more agents and contractors. Such sale(s) may be conducted upon any
premises owned, leased, or occupied by any Grantor. The Co-Collateral Agents and
any such agent or contractor, in conjunction with any such sale, may augment the
Inventory with other goods (all of which other goods shall remain the sole
property of the Co-Collateral Agents or such agent or contractor). Any amounts
realized from the sale of such goods which constitute augmentations to the
Inventory (net of an allocable share of the costs and expenses incurred in their
disposition) shall be the sole property of the Co-Collateral Agents or such
agent or contractor and neither any Grantor nor any Person claiming under or in
right of any Grantor shall have any interest therein. Each purchaser at any such
going out of business sale shall hold the property sold absolutely, free from
any claim or right on the part of any Grantor.

(c) If an Event of Default shall occur and be continuing, with respect to any
Collateral consisting of Accounts, the Co-Collateral Agents may: (i) demand,
collect and receive any amounts relating thereto, as the Co-Collateral Agents
may reasonably determine; (ii) commence and prosecute any actions in any court
for the purposes of collecting any such Accounts and enforcing any other rights
in respect thereof; (iii) defend, settle or compromise any action brought and,
in connection therewith, give such discharges or releases as the Co-Collateral
Agents may reasonably deem appropriate; (iv) without limiting the Co-Collateral
Agents’ rights set forth in Section 7.1, receive, open and dispose of mail
addressed to any Grantor and endorse checks, notes, drafts, acceptances, money
orders, bills of lading, warehouse receipts or other instruments or documents
evidencing payment, shipment or storage of the goods giving rise to such
Accounts or securing or relating to such Accounts, on behalf of and in the name
of such Grantor; and (v) sell, assign, transfer, make any agreement in respect
of, or otherwise deal with or exercise rights in respect of, any such Accounts
or the goods or services which have given rise thereto, as fully and completely
as though the Co-Collateral Agents were the absolute owner thereof for all
purposes.

 

16



--------------------------------------------------------------------------------

(d) If an Event of Default shall occur and be continuing, with or without legal
process and with or without prior notice or demand for performance, the
Co-Collateral Agents may enter upon, occupy, and use any premises owned or
occupied by each Grantor. The Co-Collateral Agents shall not be required to
remove any of the Collateral from any such premises upon the Co-Collateral
Agents taking possession thereof, and may render any Collateral unusable to the
Grantors. In no event shall the Co-Collateral Agents be liable to any Grantor
for use or occupancy by the Co-Collateral Agents of any premises pursuant to
this Section 6.5, nor for any charge (such as wages for the Grantors’ employees
and utilities) reasonably incurred in connection with the Co-Collateral Agents’
exercise of the Co-Collateral Agents’ rights and remedies hereunder.

(e) For purposes of this Section 6.5, a written and fully executed agreement to
purchase the Collateral or any portion thereof shall be treated as a sale
thereof. The Co-Collateral Agents shall be free to carry out such sale pursuant
to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Co-Collateral Agents shall have entered into such an agreement all
Events of Default shall have been remedied and the Obligations paid in full.

(f) To the extent permitted by applicable law, each Grantor hereby waives all
rights of redemption, stay, valuation and appraisal which such Grantor now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.

6.6 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Co-Collateral Agents or any other Credit Party to collect such deficiency.

6.7 Grant of License in Intellectual Property, Software and other Assets.

(a) For the purpose of enabling the Co-Collateral Agents to exercise the rights
and remedies under Section 6 at such time as the Co-Collateral Agents shall be
lawfully entitled to exercise such rights and remedies, and for no other
purpose, each Grantor hereby (i) assigns and transfers to the Co-Collateral
Agents and grants each Co-Collateral Agent, for the benefit of the Co-Collateral
Agents and the other Credit Parties, an irrevocable, nonexclusive license
(exercisable without payment of royalty or any other compensation to such
Grantor or any Affiliate of such Grantor) to use, license or sublicense, any
Related Intellectual Property now owned or licensed or hereafter owned, licensed
or otherwise acquired by such Grantor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof and (ii) irrevocably agrees that the
Co-Collateral Agents may sell any of such Grantor’s Inventory directly to any
Person, including, without limitation, Persons who have previously purchased
such Grantor’s Inventory from such Grantor and in connection with any such sale
or other enforcement of the Co-Collateral Agents’ rights under this Agreement,
may sell Inventory which bears any Trademark owned by or licensed to such
Grantor and any Inventory that is covered by any Copyright owned by or licensed
to such Grantor and the Co-Collateral Agents may finish any work in process and
affix any Trademark owned by or licensed to such Grantor and sell such Inventory
as provided herein; provided that, notwithstanding the foregoing, except as
provided in any agreement between the Control Co-Collateral Agent and the owner
or licensor of such Intellectual Property, this Agreement shall not constitute a
license to use, license or sublicense, any Intellectual Property to the extent
such license or sublicense is prohibited by or results in the termination of or
requires any consent not obtained under, any contract, license, agreement,
instrument or other document evidencing or giving rise to such Intellectual
Property, except to the extent that (x) the term in such contract, license,
agreement, instrument or other document providing for such prohibition, breach,
default or termination or requiring such consent is

 

17



--------------------------------------------------------------------------------

ineffective under applicable law, or (y) the contract, license, agreement,
instrument or other document pursuant to which such Grantor was granted its
rights to any such Intellectual Property was issued by a Subsidiary or Affiliate
of such Grantor (and is not subject to an applicable constraint in an
over-license or other agreement with a third party).

(b) For the purpose of enabling the Co-Collateral Agents to exercise the rights
and remedies under Section 6 at such time as the Co-Collateral Agents shall be
lawfully entitled to exercise such rights and remedies, and for no other
purpose, each Grantor hereby assigns and transfers to the Co-Collateral Agents
and grants to the Co-Collateral Agents, for the benefit of the Co-Collateral
Agents and the other Credit Parties, an irrevocable, nonexclusive license
(exercisable without payment of royalty or any other compensation to such
Grantor or any other Person) to use, license or sublicense, any Software now
owned or licensed or hereafter owned, licensed or otherwise acquired by such
Grantor; provided that, notwithstanding the foregoing, except as provided in any
agreement between the Control Co-Collateral Agent and the owner or licensor of
such Software, this Agreement shall not constitute a license to use, license or
sublicense, any Software to the extent such license or sublicense is prohibited
by or results in the termination of or requires any consent not obtained under,
any contract, license, agreement, instrument or other document evidencing or
giving rise to such Software, except to the extent that (i) the term in such
contract, license, agreement, instrument or other document providing for such
prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law, or (ii) the contract, license, agreement,
instrument or other document pursuant to which such Grantor was granted its
rights to any such Software was issued by a Subsidiary or Affiliate of such
Grantor (and is not subject to an applicable constraint in an over-license or
other agreement with a third party).

(c) Without duplication of the rights granted to the Co-Collateral Agents in
clauses (a) and (b) of this Section 6.7, and for the purpose of enabling the
Co-Collateral Agents to exercise the rights and remedies under Section 6 at such
time as the Co-Collateral Agents shall be lawfully entitled to exercise such
rights and remedies, and for no other purpose, each Grantor hereby assigns and
transfers to the Co-Collateral Agents and grants to the Co-Collateral Agents,
for the benefit of the Co-Collateral Agents and the other Credit Parties, an
irrevocable, nonexclusive license (exercisable without payment of royalty, rent
or any other compensation to such Grantor or any other Person), to use, license
or sublicense, any real property or personal property of such Grantor which does
not constitute Collateral, including but not limited to, all Equipment,
Fixtures, General Intangibles and Goods, whether now or hereafter owned, leased
or occupied by such Grantor; provided that, notwithstanding the foregoing,
except as provided in any agreement between the Control Co-Collateral Agent and
the owner or licensor of such real or personal property, this Agreement shall
not constitute a license to use, license or sublicense, any real or personal
property to the extent such license or sublicense is prohibited by or results in
the termination of or requires any consent not obtained under, any lease,
contract, license, agreement, instrument or other document evidencing or giving
rise to such property or any rights therein, except to the extent that (i) the
term in such lease, contract, license, agreement, instrument or other document
providing for such prohibition, breach, default or termination or requiring such
consent is ineffective under applicable law, or (ii) the contract, license,
agreement, instrument or other document pursuant to which such Grantor was
granted its rights to any such real property or personal property was issued by
a Subsidiary or Affiliate of such Grantor (and is not subject to an applicable
constraint in an over-license or other agreement with a third party).

 

18



--------------------------------------------------------------------------------

SECTION 7. THE CO-COLLATERAL AGENTS

7.1 Co-Collateral Agent’s Appointment as Attorney-in-Fact, etc.

(a) Each Grantor hereby irrevocably constitutes and appoints each Co-Collateral
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives each Co-Collateral Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Credit Card Accounts
Receivable and Pharmacy Receivables or with respect to any other Collateral and
file any claim or take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Co-Collateral Agents for the
purpose of collecting any and all such moneys due under any Credit Card Accounts
Receivable and Pharmacy Receivables or with respect to any other Collateral
whenever payable;

(ii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iii) execute, in connection with any sale provided for in Section 6.5, any
indorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and

(iv) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Agent, or as the Co-Collateral Agents shall direct; (2) ask or demand for,
collect, and receive payment of and receipt for, any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Collateral; (3) sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (4) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (5) defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; (6) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Co-Collateral Agents may deem appropriate; and
(7) generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Co-Collateral Agents were the absolute owner thereof for all purposes, and do,
at the Co-Collateral Agents’ option and such Grantor’s expense, at any time, or
from time to time, all acts and things which the Co-Collateral Agents deems
necessary to protect, preserve or realize upon the Collateral and the
Co-Collateral Agents’ and the other Credit Parties security interests therein
and to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Co-Collateral Agents agree that they will not exercise any rights under the
power of attorney provided for in this Section 7.1(a) unless an Event of Default
shall have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Co-Collateral Agents, at their option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

 

19



--------------------------------------------------------------------------------

(c) Without limitation to any Co-Collateral Agent’s or any other Credit Party’s
rights to payment, reimbursement or indemnification under any other Loan
Document, the expenses of the Co-Collateral Agents incurred in connection with
actions undertaken as provided in Sections 7.1 and 8.4, together with interest
thereon at a rate per annum equal to the highest rate per annum at which
interest would then be payable on any category of past due Base Rate Advances
made by the Lenders under the Credit Agreement, from the date of payment by any
such Co-Collateral Agent to the date reimbursed by the relevant Grantor, shall
be payable by such Grantor to the Co-Collateral Agents on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2 Duty of Co-Collateral Agents. Each Co-Collateral Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as such Co-Collateral Agent deals with
similar property for its own account. Neither the Co-Collateral Agents nor any
other Credit Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Co-Collateral Agents
and the other Credit Parties hereunder are solely to protect the Co-Collateral
Agents’ and the other Credit Parties interests in the Collateral and shall not
impose any duty upon the Co-Collateral Agents or any other Credit Party to
exercise any such powers. The Co-Collateral Agents and the other Credit Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct, as determined by a final and non-appealable judgment of a court of
competent jurisdiction.

7.3 Execution of Financing Statements. Each Grantor authorizes the Co-Collateral
Agents to file or record financing statements and other filing or recording
documents or instruments with respect to the Collateral without the signature of
such Grantor in such form and in such offices as the Co-Collateral Agents
determine appropriate to perfect the security interests of the Co-Collateral
Agents under this Agreement. Each Grantor hereby ratifies and authorizes the
filing by the Co-Collateral Agents of any financing statement with respect to
the Collateral made prior to the date hereof.

7.4 Authority of the Co-Collateral Agents and the Control Co-Collateral Agent.

(a) Each Grantor acknowledges that the rights and responsibilities of the
Co-Collateral Agents under this Agreement with respect to any action taken by
the Co-Collateral Agents or the exercise or non-exercise by the Co-Collateral
Agents of any request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Co-Collateral
Agents and the other Credit Parties, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Co-Collateral Agents and the Grantors, the
Co-Collateral Agents shall be conclusively presumed to be acting as agent for
the Credit Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.

 

20



--------------------------------------------------------------------------------

(b) Wells Fargo Bank, National Association and General Electric Capital
Corporation hereby appoint Bank of America, N.A., in its capacity as a
Co-Collateral Agent, as agent to the Co-Collateral Agents for purposes of filing
financing statements and entering into Blocked Account Agreements and other
control agreements, in connection with the perfection of a security interest in
the Collateral which was granted for the benefit of the Credit Parties (the
“Control Co-Collateral Agent”). Each Grantor acknowledges that any and all
actions to be taken by the Co-Collateral Agents hereunder shall be taken
individually by the Control Co-Collateral Agent, and all such actions shall have
the full force and effect as though taken jointly by all the Co-Collateral
Agents.

SECTION 8. MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 9.01 of the Credit Agreement.

8.2 Notices. All notices, requests and demands to or upon the Co-Collateral
Agents or any Grantor hereunder shall be effected in the manner provided for in
Section 9.02 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Grantor shall be addressed to such Grantor at its notice
address set forth on Schedule 1.

8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Co-Collateral Agents nor any other Credit Party shall by any act (except by a
written instrument pursuant to Section 8.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of any Co-Collateral Agent or any other Credit
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Co-Collateral Agents or
any other Credit Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Co-Collateral
Agents or such other Credit Party would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.

8.4 Enforcement Expenses; Indemnification. Without limitation to any
Co-Collateral Agent’s or any other Credit Party’s rights to payment,
reimbursement or indemnification under any other Loan Document:

(a) each Grantor jointly and severally agrees to pay or reimburse each
Co-Collateral Agent and the other Credit Parties for all their costs and
expenses incurred in collecting against any Grantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents, including, without limitation, the
fees and disbursements of the Credit Parties’ counsel in accordance with the
terms of the Credit Agreement;

(b) each Grantor agrees to pay, and to save the Co-Collateral Agents and the
other Credit Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement and the other Loan Documents;

(c) each Grantor agrees to pay, and to save the Co-Collateral Agents and the
other Credit Parties harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement and the
other Loan Documents to the extent the Borrowers would be required to do so
pursuant to Section 9.04 of the Credit Agreement; and

 

21



--------------------------------------------------------------------------------

(d) to the fullest extent permitted by applicable Law, no Grantor shall assert,
and each Grantor hereby waives, any claim against any Co-Collateral Agent and
the other Credit Parties, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, or the
transactions contemplated hereby or thereby. No Co-Collateral Agent or any other
Credit Party shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by any such Co-Collateral Agent or other Credit Party through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Co-Collateral Agent or
other Credit Party as determined by a final and non-appealable judgment of a
court of competent jurisdiction.

(e) The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents, the termination of the Commitments, the release of the
Collateral from the Liens created hereby and the termination of this Agreement.

8.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Co-Collateral
Agents and the other Credit Parties and their successors and assigns; provided
that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Co-Collateral Agents.

8.6 Set-Off. Each Grantor hereby irrevocably authorizes each Co-Collateral Agent
and each of the other Credit Parties at any time and from time to time while an
Event of Default shall have occurred and be continuing, without notice to such
Grantor or any other Grantor, any such notice being expressly waived by each
Grantor, to set-off and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, at any time held or owing by any such
Co-Collateral Agent or other Credit Party to or for the credit or the account of
such Grantor, or any part thereof in such amounts as such Co-Collateral Agent or
other Credit Party may elect, against and on account of the obligations and
liabilities of such Grantor to such Co-Collateral Agent or other Credit Party
hereunder and claims of every nature and description of such Co-Collateral Agent
or other Credit Party against such Grantor, in any currency, whether arising
hereunder, under the Credit Agreement, any other Loan Document, any Cash
Management Services, any Bank Product or otherwise, as such Co-Collateral Agent
or other Credit Party may elect, whether or not any Co-Collateral Agent or any
other Credit Party has made any demand for payment. The applicable Co-Collateral
Agent or Credit Party shall notify such Grantor promptly of any such set-off and
the application made by such Co-Collateral Agent or other Credit Party of the
proceeds thereof, provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of the Co-Collateral
Agents and the other Credit Parties under this Section 8.6 are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which the Co-Collateral Agents and the other Credit Parties may have.

8.7 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by telecopier or electronic mail of “PDF” file
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

22



--------------------------------------------------------------------------------

8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Co-Collateral Agents and the other Credit Parties
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Co-Collateral
Agents or the other Credit Parties relative to subject matter hereof and thereof
not expressly set forth or referred to herein or in the other Loan Documents.

8.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW BUT INCLUDING SECTIONS 5-1401 and 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.

8.12 [Intentionally Omitted].

8.13 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Co-Collateral Agents nor any other Credit Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement, any of the other Loan Documents, any Cash
Management Service or any Bank Product, and the relationship between the
Grantors, on the one hand, and the Co-Collateral Agents and the other Credit
Parties, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Credit Parties or among the Grantors and the Credit Parties.

8.14 Additional Grantors. Each Subsidiary of the Borrowers that is required to
become a party to this Agreement pursuant to Section 6.01(i) of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

8.15 Releases. (a) This Agreement, the Lien in favor of the Co-Collateral Agents
(for the benefit of the Credit Parties) and all other security interests granted
hereby shall terminate with respect to all Obligations when (i) the Commitments
shall have expired or been terminated, (ii) the principal of and interest on
each Advance and all fees and other Obligations (other than (A) contingent
indemnification obligations for which claims have not been asserted and
(B) unless the Obligations have been accelerated as a result of the occurrence
of any Event of Default or the Loan Parties are liquidating substantially all of
their assets, subject to the first proviso hereto, Obligations in respect of
Bank Products and Cash

 

23



--------------------------------------------------------------------------------

Management Services) shall have been indefeasibly paid in full in cash, and
(iii) all Letters of Credit shall have (A) expired or terminated and have been
reduced to zero, (B) been Cash Collateralized to the extent required by the
Credit Agreement, or (C) been supported by another letter of credit in a manner
reasonably satisfactory to the Issuing Lender and the Co-Collateral Agents,
provided, however, that in connection with the termination of this Agreement,
the Co-Collateral Agents may require such indemnities or, in the case of the
succeeding clause (y) only, collateral security as they shall reasonably deem
necessary or appropriate to protect the Credit Parties against (x) loss on
account of credits previously applied to the Obligations that may subsequently
be reversed or revoked, and (y) any Obligations that may then exist or
thereafter arise with respect to Bank Products and Cash Management Services to
the extent not provided for thereunder; provided, further, that this Agreement
and the security interest granted herein shall be reinstated if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by any Credit Party upon the bankruptcy or reorganization of any
Borrower, Grantor or other Loan Party. At the request and sole expense of any
Grantor following any such termination, the Co-Collateral Agents shall deliver
to such Grantor any Collateral held by the Co-Collateral Agents hereunder, and
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such termination.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Credit Agreement, then the
Collateral shall be released from the Liens created hereby without delivery of
any instrument or performance of any act by any party, and all rights to the
Collateral shall revert to such Grantor or its transferee, as the case may be,
and the Co-Collateral Agents, at the request and sole expense of such Grantor,
shall execute and deliver to such Grantor all releases or other documents
reasonably necessary or desirable to evidence the release of the Liens created
hereby on such Collateral. At the request and sole expense of the Borrowers, the
Co-Collateral Agents shall release any Grantor from its obligations hereunder,
including, without limitation, its obligations pursuant to Section 2 hereof, and
shall execute and deliver to the Borrowers all releases or other documentation
reasonably necessary or desirable to evidence such release, in the event that
all the equity interest of such Grantor shall be sold, transferred or otherwise
disposed of in a transaction permitted by the Credit Agreement and/or in the
event that such Grantor shall dispose of all or substantially all of its assets
and shall cease to own any Collateral.

8.16 Jurisdiction, Etc.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. Each Grantor
hereby irrevocably consents to the service of process in any action or
proceeding in such courts by the mailing thereof by any parties hereto by
registered or certified mail, postage prepaid, to Holdings at its address
specified pursuant to Section 9.02 of the Credit Agreement. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents in the courts of any
jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

24



--------------------------------------------------------------------------------

8.17 WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE ACTIONS OF THE AGENT, THE
CO-COLLATERAL AGENTS OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

8.18 Existing Guarantee and Collateral Agreement. This Agreement shall amend and
restate the Existing Guarantee and Collateral Agreement in its entirety, and the
rights and obligations of the parties under the Existing Guarantee and
Collateral Agreement shall be subsumed within and be governed by this Agreement.

[Remainder of page intentionally left blank]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

Grantors: SEARS ROEBUCK ACCEPTANCE CORP. By:  

 

Name:  

 

Title:  

 

KMART CORPORATION By:  

 

Name:  

 

Title:  

 

SEARS HOLDINGS CORPORATION By:  

 

Name:  

 

Title:  

 

A&E HOME DELIVERY, LLC By:  

 

Name:  

 

Title:  

 

A&E LAWN & GARDEN, LLC By:  

 

Name:  

 

Title:  

 

A&E SIGNATURE SERVICE, LLC By:  

 

Name:  

 

Title:  

 

Signature Page to Second Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

CALIFORNIA BUILDER APPLIANCES, INC.

By:

 

 

Name:

 

 

Title:

 

 

FLORIDA BUILDER APPLIANCES, INC.

By:

 

 

Name:

 

 

Title:

 

 

KLC, INC.

By:

 

 

Name:

 

 

Title:

 

 

KMART HOLDING CORPORATION

By:

 

 

Name:

 

 

Title:

 

 

KMART OF MICHIGAN, INC.

By:

 

 

Name:

 

 

Title:

 

 

KMART OF WASHINGTON LLC

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Second Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

KMART STORES OF ILLINOIS LLC By:  

 

Name:  

 

Title:  

 

KMART STORES OF TEXAS LLC By:  

 

Name:  

 

Title:  

 

KMART.COM LLC By:  

 

Name:  

 

Title:  

 

LANDS’ END, INC. By:  

 

Name:  

 

Title:  

 

LANDS’ END DIRECT MERCHANTS, INC. By:  

 

Name:  

 

Title:  

 

MYGOFER LLC By:   Kmart Corporation, its Sole Member By:  

 

Name:  

 

Title:  

 

PRIVATE BRANDS, LTD. By:  

 

Name:  

 

Title:  

 

Signature Page to Second Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

SEARS AUTHORIZED HOMETOWN STORES, LLC By:   Sears, Roebuck and Co., its Sole
Member By:  

 

Name:  

 

Title:  

 

SEARS BRANDS MANAGEMENT CORPORATION By:  

 

Name:  

 

Title:  

 

SEARS HOLDINGS MANAGEMENT CORPORATION By:  

 

Name:  

 

Title:  

 

SEARS HOME APPLIANCE SHOWROOMS, LLC By:   Sears, Roebuck and Co., its Sole
Member By:  

 

Name:  

 

Title:  

 

SEARS HOME IMPROVEMENT PRODUCTS, INC. By:  

 

Name:  

 

Title:  

 

SEARS OUTLET STORES, L.L.C. By:  

 

Name:  

 

Title:  

 

Signature Page to Second Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

SEARS PROTECTION COMPANY

By:

 

 

Name:

 

 

Title:

 

 

SEARS PROTECTION COMPANY (FLORIDA), L.L.C.

By:

 

 

Name:

 

 

Title:

 

 

SEARS, ROEBUCK AND CO.

By:

 

 

Name:

 

 

Title:

 

 

SEARS, ROEBUCK DE PUERTO RICO, INC.

By:

 

 

Name:

 

 

Title:

 

 

SOE, INC.

By:

 

 

Name:

 

 

Title:

 

 

STARWEST, LLC

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Second Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

Co-Collateral Agents: BANK OF AMERICA, N.A. By:  

 

Name:   Christine M. Scott Title:   SVP-Director
WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

 

Name:   Joseph Burt Title:   Director GENERAL ELECTRIC CAPITAL CORPORATION By:  

 

Name:  

 

Title:   Duly Authorized Signatory

Signature Page to Second Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

Schedule 1

GRANTORS AND NOTICE ADDRESSES OF GRANTORS

 

Grantor

  

Notice Address

Sears Roebuck Acceptance Corp.

  

3711 Kennett Pike

Greenville, DE 19807

Kmart Corporation

  

3333 Beverly Road

Hoffman Estates, IL 60179

Sears Holdings Corporation

  

3333 Beverly Road

Hoffman Estates, IL 60179

A&E Home Delivery, LLC

  

3333 Beverly Road

Hoffman Estates, IL 60179

A&E Lawn & Garden, LLC

  

3333 Beverly Road

Hoffman Estates, IL 60179

A&E Signature Service, LLC

  

3333 Beverly Road

Hoffman Estates, IL 60179

California Builder Appliances, Inc.

  

6085 State Farm Dr., Suite 200

Rohnert Park, CA 94928

Florida Builder Appliances, Inc.

  

1742 W. Atlantic Blvd.

Pompano Beach, FL 33069

KLC, Inc.

  

3333 Beverly Road

Hoffman Estates, IL 60179

Kmart Holding Corporation

  

3333 Beverly Road

Hoffman Estates, IL 60179

Kmart of Michigan, Inc.

  

3333 Beverly Road

Hoffman Estates, IL 60179

Kmart of Washington LLC

  

3333 Beverly Road

Hoffman Estates, IL 60179

Kmart Stores of Illinois LLC

  

3333 Beverly Road

Hoffman Estates, IL 60179

Kmart Stores of Texas LLC

  

3333 Beverly Road

Hoffman Estates, IL 60179

Kmart.com LLC

  

3333 Beverly Road

Hoffman Estates, IL 60179

Lands’ End Direct Merchants, Inc.

  

1 Lands’ End Lane

Dodgeville, WI 53595

Lands’ End, Inc.

  

1 Lands’ End Lane

Dodgeville, WI 53595

MyGofer LLC

  

3333 Beverly Road

Hoffman Estates, IL 60179

Private Brands, Ltd.

  

3333 Beverly Road

Hoffman Estates, IL 60179

Sears Authorized Hometown Stores, LLC

  

3333 Beverly Road

Hoffman Estates, IL 60179

Sears Brands Management Corporation

  

3333 Beverly Road

Hoffman Estates, IL 60179



--------------------------------------------------------------------------------

Grantor

 

Notice Address

Sears Holdings Management Corporation

 

3333 Beverly Road

Hoffman Estates, IL 60179

Sears Home Appliance Showrooms, LLC

 

3333 Beverly Road

Hoffman Estates, IL 60179

Sears Home Improvement Products, Inc.

 

1024 Florida Central Parkway

Longwood, FL 32752

Sears Outlet Stores, L.L.C.

 

3333 Beverly Road

Hoffman Estates, IL 60179

Sears Protection Company

 

3333 Beverly Road

Hoffman Estates, IL 60179

Sears Protection Company (Florida), L.L.C.

 

3333 Beverly Road

Hoffman Estates, IL 60179

Sears, Roebuck and Co.

 

3333 Beverly Road

Hoffman Estates, IL 60179

Sears, Roebuck de Puerto Rico, Inc.

 

Montehiedra Town Center-Kmart 2nd Flr.

9410 Avenida Los Romeros

San Juan, PR 00926

SOE, Inc.

 

960 Sherman Street, Suite B

San Diego, CA 92110

StarWest, LLC

 

9025 S. Kyrene Road

Tempe, AZ 85284



--------------------------------------------------------------------------------

Schedule 2

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

Uniform Commercial Code Filings

UCC-1 Financing Statements to be filed against the Grantors specified below with
the Secretary of State of the jurisdictions set forth next to such Grantor’s
name:

 

Grantor

  

Jurisdiction

Sears Roebuck Acceptance Corp.

   Delaware

Kmart Corporation

   Michigan, Puerto Rico and Guam

Sears Holdings Corporation

   Delaware

A&E Home Delivery, LLC

   Delaware

A&E Lawn & Garden, LLC

   Delaware

A&E Signature Service, LLC

   Delaware

California Builder Appliances, Inc.

   Delaware

Florida Builder Appliances, Inc.

   Delaware

KLC, Inc.

   Texas

Kmart Holding Corporation

   Delaware

Kmart of Michigan, Inc.

   Michigan

Kmart of Washington LLC

   Washington

Kmart Stores of Illinois LLC

   Illinois

Kmart Stores of Texas LLC

   Texas

Kmart.com LLC

   Delaware

Lands’ End Direct Merchants, Inc.

   Delaware

Lands’ End, Inc.

   Delaware

MyGofer LLC

   Delaware

Private Brands, Ltd.

   Delaware



--------------------------------------------------------------------------------

Sears Authorized Hometown Stores, LLC

   Delaware and Puerto Rico

Sears Brands Management Corporation

   Delaware and Puerto Rico

Sears Holdings Management Corporation

   Delaware and Puerto Rico

Sears Home Appliance Showrooms, LLC

   Delaware

Sears Home Improvement Products, Inc.

   Pennsylvania

Sears Outlet Stores, L.L.C.

   Delaware and Puerto Rico

Sears Protection Company

   Illinois

Sears Protection Company (Florida), L.L.C.

   Florida

Sears, Roebuck and Co.

   New York, Puerto Rico and Guam

Sears, Roebuck de Puerto Rico, Inc.

   Delaware and Puerto Rico

SOE, Inc.

   Delaware

StarWest, LLC

   Delaware

Other Actions

 

1. Establishing control over Collateral for which perfection requires possession
or control (as defined in the New York UCC), including cash and cash equivalents
and Deposit Accounts (for which an appropriate agreement with the applicable
depository institution, broker, intermediary or other institution with which
such assets are held would be needed).

 

2. Any steps required for perfection of Collateral that cannot be perfected by
possession or control of such Collateral or the filing of a UCC-1 financing
statement in the jurisdiction in which the applicable grantor is organized or
domiciled.



--------------------------------------------------------------------------------

Schedule 3

LOCATION OF JURISDICTION OF ORGANIZATION

 

Grantor

  

Jurisdiction of Organization

    

Identification
Number

Sears Roebuck Acceptance Corp.

   Delaware      0506120

Kmart Corporation

   Michigan      142467

Sears Holdings Corporation

   Delaware      3881360

A&E Home Delivery, LLC

   Delaware      3877029

A&E Lawn & Garden, LLC

   Delaware      3748766

A&E Signature Service, LLC

   Delaware      3748765

California Builder Appliances, Inc.

   Delaware      2862479

Florida Builder Appliances, Inc.

   Delaware      2143982

KLC, Inc.

   Texas      1276656

Kmart Holding Corporation

   Delaware      3648953

Kmart of Michigan, Inc.

   Michigan      33800A

Kmart of Washington LLC

   Washington      602292492

Kmart Stores of Illinois LLC

   Illinois      00912026

Kmart Stores of Texas LLC

   Texas      800200422

Kmart.com LLC

   Delaware      3138594

Lands’ End Direct Merchants, Inc.

   Delaware      2863159

Lands’ End, Inc.

   Delaware      2099220

MyGofer LLC

   Delaware      4631467

Private Brands, Ltd.

   Delaware      4954665

Sears Authorized Hometown Stores, LLC

   Delaware      4516552

Sears Brands Management Corporation

   Delaware      0617118

Sears Holdings Management Corporation

   Delaware      4041132

Sears Home Appliance Showrooms, LLC

   Delaware      4675850

Sears Home Improvement Products, Inc.

   Delaware      2204417

Sears Outlet Stores, L.L.C.

   Delaware      4516559

Sears Protection Company

   Illinois      61825622

Sears Protection Company (Florida), L.L.C.

   Florida      L03000020977

Sears, Roebuck and Co.

   New York      NONE



--------------------------------------------------------------------------------

Sears, Roebuck de Puerto Rico, Inc.

   Delaware    0561919

SOE, Inc.

   Delaware    3816328

StarWest, LLC

   Delaware    3833707



--------------------------------------------------------------------------------

Annex 1

FORM OF ASSUMPTION AGREEMENT

ASSUMPTION AGREEMENT, dated as of [            , 20    ], made by
[                    ] (the “Additional Grantor”), in favor of Bank of America,
N.A., Wells Fargo Bank, National Association and General Electric Capital
Corporation, as co-collateral agents (collectively in such capacity, the
“Co-Collateral Agents”), for the banks and other financial institutions or
entities (the “Lenders”) parties to the Credit Agreement referred to below. All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Credit Agreement.

W I T N E S S E T H :

WHEREAS, Sears Holdings Corporation (“Holdings”), Sears Roebuck Acceptance Corp.
(“SRAC”), Kmart Corporation (“Kmart Corp.” and, together with SRAC, the
“Borrowers”), the Lenders, Bank of America, N.A., as administrative agent and
the Co-Collateral Agents, among others, have entered into a certain Second
Amended and Restated Credit Agreement, dated as of April 8, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, Holdings, the Borrowers and
certain of their Affiliates (other than the Additional Grantor) have entered
into a certain Second Amended and Restated Guarantee and Collateral Agreement,
dated as of April 8, 2011 (as amended, supplemented or otherwise modified from
time to time, the “Guarantee and Collateral Agreement”), in favor of the
Co-Collateral Agents for the benefit of the Lenders;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder. The information set forth in Annex 1-A hereto is hereby
added to the information set forth in the Schedules to the Guarantee and
Collateral Agreement. The Additional Grantor hereby represents and warrants that
each of the representations and warranties contained in Section 4 of the
Guarantee and Collateral Agreement is true and correct on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date.

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW BUT INCLUDING SECTIONS 5-1401 and
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

[Remainder of Page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to Schedule 1

Supplement to Schedule 2

Supplement to Schedule 3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF CREDIT CARD NOTIFICATION

CREDIT CARD NOTIFICATION

PREPARE ON BORROWER/LOAN PARTY LETTERHEAD - ONE FOR EACH PROCESSOR

                    ,         

 

To: [Name and Address of Credit Card Processor]

(“Processor”)

Re: [Sears, Roebuck and Co.]1

       Merchant Account Number:                     

Dear Sir/Madam:

BANK OF AMERICA, N.A. (“Bank of America”), WELLS FARGO BANK, NATIONAL
ASSOCIATION and GENERAL ELECTRIC CAPITAL CORPORATION are Co-Collateral Agents
(each, a “Co-Collateral Agent”, and collectively, the “Co-Collateral Agents”)
with respect to a loan arrangement (the “Loan Arrangement”) evidenced by, among
other things, the Second Amended and Restated Credit Agreement dated as of
April 8, 2011 (as the same may be amended, restated, supplemented or otherwise
modified from time to time) by, among others, Kmart Corporation and Sears
Roebuck Acceptance Corporation (collectively, the “Borrowers”), the
Co-Collateral Agents and the other parties thereto. [The obligations of the
Borrowers have been guaranteed by [Sears, Roebuck and Co., a New York
corporation (the “Company”).]]2 To secure the obligations of the undersigned
under the Loan Arrangement, the undersigned has granted to the Control
Co-Collateral Agent, for the benefit of the Co-Collateral Agents and certain
other secured parties (together with the Co-Collateral Agents, the “Credit
Parties”), a lien on, among other things, all credit card charges submitted by
the Company to Processor for processing and the amounts which Processor owes to
the Company on account thereof (the “Credit Card Proceeds”). As used herein, the
term “Control Co-Collateral Agent” means, initially, Bank of America, provided
that Bank of America may at any time deliver written notice to Processor
advising Processor that the Control Co-Collateral Agent is no longer Bank of
America, following which time the term “Co-Collateral Agent” shall mean and
refer to such other entity as may be specified on such notice.

The undersigned hereby instructs Processor that, until Processor receives
written notification from the Control Co-Collateral Agent to the contrary, all
amounts as may become due from time to time from Processor to the Company
(including, without limitation, Credit Card Proceeds) with respect to the
above-referenced Merchant Account Number shall be transferred as follows:

(a) By ACH, Depository Transfer Check, or Electronic Depository Transfer to:

 

1 

Insert name of appropriate Loan Party.

2 

Use reference to guaranty to the extent the Company is not a Borrower and insert
name of appropriate Loan Party. Otherwise, define Kmart or SRAC as “Company”.

 

1



--------------------------------------------------------------------------------

[                                         ]

ABA #            

Account Name: [Sears]

Account No.                     

or

 

  (b) As Processor may be otherwise instructed from time to time in writing by
an officer of the Control Co-Collateral Agent.

Upon the written request of the Control Co-Collateral Agent, a copy of each
periodic statement issued by Processor to the Company should be provided to the
Control Co-Collateral Agent at the following address (which address may be
changed upon seven (7) days’ written notice given to Processor by the Control
Co-Collateral Agent):

Bank of America, N.A.

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

Attention: Christine M. Scott

Re: Sears

Processor shall be fully protected in acting on any order or direction by the
Control Co-Collateral Agent respecting the Credit Card Proceeds and other
amounts without making any inquiry whatsoever as to the Control Co-Collateral
Agent’s right or authority to give such order or direction or as to the
application of any payment made pursuant thereto.

This Credit Card Notification may be amended only with the prior written consent
of the Control Co-Collateral Agent and may be terminated solely by prior written
notice signed by an officer of the Control Co-Collateral Agent.

 

Very truly yours, [SEARS, ROEBUCK AND CO.]3

By:

 

 

Name:  

 

Title:  

 

 

cc: Bank of America, N.A., as Co-Collateral Agent

Wells Fargo Bank, National Association, as Co-Collateral Agent

General Electric Capital Corporation, as Co-Collateral Agent

 

3 

Insert name of appropriate Loan Party.

 

2



--------------------------------------------------------------------------------

EXHIBIT F

INTERCREDITOR AGREEMENT

by and between

BANK OF AMERICA, N.A.,

WELLS FARGO BANK, NATIONAL ASSOCIATION, and

GENERAL ELECTRIC CAPITAL CORPORATION

as ABL Agents,

and

[                    ],

as [Second Lien] Agent

Dated as of April 8, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page No.   ARTICLE 1 DEFINITIONS      4    Section 1.1    UCC
Definitions.      4    Section 1.2    Other Definitions.      4    Section 1.3
   Rules of Construction.      12    ARTICLE 2 LIEN PRIORITY      12   
Section 2.1    Priority of Liens.      12    Section 2.2    Waiver of Right to
Contest Liens.      14    Section 2.3    Remedies Standstill.      14   
Section 2.4    Exercise of Rights.      15    Section 2.5    No New Liens     
17    Section 2.6    Waiver of Marshalling.      18    ARTICLE 3 ACTIONS OF THE
PARTIES      18    Section 3.1    Certain Actions Permitted.      18   
Section 3.2    Agent for Perfection.      18    Section 3.3    Insurance.     
18    Section 3.4    No Additional Rights For the Loan Parties Hereunder.     
19    Section 3.5    Inspection and Access Rights.      19    Section 3.6   
Tracing of and Priorities in Proceeds.      20    Section 3.7    Payments Over.
     21    ARTICLE 4 APPLICATION OF PROCEEDS      21    Section 4.1   
Application of Proceeds.      21    Section 4.2    Specific Performance.      23
   ARTICLE 5 INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS      23    Section 5.1
   Notice of Acceptance and Other Waivers.      23    Section 5.2   
Modifications to ABL Documents and Second Lien Documents.      25    Section 5.3
   Reinstatement and Continuation of Agreement.      26    ARTICLE 6 INSOLVENCY
PROCEEDINGS      27    Section 6.1    DIP Financing.      27    Section 6.2   
Relief From Stay.      28    Section 6.3    No Contest; Adequate Protection.   
  28    Section 6.4    Asset Sales.      29    Section 6.5    Separate Grants of
Security and Separate Classification.      30    Section 6.6    Enforceability.
     30    Section 6.7    ABL Obligations Unconditional.      30    Section 6.8
   Second Lien Obligations Unconditional.      31    ARTICLE 7 MISCELLANEOUS   
  31    Section 7.1    Rights of Subrogation.      31   

 

i



--------------------------------------------------------------------------------

Section 7.2    Further Assurances.    32 Section 7.3    Representations.    32
Section 7.4    Amendments.    32 Section 7.5    Addresses for Notices.    32
Section 7.6    No Waiver; Remedies.    33 Section 7.7    Continuing Agreement,
Transfer of Secured Obligations.    33 Section 7.8    Governing Law; Entire
Agreement    34 Section 7.9    Counterparts.    34 Section 7.10    No Third
Party Beneficiaries.    34 Section 7.11    Headings.    34 Section 7.12   
Severability.    34 Section 7.13    Attorneys’ Fees.    34 Section 7.14   
VENUE; JURY TRIAL WAIVER.    34 Section 7.15    Intercreditor Agreement.    35
Section 7.16    No Warranties or Liability.    35 Section 7.17    Conflicts.   
35 Section 7.18    Information Concerning Financial Condition of the Loan
Parties.    36

 

ii



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT

THIS INTERCREDITOR AGREEMENT (as amended, supplemented, restated or otherwise
modified from time to time pursuant to the terms hereof, this “Agreement”) is
entered into as of April 8, 2011 between BANK OF AMERICA, N.A. (“Bank of
America”), in its capacity as co-collateral agent, WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its capacity as co-collateral agent, and GENERAL ELECTRIC
CAPITAL CORPORATION, in its capacity as co-collateral agent (together with their
respective successors and assigns in such capacities, the “ABL Agents”) for
(i) the financial institutions party from time to time to the ABL Credit
Agreement referred to below (such financial institutions, together with their
respective successors, assigns and transferees, the “ABL Lenders”) and (ii) any
ABL Bank Product Affiliates and ABL Cash Management Affiliates (each as defined
below) (such ABL Bank Product Affiliates and ABL Cash Management Affiliates,
together with the ABL Agents and the ABL Lenders, the “ABL Secured Parties”) and
[                    ], in its capacities as [administrative agent and
collateral agent] (together with its successors and assigns in such capacities,
the “Second Lien Agent”) for the financial institutions party from time to time
to the [                    ] referred to below (such financial institutions,
together with their respective successors, assigns and transferees, the “Second
Lien Lenders”) (such Second Lien Agent and the Second Lien Lenders, the “Second
Lien Secured Parties”).

RECITALS

A. Pursuant to that certain Second Amended and Restated Credit Agreement dated
as of April 8, 2011 by and among Sears Roebuck Acceptance Corp. and Kmart
Corporation, (collectively, the “ABL Borrowers”), Sears Holdings Corporation
(“Holdings”), the ABL Lenders and the ABL Agents (as such agreement may be
amended, supplemented, restated or otherwise modified from time to time in
accordance with the terms hereof and thereof, the “ABL Credit Agreement”), the
ABL Lenders have agreed to make certain loans and provide other financial
accommodations to or for the benefit of Holdings and certain of its
subsidiaries.

B. Pursuant to a certain Second Amended and Restated Guarantee and Collateral
Agreement dated as of April 8, 2011 (as the same may be amended, supplemented,
restated and/or otherwise modified, the “ABL Guarantee and Collateral
Agreement”) by Holdings and certain of its subsidiaries (including, without
limitation, the ABL Borrowers) in favor of the ABL Agents for the benefit of the
ABL Secured Parties, (1) Holdings and certain of its subsidiaries (collectively,
with Holdings, the “ABL Guarantors”) have guaranteed the payment and performance
of the ABL Borrowers’ Obligations under the ABL Documents (as hereinafter
defined), and (2) the ABL Borrowers and the ABL Guarantors (collectively, the
“ABL Loan Parties”) have granted a security interest and lien in certain of
their assets (including, without limitation, credit card accounts receivables,
pharmacy receivables, inventory and other assets related thereto) to secure the
respective obligations of each of the ABL Loan Parties under the ABL Documents.

C. Pursuant to that certain [                    ] dated as of the date hereof
by and among [                    ], (collectively, the “Second Lien
Borrowers”), the Second Lien Lenders and the Second Lien Agent (as such
agreement may be amended, supplemented, restated or otherwise modified from time
to time in accordance with the Second Liens hereof and thereof, the “Second Lien
Credit Agreement”), the Second Lien Lenders have agreed to make certain loans to
the Second Lien Borrowers.

 

3



--------------------------------------------------------------------------------

D. Pursuant to a certain Second Lien Guarantee and Collateral Agreement dated as
of the date hereof (the “Second Lien Guarantee and Collateral Agreement) by
Holdings and certain of its subsidiaries in favor of the Second Lien Agent for
the benefit of the Second Lien Secured Parties, (1) Holdings and certain of its
subsidiaries (collectively, with Holdings, the “Second Lien Guarantors”) have
guaranteed the payment and performance of the Second Lien Borrowers’ Obligations
under the Second Lien Documents (as hereinafter defined), and (2) the Second
Lien Borrowers and the Second Lien Guarantors (collectively, the “Second Lien
Loan Parties”) have granted a security interest and lien in certain of their
assets (including, without limitation, credit card accounts receivables,
pharmacy receivables, inventory and other assets related thereto) to secure the
respective obligations of each of the Second Lien Loan Parties under the Second
Lien Documents.

E. Each of the ABL Agents (on behalf of the ABL Secured Parties) and the Second
Lien Agent (on behalf of the Second Lien Secured Parties) desire to agree to the
relative priority of Liens on the Collateral (as defined below) and certain
other rights, priorities and interests as provided herein.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 UCC Definitions. Unless otherwise defined herein, all capitalized
terms used herein shall have the same meaning herein as in the Uniform
Commercial Code.

Section 1.2 Other Definitions. Subject to Section 1.1, as used in this
Agreement, the following terms shall have the meanings set forth below:

“ABL Agents” shall have the meaning assigned to that term in the introduction to
this Agreement and shall include any successors thereto as well as any Person
designated as the “Agent”, “Administrative Agent”, “Collateral Agent” or
“Co-Collateral Agent” under any ABL Credit Agreement.

“ABL Bank Products Affiliate” shall mean any ABL Lender or any Affiliate of any
ABL Lender that has entered into a Swap Contract or other Bank Product with an
ABL Loan Party with the obligations of such ABL Loan Party thereunder being
secured by one or more ABL Collateral Documents, together with their respective
successors, assigns and transferees.

“ABL Borrowers” shall have the meaning assigned to that term in the recitals to
this Agreement.

“ABL Cash Management Affiliate” shall mean any ABL Lender or any Affiliate of an
ABL Lender that provides Cash Management Services to any of the ABL Loan Parties
with the obligations of such ABL Loan Parties thereunder being secured by one or
more ABL Collateral Documents, together with their respective successors,
assigns and transferees.

 

4



--------------------------------------------------------------------------------

“ABL Collateral Documents” shall mean the ABL Guarantee and Collateral
Agreement, together with all other security agreements, account control
agreements, freight forwarder and/or customs broker’s agreements, collateral
access agreements, license agreements and other collateral documents executed
and delivered in connection with the ABL Credit Agreement, in each case as the
same may be amended, supplemented, restated or otherwise modified from time to
time.

“ABL Credit Agreement” shall have the meaning assigned to such term in the
recitals to this Agreement and shall include any other agreement extending the
maturity of, consolidating, restructuring, refunding, replacing or refinancing
all or any portion of the ABL Obligations, whether by the same or any other
agent, lender or group of lenders.

“ABL Documents” shall mean the ABL Credit Agreement, the ABL Collateral
Documents, all Swap Contracts and other Bank Products between any ABL Loan Party
and any ABL Bank Products Affiliate, all Cash Management Services agreements
between any ABL Loan Party and any ABL Cash Management Affiliate, those other
ancillary agreements to which any ABL Secured Party is a party or beneficiary
and all other agreements, instruments, documents and certificates, now or
hereafter executed by or on behalf of any ABL Loan Party and delivered to the
ABL Agents or any other ABL Secured Party, in connection with any of the
foregoing or with the ABL Credit Agreement or the ABL Guarantee and Collateral
Agreement, in each case, as the same may be amended, supplemented, restated or
otherwise modified from time to time in accordance with the terms hereof and
thereof.

“ABL Guarantee and Collateral Agreement” shall have the meaning assigned to that
term in the recitals to this Agreement and shall also include any other
agreement amending or replacing such agreement, whether by the same or any other
agent, lender or group of lenders.

“ABL Guarantors” shall have the meaning assigned to that term in the recitals to
this Agreement and shall also include any other Person who becomes a guarantor
under the ABL Guarantee and Collateral Agreement.

“ABL Lenders” shall have the meaning assigned to that term in the introduction
to this Agreement.

“ABL Loan Parties” shall have the meaning assigned to that term in the recitals
to this Agreement.

“ABL Obligations” shall mean all obligations of every nature of each ABL Loan
Party from time to time owed to the ABL Secured Parties, or any of them, under
any ABL Document, whether for principal, interest, reimbursement of amounts
drawn under letters of credit, payments for early termination of Swap Contracts,
fees, expenses, indemnification or otherwise, and all other amounts owing or due
under the terms of the ABL Documents (including interest, fees, indemnification
payments, expense reimbursements and other amounts which, but for the filing of
a petition in bankruptcy with respect to such ABL Loan Party, would have accrued
on or been payable with respect to any ABL Obligation, whether or not a claim is
allowed against such

 

5



--------------------------------------------------------------------------------

ABL Loan Party for such interest, fees, indemnification payments, expense
reimbursements and other amounts in the related bankruptcy proceeding), as
amended, restated, modified, renewed, refunded, replaced or refinanced in whole
or in part from time to time in accordance with the terms hereof and thereof.

“ABL Priority Collateral” shall mean all Collateral consisting of the following:

(1) all Accounts consisting of Credit Card Accounts Receivables and Pharmacy
Receivables;

(2) all Inventory;

(3) all Prescription Lists;

(4) to the extent relating to, evidencing or governing any of the items referred
to in the preceding clauses, all Deposit Accounts, Securities Accounts,
Documents, General Intangibles, Instruments, Commercial Tort Claims; all
Supporting Obligations and Letter-of-Credit Rights;

(5) all books and Records relating to the items referred to in the preceding
clauses (including all books, databases, and Records, whether tangible or
electronic, which contain any information relating to any of the items referred
to in the preceding clauses); and

(6) all guarantees with respect to any of the foregoing and all cash, cash
equivalents, money, insurance proceeds and other proceeds of any of the
foregoing (such proceeds, “ABL Priority Proceeds”).

“ABL Recovery” shall have the meaning set forth in Section 5.3(a).

“ABL Secured Parties” shall have the meaning to that term in the introduction to
this Agreement.

“Affiliate” shall mean, with respect to a specified Person, any other Person
that directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with the Person specified.

“Agent(s)” means individually the ABL Agents or the Second Lien Agent and
collectively means both the ABL Agents and the Second Lien Agent.

“Agreement” shall have the meaning assigned to that term in the introduction to
this Agreement.

“Bank Products” shall have the meaning provided in the ABL Credit Agreement.

“Bankruptcy Code” shall mean Title 11 of the United States Code , as now or
hereafter in effect or any successor thereto.

 

6



--------------------------------------------------------------------------------

“Borrower” shall mean the ABL Borrowers and the Second Lien Borrowers.

“Business Day” shall mean any day other than (a) Saturday or Sunday; (b) any day
on which banks in Boston, Massachusetts or New York City, New York, generally
are not open to the general public for the purpose of conducting commercial
banking business; or (c) a day on which the principal office of the Second Lien
Agent or any ABL Agents is not open to the general public to conduct business,
if such office is ordinarily open to the general public to conduct business.

“Cash Management Services” shall have the meaning provided in the ABL Credit
Agreement.

“Collateral” shall mean all Property now owned or hereafter acquired by any
Borrower or any Guarantor in or upon which a Lien is granted or purported to be
granted to the ABL Agents or the Second Lien Agent under any of the ABL
Collateral Documents or the Second Lien Collateral Documents, together with all
substitutions, additions, products and Proceeds thereof.

“Control Collateral” shall mean any Collateral consisting of any Deposit
Account, Instruments and any other Collateral as to which a Lien may be
perfected through possession or control by the secured party, or any agent
therefor.

“Credit Card Accounts Receivables” shall have the meaning provided in the ABL
Credit Agreement.

“Credit Documents” shall mean the ABL Documents and the Second Lien Documents.

“Debtor Relief Laws” shall mean the Bankruptcy Code as now or hereafter in
effect or any successor thereto, as well as all other liquidation,
conservatorship, bankruptcy, assignment for benefit of creditors, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar debtor
relief laws of the United States federal or state law or of any applicable
foreign law from time to time in effect affecting the rights of creditors
generally.

“DIP Financing” shall have the meaning set forth in Section 6.1(a).

“Discharge of ABL Obligations” shall mean (a) the payment in full in cash of all
outstanding ABL Obligations including, with respect to (i) amounts available to
be drawn under outstanding letters of credit issued thereunder (or indemnities
or other undertakings issued pursuant thereto in respect of outstanding letters
of credit), the cancellation of such letters of credit or the delivery or
provision of money or backstop letters of credit in respect thereof in
compliance with the terms of any ABL Credit Agreement (which shall not exceed an
amount equal to 105% of the aggregate undrawn amount of such letters of credit)
and (ii) outstanding ABL Obligations with respect to Bank Products and Cash
Management Services (or indemnities or other undertakings issued pursuant
thereto in respect of outstanding Bank Products and Cash Management Services) or
the delivery or provision of cash collateral in respect thereof in compliance
with the terms of any ABL Credit Agreement and (b) the termination of all
commitments to extend credit under the ABL Documents.

 

7



--------------------------------------------------------------------------------

“Discharge of Second Lien Priority Obligations” shall mean the payment in full
in cash of all outstanding Second Lien Obligations.

“Enforcement Notice” shall mean a written notice delivered by either the ABL
Agents or the Second Lien Agent to the other applicable party announcing that an
Enforcement Period has commenced.

“Enforcement Period” shall mean the period of time following the receipt by
either the ABL Agents or the Second Lien Agent of an Enforcement Notice from the
other and continuing until the earliest of (a) in case of an Enforcement Period
commenced by the Second Lien Agent, the Discharge of Second Lien Obligations,
(b) in the case of an Enforcement Period commenced by the ABL Agents, the
Discharge of ABL Obligations, or (c) the ABL Agents or the Second Lien Agent (as
applicable) terminates, or agrees in writing to terminate, the Enforcement
Period.

“Event of Default” shall mean an Event of Default as defined in the ABL Credit
Agreement or the Second Lien Credit Agreement, as applicable.

“Exercise of Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean, except as otherwise provided in the final sentence of this
definition:

(a) the taking by any Secured Party of any action to enforce or realize upon any
Lien, including the institution of any foreclosure proceedings or the noticing
of any public or private sale pursuant to Article 9 of the Uniform Commercial
Code or other applicable law;

(b) the exercise by any Secured Party of any right or remedy provided to a
secured creditor on account of a Lien under any of the Credit Documents, under
applicable law, in an Insolvency Proceeding or otherwise, including the election
to retain any of the Collateral in satisfaction of a Lien;

(c) the taking of any action by any Secured Party or the exercise of any right
or remedy by any Secured Party in respect of the collection on, set off against,
marshaling of, injunction respecting or foreclosure on the Collateral or the
Proceeds thereof;

(d) the appointment on the application of a Secured Party, of a receiver,
receiver and manager or interim receiver of all or part of the Collateral;

(e) the sale, lease, license, or other disposition of all or any portion of the
Collateral by private or public sale conducted by a Secured Party or any other
means at the direction of a Secured Party permissible under applicable law; and

(f) the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the Uniform Commercial Code or under provisions of similar effect
other applicable law.

 

8



--------------------------------------------------------------------------------

For the avoidance of doubt, none of the following shall be deemed to constitute
an Exercise of Secured Creditor Remedies: (i) the filing of a proof of claim in
any Insolvency Proceeding or seeking adequate protection (subject to Section 6.3
below), (ii) the exercise of rights by the ABL Agents during the continuance of
a Cash Dominion Event (as defined in the ABL Credit Agreement), including,
without limitation, the notification of account debtors, depository institutions
or any other Person to deliver proceeds of ABL Priority Collateral to the ABL
Agents, (iii) the consent by the ABL Agents to a store closing sale, going out
of business sale or other disposition by any Loan Party of any of the ABL
Priority Collateral, (iv) the reduction of advance rates or sub-limits by the
ABL Agents, or (v) the imposition of Availability Reserves or Inventory Reserves
(in each case as defined in the ABL Credit Agreement) by the ABL Agents.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Guarantor” shall mean any of the ABL Guarantors or Second Lien Guarantors.

“Indebtedness” shall mean (i) all obligations of a Person for borrowed money and
all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments; (ii) the maximum amount of all letters
of credit, bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person; (iii) obligations of such Person under any Swap Contract;
(iv) indebtedness secured by a Lien on property owned or being purchased by such
Person (including indebtedness arising under conditional sales or other title
retention agreements and mortgage, industrial revenue bond, industrial
development bond and similar financings), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse, and (v) any
guarantees of the foregoing.

“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case covered by clauses (a) and (b) undertaken under any Debtor Relief
Laws.

“Lender(s)” means individually, the ABL Lenders or the Second Lien Lenders and
collectively means all of the ABL Lenders and the Second Lien Lenders.

“Lien” shall mean, with respect to any asset, any mortgage, deed of trust, lien
(statutory or otherwise), pledge, hypothecation, encumbrance, collateral
assignment, charge or security interest in, on or of such asset.

“Lien Priority” shall mean with respect to any Lien of the ABL Secured Parties
or the Second Lien Secured Parties in the Collateral, the order of priority of
such Lien as specified in Section 2.1.

“Loan Parties” shall mean the ABL Loan Parties and the Second Lien Loan Parties.

“Party” shall mean the ABL Agents or the Second Lien Agent, and “Parties” shall
mean both the ABL Agents and the Second Lien Agent.

 

9



--------------------------------------------------------------------------------

“Person” shall mean an individual, partnership, corporation, limited liability
company, unlimited liability company, business trust, joint stock company,
trust, unincorporated association, joint venture, Governmental Authority or
other entity of whatever nature.

“Pharmacy Receivables” shall have the meaning provided in the ABL Guarantee and
Collateral Agreement.

“Prescription Lists” shall have the meaning provided in the ABL Guarantee and
Collateral Agreement.

“Priority Collateral” shall mean the ABL Priority Collateral or the Second Lien
Priority Collateral, as applicable.

“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily.

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

“Second Lien Agent” shall have the meaning assigned to that term in the
introduction to this Agreement and shall include any successor thereto.

“Second Lien Borrowers” shall have the meaning assigned to that term in the
introduction to this Agreement.

“Second Lien Collateral Documents” shall mean the Second Lien Guarantee and
Collateral Agreement, together with all other security agreements, account
control agreements, freight forwarder and/or customs broker’s agreements,
collateral access agreements, license agreements and other collateral documents
executed and delivered in connection with the Second Lien Credit Agreement, in
each case as the same may be amended, supplemented, restated or otherwise
modified from time to time.

“Second Lien Credit Agreement” shall have the meaning assigned to that term in
the recitals to this Agreement and shall include any other agreement extending
the maturity of, consolidating, restructuring, refunding, replacing or
refinancing all or any portion of the Second Lien Obligations, whether by the
same or any other agent, lender or group of lenders.

“Second Lien Documents” shall mean the Second Lien Credit Agreement, the Second
Lien Collateral Documents, and all other agreements, instruments, documents and
certificates, now or hereafter executed by or on behalf of any Second Lien Loan
Party or any of its respective Affiliates, and delivered to the Second Lien
Agent, in connection with any of the foregoing or any Second Lien Credit
Agreement, in each case as the same may be amended, supplemented, restated or
otherwise modified from time to time in accordance with the Second Liens hereof
and thereof.

 

10



--------------------------------------------------------------------------------

“Second Lien Guarantee and Collateral Agreement” shall have the meaning assigned
to that term in the recitals to this Agreement.

“Second Lien Guarantors” shall have the meaning assigned to that term in the
recitals to this Agreement and shall also include any other Person who becomes a
guarantor under the Second Lien Guarantee and Collateral Agreement.

“Second Lien Lenders” shall have the meaning assigned to that term in the
introduction to this Agreement.

“Second Lien Loan Parties” shall have the meaning assigned to that term in the
recitals to this Agreement.

“Second Lien Obligations” shall mean all obligations of every nature of each
Second Lien Loan Party from time to time owed to the Second Lien Secured Parties
or any of them, under any Second Lien Document, whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to such Second Lien Loan Party, would have accrued on any Second Lien
Obligation to the extent a claim is allowed against such Second Lien Loan Party
for such interest in the related bankruptcy proceeding), fees, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of the Second Lien Documents, as amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time.

“Second Lien Priority Collateral” shall mean all Collateral, other than ABL
Priority Collateral, consisting of the following:

(1) TO BE COMPLETED

“Second Lien Recovery” shall have the meaning set forth in Section 5.3(b).

“Second Lien Secured Parties” shall have the meaning assigned to that term in
the introduction to this Agreement.

“Secured Parties” shall mean the ABL Secured Parties and the Second Lien Secured
Parties.

“Subsidiary” shall mean with respect to any Person (the “parent”) at any date,
any corporation, partnership, joint venture, limited liability company, trust,
or other entity (a) of which equity interests representing more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Swap Contract” shall have the meaning provided in the ABL Credit Agreement.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is

 

11



--------------------------------------------------------------------------------

defined differently in differing Articles of the Uniform Commercial Code, the
definition of such term contained in Article 9 shall govern; provided further
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection, publication or priority of, or remedies with respect
to, Liens of any Party is governed by the Uniform Commercial Code or foreign
personal property security laws as enacted and in effect in a jurisdiction other
than the State of New York, the term “Uniform Commercial Code” will mean the
Uniform Commercial Code or such foreign personal property security laws as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

“Use Period” means the period commencing on the date that the ABL Agents (or an
ABL Loan Party acting with the consent of the ABL Agents) commence the
liquidation and sale of the ABL Priority Collateral and ending 180 days
thereafter. If any stay or other order that prohibits any of the ABL Agents, the
other ABL Secured Parties or any ABL Loan Party (with the consent of the ABL
Agents) from commencing and continuing to Exercise Any Secured Creditor Remedies
or to liquidate and sell the ABL Priority Collateral has been entered by a court
of competent jurisdiction, such 180-day period shall be tolled during the
pendency of any such stay or other order and the Use Period shall be so
extended.

Section 1.3 Rules of Construction. Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the term “including” is not limiting and shall
be deemed to be followed by the phrase “without limitation,” and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Article, section, subsection,
clause, schedule and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement to any agreement,
instrument, or document shall include all alterations, amendments, changes,
restatements, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, restatements, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). Any reference herein to any Person shall be construed to
include such Person’s successors and assigns. Any reference herein to the
repayment in full of an obligation shall mean the payment in full in cash of
such obligation, or in such other manner as may be approved in writing by the
requisite holders or representatives in respect of such obligation. Any
reference herein to a time of day means Eastern time.

ARTICLE 2

LIEN PRIORITY

Section 2.1 Priority of Liens.

(a) Notwithstanding (i) the date, time, method, manner, or order of grant,
attachment, or perfection of any Liens granted to the ABL Secured Parties in
respect of all or any portion of the Collateral or of any Liens granted to the
Second Lien Secured Parties in respect of all or any portion of the Collateral
and regardless of how any such Lien was acquired (whether by grant, statute,
operation of law, subrogation or otherwise), (ii) the order or time of filing or

 

12



--------------------------------------------------------------------------------

recordation of any document or instrument for perfecting the Liens in favor of
the ABL Agents for the benefit of the ABL Secured Parties or the Second Lien
Agent for the benefit of the Second Lien Secured Parties in any Collateral,
(iii) any provision of the Uniform Commercial Code, Debtor Relief Laws or any
other applicable law, or of the ABL Documents or the Second Lien Documents,
(iv) whether the ABL Agents or the Second Lien Agent, in each case, either
directly or through agents, holds possession of, or has control over, all or any
part of the Collateral, (v) the date on which the ABL Obligations or the Second
Lien Obligations are advanced or made available to the Loan Parties, or (vi) any
failure of the ABL Agents or the Second Lien Agent to perfect its Lien in the
Collateral, the subordination of any Lien on the Collateral securing any ABL
Obligations or Second Lien Obligations, as applicable, to any Lien securing any
other obligation of any Borrower or Guarantor, or the avoidance, invalidation or
lapse of any Lien on the Collateral securing any ABL Obligations or Second Lien
Obligations, the ABL Agents, on behalf of themselves and the ABL Secured
Parties, and the Second Lien Agent, on behalf of itself and the Second Lien
Secured Parties, hereby agree that the following priorities apply to the ABL
Priority Collateral and the Second Lien Priority Collateral:

(1) With respect to the ABL Priority Collateral:

(A) First, to the ABL Agents and the ABL Lenders to the extent of the ABL
Obligations;

(B) Second, to the Second Lien Agent and the Second Lien Lenders to the extent
of the Second Lien Obligations.

(2) With respect to the Second Lien Priority Collateral:

(A) First, to the Second Lien Agent and the Second Lien Lenders to the extent of
the Second Lien Obligations;

(B) Second, to the ABL Agents and the ABL Lenders to the extent of the ABL
Obligations.

(b) The Second Lien Agent, for and on behalf of itself and the Second Lien
Secured Parties, acknowledges and agrees that, concurrently herewith, the ABL
Agents, for the benefit of themselves and the ABL Secured Parties, have been, or
may be, granted Liens upon all of the Second Lien Priority Collateral and the
Second Lien Agent hereby consents thereto. The ABL Agents, for and on behalf of
themselves and the ABL Secured Parties, acknowledge and agree that, concurrently
herewith, the Second Lien Agent, for the benefit of itself and the Second Lien
Secured Parties, has been, or may be, granted Liens upon all of the ABL Priority
Collateral and the ABL Agents hereby consents thereto. The subordination of
Liens by the Second Lien Agent and the ABL Agents in favor of one another as set
forth herein shall not be deemed to subordinate the Second Lien Agent’s Liens or
the ABL Agents’ Liens to the Liens of any other Person.

 

13



--------------------------------------------------------------------------------

Section 2.2 Waiver of Right to Contest Liens.

(a) The Second Lien Agent, for and on behalf of itself and the Second Lien
Secured Parties, agrees that it and they shall not (and hereby waives any right
to) take any action to contest or challenge (or assist or support any other
Person in contesting or challenging), directly or indirectly, whether or not in
any proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the ABL Agents and the ABL Secured
Parties in respect of the Collateral or the provisions of this Agreement. The
Second Lien Agent, for itself and on behalf of the Second Lien Secured Parties,
agrees that none of the Second Lien Agent or the Second Lien Secured Parties
will take any action that would interfere with any Exercise of Secured Creditor
Remedies undertaken by the ABL Agents or any ABL Secured Party under the ABL
Documents with respect to the ABL Priority Collateral. The Second Lien Agent,
for itself and on behalf of the Second Lien Secured Parties, hereby waives any
and all rights it or the Second Lien Secured Parties may have as a junior lien
creditor or otherwise to contest, protest, object to, or interfere with the
manner in which the ABL Agents or any ABL Lender seeks to enforce its Liens in
any ABL Priority Collateral. The foregoing shall not be construed to prohibit
the Second Lien Agent from enforcing the provisions of this Agreement or
otherwise acting in accordance with this Agreement.

(b) The ABL Agents, for and on behalf of themselves and the ABL Secured Parties,
agrees that they shall not (and hereby waives any right to) take any action to
contest or challenge (or assist or support any other Person in contesting or
challenging), directly or indirectly, whether or not in any proceeding
(including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the Second Lien Agent or the
Second Lien Secured Parties in respect of the Collateral or the provisions of
this Agreement. Except to the extent expressly set forth in this Agreement, the
ABL Agents, for themselves and on behalf of the ABL Secured Parties, agrees that
none of the ABL Agents or the ABL Secured Parties will take any action that
would interfere with any Exercise of Secured Creditor Remedies undertaken by the
Second Lien Agent under the Second Lien Documents with respect to the Second
Lien Priority Collateral. The ABL Agents, for themselves and on behalf of the
ABL Secured Parties, hereby waive any and all rights they or the ABL Secured
Parties may have as a junior lien creditor or otherwise to contest, protest,
object to, or interfere with the manner in which the Second Lien Agent seeks to
enforce its Liens in any Second Lien Priority Collateral. The foregoing shall
not be construed to prohibit the ABL Agents from enforcing the provisions of
this Agreement or otherwise acting in accordance with this Agreement.

Section 2.3 Remedies Standstill.

(a) The Second Lien Agent, on behalf of itself and the Second Lien Secured
Parties, agrees that, from the date hereof until the date upon which the
Discharge of ABL Obligations shall have occurred, neither the Second Lien Agent
nor any Second Lien Secured Party will Exercise Any Secured Creditor Remedies
with respect to any of the ABL Priority Collateral, and will not take, receive
or accept any Proceeds of ABL Priority Collateral. From and after the date upon
which the Discharge of ABL Obligations shall have occurred, the Second Lien
Agent or any Second Lien Secured Party may Exercise Any Secured Creditor
Remedies under the Second Lien Documents or applicable law as to any ABL
Priority Collateral; provided, however, that any Exercise of Secured Creditor
Remedies with respect to any Collateral by the Second Lien Agent or the Second
Lien Secured Parties is at all times subject to the provisions of this
Agreement.

 

14



--------------------------------------------------------------------------------

(b) The ABL Agents, on behalf of themselves and the ABL Secured Parties, agree
that, from the date hereof until the date upon which the Discharge of Second
Lien Obligations shall have occurred, neither the ABL Agents nor any ABL Secured
Party will Exercise Any Secured Creditor Remedies with respect to the Second
Lien Priority Collateral, and will not take, receive or accept any Proceeds of
the Second Lien Priority Collateral, it being understood and agreed that the
temporary deposit of Proceeds of Second Lien Priority Collateral in a Deposit
Account controlled by the ABL Agents shall not constitute a breach of this
Agreement so long as such Proceeds are promptly (but in no event later than five
Business Days after receipt) remitted to the Second Lien Agent. From and after
the date upon which the Discharge of Second Lien Obligations shall have
occurred, the ABL Agents or any ABL Secured Party may Exercise Any Secured
Creditor Remedies under the ABL Documents or applicable law as to any Second
Lien Priority Collateral; provided, however, that any Exercise of Secured
Creditor Remedies with respect to any Collateral by the ABL Agents or the ABL
Secured Parties is at all times subject to the provisions of this Agreement.

(c) Notwithstanding the provisions of Sections 2.3(a), 2.3(b) or any other
provision of this Agreement, nothing contained herein shall be construed to
prevent any Agent or any Secured Party from (i) filing a claim or statement of
interest with respect to the ABL Obligations or Second Lien Obligations owed to
it in any Insolvency Proceeding commenced by or against any Loan Party,
(ii) taking any action (not adverse to the Lien Priority of the Liens of the
other Agent or other Secured Parties on the Collateral in which such other Agent
or other Secured Party has a priority Lien or the rights of the other Agent or
any of the other Secured Parties to Exercise Any Secured Creditor Remedies in
respect thereof) in order to create, perfect, preserve or protect (but not
enforce its Lien) on any Collateral, (iii) filing any necessary or responsive
pleadings in opposition to any motion, adversary proceeding or other pleading
filed by any Person objecting to or otherwise seeking disallowance of the claim
or Lien of such Agent or Secured Party, (iv) filing any pleadings, objections,
motions, or agreements which assert rights available to unsecured creditors of
the Loan Parties arising under any Insolvency Proceeding or applicable
non-bankruptcy law, (v) voting on any plan of reorganization or filing any proof
of claim in any Insolvency Proceeding of any Loan Party, or (vi) objecting to
the proposed retention of Collateral by the other Agent or any other Secured
Party in full or partial satisfaction of any ABL Obligations or Second Lien
Obligations due to such other Agent or Secured Party, in each case (i) through
(vi) above to the extent not inconsistent with the terms of this Agreement.

Section 2.4 Exercise of Rights.

(a) No Other Restrictions. Except as expressly set forth in this Agreement, each
Second Lien Secured Party and each ABL Secured Party shall have any and all
rights and remedies it may have as a creditor under applicable law, including
the right to the Exercise of Secured Creditor Remedies; provided, however, that
the Exercise of Secured Creditor Remedies with respect to the Collateral shall
be subject to the provisions of this Agreement. The ABL Agents may enforce the
provisions of the ABL Documents, the Second Lien Agent may enforce the
provisions of the Second Lien Documents and each may Exercise Any Secured
Creditor Remedies, all in such order and in such manner as each may determine in
the exercise of its sole discretion, consistent with the terms of this Agreement
and mandatory provisions of applicable law; provided, however, that each of the
ABL Agents and the Second Lien Agent agrees to

 

15



--------------------------------------------------------------------------------

provide to the other (x) an Enforcement Notice prior to the commencement of an
Exercise Any Secured Creditor Remedies and (y) copies of any notices that it is
required under applicable law to deliver to any Borrower or any Guarantor;
provided further, however, that the ABL Agents’ failure to provide any such
copies to the Second Lien Agent (but not the Enforcement Notice) shall not
impair any of the ABL Agents’ rights hereunder or under any of the ABL Documents
and the Second Lien Agent’s failure to provide any such copies to the ABL Agents
(but not the Enforcement Notice) shall not impair any of the Second Lien Agent’s
rights hereunder or under any of the Second Lien Documents. Each of the Second
Lien Agent (on behalf of itself and the Second Lien Secured Parties) and the ABL
Agents (on behalf of themselves and the ABL Secured Parties) agree (i) that it
will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim, in the case of the Second
Lien Agent and each Second Lien Secured Party, against either the ABL Agents or
any other ABL Secured Party, and in the case of the ABL Agents and each other
ABL Secured Party, against either the Second Lien Agent or any other Second Lien
Secured Party, seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, any action taken or
omitted to be taken by such Person with respect to the Collateral which is
consistent with the terms of this Agreement, and none of such Parties shall be
liable for any such action taken or omitted to be taken, or (ii) it will not be
a petitioning creditor or otherwise assist in the filing of an involuntary
Insolvency Proceeding.

(b) Release of Liens.

(i) In the event of (A) any private or public sale of all or any portion of the
ABL Priority Collateral in connection with any Exercise of Secured Creditor
Remedies by the ABL Agents or by the ABL Loan Parties with the consent of the
ABL Agents, or (B) any sale, transfer or other disposition of all or any portion
of the ABL Priority Collateral, so long as such sale, transfer or other
disposition is then permitted by the ABL Documents or consented to by the
requisite ABL Lenders, the Second Lien Agent agrees, on behalf of itself and the
Second Lien Secured Parties that such sale, transfer or other disposition will
be free and clear of the Liens on such ABL Priority Collateral securing the
Second Lien Obligations, and the Second Lien Agent’s and the Second Lien Secured
Parties’ Liens with respect to the ABL Priority Collateral so sold, transferred,
or disposed shall terminate and be automatically released without further action
concurrently with, and to the same extent as, the release of the ABL Secured
Parties’ Liens on such ABL Priority Collateral; provided, that the Liens of the
Parties shall attach to the proceeds of any such disposition of the ABL Priority
Collateral with the same relative priority as the Liens which attached to the
ABL Priority Collateral so released. In furtherance of, and subject to, the
foregoing, the Second Lien Agent agrees that it will promptly execute any and
all Lien releases or other documents reasonably requested by the ABL Agents in
connection therewith. The Second Lien Agent hereby appoints the ABL Agents and
any officer or duly authorized person of the ABL Agents, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of the Second Lien Agent and in the
name of the Second Lien Agent or in the ABL Agents’ own names, from time to
time, in the ABL Agents’ sole discretion, for the purposes of carrying out the
terms of this paragraph, to take any and all appropriate action and to execute
and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this paragraph, including any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

 

16



--------------------------------------------------------------------------------

(ii) In the event of (A) any private or public sale of all or any portion of the
Second Lien Priority Collateral in connection with any Exercise of Secured
Creditor Remedies by or with the consent of the Second Lien Agent, or (B) any
sale, transfer or other disposition of all or any portion of the Second Lien
Priority Collateral, so long as such sale, transfer or other disposition is then
permitted by the Second Lien Documents and the ABL Documents or consented to by
the requisite Second Lien Lenders or the requisite ABL Lenders, as applicable,
the ABL Agents agree, on behalf of themselves and the ABL Lenders, that such
sale, transfer or disposition will be free and clear of the Liens on such Second
Lien Priority Collateral securing the ABL Obligations and the ABL Agents’ and
the ABL Secured Parties’ Liens with respect to the ABL Priority Collateral so
sold, transferred, or disposed shall terminate and be automatically released
without further action concurrently with, and to the same extent as, the release
of the Second Lien Secured Parties’ Liens on such Second Lien Priority
Collateral; provided, that the Liens of the Parties shall attach to the proceeds
of any such disposition of the Second Lien Priority Collateral with the same
relative priority as the Liens which attached to the Second Lien Priority
Collateral so released. In furtherance of, and subject to, the foregoing, the
ABL Agents agree that they will promptly execute any and all Lien releases or
other documents reasonably requested by the Second Lien Agent in connection
therewith. The ABL Agents hereby appoint the Second Lien Agent and any officer
or duly authorized person of the Second Lien Agent, with full power of
substitution, as their true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of the ABL Agents and in the name of
the ABL Agents or in the Second Lien Agent’s own name, from time to time, in the
Second Lien Agent’s sole discretion, for the purposes of carrying out the terms
of this paragraph, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this paragraph, including any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

Section 2.5 No New Liens. Until the date upon which all ABL Obligations shall
have been paid in full and all commitments under the ABL Documents terminated,
and for so long as the Second Lien Obligations are secured by any ABL Priority
Collateral, the parties hereto agree that no Second Lien Secured Party shall
acquire or hold any Lien on any assets of any Loan Party securing any Second
Lien Obligation which assets are not also subject to the Lien of the ABL Agents
under the ABL Documents. If any Second Lien Secured Party shall nonetheless
acquire or hold any Lien on any assets of any Loan Party securing any Second
Lien Obligation which assets are not also subject to the Lien of the ABL Agents
under the ABL Documents, then the Second Lien Agent (or the relevant Second Lien
Secured Party) shall, without the need for any further consent of any other
Second Lien Secured Party, any Second Lien Borrower or any Second Lien Guarantor
and notwithstanding anything to the contrary in any other Second Lien Document,
be deemed to also hold and have held such Lien as agent or bailee for the
benefit of the ABL Agents as security for the ABL Obligations (subject to the
Lien Priority and other terms hereof) and shall promptly notify the ABL Agents
in writing of the existence of such Lien.

 

17



--------------------------------------------------------------------------------

Section 2.6 Waiver of Marshalling.

(a) Until the Discharge of ABL Obligations, the Second Lien Agent, on behalf of
itself and the Second Lien Secured Parties, agrees not to assert and hereby
waives, to the fullest extent permitted by law, any right to demand, request,
plead or otherwise assert or otherwise claim the benefit of, any marshalling,
appraisal, valuation or other similar right that may otherwise be available
under applicable law with respect to the ABL Priority Collateral or any other
similar rights a junior secured creditor may have under applicable law.

(b) Until the Discharge Second Lien Obligations, the ABL Agents, on behalf of
itself and the ABL Secured Parties, agrees not to assert and hereby waives, to
the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Second Lien Priority Collateral or any other
similar rights a junior secured creditor may have under applicable law.

ARTICLE 3

ACTIONS OF THE PARTIES

Section 3.1 Certain Actions Permitted. The Second Lien Agent and the ABL Agents
may make such demands or file such claims in respect of the Second Lien
Obligations or the ABL Obligations, as applicable, as are necessary to prevent
the waiver or bar of such claims under applicable statutes of limitations or
other statutes, court orders, or rules of procedure at any time.

Section 3.2 Agent for Perfection. The ABL Agents, for and on behalf of
themselves and each ABL Secured Party, and the Second Lien Agent, for and on
behalf of itself and each Second Lien Secured Party, as applicable, each agree
to hold all Collateral in their respective possession, custody, or control (or
in the possession, custody, or control of agents or bailees for either) as agent
for the other solely for the purpose of perfecting the security interest granted
to each in such Collateral, subject to the terms and conditions of this
Section 3.2. None of the ABL Agents, the ABL Secured Parties, the Second Lien
Agent, or the Second Lien Secured Parties, as applicable, shall have any
obligation whatsoever to the others to assure that the Collateral is genuine or
owned by any Borrower, any Guarantor, or any other Person or to preserve rights
or benefits of any Person. The duties or responsibilities of the ABL Agents and
the Second Lien Agent under this Section 3.2 are and shall be limited solely to
holding or maintaining control of the Control Collateral as agent for the other
Party for purposes of perfecting the Lien held by the Second Lien Agent or the
ABL Agents, as applicable. The ABL Agents are not and shall not be deemed to be
a fiduciary of any kind for the Second Lien Secured Parties or any other Person.
Without limiting the generality of the foregoing, the ABL Secured Parties shall
not be obligated to see to the application of any Proceeds of the Second Lien
Priority Collateral deposited into any Deposit Account or be answerable in any
way for the misapplication thereof. The Second Lien Agent is not and shall not
be deemed to be a fiduciary of any kind for the ABL Secured Parties, or any
other Person.

Section 3.3 Insurance. Proceeds of Collateral include insurance proceeds and,
therefore, the Lien Priority shall govern the ultimate disposition of casualty
insurance proceeds. The ABL Agents and the Second Lien Agent shall each be named
as additional insured or loss payee, as applicable, with respect to all
insurance policies relating to the Collateral. Until

 

18



--------------------------------------------------------------------------------

Discharge of the ABL Obligations, the ABL Agents shall have the sole and
exclusive right, as against the Second Lien Agent, to adjust settlement of
insurance claims in the event of any covered loss, theft or destruction of ABL
Priority Collateral and take other such actions with respect to insurance
covering the ABL Priority Collateral as set forth in the ABL Credit Agreement.
Until Discharge of the Second Lien Obligations, the Second Lien Agent shall have
the sole and exclusive right, as against the ABL Agents, to adjust settlement of
insurance claims in the event of any covered loss, theft or destruction of
Second Lien Priority Collateral and take other such actions with respect to
insurance covering the Second Lien Priority Collateral as set forth in the
Second Lien Credit Agreement. All proceeds of such insurance shall be remitted
to the ABL Agents or the Second Lien Agent, as the case may be, and each of the
Second Lien Agent and ABL Agents shall cooperate (if necessary) in a reasonable
manner in effecting the payment of insurance proceeds in accordance with
Section 4.1 hereof.

Section 3.4 No Additional Rights For the Loan Parties Hereunder. If any ABL
Secured Party or Second Lien Secured Party shall enforce its rights or remedies
in violation of the terms of this Agreement, the Loan Parties shall not be
entitled to use such violation as a defense to any action by any ABL Secured
Party or Second Lien Secured Party, nor to assert such violation as a
counterclaim or basis for set off or recoupment against any ABL Secured Party or
Second Lien Secured Party.

Section 3.5 Inspection and Access Rights.

(a) Without limiting any rights the ABL Agents or any other ABL Secured Party
may otherwise have under applicable law or by agreement, in the event of any
liquidation of the ABL Priority Collateral (or any other Exercise of Any Secured
Creditor Remedies by the ABL Agents) and whether or not the Second Lien Agent or
any other Second Lien Secured Party has commenced and is continuing to Exercise
Any Secured Creditor Remedies of the Second Lien Agent, the ABL Agents or any
other Person (including any ABL Loan Party) acting with the consent, or on
behalf, of the ABL Agents, shall have the right (a) during normal business hours
on any Business Day, to access ABL Priority Collateral that (i) is stored or
located in or on, or (ii) has become an accession with respect to (within the
meaning of Section 9-335 of the Uniform Commercial Code), or (iii) has been
commingled with (within the meaning of Section 9-336 of the Uniform Commercial
Code), Second Lien Priority Collateral, and (b) during the Use Period, shall
have the right to use the Second Lien Priority Collateral, each of the foregoing
in order to assemble, inspect, copy or download information stored on, take
action to perfect its Liens on, complete a production run of inventory, take
possession of, move, prepare and advertise for sale, sell (by public auction,
private sale or a “store closing”, “going out of business” or similar sale,
whether in bulk, in lots or to customers in the ordinary course of business or
otherwise and which sale may include augmented Inventory of the same type sold
in the any ABL Loan Party’s business), store or otherwise deal with the ABL
Priority Collateral, in each case without notice to, the involvement of or
interference by any Second Lien Secured Party or liability to any Second Lien
Secured Party. In the event that any ABL Secured Party has commenced and is
continuing the Exercise of Any Secured Creditor Remedies with respect to any ABL
Priority Collateral or any other sale or liquidation of the ABL Priority
Collateral has been commenced by an ABL Loan Party (with the consent of the ABL
Agents), the Second Lien Agent may not sell, assign or otherwise transfer the
related Second Lien Priority Collateral prior to the expiration of the Use
Period, unless the purchaser, assignee or transferee thereof agrees to be bound
by the provisions of this Section 3.5.

 

19



--------------------------------------------------------------------------------

(b) During the period of actual occupation, use and/or control by the ABL
Secured Parties and/or the ABL Agents (or their respective employees, agents,
advisers and representatives) of any Second Lien Priority Collateral, the ABL
Secured Parties and the ABL Agents shall be obligated to repair at their expense
any physical damage (but not any other diminution in value) to such Second Lien
Priority Collateral resulting from such occupancy, use or control, and to leave
such Second Lien Priority Collateral in substantially the same condition as it
was at the commencement of such occupancy, use or control, ordinary wear and
tear excepted. Notwithstanding the foregoing, in no event shall the ABL Secured
Parties or the ABL Agents have any liability to the Second Lien Secured Parties
and/or to the Second Lien Agent pursuant to this Section 3.5 as a result of any
condition (including any environmental condition, claim or liability) on or with
respect to the Second Lien Priority Collateral existing prior to the date of the
exercise by the ABL Secured Parties (or the ABL Agents, as the case may be) of
their rights under Section 3.5 and the ABL Secured Parties shall have no duty or
liability to maintain the Second Lien Priority Collateral in a condition or
manner better than that in which it was maintained prior to the use thereof by
the ABL Secured Parties, or for any diminution in the value of the Second Lien
Priority Collateral that results from ordinary wear and tear resulting from the
use of the Second Lien Priority Collateral by the ABL Secured Parties in the
manner and for the time periods specified under this Section 3.5. Without
limiting the rights granted in this Section 3.5, the ABL Secured Parties and the
ABL Agents shall cooperate with the Second Lien Secured Parties and/or the
Second Lien Agent in connection with any efforts made by the Second Lien Secured
Parties and/or the Second Lien Agent to sell the Second Lien Priority
Collateral.

(c) The ABL Agents and the ABL Secured Parties shall not be obligated to pay any
amounts to the Second Lien Agent or the Second Lien Secured Parties (or any
person claiming by, through or under the Second Lien Secured Parties, including
any purchaser of the Second Lien Priority Collateral) or to the ABL Loan
Parties, for or in respect of the use by the ABL Agents and the ABL Secured
Parties of the Second Lien Priority Collateral.

(d) The ABL Secured Parties shall (i) use the Second Lien Priority Collateral in
accordance with applicable law; (ii) insure for damage to property and liability
to persons, including property and liability insurance for the benefit of the
Second Lien Secured Parties; and (iii) indemnify the Second Lien Secured Parties
from any claim, loss, damage, cost or liability arising from the ABL Secured
Parties’ use of the Second Lien Priority Collateral (except for those arising
from the gross negligence or willful misconduct of any Second Lien Secured
Party).

(e) The Second Lien Agent and the other Second Lien Secured Parties shall use
commercially reasonable efforts to not hinder or obstruct the ABL Agents and the
other ABL Secured Parties from exercising the rights described in Section 3.5(a)
hereof.

Section 3.6 Tracing of and Priorities in Proceeds. The ABL Agents, for
themselves and on behalf of the ABL Secured Parties, and the Second Lien Agent,
for itself and on behalf of the Second Lien Secured Parties, further agree that
prior to an issuance of any notice of Exercise

 

20



--------------------------------------------------------------------------------

of Any Secured Creditor Remedies by such Secured Party (unless a bankruptcy or
insolvency Event of Default then exists), any proceeds of Collateral, whether or
not deposited under control agreements, which are used by any Loan Party to
acquire other property which is Collateral shall not (solely as between the
Agents and the Lenders) be treated as Proceeds of Collateral for purposes of
determining the relative priorities in the Collateral which was so acquired.

Section 3.7 Payments Over.

(a) So long as the Discharge of ABL Obligations has not occurred, any ABL
Priority Collateral or Proceeds thereof not constituting Second Lien Priority
Collateral received by the Second Lien Agent or any Second Lien Secured Parties
in connection with the exercise of any right or remedy (including set off)
relating to the ABL Priority Collateral in contravention of this Agreement shall
be segregated and held in trust and forthwith paid over to the ABL Agents for
the benefit of the ABL Secured Parties in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct. The ABL Agents are hereby authorized to make any such endorsements as
agent for the Second Lien Agent or any such Second Lien Secured Parties. This
authorization is coupled with an interest and is irrevocable until such time as
this Agreement is terminated in accordance with its terms.

(b) So long as the Discharge of Second Lien Obligations has not occurred, any
Second Lien Priority Collateral or Proceeds thereof not constituting ABL
Priority Collateral received by the ABL Agents or any other ABL Secured Party in
connection with the exercise of any right or remedy (including set off) relating
to the Second Lien Priority Collateral in contravention of this Agreement shall
be segregated and held in trust and forthwith paid over to the Second Lien Agent
for the benefit of the Second Lien Secured Parties in the same form as received,
with any necessary endorsements or as a court of competent jurisdiction may
otherwise direct. The Second Lien Agent is hereby authorized to make any such
endorsements as agent for the ABL Agents or any such other ABL Secured Parties.
This authorization is coupled with an interest and is irrevocable until such
time as this Agreement is terminated in accordance with its terms.

ARTICLE 4

APPLICATION OF PROCEEDS

Section 4.1 Application of Proceeds.

(a) Revolving Nature of ABL Obligations. The Second Lien Agent, for and on
behalf of itself and the Second Lien Secured Parties, expressly acknowledges and
agrees that (i) the ABL Credit Agreement includes a revolving commitment, that
in the ordinary course of business the ABL Agents and the ABL Lenders will apply
payments and make advances thereunder, and that no application of any Collateral
or the release of any Lien by the ABL Agents upon any portion of the Collateral
in connection with a permitted disposition by the ABL Loan Parties under any ABL
Credit Agreement shall constitute the Exercise of Secured Creditor Remedies
under this Agreement; (ii) the amount of the ABL Obligations that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, and that the terms of the ABL Obligations may be
modified, extended or amended from time to time, and that the aggregate amount
of the ABL Obligations may be increased, replaced or refinanced,

 

21



--------------------------------------------------------------------------------

in each event, without notice to or consent by the Second Lien Secured Parties
and without affecting the provisions hereof; and (iii) all Collateral received
by the ABL Agents may be applied, reversed, reapplied or credited, in whole or
in part, to the ABL Obligations at any time; provided, however, that from and
after the date on which the ABL Agents (or any ABL Secured Party) or the Second
Lien Agent (or any Second Lien Secured Party) commences the Exercise of Any
Secured Creditor Remedies, all amounts received by the ABL Agents or any ABL
Lender shall be applied as specified in Sections 4.1(b) and (c). The Lien
Priority shall not be altered or otherwise affected by any such amendment,
modification, supplement, extension, repayment, reborrowing, increase,
replacement, renewal, restatement or refinancing of either the ABL Obligations
or the Second Lien Obligations, or any portion thereof.

(b) Application of Proceeds of ABL Priority Collateral. The ABL Agents and the
Second Lien Agent hereby agree that all ABL Priority Collateral, ABL Priority
Proceeds and all other Proceeds thereof, received by either of them in
connection with any Exercise of Secured Creditor Remedies with respect to the
ABL Priority Collateral shall be applied,

first, to the payment of costs and expenses of the ABL Agents in connection with
such Exercise of Secured Creditor Remedies to the extent provided in the ABL
Documents,

second, to the payment of the ABL Obligations in accordance with the ABL
Documents until the Discharge of ABL Obligations shall have occurred,

third, to the payment of the Second Lien Obligations in accordance with the
Second Lien Documents until the Discharge of Second Lien Obligations shall have
occurred, and

fourth, the balance, if any, to the Loan Parties or as a court of competent
jurisdiction may direct.

(c) Application of Proceeds of Second Lien Priority Collateral. The ABL Agents
and the Second Lien Agent hereby agree that all Second Lien Priority Collateral,
Second Lien Priority Proceeds and all other Proceeds thereof, received by either
of them in connection with any Exercise of Secured Creditor Remedies with
respect to the Second Lien Priority Collateral shall be applied,

first, to the payment of costs and expenses of the Second Lien Agent in
connection with such Exercise of Secured Creditor Remedies to the extent
provided in the Second Lien Documents,

second, to the payment of the Second Lien Obligations in accordance with the
Second Lien Documents until the Discharge of Second Lien Obligations shall have
occurred,

third, to the payment of the ABL Obligations in accordance with the ABL
Documents until the Discharge of ABL Obligations shall have occurred, and

 

22



--------------------------------------------------------------------------------

fourth, the balance, if any, to the Loan Parties or as a court of competent
jurisdiction may direct.

(d) Limited Obligation or Liability. In exercising remedies, whether as a
secured creditor or otherwise, the ABL Agents shall have no obligation or
liability to the Second Lien Agent or to any Second Lien Secured Party, and the
Second Lien Agent shall have no obligation or liability to the ABL Agents or any
ABL Secured Party, regarding the adequacy of any Proceeds or for any action or
omission, except solely for an action or omission that breaches the express
obligations undertaken by each Party under the terms of this Agreement.
Notwithstanding anything to the contrary herein contained, none of the Parties
hereto waives any claim that it may have against a Secured Party on the grounds
that any sale, transfer or other disposition by the Secured Party was not
commercially reasonable in every respect as required by the Uniform Commercial
Code.

(e) Turnover of Collateral. Upon the Discharge of the ABL Obligations, the ABL
Agents shall deliver to the Second Lien Agent or shall execute such documents as
the Second Lien Agent may reasonably request (at the expense of the Second Lien
Borrower) to enable the Second Lien Agent to have control over any Control
Collateral still in the ABL Agents’ possession, custody, or control in the same
form as received with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct, subject to the reinstatement provisions of
Section 5.3 below. Upon the Discharge of Second Lien Obligations, the Second
Lien Agent shall deliver to the ABL Agents or shall execute such documents as
the ABL Agents may reasonably request (at the expense of the ABL Borrowers) to
enable the ABL Agents to have control over any Control Collateral still in the
Second Lien Agent’s possession, custody or control in the same form as received
with any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct.

Section 4.2 Specific Performance. Each of the ABL Agents and the Second Lien
Agent is hereby authorized to demand specific performance of this Agreement,
whether or not any Borrower or any Guarantor shall have complied with any of the
provisions of any of the Credit Documents, at any time when the other Party
shall have failed to comply with any of the provisions of this Agreement
applicable to it. Each of the ABL Agents, for and on behalf of itself and the
ABL Secured Parties, and the Second Lien Agent, for and on behalf of itself and
the Second Lien Secured Parties, hereby irrevocably waives any defense based on
the adequacy of a remedy at law that might be asserted as a bar to such remedy
of specific performance.

ARTICLE 5

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

Section 5.1 Notice of Acceptance and Other Waivers.

(a) All ABL Obligations at any time made or incurred by any Borrower or any
Guarantor shall be deemed to have been made or incurred in reliance upon this
Agreement, and the Second Lien Agent, on behalf of itself and the Second Lien
Secured Parties, hereby waives notice of acceptance, or proof of reliance by the
ABL Agents or any ABL Secured Party of this Agreement and notice of the
existence, increase, renewal, extension, accrual, creation, or non-payment of
all or any part of the ABL Obligations. All Second Lien Obligations at any time

 

23



--------------------------------------------------------------------------------

made or incurred by any Borrower or any Guarantor shall be deemed to have been
made or incurred in reliance upon this Agreement, and the ABL Agents, on behalf
of itself and the ABL Secured Parties, hereby waives notice of acceptance, or
proof of reliance, by the Second Lien Agent or any Second Lien Secured Party of
this Agreement and notice of the existence, increase, renewal, extension,
accrual, creation, or non-payment of all or any part of the Second Lien
Obligations.

(b) None of the ABL Agents, any ABL Secured Party, or any of their respective
Affiliates, directors, officers, employees, or agents shall be liable for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If the ABL Agents or any ABL
Secured Party honors (or fails to honor) a request by any Borrower for an
extension of credit pursuant to any ABL Credit Agreement or any of the other ABL
Documents, whether the ABL Agents or any ABL Secured Party have knowledge that
the honoring of (or failure to honor) any such request would constitute a
default under the terms of any Second Lien Credit Agreement or any other Second
Lien Document or an act, condition, or event that, with the giving of notice or
the passage of time, or both, would constitute such a default, or if the ABL
Agents or any ABL Secured Party otherwise should exercise any of its contractual
rights or remedies under any ABL Documents (subject to the express terms and
conditions hereof), neither the ABL Agents nor any ABL Secured Party shall have
any liability whatsoever to the Second Lien Agent or any Second Lien Secured
Party as a result of such action, omission, or exercise (so long as any such
exercise does not breach the express terms and provisions of this Agreement).
The ABL Agents and the ABL Secured Parties shall be entitled to manage and
supervise their loans and extensions of credit under any ABL Credit Agreement
and any of the other ABL Documents as they may, in their sole discretion, deem
appropriate, and may manage their loans and extensions of credit without regard
to any rights or interests that the Second Lien Agent or any of the Second Lien
Secured Parties have in the Collateral, except as otherwise expressly set forth
in this Agreement. The Second Lien Agent, on behalf of itself and the Second
Lien Secured Parties, agrees that neither the ABL Agents nor any ABL Secured
Party shall incur any liability as a result of a sale, lease, license,
application, or other disposition of all or any portion of the Collateral or
Proceeds thereof, pursuant to the ABL Documents, so long as such disposition is
conducted in accordance with mandatory provisions of applicable law and does not
breach the provisions of this Agreement.

(c) None of the Second Lien Agent, any Second Lien Secured Party or any of their
respective Affiliates, directors, officers, employees, or agents shall be liable
for failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If an act, condition, or
event that, with the giving of notice or the passage of time, or both, would
constitute an Event of Default under any ABL Document, or if the Second Lien
Agent or any Second Lien Secured Party otherwise should exercise any of its
contractual rights or remedies under the Second Lien Documents (subject to the
express terms and conditions hereof), neither the Second Lien Agent nor any
Second Lien Secured Party shall have any liability whatsoever to the ABL Agents
or any

 

24



--------------------------------------------------------------------------------

ABL Secured Party as a result of such action, omission, or exercise (so long as
any such exercise does not breach the express terms and provisions of this
Agreement). The Second Lien Agent and the Second Lien Secured Parties shall be
entitled to manage and supervise their loans and extensions of credit under the
Second Lien Documents as they may, in their sole discretion, deem appropriate,
and may manage their loans and extensions of credit without regard to any rights
or interests that the ABL Agents or any ABL Secured Party has in the Collateral,
except as otherwise expressly set forth in this Agreement. The ABL Agents, on
behalf of itself and the ABL Secured Parties, agrees that none of the Second
Lien Agent or the Second Lien Secured Parties shall incur any liability as a
result of a sale, lease, license, application, or other disposition of the
Collateral or any part or Proceeds thereof, pursuant to the Second Lien
Documents, so long as such disposition is conducted in accordance with mandatory
provisions of applicable law and does not breach the provisions of this
Agreement.

Section 5.2 Modifications to ABL Documents and Second Lien Documents.

(a) The Second Lien Agent, on behalf of itself and the Second Lien Secured
Parties, hereby agrees that, without affecting the obligations of the Second
Lien Agent and the Second Lien Secured Parties hereunder, the ABL Agents and the
ABL Secured Parties may, at any time and from time to time, in their sole
discretion without the consent of or notice to the Second Lien Agent or any
Second Lien Secured Party, and without incurring any liability to the Second
Lien Agent or any Second Lien Secured Party or impairing or releasing the Lien
Priority provided for herein, amend, restate, supplement, replace, refinance,
extend, consolidate, restructure, or otherwise modify any of the ABL Documents
in any manner whatsoever, other than in a manner which would have the effect of
contravening the terms of this Agreement.

(b) The ABL Agents, on behalf of themselves and the ABL Secured Parties, hereby
agree that, without affecting the obligations of the ABL Agents and the ABL
Secured Parties hereunder, the Second Lien Agent and the Second Lien Secured
Parties may, at any time and from time to time, in their sole discretion without
the consent of or notice to the ABL Agents or any ABL Secured Party, and without
incurring any liability to the ABL Agents or any ABL Secured Party or impairing
or releasing the Lien Priority provided for herein, amend, restate, supplement,
replace, refinance, extend, consolidate, restructure, or otherwise modify any of
the Second Lien Documents in any manner whatsoever except that the following
shall require the prior written consent of the ABL Agents:

(i) except as provided in Section 2.5, retain or obtain a Lien on any Property
of any Person to secure any of the Second Lien Obligations; or

(ii) amend the Second Lien Documents in any manner which would have the effect
of contravening the terms of this Agreement or the ABL Documents.

(c) The ABL Obligations and the Second Lien Obligations may be refinanced, in
whole or in part, in each case, without notice to, or the consent (except to the
extent a consent is required pursuant to Section 5.2(b) above or to permit the
refinancing transaction under any ABL Document or any Second Lien Document) of
the ABL Agents, the ABL Secured Parties, the Second Lien Agent or the Second
Lien Secured Parties, as the case may be, all without affecting the Lien
Priority provided for herein or the other provisions hereof, provided, however,

 

25



--------------------------------------------------------------------------------

that the holders of such refinancing Indebtedness (or an authorized agent or
trustee on their behalf) bind themselves in writing to the terms of this
Agreement pursuant to such documents or agreements (including amendments or
supplements to this Agreement) as the ABL Agents or the Second Lien Agent, as
the case may be, shall reasonably request and in form and substance reasonably
acceptable to the ABL Agents or the Second Lien Agent, as the case may be, and
any such refinancing transaction shall be in accordance with any applicable
provisions of both the ABL Documents and the Second Lien Documents (to the
extent such documents survive the refinancing).

Section 5.3 Reinstatement and Continuation of Agreement.

(a) If the ABL Agents or any ABL Secured Party is required in any Insolvency
Proceeding or otherwise to turn over or otherwise pay to the estate of any
Borrower, any Guarantor, or any other Person any payment made in satisfaction of
all or any portion of the ABL Obligations (an “ABL Recovery”), then the ABL
Obligations shall be reinstated to the extent of such ABL Recovery. If this
Agreement shall have been terminated prior to such ABL Recovery, this Agreement
shall be reinstated in full force and effect in the event of such ABL Recovery,
and such prior termination shall not diminish, release, discharge, impair, or
otherwise affect the obligations of the Parties from such date of reinstatement.
All rights, interests, agreements, and obligations of the ABL Agents, the Second
Lien Agent, the ABL Secured Parties, and the Second Lien Secured Parties under
this Agreement shall remain in full force and effect and shall continue
irrespective of the commencement of, or any discharge, confirmation, conversion,
or dismissal of, any Insolvency Proceeding by or against any Borrower or any
Guarantor or any other circumstance which otherwise might constitute a defense
available to, or a discharge of any Borrower or any Guarantor in respect of the
ABL Obligations or the Second Lien Obligations. No priority or right of the ABL
Agents or any ABL Secured Party shall at any time be prejudiced or impaired in
any way by any act or failure to act on the part of any Borrower or any
Guarantor or by the noncompliance by any Person with the terms, provisions, or
covenants of any of the ABL Documents, regardless of any knowledge thereof which
the ABL Agents or any ABL Secured Party may have.

(b) If the Second Lien Agent or any Second Lien Secured Party is required in any
Insolvency Proceeding or otherwise to turn over or otherwise pay to the estate
of any Borrower, any Guarantor, or any other Person any payment made in
satisfaction of all or any portion of the Second Lien Obligations (a “Second
Lien Recovery”), then the Second Lien Obligations shall be reinstated to the
extent of such Second Lien Recovery. If this Agreement shall have been
terminated prior to such Second Lien Recovery, this Agreement shall be
reinstated in full force and effect in the event of such Second Lien Recovery,
and such prior termination shall not diminish, release, discharge, impair, or
otherwise affect the obligations of the Parties from such date of reinstatement.
All rights, interests, agreements, and obligations of the ABL Agents, the Second
Lien Agent, the ABL Secured Parties, and the Second Lien Secured Parties under
this Agreement shall remain in full force and effect and shall continue
irrespective of the commencement of, or any discharge, confirmation, conversion,
or dismissal of, any Insolvency Proceeding by or against any Borrower or any
Guarantor or any other circumstance which otherwise might constitute a defense
available to, or a discharge of any Borrower or any Guarantor in respect of the
ABL Obligations or the Second Lien Obligations. No priority or right of the
Second Lien Agent or any Second Lien Secured Party shall at any time be
prejudiced

 

26



--------------------------------------------------------------------------------

or impaired in any way by any act or failure to act on the part of any Borrower
or any Guarantor or by the noncompliance by any Person with the Second Liens,
provisions, or covenants of any of the Second Lien Documents, regardless of any
knowledge thereof which the Second Lien Agent or any Second Lien Secured Party
may have.

ARTICLE 6

INSOLVENCY PROCEEDINGS

Section 6.1 DIP Financing.

(a) If any Borrower or any Guarantor shall be subject to any Insolvency
Proceeding at any time prior to the Discharge of ABL Obligations, and the ABL
Agents or any of the ABL Secured Parties shall seek to provide any Borrower or
any Guarantor with, or consent to a third party providing, any financing under
Section 364 of the Bankruptcy Code or consent to any order for the use of cash
collateral constituting ABL Priority Collateral under Section 363 of the
Bankruptcy Code (or any similar provision of any foreign Debtor Relief Laws or
under a court order in respect of measures granted with similar effect under any
foreign Debtor Relief Laws) (each, a “DIP Financing”), with such DIP Financing
to be secured by all or any portion of the Collateral (including assets that,
but for the application of Section 552 of the Bankruptcy Code would be
Collateral), then the Second Lien Agent, on behalf of itself and the Second Lien
Secured Parties, agrees that it will raise no objection and will not support any
objection to such DIP Financing or use of cash collateral or to the Liens
securing the same on any basis, including, without limitation, on the grounds of
a failure to provide “adequate protection” for the Liens of the Second Lien
Agent securing the Second Lien Obligations (and will not request any adequate
protection solely as a result of such DIP Financing or use of cash collateral
that is ABL Priority Collateral, and will not offer or support any
debtor-in-possession financing which would compete with such DIP Financing);
provided that (i) the Second Lien Agent retains its Lien on the ABL Priority
Collateral to secure the Second Lien Obligations (in each case, including
Proceeds thereof arising after the commencement of the case under the any Debtor
Relief Laws), subject to the terms hereof, to the Liens in favor of the ABL
Secured Parties on the ABL Priority Collateral existing prior to the
commencement of such Insolvency Proceeding, to any adequate protection Liens
granted in favor of the ABL Obligations and to the senior priority of the DIP
Financing and (ii) unless it shall otherwise consent, the Second Lien Agent
shall retain its Lien on the Second Lien Priority Collateral with the same
priority as existed prior to the commencement of the case under the subject
Debtor Relief Laws and any Lien of the ABL Agents (or other provider of DIP
Financing) on the Second Lien Loan Priority Collateral securing such DIP
Financing is junior and subordinate to the Lien of the Second Lien Agent on the
Second Lien Priority Collateral (to the extent of the Second Lien Priority
Debt), (iii) all Liens on ABL Priority Collateral securing any such DIP
Financing shall be senior to or on a parity with the Liens of the ABL Agents and
the ABL Secured Parties securing the ABL Obligations on ABL Priority Collateral
and (iv) the foregoing provisions of this Section 6.1(a) shall not prevent the
Second Lien Agent and the Second Lien Secured Parties from objecting to any
provision in any DIP Financing relating to any provision or content of a plan of
reorganization or other plan of similar effect under any Debtor Relief Laws.

(b) All Liens granted to the ABL Agents or the Second Lien Agent in any
Insolvency Proceeding, whether as adequate protection or otherwise, are intended
by the Parties to be and shall be deemed to be subject to the Lien Priority and
the other terms and conditions of this Agreement.

 

27



--------------------------------------------------------------------------------

Section 6.2 Relief From Stay. Until the Discharge of ABL Obligations has
occurred, the Second Lien Agent, on behalf of itself and the Second Lien Secured
Parties, agrees not to seek relief from the automatic stay or any other stay in
any Insolvency Proceeding in respect of any portion of the ABL Priority
Collateral without the ABL Agents’ express written consent. Until the Discharge
of Second Lien Obligations has occurred, the ABL Agents, on behalf of themselves
and the ABL Secured Parties, agrees not to seek relief from the automatic stay
or any other stay in any Insolvency Proceeding in respect of any portion of the
Second Lien Priority Collateral without the Second Lien Agent’s express written
consent. In addition, neither the Second Lien Agent nor the ABL Agents shall
seek any relief from the automatic stay with respect to any Collateral without
providing three (3) days’ prior written notice to the other, unless such period
is agreed by both the ABL Agents and the Second Lien Agent to be modified or
unless the ABL Agents or Second Lien Agent, as applicable, makes a good faith
determination that either (A) the ABL Priority Collateral or the Second Lien
Priority Collateral, as applicable, will decline speedily in value or (B) the
failure to take any action will have a reasonable likelihood of endangering the
ABL Agents’ or the Second Lien Agent’s ability to realize upon its Collateral.

Section 6.3 No Contest; Adequate Protection.

(a) The Second Lien Agent, on behalf of itself and the Second Lien Secured
Parties, agrees that, prior to the Discharge of ABL Obligations, none of them
shall contest (or support any other Person contesting) (i) any request by the
ABL Agents or any ABL Secured Party for adequate protection of its interest in
the Collateral, (ii) subject to Section 6.1(a) above, any proposed provision of
DIP Financing by the ABL Agents and the ABL Secured Parties (or any other Person
proposing to provide DIP Financing with the consent of the ABL Agents) or
(iii) any objection by the ABL Agents or any ABL Secured Party to any motion,
relief, action, or proceeding based on a claim by the ABL Agents or any ABL
Secured Party that its interests in the Collateral are not adequately protected
(or any other similar request under any law applicable to an Insolvency
Proceeding), so long as any Liens granted to the ABL Agents as adequate
protection of its interests are subject to this Agreement.

(b) The ABL Agents, on behalf of themselves and the ABL Secured Parties, agree
that, prior to the Discharge of Second Lien Obligations, none of them shall
contest (or support any other Person contesting) (i) any request by the Second
Lien Agent or any Second Lien Secured Party for adequate protection of its
interest in the Collateral (unless in contravention of Section 6.1(a) above or
6.3(c) below), or (ii) any objection by the Second Lien Agent or any Second Lien
Secured Party to any motion, relief, action or proceeding based on a claim by
the Second Lien Agent or any Second Lien Secured Party that its interests in the
Collateral (unless in contravention of Section 6.1(a) above) are not adequately
protected (or any other similar request under any law applicable to an
Insolvency Proceeding), so long as any Liens granted to the Second Lien Agent as
adequate protection of its interests are subject to this Agreement.

 

28



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency Proceeding:

(i) if the ABL Secured Parties (or any subset thereof) are granted adequate
protection with respect to the ABL Priority Collateral in the form of additional
collateral (even if such collateral is not of a type which would otherwise have
constituted ABL Priority Collateral), then the ABL Agents, on behalf of
themselves and the ABL Secured Parties, agrees that the Second Lien Agent, on
behalf of itself or any of the Second Lien Secured Parties, may seek or request
(and the ABL Secured Parties will not oppose such request) adequate protection
with respect to its interests in such Collateral in the form of a Lien on the
same additional collateral, which Lien will be subordinated to the Liens
securing the ABL Obligations on the same basis as the other Liens of the Second
Lien Agent on ABL Priority Collateral;

(ii) in the event the Second Lien Agent, on behalf of itself or any of the
Second Lien Secured Parties, is granted adequate protection in respect of Second
Lien Priority Collateral in the form of additional collateral (even if such
collateral is not of a type which would otherwise have constituted Second Lien
Priority Collateral), then the Second Lien Agent, on behalf of itself and any of
the Second Lien Secured Parties, agrees that the ABL Agents on behalf of
themselves or any of the ABL Secured Parties, may seek or request (and the
Second Lien Secured Parties will not oppose such request) adequate protection
with respect to its interests in such Collateral in the form of a Lien on the
same additional collateral, which Lien will be subordinated to the Liens
securing the Second Lien Obligations on the same basis as the other Liens of the
ABL Agents on Second Lien Priority Collateral; and

(iii) except as otherwise expressly set forth in Section 6.1 or in connection
with the exercise of remedies with respect to (A) the ABL Priority Collateral,
nothing herein shall limit the rights of the Second Lien Agent or the Second
Lien Secured Parties from seeking adequate protection with respect to their
rights in the Second Lien Priority Collateral in any Insolvency Proceeding
(including adequate protection in the form of a cash payment, periodic cash
payments or otherwise) or (B) the Second Lien Priority Collateral, nothing
herein shall limit the rights of the ABL Agents or the ABL Secured Parties from
seeking adequate protection with respect to their rights in the ABL Priority
Collateral in any Insolvency Proceeding (including adequate protection in the
form of a cash payment, periodic cash payments or otherwise).

Section 6.4 Asset Sales. The Second Lien Agent agrees, on behalf of itself and
the Second Lien Secured Parties, that it will not oppose any sale consented to
by the ABL Agents of any ABL Priority Collateral pursuant to Section 363(f) of
the Bankruptcy Code (or any similar provision under the law applicable to any
Insolvency Proceeding or under a court order in respect of measures granted with
similar effect under any foreign Debtor Relief Laws) so long as the Liens of the
Parties attach to the proceeds of such sale consistent with the Lien Priority on
the assets sold and such proceeds are otherwise applied in accordance with this
Agreement. The ABL Agents agree, on behalf of themselves and the ABL Secured
Parties, that they will not oppose any sale consented to by the Second Lien
Agent of any Second Priority Collateral pursuant to Section 363(f) of the
Bankruptcy Code (or any similar provision under the law applicable to any
Insolvency Proceeding or under a court order in respect of measures granted with
similar effect under any foreign Debtor Relief Laws) so long as the Liens of the
Parties attach to the proceeds of such sale consistent with the Lien Priority on
the assets sold and such proceeds are otherwise applied in accordance with this
Agreement.

 

29



--------------------------------------------------------------------------------

Section 6.5 Separate Grants of Security and Separate Classification. Each Second
Lien Secured Party and each ABL Secured Party acknowledges and agrees that
(i) the grants of Liens pursuant to the ABL Security Documents and the Second
Lien Security Documents constitute two separate and distinct grants of Liens and
(ii) because of, among other things, their differing rights in the Collateral,
the Second Lien Obligations are fundamentally different from the ABL Obligations
and must be separately classified in any plan of reorganization (or other plan
of similar effect under any Debtor Relief Laws) proposed or adopted in an
Insolvency Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims of
the ABL Secured Parties and the Second Lien Secured Parties in respect of the
Collateral constitute only one secured claim (rather than separate classes of
senior and junior secured claims), then the ABL Secured Parties and the Second
Lien Secured Parties hereby acknowledge and agree that all distributions shall
be made as if there were separate classes of ABL Obligation claims and Second
Lien Obligation claims against the Loan Parties, with the effect being that, to
the extent that the aggregate value of the ABL Priority Collateral or Second
Lien Priority Collateral is sufficient (for this purpose ignoring all claims
held by the other Secured Parties), the ABL Secured Parties or the Second Lien
Secured Parties, respectively, shall be entitled to receive, in addition to
amounts distributed to them in respect of principal, pre-petition interest and
other claims, all amounts owing in respect of post-petition interest that is
available from each pool of Priority Collateral for each of the ABL Secured
Parties and the Second Lien Secured Parties, respectively, before any
distribution is made in respect of the claims held by the other Secured Parties
from such Priority Collateral, with the other Secured Parties hereby
acknowledging and agreeing to turn over to the respective other Secured Parties
amounts otherwise received or receivable by them to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the aggregate recoveries.

Section 6.6 Enforceability. The provisions of this Agreement are intended to be
and shall be enforceable under Section 510(a) of the Bankruptcy Code.

Section 6.7 ABL Obligations Unconditional. All rights of the ABL Agents
hereunder, and all agreements and obligations of the Second Lien Agent and the
Loan Parties (to the extent applicable) hereunder, shall, except as otherwise
specifically provided herein, remain in full force and effect irrespective of:

(i) any lack of validity or enforceability of any ABL Document;

(ii) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the ABL Obligations, or any amendment, waiver or other
modification, whether by course of conduct or otherwise, or any refinancing,
replacement, refunding or restatement of any ABL Document;

(iii) any exchange, release, voiding, avoidance or non perfection of any
security interest in any Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the ABL Obligations or any guarantee or guaranty
thereof; or

 

30



--------------------------------------------------------------------------------

(iv) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the ABL Obligations, or of
any of the Second Lien Agent or any Loan Party, to the extent applicable, in
respect of this Agreement.

Section 6.8 Second Lien Obligations Unconditional. All rights of the Second Lien
Agent hereunder, all agreements and obligations of the ABL Agents and the Loan
Parties (to the extent applicable) hereunder, shall, except as otherwise
specifically provided herein, remain in full force and effect irrespective of:

(i) any lack of validity or enforceability of any Second Lien Document;

(ii) any change in the time, place or manner of payment of, or in any other
Second Lien of, all or any portion of the Second Lien Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
Second Lien Document (but solely to the extent permitted pursuant to
Section 5.2(b) above);

(iii) any exchange, release, voiding, avoidance or non perfection of any
security interest in any Collateral, or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the Second Lien Obligations or any guarantee or
guaranty thereof; or

(iv) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the Second Lien Obligations,
or of any of the ABL Agents or any Loan Party, to the extent applicable, in
respect of this Agreement.

ARTICLE 7

MISCELLANEOUS

Section 7.1 Rights of Subrogation. The Second Lien Agent, for and on behalf of
itself and the Second Lien Secured Parties, agrees that no payment to the ABL
Agents or any ABL Secured Party pursuant to the provisions of this Agreement
shall entitle the Second Lien Agent or any Second Lien Secured Party to exercise
any rights of subrogation in respect thereof until the Discharge of ABL
Obligations. Thereafter, the ABL Agents agree to execute such documents,
agreements, and instruments as the Second Lien Agent or any Second Lien Secured
Party may reasonably request to evidence the transfer by subrogation to any such
Person of an interest in the ABL Obligations resulting from payments to the ABL
Agents by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by the
ABL Agents are paid by such Person upon request for payment thereof. The ABL
Agents, for and on behalf of themselves and the ABL Secured Parties, agrees that
no payment to the Second Lien Agent or any Second Lien Secured Party pursuant to
the provisions of this Agreement shall entitle the ABL Agents or any ABL Secured
Party to exercise

 

31



--------------------------------------------------------------------------------

any rights of subrogation in respect thereof until the Discharge of Second Lien
Obligations. Thereafter, the Second Lien Agent agrees to execute such documents,
agreements, and instruments as the ABL Agents or any ABL Secured Party may
reasonably request to evidence the transfer by subrogation to any such Person of
an interest in the Second Lien Obligations resulting from payments to the Second
Lien Agent by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by the
Second Lien Agent are paid by such Person upon request for payment thereof.

Section 7.2 Further Assurances. The Parties will, at their own expense and at
any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that either Party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable the ABL
Agents or the Second Lien Agent to exercise and enforce their rights and
remedies hereunder; provided, however, that no Party shall be required to pay
over any payment or distribution, execute any instruments or documents, or take
any other action referred to in this Section 7.2, to the extent that such action
would contravene any law, order or other legal requirement or any of the terms
or provisions of this Agreement, and in the event of a controversy or dispute,
such Party may interplead any payment or distribution in any court of competent
jurisdiction, without further responsibility in respect of such payment or
distribution under this Section 7.2.

Section 7.3 Representations. The Second Lien Agent represents and warrants to
the ABL Agents that it has the requisite power and authority under the Second
Lien Documents to enter into, execute, deliver, and carry out the terms of this
Agreement on behalf of itself and the Second Lien Secured Parties and that this
Agreement shall be binding obligations of the Second Lien Agent and the Second
Lien Secured Parties, enforceable against the Second Lien Agent and the Second
Lien Secured Parties in accordance with its terms. The ABL Agents represent and
warrant to the Second Lien Agent that they have the requisite power and
authority under the ABL Documents to enter into, execute, deliver, and carry out
the terms of this Agreement on behalf of themselves and the ABL Secured Parties
and that this Agreement shall be binding obligations of the ABL Agents and the
ABL Secured Parties, enforceable against the ABL Agents and the ABL Secured
Parties in accordance with its terms.

Section 7.4 Amendments. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Party hereto shall be effective
unless it is in a written agreement executed by the Second Lien Agent and the
ABL Agents and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

Section 7.5 Addresses for Notices. Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served, telecopied, or sent by
overnight express courier service or United States mail and shall be deemed to
have been given when delivered in person or by courier service, upon receipt of
a telecopy or three (3) days after deposit in the United States mail (certified,
with postage prepaid and properly addressed). For the purposes hereof, the
addresses of the parties hereto (until notice of a change thereof is delivered
as provided in this Section) shall be as set forth below or, as to each party,
at such other address as may be designated by such party in a written notice to
all of the other parties.

 

32



--------------------------------------------------------------------------------

ABL Agents:

   Bank of America, N.A.    100 Federal Street    Boston, Massachusetts 02109   
Attention: Stephen J. Garvin    With a copy to:    Riemer & Braunstein, LLP   
Three Center Plaza    Boston, MA 02108    Attention: David S. Berman, Esquire   
Fax: (617) 880-3456 Second Lien Agent:    With a copy to:

Section 7.6 No Waiver; Remedies. No failure on the part of any Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 7.7 Continuing Agreement, Transfer of Secured Obligations. This
Agreement is a continuing agreement and shall (a) remain in full force and
effect until the earlier of the Discharge of ABL Obligations or the Discharge of
Second Lien Obligations, (b) be binding upon the Parties and their successors
and assigns, and (c) inure to the benefit of and be enforceable by the Parties
and their respective successors, transferees and assigns. Nothing herein is
intended, or shall be construed to give, any other Person any right, remedy or
claim under, to or in respect of this Agreement or any Collateral. All
references to any Loan Party shall include any Loan Party as
debtor-in-possession and any receiver or trustee for such Loan Party in any
Insolvency Proceeding. Without limiting the generality of the foregoing clause
(c), the ABL Agents, any ABL Secured Party, the Second Lien Agent, or any Second
Lien Secured Party may assign or otherwise transfer all or any portion of the
ABL Obligations or the Second Lien Obligations, as applicable, to any other
Person (other than any Borrower, any Guarantor or any Affiliate of any Borrower
or any Guarantor and any Subsidiary of any Borrower or any Guarantor, and such
other Person shall thereupon become vested with all the rights and obligations
in respect thereof granted to the ABL Agents, the Second Lien Agent, any ABL
Secured Party, or any Second Lien Secured Party, as the case may be, herein or
otherwise. The ABL Secured Parties and the Second Lien Secured Parties may
continue, at any time and without notice to the other parties hereto, to extend
credit and other financial accommodations, lend monies and provide Indebtedness
to, or for the benefit of, any Loan Party on the faith hereof.

 

33



--------------------------------------------------------------------------------

Section 7.8 Governing Law; Entire Agreement. The validity, performance, and
enforcement of this Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York without regard to conflicts of laws
principles thereof but including Section 5-1401 and 5-1402 of the New York
General Obligations Law. This Agreement constitutes the entire agreement and
understanding among the Parties with respect to the subject matter hereof and
supersedes any prior agreements, written or oral, with respect thereto.

Section 7.9 Counterparts. This Agreement may be executed in any number of
counterparts, and it is not necessary that the signatures of all Parties be
contained on any one counterpart hereof, each counterpart will be deemed to be
an original, and all together shall constitute one and the same document.

Section 7.10 No Third Party Beneficiaries. This Agreement is solely for the
benefit of the ABL Agents, ABL Secured Parties, Second Lien Agent and Second
Lien Secured Parties. No other Person (including any Borrower, any Guarantor or
any Affiliate of any Borrower or any Guarantor, or any Subsidiary of any
Borrower or any Guarantor) shall be deemed to be a third party beneficiary of
this Agreement.

Section 7.11 Headings. The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.

Section 7.12 Severability. If any of the provisions in this Agreement shall, for
any reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement and shall not invalidate the Lien Priority or the application
of Proceeds and other priorities set forth in this Agreement.

Section 7.13 Attorneys’ Fees. The Parties agree that if any dispute,
arbitration, litigation, or other proceeding is brought with respect to the
enforcement of this Agreement or any provision hereof, the prevailing party in
such dispute, arbitration, litigation, or other proceeding shall be entitled to
recover its reasonable attorneys’ fees and all other costs and expenses incurred
in the enforcement of this Agreement, irrespective of whether suit is brought.

Section 7.14 VENUE; JURY TRIAL WAIVER.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK

 

34



--------------------------------------------------------------------------------

STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL
AFFECT ANY RIGHT THAT ANY ABL SECURED PARTY OR ANY SECOND LIEN SECURED PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, ANY
SECOND LIEN DOCUMENTS, OR ANY ABL DOCUMENTS AGAINST ANY LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(b) EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY
HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

(c) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

Section 7.15 Intercreditor Agreement. This Agreement is the Intercreditor
Agreement referred to in the ABL Credit Agreement and the Second Lien Credit
Agreement. Nothing in this Agreement shall be deemed to subordinate the
obligations due to (i) any ABL Secured Party to the obligations due to any
Second Lien Secured Party or (ii) any Second Lien Secured Party to the
obligations due to any ABL Secured Party (in each case, whether before or after
the occurrence of an Insolvency Proceeding), it being the intent of the Parties
that this Agreement shall effectuate a subordination of Liens but not a
subordination of Indebtedness.

Section 7.16 No Warranties or Liability. The Second Lien Agent and the ABL
Agents acknowledge and agree that neither has made any representation or
warranty with respect to the execution, validity, legality, completeness,
collectability or enforceability of any other ABL Document or any Second Lien
Document. Except as otherwise provided in this Agreement, the Second Lien Agent
and the ABL Agents will be entitled to manage and supervise their respective
extensions of credit to any Loan Party in accordance with law and their usual
practices, modified from time to time as they deem appropriate.

Section 7.17 Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of any ABL Document or any Second Lien
Document, the provisions of this Agreement shall govern.

 

35



--------------------------------------------------------------------------------

Section 7.18 Information Concerning Financial Condition of the Loan Parties.
Each of the Second Lien Agent and the ABL Agents hereby assumes responsibility
for keeping itself informed of the financial condition of the Loan Parties and
all other circumstances bearing upon the risk of nonpayment of the ABL
Obligations or the Second Lien Obligations. The Second Lien Agent and the ABL
Agents hereby agree that no party shall have any duty to advise any other party
of information known to it regarding such condition or any such circumstances.
In the event the Second Lien Agent or the ABL Agents, in their sole discretion,
undertakes at any time or from time to time to provide any information to any
other party to this Agreement, (a) they shall be under no obligation (i) to
provide any such information to such other party or any other party on any
subsequent occasion, (ii) to undertake any investigation not a part of its
regular business routine, or (iii) to disclose any other information, (b) they
make no representation as to the accuracy or completeness of any such
information and shall not be liable for any information contained therein, and
(c) the Party receiving such information hereby agrees to hold the providing
Party harmless from any action the receiving Party may take or conclusion the
receiving Party may reach or draw from any such information, as well as from and
against any and all losses, claims, damages, liabilities, and expenses to which
such receiving Party may become subject arising out of or in connection with the
use of such information.

(b) The Loan Parties agree that any information provided to the ABL Agents, the
Second Lien Agent, any ABL Secured Party or any Second Lien Secured Party may be
shared by such Person with any ABL Secured Party, any Second Lien Secured Party,
the ABL Agents or the Second Lien Agent notwithstanding a request or demand by
such Loan Party that such information be kept confidential; provided that such
information shall otherwise be subject to the respective confidentiality
provisions in the ABL Credit Agreement and the Second Lien Credit Agreement, as
applicable

[SIGNATURE PAGES FOLLOW]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the ABL Agents, for and on behalf of themselves and the ABL
Lenders, and the Second Lien Agent, for and on behalf of itself and the Second
Lien Lenders, have caused this Agreement to be duly executed and delivered as of
the date first above written.

 

BANK OF AMERICA, N.A., in its capacity as an ABL Agent By:  

 

  Name:   Title: WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as an
ABL Agent By:  

 

  Name:   Title: GENERAL ELECTRIC CAPITAL CORPORATION, in its capacity as an ABL
Agent By:  

 

  Name:   Title: [                    ], in its capacity as the Second Lien
Agent By:  

 

  Name:   Title:

Signature Page to Intercreditor Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

Each Borrower and each Guarantor hereby acknowledges that it has received a copy
of this Agreement and consents thereto, agrees to recognize all rights granted
thereby to the ABL Agents and the Second Lien Agent, and will not do any act or
perform any obligation which is not in accordance with the agreements set forth
in this Agreement. Each Borrower and each Guarantor further acknowledges and
agrees that it is not an intended beneficiary or third party beneficiary under
this Agreement and (i) as between the ABL Secured Parties and the ABL Loan
Parties, the ABL Documents remain in full force and effect as written and are in
no way modified hereby, and (ii) as between the Second Lien Secured Parties, the
Second Lien Borrowers and Second Lien Guarantors, the Second Lien Documents
remain in full force and effect as written and are in no way modified hereby.

 

SEARS ROEBUCK ACCEPTANCE CORP., as Borrower

By:

 

 

Name:

 

Title:

 

KMART CORPORATION, as Borrower

By:

 

 

Name:

 

Title:

  SEARS HOLDINGS CORPORATION, as Guarantor

By:

 

 

Name:

 

Title:

  KMART HOLDING CORPORATION, as Guarantor

By:

 

 

Name:

 

Title:

 

KLC, INC., as Guarantor

By:

 

 

Name:

 

Title:

 

Acknowledgement — Intercreditor Agreement



--------------------------------------------------------------------------------

KMART STORES OF ILLINOIS LLC, as Guarantor

By:

 

 

Name:

 

Title:

 

KMART STORES OF TEXAS LLC, as Guarantor

By:

 

 

Name:

 

Title:

 

KMART OF MICHIGAN, INC., as Guarantor

By:

 

 

Name:

 

Title:

 

KMART OF WASHINGTON LLC, as Guarantor

By:

 

 

Name:

 

Title:

 

KMART.COM LLC, as Guarantor

By:

 

 

Name:

 

Title:

 

 

39



--------------------------------------------------------------------------------

MYGOFER LLC, as Guarantor By:  

 

Name:   Title:   By:  

 

Name:   Title:   SEARS BRANDS MANAGEMENT CORPORATION, as Guarantor By:  

 

Name:   Title:   SEARS, ROEBUCK AND CO., as Guarantor By:  

 

Name:   Title:   CALIFORNIA BUILDER APPLIANCES, INC., as Guarantor By:  

 

Name:   Title:   FLORIDA BUILDER APPLIANCES, INC., as Guarantor By:  

 

Name:   Title:   SOE, INC., as Guarantor By:  

 

Name:   Title:  

Acknowledgement — Intercreditor Agreement



--------------------------------------------------------------------------------

STARWEST, LLC, as Guarantor By:  

 

Name:   Title:   LANDS’ END, INC., as Guarantor By:  

 

Name:   Title:   PRIVATE BRANDS, LTD., as Guarantor By:  

 

Name:   Title:   SEARS HOME IMPROVEMENT PRODUCTS, INC., as Guarantor By:  

 

Name:   Title:   SEARS, ROEBUCK DE PUERTO RICO, INC., as Guarantor By:  

 

Name:   Title:   SEARS AUTHORIZED HOMETOWN STORES, LLC, as Guarantor By:  

 

Name:   Title:   SEARS OUTLET STORES, L.L.C., as Guarantor By:  

 

Name:   Title:  

 

41



--------------------------------------------------------------------------------

SEARS HOLDINGS MANAGEMENT CORPORATION, as Guarantor

By:

 

 

Name:

 

Title:

  LANDS’ END DIRECT MERCHANTS, INC., as Guarantor

By:

 

 

Name:

 

Title:

  SEARS HOME APPLIANCE SHOWROOMS, LLC, as Guarantor

By:

 

 

Name:

 

Title:

 

SEARS PROTECTION COMPANY, as

Guarantor

By:

 

 

Name:

 

Title:

 

SEARS PROTECTION COMPANY

(FLORIDA), L.L.C., as Guarantor

By:

 

 

Name:

 

Title:

 

A&E HOME DELIVERY, LLC, as Guarantor

By:

 

 

Name:

 

Title:

 

 

42



--------------------------------------------------------------------------------

A&E LAWN & GARDEN, LLC, as Guarantor

By:

 

 

Name:

 

Title:

 

A&E SIGNATURE SERVICE, LLC, as Guarantor

By:

 

 

Name:

 

Title:

 

 

43



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF CUSTOMS BROKER AGREEMENT

CUSTOMS BROKER AGENCY AGREEMENT

Name and Address of Customs Broker:

                                                               

                                                               

                                                               

Dear Sir/Madam:

BANK OF AMERICA, N.A. (“Bank of America”), WELLS FARGO BANK, NATIONAL
ASSOCIATION and GENERAL ELECTRIC CAPITAL CORPORATION are Co-Collateral Agents
(each, a “Co-Collateral Agent”, and collectively, the “Co-Collateral Agents”)
with respect to a loan arrangement (the “Loan Arrangement”) with [Kmart
Corporation and Sears Roebuck Acceptance Corporation (collectively, the
“Borrowers”), the obligations of which have been guaranteed by [Sears, Roebuck
and Co., a New York corporation (the “Company”)]]1. To secure the obligations of
the Company under the Loan Arrangement, the undersigned has granted to the
Co-Collateral Agents, for the benefit of the Co-Collateral Agents and certain
other secured parties (together with the Co-Collateral Agents, the “Credit
Parties”), a security interest in and to certain of the assets of the Company
(the “Collateral”), including, without limitation, all of the Company’s
inventory, documents, bills of lading and other documents of title.

The Co-Collateral Agents have requested that you (the “Customs Broker”) act as
their agent for the limited purpose of more fully perfecting and protecting the
security interest of the Co-Collateral Agents in such bills of lading, documents
and other documents of title and in the goods and inventory for which such bills
of lading, documents, or other documents of title have been issued, and, by
acknowledging and executing this letter agreement (this “Agreement”), the
Customs Broker has agreed to do so. This Agreement shall set forth the terms of
the Customs Broker’s engagement by the Co-Collateral Agents. As used herein, the
term “Control Co-Collateral Agent” means, initially, Bank of America, provided
that Bank of America may at any time deliver written notice to the Customs
Broker advising the Customs Broker that the Control Co-Collateral Agent is no
longer Bank of America, following which time the term “Co-Collateral Agent”
shall mean and refer to such other entity as may be specified on such notice.

Section 1 Acknowledgment of Security Interest; Power of Attorney: The Customs
Broker acknowledges, consents, and agrees that the Company has assigned to the
Co-Collateral Agents, for their own benefit and the benefit of the other Credit
Parties, all of the Company’s right, title, and interest in, to and under all
goods and any contracts or agreements with carriers, customs brokers, and/or
freight forwarders for shipment or delivery of such goods. The Company further
advises the Customs Broker, and the Customs Broker acknowledges,

 

1 

Use reference to guaranty to the extent the Company is not a Borrower; if the
Company is a Borrower, identify the name of the Company as appropriate.

 

1



--------------------------------------------------------------------------------

consents, and agrees, that the Company has irrevocably constituted and appointed
the Control Co-Collateral Agent as the Company’s true and lawful attorney, with
full power of substitution to exercise all of such rights, title, and interest,
which appointment has been coupled with an interest.

Section 2 Appointment of Customs Broker as Agent of Co-Collateral Agents: The
Customs Broker is hereby appointed as agent for the Co-Collateral Agents to
receive and retain possession of all bills of lading, waybills, documents, and
other documents of title (collectively, the “Title Documents”) heretofore or at
any time hereafter issued for any inventory of the Company which are received by
the Customs Broker for processing (the “Inventory”), such receipt and retention
of possession of the Title Documents and Inventory being for the purpose of
perfecting and preserving more fully the Co-Collateral Agents’ security interest
in the Title Documents and the Inventory. The Customs Broker will maintain
possession of the Title Documents and the Inventory, subject to the security
interest of the Co-Collateral Agents, and will note the security interest of the
Co-Collateral Agents on the Customs Broker’s books and records. In the event
that the Control Co-Collateral Agent is designated as the consignee or
co-consignee on any such Title Documents, subject to the terms and conditions
hereof, the Control Co-Collateral Agent hereby appoints the Customs Broker as
its attorney-in-fact solely to execute and deliver any such Title Documents for
and on behalf of the Control Co-Collateral Agent pursuant to the terms of this
Agreement.

Section 3 Delivery of Title Documents; Release of Goods: Until the Customs
Broker receives written notification (given in accordance with paragraph 7
below) to the contrary from the Control Co-Collateral Agent pursuant to
paragraph 4 below, the Customs Broker is authorized by the Co-Collateral Agents
to, and the Customs Broker may, deliver:

3.1 the Title Documents to the Company or its agents for the purpose of
permitting the Company, as consignee, to obtain possession or control of the
Inventory subject to such Title Documents; and

3.2 the Inventory to the Company or as directed by the Company.

Section 4 Notice From Control Co-Collateral Agent To Follow Control
Co-Collateral Agent’s Instructions: Upon the Customs Broker’s receipt of written
notification from the Control Co-Collateral Agent, the Customs Broker shall
thereafter follow solely the instructions of the Control Co-Collateral Agent
concerning the disposition of the Title Documents and the Inventory and will not
follow any instructions of the Company or any other person concerning the same.

Section 5 Limited Authority: The Customs Broker’s sole authority as the agent of
the Co-Collateral Agents is to receive and maintain possession of the Title
Documents and the Inventory on behalf of the Co-Collateral Agents and to follow
the instructions of the Control Co-Collateral Agent as provided herein. Except
as may be specifically authorized and instructed by the Control Co-Collateral
Agent, the Customs Broker shall have no authority as the agent of the
Co-Collateral Agents to undertake any other action or to enter into any other
commitments on behalf of the Co-Collateral Agents.

 

2



--------------------------------------------------------------------------------

Section 6 Expenses: No Co-Collateral Agent shall be obligated to compensate the
Customs Broker for serving as agent hereunder, nor shall any Co-Collateral Agent
be responsible for any fees, expenses, customs, duties, taxes, or other charges
relating to the Title Documents or the Inventory. The Customs Broker
acknowledges that the Company is solely responsible for payment of any
compensation and charges which are to the Company’s account. The Company is
further responsible for paying any fees, expenses, customs duties, taxes, or
other charges which are, or may, accrue, to the account of the Title Documents
and the Inventory. The Control Co-Collateral Agent, at the Control Co-Collateral
Agent’s option, may authorize the Customs Broker to perform specified services
on behalf of the Co-Collateral Agents, at mutually agreed rates of compensation,
which shall be charged to the Co-Collateral Agents’ account and payable to the
Customs Broker by the Co-Collateral Agents (provided, however, such payment
shall not affect any obligation of the Company to reimburse the Co-Collateral
Agents for any such compensation or other costs or expenses incurred by the
Co-Collateral Agents pursuant to the terms of the financing agreements referred
to above).

Section 7 Term:

7.1 In the event that the Customs Broker desires to terminate this Agreement,
the Customs Broker shall furnish the Control Co-Collateral Agent with not less
than sixty (60) days’ prior written notice of the Customs Broker’s intention to
do so. During such sixty (60) day period (which may be shortened by notice to
the Customs Broker from the Control Co-Collateral Agent), the Customs Broker
shall continue to serve as agent hereunder and the Company shall fully
compensate the Customs Broker with respect to that period. The Customs Broker
shall also cooperate with the Co-Collateral Agents and execute all such
documentation and undertake all such action as may be reasonably required by the
Control Co-Collateral Agent in connection with such termination. Any written
notice provided to any party hereto shall be delivered to such party at the
following address (or to such other address, written notice of which is given by
such party to the other parties hereto in writing with at least seven (7) days’
prior notice):

 

  If to any Co-Collateral Agent:    
Bank of America, N.A., as Control Co-Collateral Agent   100 Federal Street, 9th
Floor   Boston, Massachusetts 02110   Attention: Christine M. Scott   Re: Sears
  If to the Customs Broker:   [Customs Broker]                                
                                                                     
                                                  Attention:
                              

If to the Company:

 

3



--------------------------------------------------------------------------------

     [Sears, Roebuck & Co.]2                                      
                                                                              
                                                           Attention:
                                 

7.2 Except as provided in Section 7.1, above, this Agreement shall remain in
full force and effect until the Customs Broker receives written notification
from the Control Co-Collateral Agent of the termination of the Customs Broker’s
responsibilities hereunder. This Agreement may be amended only by notice in
writing signed by the Company and an officer of the Control Co-Collateral Agent
and may be terminated solely by written notice signed by an officer of the
Control Co-Collateral Agent.

Section 8 Customs Broker’s Lien: The Customs Broker shall have a lien, to the
extent provided by law, on any Inventory then in the possession of the Customs
Broker, which lien shall be to the extent of any out-of-pocket costs, fees,
freight charges, storage charges, or other charges or out-of-pocket expenses
incurred or paid by the Customs Broker with respect only to that Inventory then
in the possession of the Customs Broker, for which the Customs Broker has not
received payment, but not for any amount owed on account of any other Inventory,
item, or matter.

Section 9 Notice of Stoppage In Transit: The Customs Broker hereby covenants and
agrees to provide to the Control Co-Collateral Agent prompt written notice of
(but in any event within three (3) days following) the Customs Broker’s receipt
of notice of stoppage in transit with respect to any Title Documents or
Inventory.

Section 10 Counterparts; Integration: This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement constitutes the entire
contract among the parties relating to the subject matter hereof and supersede
any and all contemporaneous or previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall become
effective when it shall have been executed by the parties and when the Control
Co-Collateral Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

Section 11 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THEREOF BUT INCLUDING SECTION 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

 

2

Insert name of appropriate Loan Party.

 

4



--------------------------------------------------------------------------------

[SIGNATURE PAGE FOLLOWS]

 

 

5



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please indicate the
Customs Broker’s assent below, following which this Agreement will take effect.

 

Very truly yours,

COMPANY:

[SEARS, ROEBUCK AND CO.]3

By:

 

 

Name:

 

 

Title:

 

 

 

3 

Insert name of appropriate Loan Party.

Signature Page to Customs Broker Agency Agreement



--------------------------------------------------------------------------------

Acknowledged and agreed:

CUSTOMS BROKER:

[                                         ]

By:

 

 

Name:

 

 

Title:

 

 

CO-COLLATERAL AGENTS:

BANK OF AMERICA, N.A.

By:

 

 

Name:

 

 

Title:

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:

 

 

Name:

 

 

Title:

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Customs Broker Agency Agreement



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF THIRD PARTY PAYOR NOTIFICATION

THIRD PARTY PAYOR NOTIFICATION – PHARMACY RECEIVABLES

PREPARE ON BORROWER/LOAN PARTY LETTERHEAD –

ONE FOR EACH THIRD PARTY PAYOR

            ,         

To:         [Name and Address of Third Party Payor]

      (the “Processor”)

        Re:        Kmart Corporation

                       [Account
Number[s]:                                         ]

Dear Sir/Madam:

BANK OF AMERICA, N.A. (“Bank of America”), WELLS FARGO BANK, NATIONAL
ASSOCIATION and GENERAL ELECTRIC CAPITAL CORPORATION are Co-Collateral Agents
(each, a “Co-Collateral Agent”, and collectively, the “Co-Collateral Agents”)
with respect to a loan arrangement (the “Loan Arrangement”) pursuant to the
Second Amended and Restated Credit Agreement dated as of April 8, 2011 by and
among Kmart Corporation (the “Company”), Sears Roebuck Acceptance Corp.
(collectively, the “Borrowers”) and the other parties thereto. To secure the
obligations of the undersigned under the Loan Arrangement, the undersigned has
granted to the Control Co-Collateral Agent, for the benefit of the Co-Collateral
Agents and certain other secured parties (together with the Co-Collateral
Agents, the “Credit Parties”), a lien on, among other things, all claims on
account of pharmacy services submitted by the Company to the Processor for
processing and the amounts which the Processor owes to the Company on account
thereof (the “Pharmacy Proceeds”). As used herein, the term “Control
Co-Collateral Agent” means, initially, Bank of America, provided that Bank of
America may at any time deliver written notice to the Processor advising the
Processor that the Control Co-Collateral Agent is no longer Bank of America,
following which time the term “Co-Collateral Agent” shall mean and refer to such
other entity as may be specified on such notice.

The undersigned hereby instructs Processor that, until the Processor receives
written notification from the Control Co-Collateral Agent to the contrary, all
amounts that may become due from time to time from the Processor to the Company
with respect to the above-referenced Account Number[s] shall be transferred as
follows:

(a) By ACH, Depository Transfer Check, or Electronic Depository Transfer to:

 

   [                                         ]       ABA #                    
     

Account Name: [Sears]

      Account No.                        

 

1



--------------------------------------------------------------------------------

or

(b) As the Processor may be otherwise instructed from time to time in writing by
an officer of the Control Co-Collateral Agent.

Upon the written request of the Control Co-Collateral Agent, a copy of each
periodic statement issued by the Processor to the Company should be provided to
the Control Co-Collateral Agent at the following address (which address may be
changed upon seven (7) days’ written notice given to the Processor by the
Control Co-Collateral Agent):

Bank of America, N.A.

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

Attention: Christine M. Scott

Re: Sears

The Processor shall be fully protected in acting on any order or direction by
the Control Co-Collateral Agent respecting the Pharmacy Proceeds and other
amounts without making any inquiry whatsoever as to the Control Co-Collateral
Agent’s right or authority to give such order or direction or as to the
application of any payment made pursuant thereto.

This Notification may be amended only with the written consent of the Control
Co-Collateral Agent and may be terminated solely by written notice signed by an
officer of the Control Co-Collateral Agent.

 

Very truly yours, KMART CORPORATION By:  

 

Name:  

 

Title:  

 

 

cc: Bank of America, N.A., as Co-Collateral Agent

Wells Fargo Bank, National Association, as Co-Collateral Agent

General Electric Capital Corporation, as Co-Collateral Agent

 

2



--------------------------------------------------------------------------------

EXHIBIT I

Form of Compliance Certificate

COMPLIANCE CERTIFICATE

Date of Certificate: April 8, 2011

 

To:

  

Bank of America, N.A.,

    as Administrative Agent

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

Attention: Christine M. Scott

Ladies and Gentlemen:

Reference is made to a certain Second Amended and Restated Credit Agreement,
dated as of April 8, 2011 (as modified, amended, supplemented or restated and in
effect from time to time, the “Credit Agreement”) by, among others, Sears
Holdings Corporation, a Delaware corporation (“Holdings”), Sears Roebuck
Acceptance Corp., a Delaware corporation and Kmart Corporation, a Michigan
corporation (individually, a “Borrower”, and collectively, the “Borrowers”), the
banks, financial institutions and other institutional lenders listed on the
signature pages thereof, the Issuing Lenders party thereto, Bank of America,
N.A. (the “Bank”), as administrative agent (the “Agent”), co-collateral agent,
and Swingline Lender, Wells Fargo Bank, National Association and General
Electric Capital Corporation, as co-collateral agents (collectively, with the
Bank in such capacity, the “Co-Collateral Agents”). Capitalized terms used
herein and not defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

The undersigned, as a duly authorized and acting Authorized Officer of Holdings,
hereby certifies on behalf of Holdings and each of the other Loan Parties as of
the date hereof the following:

 

1. No Defaults or Events of Default.

 

  (a) Since                      (the date of the last similar certification),
and except as set forth in Appendix I, no Default or Event of Default has
occurred.

 

  (b) If a Default or Event of Default has occurred since                     
(the date of the last similar certification), the Loan Parties have taken or
propose to take those actions with respect to such Default or Event of Default
as described on said Appendix I.

 

2. Financial Calculations. Attached hereto as Appendix II are reasonably
detailed calculations necessary to determine the Fixed Charge Ratio as of the
last day of the [fiscal quarter][fiscal year] ended                     
(whether or not compliance therewith is then required under Section 6.03 of the
Credit Agreement).

 

-1-



--------------------------------------------------------------------------------

3. Financial Statements.

[Use following paragraph (a) for fiscal quarter-end financial statements]

 

  (a) Attached hereto as Appendix III are the unaudited consolidated balance
sheet of Holdings and its Subsidiaries for the fiscal quarter ended
                    , and the consolidated balance sheet of Holdings and its
domestic Subsidiaries (other than OSH) as of the end of such fiscal quarter, and
the consolidated statements of income and cash flows of Holdings and its
Subsidiaries and the consolidated statements of income and cash flows of
Holdings and its domestic Subsidiaries (other than OSH) for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter (or if not attached, a copy of the quarterly report filed with the
SEC on form 10-Q, reflecting such consolidated balance sheets and consolidated
statements of income and cash flows, has been delivered to the Agent in
accordance with Section 9.02(b) of the Credit Agreement).

[Use following paragraphs (b) and (c) for fiscal year-end financial statements]

 

  (b) Attached hereto as Appendix III are the audited consolidated balance sheet
of Holdings and its Subsidiaries for the fiscal year ended                     ,
and the consolidated statements of income and cash flows of Holdings and its
Subsidiaries for such fiscal year, accompanied by a report without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, which report has been prepared by a Board-appointed auditor
of national standing (or if not attached, a copy of the annual report filed with
the SEC on form 10-K, reflecting such consolidated balance sheet and
consolidated statements of income and cash flows of Holdings and its
Subsidiaries, has been delivered to the Agent in accordance with Section 9.02(b)
of the Credit Agreement).

 

  (c) Attached hereto as Appendix IV are the unaudited consolidated balance
sheet of Holdings and its domestic Subsidiaries (other than OSH) for the fiscal
year ended                     , and the consolidated statements of income and
cash flows of Holdings and its domestic Subsidiaries (other than OSH) for such
fiscal year.

 

4. No Material Accounting Changes, Etc.

 

  (a) The financial statements furnished to the Agent for the [fiscal
quarter/fiscal year] ended                      were prepared in accordance with
GAAP.

 

  (b) Except as set forth in Appendix V, there has been no change in GAAP used
in the preparation of the financial statements furnished to the Agent for the
[fiscal quarter/fiscal year] ended                     . If any such change has
occurred, a statement of reconciliation conforming such financial statements to
GAAP is attached hereto in Appendix V if necessary for the calculation of the
Fixed Charge Ratio.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, a duly authorized and acting Authorized Officer of Holdings,
on behalf of Holdings and each of the other Loan Parties, has duly executed this
Compliance Certificate as of April 8, 2011

 

HOLDINGS:

SEARS HOLDINGS CORPORATION

By:

 

 

Name:

 

Title:

 

 

-3-



--------------------------------------------------------------------------------

APPENDIX I

Except as set forth below, no Default or Event of Default has occurred. [If a
Default or Event of Default has occurred, the following describes the nature of
the Default or Event of Default in reasonable detail and the steps, if any,
being taken or contemplated by the Loan Parties to be taken on account thereof.]

 

-4-



--------------------------------------------------------------------------------

APPENDIX II

A. Calculation of Fixed Charge Ratio: Required whether or not compliance under
Section 6.03 of the Credit Agreement is then required. Calculated for the most
recently ended four fiscal quarters.

 

1. Adjusted Consolidated EBITDA1 for such period (all calculated on a
Consolidated basis in accordance with GAAP (excluding any non-cash income
already deducted from Consolidated Net Income in the calculation of Adjusted
Consolidated EBITDA in a prior period)):

 

 

(a)

   Consolidated Net Income for such period:                              Plus
the following, without duplication and to extent deducted in determining
Consolidated Net Income for such period:     

(b)

   Consolidated Interest Expense for such period:                          

(c)

   income tax expense for such period:                          

(d)

   all amounts attributable to depreciation and amortization expense for such
period:                          

(e)

   any items of loss resulting from the sale of assets other than in the
ordinary course of business for such period:                          

(f)

   any non-cash charges for tangible or intangible impairments or asset write
downs for such period (excluding any write downs or write-offs of Inventory
other than write-downs or write-offs of Inventory related to up to 100 store
closings in any four consecutive fiscal quarters):                        

 

1 For the purposes of calculating Adjusted Consolidated EBITDA in connection
with any determination of the Fixed Charge Ratio, (i) if at any time during the
applicable four-quarter period, Holdings or any of its Subsidiaries (other than
Sears Canada) shall have made any Material Disposition, the Adjusted
Consolidated EBITDA for such fiscal quarter shall be reduced by an amount equal
to the Adjusted Consolidated EBITDA (if positive) attributable to the property
that is the subject of such Material Disposition for such period or increased by
an amount equal to the Adjusted Consolidated EBITDA (if negative) attributable
thereto for such fiscal period and (ii) if at any time during the applicable
four-quarter period, Holdings or any of its Subsidiaries (other than Sears
Canada) shall have made a Material Acquisition, Adjusted Consolidated EBITDA for
such period shall be calculated after giving pro forma effect thereto as if such
Material Acquisition occurred on the first day of such period. As used in this
definition, “Material Acquisition” means any acquisition of property or series
of related acquisitions of property that (a) constitutes assets comprising all
or substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by Holdings and its Subsidiaries (other than Sears Canada) in
excess of $100,000,000; and “Material Disposition” means any Disposition of
property or series of related Dispositions of property that yields gross
proceeds to Holdings or any of its Subsidiaries in excess of $100,000,000.

 

-5-



--------------------------------------------------------------------------------

   (g)   any other non-cash charges for such period (including non-cash charges
arising from share-based payments to employees or directors, but excluding (1)
any non-cash charge already added back to Consolidated Net Income in the
calculation of Adjusted Consolidated EBITDA in a prior period, (2) any non-cash
charge that relates to the write-down or write-off of Inventory other than
write-downs or write-offs of Inventory related to up to 100 store closings in
any four consecutive fiscal quarters, and (3) non-cash charges for which a cash
payment is required to be made in that or any other period):     
                             Minus the following, without duplication and to the
extent included in Consolidated Net Income for such period:       (h)   any
items of gain resulting from the sale of assets other than in the ordinary
course of business for such period:                                 (i)   any
cash payments made during such period in respect of non-cash charges described
in Line 1(g) above taken in a prior period:                                 (j)
  any non-cash items of income for such period:                                
(k)   Adjusted Consolidated EBITDA [Line 1(a), plus the sum of Lines 1(b)
through 1(g), minus the sum of Lines 1(h) through 1(j)]:     
                       

2.

   Minus the following:       (a)   the unfinanced portion of Capital
Expenditures made during such period (but including Capital Expenditures
financed with proceeds of Advances):                                 (b)   taxes
paid in cash net of refunds during such period (but in no event less than zero):
                            

3.

   Line 1(k), minus Lines 2(a) and 2(b):                             

4.

   Fixed Charges for such period (all calculated on a Consolidated basis):      
(a)   Consolidated Interest Expense paid or payable in cash:     
                             Plus       (b)   scheduled principal payments on
Debt made during such period:                             

 

-6-



--------------------------------------------------------------------------------

     Plus       (c)   Capital Lease Obligation payments made during such period:
                                (d)   Fixed Charges [The sum of Lines 4(a)
through 4(c)]:                             

5.

   FIXED CHARGE RATIO AS OF THE FISCAL [QUARTER] [YEAR] ENDED
                     [Line 3 divided by Line 4(d)]:                             

B. Fixed Charge Ratio Covenant: During the continuance of a Covenant Compliance
Event, each of Holdings and the Borrowers will not permit the Fixed Charge Ratio
as of the last day of any fiscal quarter of Holdings to be less than 1.0 to 1.0.

 

1.

   Is covenant required to be tested?      Yes                         
No                    

2.

   If covenant is required to be tested, in compliance?      Yes
                         No                    

 

-7-



--------------------------------------------------------------------------------

APPENDIX III

 

 

-8-



--------------------------------------------------------------------------------

APPENDIX IV

 

 

-9-



--------------------------------------------------------------------------------

APPENDIX V

 

 

-10-